

 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION



J.P. Morgan
 
 
THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
among
 
MACK-CALI REALTY, L.P.
 
and
 
JPMORGAN CHASE BANK, N.A.
BANK OF AMERICA, N.A.
 
and
 
OTHER LENDERS WHICH MAY BECOME
PARTIES TO THIS AGREEMENT
 
with
 
JPMORGAN CHASE BANK, N.A.
AS ADMINISTRATIVE AGENT, SWING LENDER AND FRONTING BANK,
 
and
 
BANK OF AMERICA, N.A., AS SYNDICATION AGENT,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
US BANK NATIONAL ASSOCIATION and
DEUTSCHE BANK SECURITIES INC.,
AS DOCUMENTATION AGENTS,
 
and
 
SUNTRUST BANK, PNC BANK, NATIONAL ASSOCIATION,
CITICORP NORTH AMERICA, INC., COMERICA BANK,
THE BANK OF NEW YORK MELLON, CAPITAL ONE, N.A. AND
THE BANK OF TOKYO MITSUBISHI UFJ, LTD., AS MANAGING AGENTS,
 
and
 
J.P. MORGAN SECURITIES LLC
and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, AS JOINT LEAD ARRANGERS
AND JOINT BOOKRUNNERS
 
Dated as of October 21, 2011
 


 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 

Section   Page      
§1.
DEFINITIONS AND RULES OF INTERPRETATION
1
     
§1.1.
Definitions
1
§1.2.
Rules of Interpretation
29
     
§2.
THE CREDIT FACILITY
30
     
§2.1.
Commitment to Lend
30
§2.2.
Increase of Total Commitment
33
§2.3.
The Notes
33
§2.4.
Interest on Revolving Credit Loans and Swing Loans;
   
Fees
34
§2.5.
Requests for Revolving Credit Loans and Swing Loans
36
§2.6.
Conversion Options
37
§2.7.
Funds for Revolving Credit Loans and Swing Loans
38
§2.8.
Repayment of the Revolving Credit Loans and Swing
   
Loans
40
§2.9.
Optional Repayments of Revolving Credit Loans
   
and Swing Loans
40
§2.10.
Reduction of Total Commitment
40
     
§2A.
COMPETITIVE BID LOANS.
41
     
§2A.1.
The Competitive Bid Options.
41
§2A.2.
Competitive Bid Loan Accounts: Competitive
   
Bid Notes.
41
§2A.3.
Competitive Bid Quote Request; Invitation for
   
Competitive Bid Quotes.
42
§2A.4.
Alternative Manner of Procedure.
43
§2A.5.
Submission and Contents of Competitive Bid Quotes.
43
§2A.6.
Notice to Borrower.
44
§2A.7.
Acceptance and Notice by Borrower
   
and Administrative Agent.
45
§2A.8.
Allocation by Administrative Agent.
45
§2A.9.
Funding of Competitive Bid Loans.
46
§2A.10.
Funding Losses.
46
§2A.11.
Repayment of Competitive Bid Loans; Interest.
46
§2A.12.
Optional Repayment of Competitive Bid Loans.
46



 
 

--------------------------------------------------------------------------------

 
 
 
 

Section   Page      
§3.
LETTERS OF CREDIT
47
     
§3.1.
Letter of Credit Commitments
47
§3.2.
Reimbursement Obligation of the Borrower
48
§3.3.
Letter of Credit Payments; Funding of a Loan
49
§3.4.
Obligations Absolute
49
§3.5.
Reliance by Issuer
50
§3.6.
Letter of Credit Fee
50
§3.7.
Existing Letters of Credit
50
§3.8.
Letter of Credit Collateral Account
51
     
§4.
CERTAIN GENERAL PROVISIONS
52
     
§4.1.
Funds for Payments
52
§4.2.
Computations
52
§4.3.
Inability to Determine LIBOR Rate
52
§4.4.
Illegality
53
§4.5.
Additional Costs, Etc.
53
§4.6.
Capital Adequacy
55
§4.7.
Certificate
55
§4.8.
Indemnity
55
§4.9.
Interest During Event of Default
56
§4.10
Reasonable Efforts to Mitigate
56
§4.11
Replacement of Lenders
56
§4.12
Defaulting Lenders
57
§4.13
Taxes
59
     
§5.
GUARANTIES
63
     
§5.1.
Guaranties
61
§5.2.
Subsidiary Guaranty Proceeds
63
     
§6.
REPRESENTATIONS AND WARRANTIES
64
     
§6.1.
Authority; Etc.
64
§6.2.
Governmental Approvals
67
§6.3.
Title to Properties; Leases
67
§6.4.
Financial Statements
68
§6.5.
Fiscal Year
68
§6.6.
Franchises, Patents, Copyrights, Etc.
68
§6.7.
Litigation
68
§6.8.
No Materially Adverse Contracts, Etc.
68
§6.9.
Compliance With Other Instruments, Laws, Etc
69
§6.10.
Tax Status
69

§6.11.
No Event of Default; No Materially Adverse Changes
69


 
(ii)

--------------------------------------------------------------------------------

 


 
 
 

Section   Page      
§6.12.
Investment Company Acts
70
§6.13.
Absence of UCC Financing Statements, Etc.
70
§6.14.
Absence of Liens.
70
§6.15.
Certain Transactions
70
§6.16.
Employee Benefit Plans
70
§6.17.
Regulations U and X
72
§6.18.
Environmental Compliance
72
§6.19.
Subsidiaries
73
§6.20.
Loan Documents
73
§6.21.
REIT Status
74
§6.22.
Subsequent Property Owning Subsidiaries
74
§6.23.
Anti-Terrorism Laws
74
     
§7.
AFFIRMATIVE COVENANTS OF THE BORROWER
74
     
§7.1.
Punctual Payment
75
§7.2.
Maintenance of Office
75
§7.3.
Records and Accounts
75
§7.4.
Financial Statements, Certificates and Information
75
§7.5.
Notices
77
§7.6.
Existence of Borrower and Property Owning Subsidiaries;
 
Maintenanceof Properties
79
 
§7.7.
Existence of MCRC; Maintenance of REIT Status of
   
MCRC; Maintenance of Properties
79
§7.8.
Insurance
81
§7.9.
Taxes
81
§7.10.
Inspection of Properties and Books
81
§7.11.
Compliance with Laws, Contracts, Licenses,
   
and Permit
81
§7.12.
Use of Proceeds
82
§7.13.
Subsidiary Guarantors; Solvency
82
§7.14.
Further Assurances
83
§7.15.
Environmental Indemnification
83
§7.16.
Response Actions
84
§7.17.
Environmental Assessments
84
§7.18.
Employee Benefit Plans
84
§7.19.
No Amendments to Certain Documents
85
§7.20
Distributions in the Ordinary Course
85
     
§8.
CERTAIN NEGATIVE COVENANTS OF THE BORROWER
85
     
§8.1.
Restrictions on Indebtedness
85
§8.2.
Restrictions on Liens, Etc.
86
§8.3.
Merger, Consolidation and Disposition of Assets
87
§8.4.
Negative Pledge
89


 
 
 
 
(iii)

--------------------------------------------------------------------------------

 
 
 

Section   Page      
§8.5.
Compliance with Environmental Laws
90
§8.6.
Distributions
90
§8.7.
Employee Benefit Plans
90
§8.8.
Fiscal Year
91
     
§9.
FINANCIAL COVENANTS OF THE BORROWER
91
     
§9.1.
Leverage Ratio
91
§9.2.
Secured Indebtedness
91
§9.3.
Tangible Net Worth
91
§9.4.
[Intentionally Deleted]
92
§9.5.
Fixed Charge Coverage
92
§9.6.
Unsecured Indebtedness
92
§9.7.
Unencumbered Property Interest Coverage
92
§9.8.
[Intentionally Deleted]
92
§9.9.
Covenant Calculations
92
     
§10
CONDITIONS TO THE CLOSING DATE
93
     
§10.1.
Loan Documents
94
§10.2.
Certified Copies of Organization Documents
94
§10.3.
By-laws; Resolutions
94
§10.4.
Incumbency Certificate; Authorized Signers
94
§10.5.
Certificates of Insurance
94
§10.6.
Opinion of Counsel Concerning Organization and
   
Loan Documents
95
§10.7.
Tax Law Compliance
95
§10.8.
Certifications from Government Officials
95
§10.9.
Proceedings and Documents
95
§10.10.
Fees
95
§10.11.
Closing Certificate; Compliance Certificate
95
§10.A.
Subsequent Subsidiary Guarantors
96
     
§11.
CONDITIONS TO ALL BORROWINGS
96
     
§11.1
Representations True; No Event of Default;
   
Compliance Certificate
96
§11.2
No Legal Impediment
96
§11.3
Governmental Regulation
96
     
§12.
EVENTS OF DEFAULT; ACCELERATION; ETC.
96
     
§12.1.
Events of Default and Acceleration
96
§12.2.
Termination of Commitment
100
§12.3.
Remedies
100


 
(iv)

--------------------------------------------------------------------------------

 
 
 
 

Section   Page      
§13.
SETOFF
101
     
§14.
THE ADMINISTRATIVE AGENT
101
     
§14.1.
Authorization
101
§14.2.
Employees and Agents
102
§14.3.
No Liability
103
§14.4.
No Representations
103
§14.5.
Payments
103
§14.6.
Holders of Notes
104
§14.7.
Indemnity
104
§14.8.
Administrative Agent as Lender
104
§14.9.
Successor Administrative Agent
104
§14.10.
Notices
105
§14.11
Other Agents
105
     
§15.
EXPENSES
105
     
§16.
INDEMNIFICATION
106
     
§17.
SURVIVAL OF COVENANTS, ETC.
107
     
§18.
ASSIGNMENT; PARTICIPATIONS; ETC.
107
§18.1.
Conditions to Assignments by Lenders
107
§18.2.
Certain Representations and Warranties;
   
Limitations; Covenants
108
§18.3.
Register
109
§18.4.
New Notes
109
§18.5.
Participations
110
§18.6.
Pledge by Lender
111
§18.7.
Successors and Assigns; No Assignment by Borrower
111
§18.8
Disclosure
111
§18.9.
Syndication
111
§18.10.
Designated Banks
111
     
§19.
NOTICES, ETC.
112
     
§20.
GOVERNING LAW; CONSENT TO JURISDICTION
   
AND SERVICE
114
     
§21.
HEADINGS
115
     
§22.
COUNTERPARTS
115

 
 
 
(v)

--------------------------------------------------------------------------------

 
 
 
 

Section   Page      
§23.
ENTIRE AGREEMENT, ETC.
115
     
§24.
WAIVER OF JURY TRIAL AND CERTAIN
   
DAMAGE CLAIMS
115
     
§25.
CONSENTS, AMENDMENTS, WAIVERS, ETC.
116
     
§26.
SEVERABILITY
118
     
§27.
TRANSITIONAL ARRANGEMENTS
118
     
§27.1.
2004 Agreement Superseded
118
§27.2.
Return and Cancellation of Notes
118
§27.3.
Interest and Fees Under 2004 Agreement
118
§27.4
Existing Guaranties
118
     
§28.
USA PATRIOT ACT
118
     
§29.
USURY SAVINGS CLAUSE
119
     
§30.
CONFIDENTIALITY
119

 
 


 
(vi)

--------------------------------------------------------------------------------

 



EXHIBITS


 
A
Form of Revolving Credit Note/Swing Loan Note
B
Form of Subsidiary Guaranty
C
Form of Revolving Credit Loan/Swing Loan/Letter of Credit Request
D
Form of Compliance Certificate
E
Form of Closing Certificate
F
Form of Assignment and Assumption Agreement
G
Form of Competitive Bid Note
H
Form of Competitive Bid Quote Request
I
Form of Invitation for Competitive Bid Quotes
J
Form of Competitive Bid Quote
K
Form of Notice of Acceptance or Non-acceptance
L
Form of Notice of Continuation/Conversion
M
Form of Designated Bank Note
N
Form of Designation Agreement
O-1
Form of U.S. Tax Compliance Certificate
O-2
Form of U.S. Tax Compliance Certificate
O-3
Form of U.S. Tax Compliance Certificate
O-4
Form of U.S. Tax Compliance Certificate


 
(vii)

--------------------------------------------------------------------------------

 



SCHEDULES
 
SCHEDULE CBD
CBD Properties
SCHEDULE EMPL
List of Employee Agreements with Key Management Individuals
SCHEDULE EG
List of Eligible Ground Leases as of Closing Date
SCHEDULE SG
List of Subsidiary Guarantors
SCHEDULE 1.2
Lenders’ Commitments
SCHEDULE 3.7
Existing Letters of Credit
SCHEDULE 6.1(b)
Capitalization; Outstanding Securities, Etc.
SCHEDULE 6.3(a)
Unencumbered Properties
SCHEDULE 6.3(c)
Partially Owned Real Estate Holding Entities
SCHEDULE 6.7
Litigation
SCHEDULE 6.15
Certain Transactions
SCHEDULE 6.18
Environmental Compliance
SCHEDULE 6.19
Subsidiaries


 
(viii)

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT




This THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) is
made as of the 21st day of October, 2011, by and among MACK-CALI REALTY, L.P., a
Delaware limited partnership (“MCRLP” or the “Borrower”), having its principal
place of business at 343 Thornall Street, Edison, New Jersey 08837-2206,
JPMORGAN CHASE BANK, N.A. (“JPMorgan”), having its principal place of business
at 270 Park Avenue, New York, New York  10017, BANK OF AMERICA, N.A. (“Bank of
America”), a national banking association having an address at 901 Main Street,
Dallas, Texas  75202, and the other lending institutions party hereto or which
may become parties hereto pursuant to §18 (individually, a “Lender” and
collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A., as the swing lender,
fronting bank and administrative agent for itself and each other Lender, and
BANK OF AMERICA, N.A., as the syndication agent.


RECITALS


A.           The Borrower and its Subsidiaries are primarily engaged in the
business of owning, purchasing, developing, constructing, renovating and
operating office, office/flex, industrial/warehouse and multifamily residential
properties in the United States.


B.           Mack-Cali Realty Corporation, a Maryland corporation (“MCRC”), is
the sole general partner of MCRLP, holds in excess of 87% of the partnership
interests in MCRLP as of the date hereof, is qualified to elect REIT status for
income tax purposes, and has agreed to guaranty the obligations of the Borrower
hereunder.


C.           The Borrower, certain of the Lenders, certain other lending
institutions, and the Administrative Agent are parties to a Second Amended and
Restated Revolving Credit Agreement dated as of November 23, 2004, as amended
(the “2004 Agreement”), which amended and restated in its entirety an Amended
and Restated Revolving Credit Agreement dated as of September 27, 2002 (the
“2002 Agreement”), which, in turn, amended and restated in its entirety that
certain Revolving Credit Agreement dated as of April 16, 1998 (as amended, the
“1998 Agreement”).


D.           The Borrower, the Lenders and the Administrative Agent wish to
amend and restate the 2004 Agreement in its entirety as set forth in this
Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:


§1.           DEFINITIONS AND RULES OF INTERPRETATION.


§1.1.           Definitions.  The following terms shall have the meanings set
forth in this §1 or elsewhere in the provisions of this Agreement referred to
below:
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
1998 Agreement.  As defined in the recitals.


2002 Agreement.  As defined in the recitals.


2004 Agreement.  As defined in the recitals.


Absolute Competitive Bid Loan.  See §2A.3(a).


Accountants.  In each case, nationally-recognized, independent certified public
accountants reasonably acceptable to the Administrative Agent.  The Lenders
hereby acknowledge that PricewaterhouseCoopers LLP and the other major national
accounting firms are acceptable accountants.


Acquisition Property.  Any Real Estate that either (a) has been owned for fewer
than six (6) fiscal quarters or (b) in the case of Real Estate developed by the
Borrower or any Property Owning Subsidiary, has been in service for fewer than
six (6) fiscal quarters, in each case ((a) or (b)) unless the Borrower has made
a one-time election to no longer treat such Real Estate as an Acquisition
Property for purposes of this Agreement.


Adjusted Unencumbered Property NOI.  With respect to any fiscal period for any
Unencumbered Property, the net income of such Unencumbered Property during such
period, as determined in accordance with GAAP, before adjustment for (a) gains
(or losses) from debt restructurings, any impairments, non-cash valuation
charges or extraordinary items relating to such Unencumbered Property, (b)
minority interests, not inconsistent with the wholly-owned Subsidiary
requirements for Unencumbered Properties and (c) income taxes; plus (x) interest
expense relating to such Unencumbered Property and (y) depreciation and
amortization relating to such Unencumbered Property and (z) the noncash portion
of executive stock award rights and stock purchase rights relating to the
Unencumbered Property in question included in written executive employment
agreements, written employee plans or other written non-monetary employment
compensation provisions to the extent excluded from net income, as determined in
accordance with GAAP; minus a recurring capital expense reserve equal to one and
one-half percent (1.5%) of total revenue (excluding interest income) of such
Unencumbered Property for such period, after adjustments to eliminate the effect
of the straight-lining of rents affecting such Unencumbered Property.


Administrative Agent.  JPMorgan acting as administrative agent for the Lenders,
or any successor administrative agent, as permitted by §14.


Administrative Agent’s Head Office.  The Administrative Agent’s head office
located at 270 Park Avenue, New York, New York  10017, or at such other location
as the Administrative Agent may designate from time to time pursuant to §19
hereof, or the office of any successor Administrative Agent permitted under §14
hereof.
 
 
 
-2-

--------------------------------------------------------------------------------

 

 
Administrative Questionnaire.  An Administrative Questionnaire in a form
supplied by the Administrative Agent.


Affiliate.  With reference to any Person, (i) any director or executive officer
of that Person, (ii) any other Person controlling, controlled by or under direct
or indirect common control of that Person, (iii) any other Person directly or
indirectly holding 10% or more of any class of the capital stock or other equity
interests (including options, warrants, convertible securities and similar
rights) of that Person (other than a mutual fund which owns 10% or more of the
common stock of MCRC) and (iv) any other Person 10% or more of any class of
whose capital stock or other equity interests (including options, warrants,
convertible securities and similar rights) is held directly or indirectly by
that Person.


Agreement.  This Third Amended and Restated Revolving Credit Agreement,
including the schedules and exhibits hereto, as the same may be from time to
time amended and in effect.


Alternate Base Rate.  For any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) assuming that on such day a LIBOR
Rate Loan was being made, the LIBOR Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%, provided that, for the avoidance of doubt, the LIBOR Rate for any
day shall be based on the rate appearing on the Reuters BBA Libor Rates Page 01
(or on any successor or substitute page of such page) at approximately 11:00
a.m. London time on such day.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the LIBOR Rate, respectively.


Alternate Base Rate Loans.  Those Revolving Credit Loans bearing interest
calculated by reference to the Alternate Base Rate, including a Loan converted
from a Swing Loan in accordance with §2.1(b)(ii).


Anti-Terrorism Laws.  Any law, rule or regulation related to terrorism
financing, economic sanctions or money laundering, including: 18 U.S.C. §§ 1956
and 1957; The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act”, 31 U.S.C. §§ 5311-5332 and 12 U.S.C. §§ 1818(s), 1820b and
1951-1959), as amended by the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“USA PATRIOT
Act”) of 2001 (Title III of Pub. L. 107-56), and their implementing regulations;
the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended), the
International Emergency Economic Powers Act (50 U.S.C. § 1701 et seq., as
amended) and Executive Order 13224 (effective September 24, 2001), and their
implementing regulations.


Applicable L/C Percentage.  As of any date of determination, a per annum
percentage equal to the Applicable Margin for Revolving Credit LIBOR Rate Loans
then in effect.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 

 
Applicable Margin.  The applicable margin (if any) over the then Alternate Base
Rate or LIBOR Rate, as applicable to the Revolving Credit Loan(s) in question,
as set forth below, which is used in calculating the interest rate applicable to
Revolving Credit Loans and which shall vary from time to time in accordance with
MCRLP’s debt ratings, if any.  The Applicable Margin to be used in calculating
the interest rate applicable to Alternate Base Rate Loans or Revolving Credit
LIBOR Rate Loans shall vary from time to time in accordance with MCRLP’s then
applicable (if any) (x) Moody’s debt rating and/or (y) S&P debt rating, as set
forth below in this definition, and the Applicable Margin shall be adjusted
effective on the next Business Day following any change in MCRLP’s Moody’s debt
rating or S&P debt rating, as the case may be.  MCRLP shall notify the
Administrative Agent in writing promptly after becoming aware of any change in
any of its debt ratings.  In order to qualify for an Applicable Margin based
upon a debt rating, MCRLP shall maintain debt ratings from Moody’s or S&P so
long as such Persons are in the business of providing debt ratings for the REIT
industry; provided that if MCRLP fails to maintain at least one debt rating from
Moody’s or S&P, the Applicable Margin shall be based upon an S&P rating of less
than BBB- in the table below.  If at any time of determination of the Applicable
Margin, (a) MCRLP has then current debt ratings from both Moody’s and S&P, then
the Applicable Margin shall be based on the higher of such ratings and (b) MCRLP
has then current debt ratings from only one of Moody’s or S&P, then the
Applicable Margin shall be based on such rating.


The applicable debt ratings and the Applicable Margins are set forth in the
following table:


S&P Rating
Moody’s Rating
Applicable Margin for Revolving Credit LIBOR Rate Loans
Applicable Margin for Alternate Base Rate Loans
No rating or less than BBB-
No rating or less than Baa3
1.85%
0.85%
BBB-
Baa3
1.50%
0.50%
BBB
Baa2
1.25%
0.25%
BBB+
Baa1
1.075%
0.075%
A- or higher
A3 or higher
1.00%
0%



Arrangers. J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.


Assignment and Assumption.  See §18.1.
 
 
 
-4-

--------------------------------------------------------------------------------

 

 
Bankruptcy Event. With respect to any Person, such Person becomes the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.


Borrower.  As defined in the preamble hereto.


Building.  Individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate.


Business Day.  Any day on which banking institutions in New York, New York are
open for the transaction of banking business and, in the case of LIBOR Rate
Loans, also a day which is a LIBOR Business Day.


Capitalized Leases.  Leases under which the Borrower or any of its Subsidiaries
or any Partially-Owned Entity is the lessee or obligor, the discounted future
rental payment obligations under which are required to be capitalized on the
balance sheet of the lessee or obligor in accordance with GAAP.


Capitalized Unencumbered Property NOI.  As of any date of determination with
respect to an Unencumbered Property (other than an Acquisition Property), an
amount equal to the Revised Adjusted Unencumbered Property NOI for such
Unencumbered Property for the most recent two (2) complete fiscal quarters
multiplied by two (2), with the product being divided by 7.75%, except with
respect to CBD Properties, which shall be divided by 6.75%; provided that if
such Unencumbered Property has been owned for fewer than two (2) complete fiscal
quarters, the Revised Adjusted Unencumbered Property NOI for such Unencumbered
Property shall be calculated by using the actual results for the period that
such Unencumbered Property has been owned and adjusting such results for a
period of two (2) complete fiscal quarters.


CBD Property(ies).  Collectively, (a) any Real Estate listed on Schedule CBD
attached hereto, (b) any improved Real Estate which is located in the borough of
Manhattan in New York, New York, Jersey City, New Jersey, or Washington, D.C.
which is acquired or developed after the Closing Date, and (c) any other
improved Real Estate which is located in markets with characteristics similar to
those identified in clause (b) and is designated by the Agent and the Borrower
as a CBD Property from time to time.


CERCLA.  See §6.18.
 
 
 
 
-5-

--------------------------------------------------------------------------------

 

 
Change in Law.  (a) The adoption of any law, rule or regulation after the date
of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Fronting Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Fronting Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of law and whether or not failure to
comply therewith would be unlawful) and (b) all requests, rules, regulations,
guidelines, interpretations or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful), in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, promulgated, implemented or issued.


Closing Date. October 21, 2011, which is the date on which all of the conditions
set forth in §10 have been satisfied or waived in accordance with §25.


Code.  The Internal Revenue Code of 1986, as amended and in effect from time to
time.


Commitment.  With respect to each Lender, the amount set forth from time to time
on Schedule 1.2 hereto as the amount of such Lender’s Commitment to make
Revolving Credit Loans and Refunded Swing Loans to, and to participate in the
issuance, extension and renewal of Letters of Credit for the account of, the
Borrower.


Commitment Percentage.  With respect to each Lender, a percentage equal to such
Lender’s Commitment divided by the Total Commitment.
 
Competitive Bid Loan Accounts.  See §2A.2(a).
 
Competitive Bid Loans.  A borrowing hereunder consisting of one or more loans
made by any of the participating Lenders whose offer to make a Competitive Bid
Loan as part of such borrowing has been accepted by the Borrower under the
auction bidding procedure described in §2A hereof.
 
Competitive Bid Margin.  See §2A.5(b)(iv).
 
Competitive Bid Notes.  See §2A.2(b).
 
Competitive Bid Quote.  An offer by a Lender to make a Competitive Bid Loan in
accordance with §2A.5 hereof.
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
Competitive Bid Quote Request.  See §2A.3.


Competitive Bid Rate.  See §2A.5(b)(v).


Completed Revolving Credit Loan Request.  A loan request accompanied by all
information required to be supplied under the applicable provisions of §2.5.


Completed Swing Loan Request.  A loan request accompanied by all information
required to be supplied under the applicable provisions of §2.5.


Consolidated or consolidated.  With reference to any term defined herein, shall
mean that term as applied to the accounts of MCRC and its subsidiaries
(including the Borrower and its Subsidiaries) or MCRLP and its subsidiaries, as
the case may be, consolidated in accordance with GAAP, excluding the effects of
consolidation of investments in non-wholly owned subsidiaries under Accounting
Standard Codification 810 of the Financial Accounting Standards Board.


Consolidated Adjusted Net Income.  For any period, an amount equal to the
consolidated net income of MCRC, the Borrower and their respective Subsidiaries
for such period, as determined in accordance with GAAP, before (a) gains (or
losses) from the sale of real property or interests therein, debt
restructurings, extinguishment or forgiveness of debt, write-ups or write-downs,
deduction of acquisition costs for consummated acquisitions, non-cash valuation
charges and other extraordinary or non-recurring items, (b) minority interest of
said Persons in other Persons and (c) income taxes; plus (w) interest expense,
(x) depreciation and amortization, (y) the noncash portion of executive stock
award rights and stock purchase rights included in written executive employment
agreements, written employee plans or other written non-monetary employment
compensation provisions, and (z) certain non-recurring cash payments made
pursuant to certain written employment agreements, written employee plans or
other written employment compensation provisions with key management individuals
existing as of the date hereof and described on Schedule EMPL hereto and their
successors (as such agreements, plans and provisions may be amended from time to
time) in an amount not to exceed $20,000,000 in the aggregate during any fiscal
year; minus a recurring capital expense reserve in an amount equal to one and
one-half percent (1.5%) of consolidated total revenue (excluding interest
income) of MCRC, the Borrower and their respective Subsidiaries; all after
adjustments to eliminate the effect of the straight-lining of rents; and all
after adjustments for unconsolidated partnerships, joint ventures and other
entities.


Consolidated Capitalized NOI.  As of any date of determination, an amount equal
to Revised Consolidated Adjusted Net Income for the most recent two (2)
completed fiscal quarters multiplied by two (2), with the product being divided
by 7.75%, except with respect to CBD Properties, which shall be divided by
6.75%; provided that if any Real Estate has been owned for fewer than two (2)
complete fiscal quarters, the Revised Consolidated Adjusted Net Income for such
Real Estate shall be calculated by using the actual results for the period that
such Real Estate has been owned and adjusting such results for a period of two
(2) complete fiscal quarters.
 
 
 
-7-

--------------------------------------------------------------------------------

 
 

 
Consolidated Fixed Charges.  For any fiscal period, the sum of (a) Consolidated
Total Interest Expense, plus (b) the aggregate amount of all scheduled principal
payments on all Indebtedness of MCRC, the Borrower and their respective
Subsidiaries required to be made during such period, excluding optional
prepayments and balloon principal payments due at maturity, plus (c) the
aggregate of all Distributions payable on the preferred stock of or other
preferred beneficial interests in the Borrower, MCRC or any of their respective
Subsidiaries during such period.


Consolidated Secured Indebtedness.  As of any date of determination, the
aggregate principal amount of all Indebtedness of MCRC, the Borrower and their
respective Subsidiaries outstanding at such date secured by a Lien on the Real
Estate of such Person, without regard to Recourse.


Consolidated Tangible Net Worth. As of any date of determination, the
Consolidated Total Capitalization minus Consolidated Total Liabilities.
 
Consolidated Total Capitalization.  As of any date of determination, with
respect to MCRC, the Borrower and their respective Subsidiaries determined on a
consolidated basis in accordance with GAAP, the sum (without double-counting)
of:
 
(a)           Consolidated Capitalized NOI (other than with respect to (1)
Acquisition Properties and (2) Real Estate with a negative Consolidated
Capitalized NOI), plus
 
(b)           the cost of all Acquisition Properties (after taking into account
any impairments), including all costs incurred by the Borrower in connection
with the development of any Acquisition Properties, plus
 
(c)           the value of Unrestricted Cash and Cash Equivalents (excluding
until forfeited or otherwise entitled to be retained by the Borrower or its
Subsidiaries, tenant security and other restricted deposits); provided that no
such Unrestricted Cash and Cash Equivalents will be added to Consolidated Total
Capitalization if such Unrestricted Cash and Cash Equivalents have been deducted
from Consolidated Total Liabilities or Consolidated Secured Indebtedness in the
calculation of the financial covenants in §9.1 or §9.2 of this Agreement, plus
 
(d)           the aggregate costs (after taking into account any impairments)
incurred and paid to date by the Borrower and its Subsidiaries with respect to
Construction-In-Process, plus
 
(e)           the value of Indebtedness of third parties to the Borrower and its
Subsidiaries for borrowed money which is secured by mortgage liens on real
estate (valued in accordance with GAAP at the book value of such Indebtedness
and not then more than 90 days past due or declared by the Borrower or its
relevant Subsidiary to be past due), plus
 
(f)           the actual net cash investment by the Borrower and its
Subsidiaries in any Other Investments (wherein any such Other Investment (x)
does not have any Indebtedness that is then more than 90 days past due or (y)
has not been declared to be in default of any monetary or material monetizable
obligations), plus
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
(g)           the book value of Unimproved Non-Income Producing Land plus
 
(h)           the value of Eligible Cash 1031 Proceeds;
 
provided that the value of each of the foregoing items comprising Consolidated
Total Capitalization (other than Eligible Cash 1031 Proceeds) shall be subject
to the following capped amounts for determining Consolidated Total
Capitalization:


 
(i)
the book value of Unimproved Non-Income Producing Land shall be limited to ten
(10%) percent of Consolidated Total Capitalization;



 
(ii)
investments in Other Investments shall be limited to fifteen (15%) percent of
Consolidated Total Capitalization;



 
(iii)
the aggregate Project Costs of all Construction-in-Process shall be limited to
fifteen (15%) percent of Consolidated Total Capitalization.  For purposes
hereof, Construction-in-Process shall not include so-called “build to suit”
properties which are seventy-five (75%) percent pre-leased (by rentable square
foot) and a property shall continue to be valued (for financial covenant
compliance purposes) as Construction-in-Process until the end of four (4)
consecutive calendar quarters following substantial completion of such property;



 
(iv)
the value of Indebtedness of third parties to the Borrower, MCRC, or their
Subsidiaries for borrowed money which is unsecured or is secured by mortgage
liens (valued at the book value of such Indebtedness) shall be limited to
fifteen (15%) percent of Consolidated Total Capitalization;



 
(v)
the investments set forth in clauses (i) through (iv) above, taken in the
aggregate, shall be limited to thirty (30%) percent of Consolidated Total
Capitalization; and



 
(vi)
investments in Real Estate, other than (x) office, office flex, and
industrial/warehouse properties and (y) any such other Real Estate that is part
of a mixed-use development consisting of at least 50% office and/or industrial
properties (by leasable square footage of such development), taken in the
aggregate, shall be limited to fifteen (15%) percent of Consolidated Total
Capitalization.



Consolidated Total Interest Expense.  For any fiscal period, the aggregate
amount of interest required in accordance with GAAP to be paid or accrued,
without double-counting, by MCRC, the Borrower and their respective Subsidiaries
during such period on all Indebtedness of MCRC, the Borrower and their
respective Subsidiaries outstanding during all or any portion of such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest expenses in respect of
any Synthetic Lease but excluding non-cash interest expense in respect of
convertible debt.
 
 
 
-9-

--------------------------------------------------------------------------------

 
 

 
Consolidated Total Liabilities.  As of any date of determination, without
double-counting, all liabilities of MCRC, the Borrower and their respective
Subsidiaries, including guaranties of payment for any Other Investment,
determined on a consolidated basis in accordance with GAAP and classified as
such on the consolidated balance sheet of MCRC, the Borrower and their
respective Subsidiaries, and all Indebtedness of MCRC, the Borrower and their
respective Subsidiaries, whether or not so classified (excluding, to the extent
otherwise included in Consolidated Total Liabilities, restricted cash held on
account of tenant security and other restricted deposits).


Consolidated Total Unsecured Interest Expense.  For any fiscal period,
Consolidated Total Interest Expense with respect to Consolidated Unsecured
Indebtedness only for such period.


Consolidated Unsecured Indebtedness.  As of any date of determination, the
aggregate principal amount of all Unsecured Indebtedness of MCRC, the Borrower
and their respective Subsidiaries outstanding at such date, including without
limitation the aggregate principal amount of all the Obligations under this
Agreement as of such date, determined on a consolidated basis in accordance with
GAAP, without regard to Recourse.


Construction-In-Process.  Any Real Estate for which the Borrower, any of the
Borrower’s Subsidiaries or any Partially-Owned Entity is actively pursuing
construction, renovation, or expansion of Buildings and, except for purposes of
clause (iii) to the proviso in the definition of Consolidated Total
Capitalization in §1.1 hereof, for which construction is proceeding to
completion without undue delay from Permit denial, construction delays or
otherwise, all pursuant to such Person’s ordinary course of
business.  Notwithstanding the foregoing, tenant improvements to previously
constructed and/or leased Real Estate shall not be considered
Construction-In-Process.


Conversion Request.  A notice given by the Borrower to the Administrative Agent
of its election to convert or continue a Revolving Credit Loan in accordance
with §2.6.


debt ratings.  Long-term, unsecured, non-credit enhanced debt ratings.


Default.  As of the relevant time of determination, an event or occurrence which
solely with the giving of notice or the lapse of time, or both, would constitute
an Event of Default.
 
Defaulting Lender.  Any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swing Loans
or (iii) pay over to any Lender Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Lender Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Lender Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Lender Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to the Borrower, the Fronting
Bank, the Swing Lender and each Lender.
 
 
 
-10-

--------------------------------------------------------------------------------

 

 
Designated Bank.  A special purpose entity that (i) shall have become a party to
this Agreement pursuant to §18.10, and (ii) is not otherwise a Lender.


Designated Bank Notes.  Promissory notes of the Borrower, substantially in the
form of Exhibit M hereto, evidencing the obligation of the Borrower to repay
Competitive Loans made by Designated Banks, as the same may be amended,
supplemented, modified or restated from time to time, and “Designated Bank Note”
means any one of such promissory notes issued under §18.10.


Designation Agreement.  A designation agreement in substantially the form of
Exhibit N attached hereto, entered into by a Lender and a Designated Bank and
accepted by the Agent.


Disqualifying Environmental Event.  Any Release or threatened Release of
Hazardous Substances, any violation of Environmental Laws or any other similar
environmental event with respect to any Real Estate that is reasonably likely to
have a material adverse effect on the value of such Real Estate.


Distribution.


 
    (i)   with respect to the Borrower or its Subsidiaries, any dividend or
distribution of cash or other cash equivalent, directly or indirectly, to the
partners or other equity interest holders of the Borrower or its Subsidiaries in
respect of such partnership or other equity interest or interests so
characterizable; or any other distribution on or in respect of any partnership
interests of the Borrower or its Subsidiaries; and

 
 
 
-11-

--------------------------------------------------------------------------------

 
 

 
 
    (ii)   with respect to MCRC, the declaration or payment of any cash dividend
or distribution on or in respect of any shares of any class of capital stock of
MCRC.



Dollars or $.  Dollars in lawful currency of the United States of America.


Drawdown Date.  The date on which any Revolving Credit Loan or Swing Loan is
made or is to be made, and the date on which any Revolving Credit Loan is
converted or continued in accordance with §2.6.


Eligible Assignee.  Any of (a) a commercial bank organized under the laws of the
United States, or any State thereof or the District of Columbia, and having
total assets in excess of $1,000,000,000; (b) a savings and loan association or
savings bank organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of
$1,000,000,000, calculated in accordance with GAAP; (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having total assets in excess of
$1,000,000,000, provided that such bank is acting at all times with respect to
this Agreement through a branch or agency located in the United States of
America, (d) the central bank of any country which is a member of OECD, (e) a
financial institution reasonably acceptable to the Administrative Agent which is
regularly engaged in making, purchasing or investing in loans and having total
assets in excess of $300,000,000 and (f) a Lender or a Lender Affiliate;
provided that, in any event, Eligible Assignees shall not include any Defaulting
Lender or the Borrower, MCRC and their respective Subsidiaries and Affiliates.


Eligible Cash 1031 Proceeds. The cash proceeds held by a “qualified
intermediary” from the sale of Real Estate, which proceeds are intended to be
used by the qualified intermediary to acquire one or more “replacement
properties” that are of “like-kind” to such Real Estate in an exchange that
qualifies as a tax-free exchange under Section 1031 of the Code, and no portion
of which proceeds MCRC, the Borrower or any Subsidiary has the right to receive,
pledge, borrow or otherwise obtain the benefits of until such time as provided
under the applicable “exchange agreement” (as such terms in quotations are
defined in Treasury Regulations Section 1.1031(k)-1(g)(4)) (the “Regulations”))
or until such exchange is terminated.  Upon the cash proceeds no longer being
held by the qualified intermediary pursuant to the Regulations or otherwise
qualifying under the Regulations for like-kind exchange treatment, such proceeds
shall cease being Eligible Cash 1031 Proceeds.


Eligible Ground Lease.  A ground lease that (a) has a minimum remaining term of
thirty (30) years, including tenant controlled options, as of any date of
determination, (b) has customary notice rights, default cure rights, bankruptcy
new lease rights and other customary provisions for the benefit of a leasehold
mortgagee or has equivalent protection for a leasehold permanent mortgagee by a
subordination to such leasehold permanent mortgagee of the landlord’s fee
interest, and (c) is otherwise acceptable for Without Recourse leasehold
mortgage financing under customary prudent lending requirements.  The Eligible
Ground Leases as of the date of this Agreement are listed on Schedule EG.
 
 
 
-12-

--------------------------------------------------------------------------------

 

 
Embargoed Person.  Any party that (i) is publicly identified on the most current
list of “Specially Designated Nationals and Blocked Persons” published by the
U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), is a
“designated national” pursuant to OFAC’s Cuban Assets Control Regulations (31
C.F.R. 515.305), or resides, is organized or chartered, or has a place of
business in a country or territory that is prohibited pursuant to the OFAC
sanctions programs or (ii) is publicly identified as prohibited from doing
business with the United States under the International Emergency Economic
Powers Act, the Trading With the Enemy Act, or any other law, rule or
regulation.


Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.


Environmental Laws.  See §6.18(a).


ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.


ERISA Affiliate.  Any Person which is treated as a single employer with the
Borrower under §414 of the Code.


ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.


Eurocurrency Reserve Rate.  For any day with respect to a LIBOR Rate Loan, the
weighted average of the rates (expressed as a decimal) at which all of the
Lenders subject thereto would be required to maintain reserves under Regulation
D of the Board of Governors of the Federal Reserve System (or any successor or
similar regulations relating to such reserve requirements) against “Eurocurrency
Liabilities” (as that term is used in Regulation D), if such liabilities were
outstanding.  The Eurocurrency Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in the Eurocurrency Reserve Rate.


Event of Default.  See §12.1.


Excluded Taxes.  Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under § 4.11) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to § 4.13, amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with § 4.13(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.
 
 
 
-13-

--------------------------------------------------------------------------------

 
 

 
Facility Fee.  See §2.4(f).


FATCA.  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.


Federal Funds Effective Rate. For any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


Fee Letter.  See §2.4(d).


Financial Statement Date.  With respect to the Borrower, MCRC and their
respective subsidiaries, December 31, 2010.


Fitch.  Fitch Ratings, a division of Fitch, Inc., and its successors.


Foreign Lender.  (a) If the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.


Fronting Bank.  With respect to any letters of credit issued under this
Agreement on or after the date hereof, JPMorgan, or with the consent of the
Administrative Agent and the Borrower, another Lender.


Funds From Operations.  As defined in accordance with resolutions adopted by the
Board of Governors of the National Association of Real Estate Investment Trusts
as in effect from time to time, but in any event excluding one-time or
non-recurring charges and non-cash valuation charges.


GAAP.  Generally accepted accounting principles in effect from time to time in
the United States, consistently applied.
 
 
 
-14-

--------------------------------------------------------------------------------

 
 

 
Governmental Authority.  The government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower or MCRC, as the
case may be, or any ERISA Affiliate of any of them the benefits of which are
guaranteed on termination in full or in part by the PBGC pursuant to Title IV of
ERISA, other than a Multiemployer Plan.


Guaranties.  Collectively, (i) the MCRC Guaranty, (ii) any Subsidiary Guaranty,
and (iii) any other guaranty of the Obligations made by an Affiliate of the
Borrower in favor of the Administrative Agent and the Lenders.


Guarantors.  Collectively, MCRC, any Subsidiary Guarantors and any other
Affiliate of the Borrower executing a Guaranty; provided, however, when the
context so requires, Guarantor shall refer to MCRC or such Affiliate, as
appropriate.  From and after the release of the Guaranty of any Subsidiary
Guarantor pursuant to §5 below, such Subsidiary Guarantor shall no longer be
considered a “Guarantor” for purposes of this Agreement.


Hazardous Substances.  See §6.18(b).


Indebtedness.  All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
including, without limitation, (a) all obligations for borrowed money and
similar monetary obligations, whether direct or indirect; (b) all liabilities
secured by any mortgage, pledge, negative pledge, security interest, lien,
charge, or other encumbrance existing on property owned or acquired subject
thereto, whether or not the liability secured thereby shall have been assumed;
(c) all obligations under any Capitalized Lease (determined in accordance with
§9.9) or any Synthetic Lease; (d) all guarantees for borrowed money,
endorsements and other contingent obligations, whether direct or indirect,
(without double counting and in accordance with §9.0) in respect of indebtedness
or obligations of others, including any obligation to supply funds (including
partnership obligations and capital requirements) to or in any manner to invest
in, directly or indirectly, the debtor, to purchase  indebtedness, or to assure
the owner of indebtedness against loss, through an agreement to purchase goods,
supplies, or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise, (e) the obligations to
reimburse the issuer in respect of any letters of credit (f) obligations in
respect of banker acceptances, (g) obligations for the deferred purchase price
of property to the extent of the value of such property (excluding accounts
payable and expenses arising in the ordinary course of business), (h) payment
obligations in respect of interest rate contracts, financial derivatives
contracts and foreign exchange contracts, net of liabilities owed by the
counterparties thereon, and (i) to the extent not otherwise included,
obligations of the Borrower under so-called forward equity purchase contracts to
the extent that such obligations are not payable solely in equity interests in
MCRC; but, in any case, excluding Other Investments.
 
 
 
-15-

--------------------------------------------------------------------------------

 
 

 
Indemnified Taxes.  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.


Intercompany Secured Debt.  See §8.2(vi).


Interest Payment Date.  (i) As to any Alternate Base Rate Loan and Swing Loan,
the last day of the calendar month which includes the Drawdown Date thereof; and
(ii) as to any Revolving Credit LIBOR Rate Loan in respect of which the Interest
Period is (A) three (3) months or less, the last day of such Interest Period and
(B) more than three (3) months, the date that is three (3) months from the first
day of such Interest Period, each date that is three (3) months thereafter, and,
in addition, the last day of such Interest Period.


Interest Period.  With respect to each Loan, (a) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of one
of the following periods (as selected by the Borrower in a Completed Revolving
Credit Loan Request or as otherwise in accordance with the terms of this
Agreement): (i) for any Alternate Base Rate Loan, the last day of the calendar
month, (ii) for any Revolving Credit LIBOR Rate Loan, 1, 2, 3, 6, 9 (if
available from all Lenders) or 12 (if available from all Lenders) months
(provided that the Interest Period for Revolving Credit LIBOR Rate Loans may be
shorter than one (1) month in order to consolidate two (2) or more Revolving
Credit LIBOR Rate Loans), (iii) for any Absolute Competitive Bid Loan, a market
period not to extend beyond the Maturity Date, (iv) for any LIBOR Competitive
Bid Loan, 1, 2, 3, 6, 9 or 12 months, and (v) for any Swing Loan, the date on
which it is repaid or converted to an Alternate Base Rate Loan in accordance
with §2.1(b) of this Agreement; and (b) thereafter, each period commencing at
the end of the last day of the immediately preceding Interest Period applicable
to such Loan and ending on the last day of the applicable period set forth in
(a) above as selected by the Borrower in a Conversion Request or as otherwise in
accordance with this Agreement; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:


(A)           if any Interest Period with respect to an Alternate Base Rate Loan
would end on a day that is not a Business Day, that Interest Period shall end on
the next succeeding Business Day;


(B)           if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, that Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the immediately preceding Business Day;


(C)           if the Borrower shall fail to give a Conversion Request as
provided in §2.6, the Borrower shall be deemed to have requested a continuation
of the affected Revolving Credit LIBOR Rate Loan as a Revolving Credit LIBOR
Rate Loan with an Interest Period of one (1) month on the last day of the then
current Interest Period with respect thereto, other than during the continuance
of a Default or an Event of Default;
 
 
 
-16-

--------------------------------------------------------------------------------

 
 

 
(D)           any Interest Period relating to any LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to subparagraph (E) below, end on the last Business Day
of a calendar month; and


(E)           any Interest Period that would otherwise extend beyond the
Maturity Date shall end on the Maturity Date.


Investment Grade Credit Rating.  A long-term unsecured, non-credit enhanced debt
rating (a) from Moody’s of Baa3 or higher or (b) from S&P of BBB- or higher.


Investments.  All expenditures made and all liabilities incurred (contingently
or otherwise, but without double-counting): (i) for the acquisition of stock,
partnership or other equity interests or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, any Person; and
(ii) for the acquisition of any other obligations of any Person.  In determining
the aggregate amount of Investments outstanding at any particular time: (a)
there shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(b) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (c) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (a) may be
deducted when paid; and (d) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.


JPMorgan.  As defined in the recitals.


L/C Exposure.  At any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
outstanding Reimbursement Obligations.  The LC Exposure of any Lender at any
time shall be its Commitment Percentage of the total LC Exposure at such time.


Leases.  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in or on the Buildings or on the Real Estate by
persons other than the Borrower, its Subsidiaries or any Partially-Owned Entity,
provided that “Leases” shall include any such lease, license or other such
agreement with a Partially-Owned Entity if such lease, license or other
agreement is at a market level rent and related tenant charges, which are
required to be paid monthly or, in the case of non-rent tenant charges, when
usually and customarily required to be paid by other tenants of the same Real
Estate (and at least annually).


Lender Affiliate.  With respect to any Lender, an Affiliate of such Lender.
 
 
 
-17-

--------------------------------------------------------------------------------

 
 

 
Lender Party.  The Administrative Agent, the Fronting Bank, the Swing Lender or
any other Lender.


Lenders.  Collectively, the Administrative Agent, any other lenders which may
provide additional commitments and become parties to this Agreement, and any
other Person who becomes an assignee of any rights of a Lender pursuant to §18
or a Person who acquires all or substantially all of the stock or assets of a
Lender.


Letter of Credit.  See §3.1.1.


Letter of Credit Application.  See §3.1.1.


Letter of Credit Collateral.  See §3.8.


Letter of Credit Collateral Account.  See §3.8.


Letter of Credit Fee.  See §3.6.


Letter of Credit Participation.  See §3.1.4.


LIBOR Breakage Costs.  In the case of any LIBOR Rate Loan, such loss, cost or
expense to any Lender, which shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had the event described in
§4.8 not occurred, at the LIBOR Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the market interest rate which such Lender
would bid were it to reasonably bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market.


LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London.


LIBOR Competitive Bid Loan(s).  See §2A.3(a).


LIBOR Rate.  For any Interest Period with respect to a LIBOR Rate Loan, the rate
of interest per annum (rounded upward, if necessary, to the nearest 1/100 of one
percent) equal to the rate appearing on Reuters BBA Libor Rates Page 01 (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as reasonably determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBOR Rate” with respect to
such LIBOR Rate Loan for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
 
In the event that the Board of Governors of the Federal Reserve System shall
impose a reserve requirement with respect to LIBOR deposits of the Lenders, then
for any period during which such reserve requirement shall apply, the LIBOR Rate
shall be equal to the amount determined above divided by an amount equal to one
(1.00) minus the Eurocurrency Reserve Rate.


LIBOR Rate Loan(s).  Loans bearing interest calculated by reference to the LIBOR
Rate.


Lien.  See §8.2.


Loan Documents.  Collectively, this Agreement, the Letter of Credit
Applications, the Letters of Credit, the Notes, the Guaranties, and any and all
other agreements, instruments or documents now or hereafter identified thereon
as a “Loan Document” under this Agreement, and all schedules, exhibits and
annexes hereto or thereto, as the same may from time to time be amended and in
effect.


Loans.  The Revolving Credit Loans, Swing Loans and the Competitive Bid Loans.


Material Adverse Effect.  Any event or occurrence of whatever nature which:  (a)
has a material adverse effect on the business, properties, operations or
financial condition of (i) the Borrower or (ii) MCRC or (iii) the Borrower, MCRC
and their respective Subsidiaries, taken as a whole, (b) has a material adverse
effect on the ability of the Borrower or any Guarantor to perform its payment
and other material obligations under any of the Loan Documents, or (c) causes a
material impairment of the validity or enforceability of any of the Loan
Documents or any material impairment of the rights, remedies and benefits
available to the Administrative Agent and the Lenders under any of the Loan
Documents.


Material Subsidiary.  Any (x) Property Owing Subsidiary that owns any Real
Estate that the Borrower has elected to treat as an Unencumbered Property, (y)
any Subsidiary Guarantor, or (z) any other Subsidiary of the Borrower or MCRC
which contributes at least $10,000,000 to Consolidated Total Capitalization,
other than any such Subsidiary that is only liable for Without Recourse
obligations.


Maturity Date. October 21, 2015, or such earlier date on which the Loans shall
become due and payable pursuant to the terms thereof.  The Borrower may, by
written notice to the Administrative Agent given at least thirty (30) days but
not more than one hundred and eighty (180) days prior to the Maturity Date,
extend the Maturity Date for one (1) year, provided that no Default or Event of
Default (other than a Non-Material Breach) shall have occurred and be continuing
on the date of such notice and that the Borrower shall have paid an aggregate
extension fee equal to 0.20% of the Total Commitment (to the Administrative
Agent for the ratable benefit of the Lenders) on or prior to the scheduled
Maturity Date.
 
 
 
-19-

--------------------------------------------------------------------------------

 
 

 
Maximum Drawing Amount.  The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such maximum aggregate
amount may be reduced from time to time pursuant to the terms of the Letters of
Credit.


MCRC.  As defined in the recitals.


MCRC Guaranty.  The Guaranty reaffirmed as of the date hereof made by MCRC in
favor of the Administrative Agent and the Lenders pursuant to which MCRC
guarantees to the Administrative Agent and the Lenders the unconditional payment
and performance of the Obligations.


MCRC Organizational Change.  See §7.7.


Moody’s.  Moody’s Investors Service, Inc., and its successors.


Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or MCRC, as the case may be,
or any ERISA Affiliate.


Non-Material Breach.  A (i) breach of a representation or warranty or covenant
contained in §6 or §7 (other than §7.1), (ii) breach of any other representation
or warranty or covenant as to which such term “Non-Material Breach” is
specifically applied, or (iii) Permitted Event; but only to the extent any such
breach under (i) or (ii) or an event under (iii) (other than §7.1), neither (A)
singularly or in conjunction with any other existing breaches or events under
(iii), materially adversely affect the business, properties or financial
condition of (x) MCRC; (y) MCRLP; or (z) the Borrower, MCRC and their
Subsidiaries, taken as whole nor (B) singularly or in conjunction with any other
existing breaches or events under (iii), materially adversely affect the ability
of (x) MCRC; (y) MCRLP; or (z) the Borrower, MCRC and their Subsidiaries, taken
as a whole, to fulfill the obligations to the Lenders under the Loan Documents
(including, without limitation, the repayment of all amounts outstanding under
the Loans, together with interest and charges thereon, when first due) nor (C)
has been identified in this Agreement specifically as a matter that does not
constitute a Non-Material Breach.  During the continuance of any Permitted
Event, the Real Estate (including Unencumbered Property) and other assets of any
affected Property Owning Subsidiary shall be excluded from asset (but not
liability) and income (but not loss) calculation under §9 which exclusions shall
be evidenced in all compliance certificates provided as required by this
Agreement.


A breach or event which may constitute a Non-Material Breach shall be identified
when first known to the Borrower, MCRC or Subsidiary on the next compliance
certificate required to be delivered to the Lenders pursuant to the terms of
this Agreement; provided that the identification of such breach or event as a
Non-Material Breach by the Borrower, MCRC or any Subsidiary shall not be binding
on the Lenders.
 
 
 
-20-

--------------------------------------------------------------------------------

 
 

 
Note Record.  A Record with respect to the Notes.


Notes.  The Revolving Credit Notes and the Competitive Bid Notes, including
Designated Bank Notes.  Also, if applicable, promissory notes of the Borrower
evidencing the obligation of the Borrower to repay Swing Loans.


Obligations.  All indebtedness, obligations and liabilities of the Borrower and
its Subsidiaries to any of the Lenders and the Administrative Agent,
individually or collectively, under this Agreement or any of the other Loan
Documents or in respect of any of the Loans or the Notes or Reimbursement
Obligations incurred or the Letter of Credit Applications or the Letters of
Credit or other instruments at any time evidencing any thereof, whether existing
on the date of this Agreement or arising or incurred hereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise.


Operating Subsidiaries.  Those Subsidiaries of the Borrower that, at any time of
reference, provide management, construction, design or other services (excluding
any such Subsidiary which may provide any such services which are only
incidental to that Subsidiary’s ownership of one or more Real Estate), and any
successors or assigns of their respective businesses and/or assets which are
Subsidiaries of the Borrower or MCRC.


Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).


Other Investment.  An investment made by the Borrower, MCRC or any Subsidiary
which has been or is designated by the Borrower at the time of investment or
from time to time as an “Other Investment” (including an investment company);
provided that (a) such investment would not jeopardize MCRC’s status as a REIT,
(b) subject to the next sentence, such investment is Without Recourse to the
Person making such investment and the liability of the Person making such
investment is limited solely (including in any insolvency proceeding affecting
such Person) to the amount so invested, (c) if the Person making such investment
exercises any management or control responsibilities, such management and/or
control shall be exercised through a so-called “bankruptcy-remote entity” and
(d) such investment complies with the requirements of clause (ii) to the proviso
in the definition of Consolidated Total Capitalization in §1.1
hereof.  Notwithstanding anything contained in the foregoing definition to the
contrary, an investment may still be an Other Investment if it provides for (i)
guaranties of completion, (ii) guaranties of payment (which shall be included in
Consolidated Total Liabilities), (iii) environmental guaranties and indemnities,
and/or (iv) other typical recourse carve-outs from otherwise long-term,
non-recourse debt, such as for fraud, waste, misappropriation of proceeds and
material misrepresentations.
 
 
 
-21-

--------------------------------------------------------------------------------

 
 

 
Other Taxes.  All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§ 4.11).


Parent.  With respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.


Partially-Owned Entity(ies).  Any of the partnerships, joint ventures and other
entities owning real estate assets (other than an Other Investment) in which
MCRLP and/or MCRC collectively, directly or indirectly through its full or
partial ownership of another entity, own less than 100% of the equity interests,
whether or not such entity is required in accordance with GAAP to be
consolidated with MCRLP for financial reporting purposes.


Participant.  See §18.5.


Participant Register.  See §18.5.


PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.


Permits.  All governmental permits, licenses, and approvals necessary for the
lawful operation and maintenance of the Real Estate.


Permitted Event.  The election by the Borrower to exclude any Real Estate as an
Unencumbered Property following a Bankruptcy Event with respect to the Property
Owning Subsidiary that owns or leases such Real Estate; provided that the
aggregate contribution to Consolidation Total Capitalization made by all
Property Owning Subsidiaries subject to such Bankruptcy Event shall not exceed
$50,000,000.  Notwithstanding the foregoing, upon the occurrence of any such
Bankruptcy Event, the Borrower shall be deemed to have made such election, if
permitted by this definition.


Permitted Investments.


(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
 
 
-22-

--------------------------------------------------------------------------------

 
 
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
 
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $1,000,000,000;
 
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
 
(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.
 
Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.


Person.  Any individual, corporation, partnership, trust, unincorporated
association, business, or other legal entity, and any government (or any
Governmental Authority).


Prime Rate.  The rate of interest per annum publicly announced from time to time
by JPMorgan as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.


Project Costs.  With respect to Construction-In-Process, the actual project cost
of such Construction-In-Process shown on schedules submitted to the
Administrative Agent from time to time; provided that for
Construction-In-Process owned by any Partially-Owned Entity, the Project Cost of
such Construction-In-Process shall be the Borrower’s or its subsidiaries’
pro-rata share of the actual project cost of such Construction-In-Process (based
on the greater of (x) the Borrower’s or its subsidiaries’ percentage equity
interest in such Partially-Owned Entity or (y) the Borrower’s or its
subsidiaries’ obligation to provide, or liability for providing, funds to such
Partially-Owned Entity).


Property Owning Subsidiary.  Any Subsidiary that owns or leases any Real Estate.


Public Debt.  Unsecured Indebtedness, not subordinated to the Obligations (or to
the holders thereof), issued by the Borrower and which is either (a) in
offerings registered under the Securities Act of 1933, as amended, or in
transactions exempt from registration pursuant to rule 144A or Regulation B
thereunder or listed on non-U.S. securities exchanges or (b) pursuant to the
Indenture dated as of March 16, 1999 by and between the Borrower, MCRC and
Wilmington Trust Company, a Delaware banking corporation as trustee, or any
successor trustee or assignee thereof (collectively, the "Trustee"), as
supplemented by Supplemental Indenture No. 5 dated as of December 20, 2002
between the Borrower and the Trustee, and by Supplemental Indenture No. 6 dated
as of March 14, 2003 between the Borrower and the Trustee, and by Supplemental
Indenture No. 7 dated as of June 12, 2003 between the Borrower and the Trustee,
and by Supplemental Indenture No. 8 dated as of February 9, 2004 between the
Borrower and the Trustee, and by Supplemental Indenture No. 9 dated as of March
22, 2004 between the Borrower and the Trustee, and by Supplemental Indenture No.
10 dated as of January 25, 2005 between the Borrower and the Trustee, and by
Supplemental Indenture No. 12 dated as of November 30, 2005 between the Borrower
and the Trustee, and by Supplemental Indenture No. 13 dated as of January 24,
2006 between the Borrower and Trustee, and by Supplemental Indenture No. 14
dated as of August 14, 2009 between the Borrower and Trustee, and as the
Indenture may be further supplemented and/or amended from time to time.
 
 
 
-23-

--------------------------------------------------------------------------------

 
 

 
RCRA.  See §6.18.


Real Estate.  The fixed and tangible properties consisting of land, buildings
and/or other improvements owned or ground-leased as a lessee by the Borrower, by
any Subsidiary or by any other entity in which the Borrower is the holder of an
equity interest (other than Other Investments) at the relevant time of reference
thereto, including, without limitation, (i) the Unencumbered Properties at such
time of reference, and (ii) the real estate assets owned or ground-leased as a
lessee by each of the Partially-Owned Entities at such time of reference.


Recipient. (a) The Administrative Agent, (b) any Lender and (c) the Fronting
Bank, as applicable.


Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan.


Recourse.  With reference to any obligation or liability, any liability or
obligation that is not Without Recourse, directly or indirectly.  For purposes
hereof, a Person shall not be deemed to be “indirectly” liable for the
liabilities or obligations of an obligor solely by reason of the fact that such
Person has an ownership interest in such obligor, provided that such Person is
not otherwise legally liable, directly or indirectly, for such obligor’s
liabilities or obligations (e.g., by reason of a guaranty or contribution
obligation, by operation of law or by reason of such Person’s being a general
partner of such obligor).
 
Refunded Swing Loan.  See §2.1(b).
 
Refunding Date.  See §2.1(b).


Reimbursement Obligation.  The Borrower’s obligation to reimburse the Lenders
and the Administrative Agent and the Fronting Bank on account of any drawing
under any Letter of Credit as provided in §3.2.  Notwithstanding the foregoing,
unless the Borrower shall notify the Administrative Agent of its intent to repay
the Reimbursement Obligation on the date of the related drawing under any Letter
of Credit as provided in §3.2, such Reimbursement Obligation shall
simultaneously with such drawing be converted to and become a Alternate Base
Rate Loan as set forth in §3.3.
 
 
 
-24-

--------------------------------------------------------------------------------

 
 

 
REIT.  A “real estate investment trust”, as such term is defined in Section 856
of the Code.


Related Parties.  See §16.


Release.  See §6.18(c)(iii).


Required Lenders.  As of any date, the Lenders whose aggregate Commitments
constitute at least fifty-one percent (51%) of the Total Commitment; provided
that if the Total Commitment has been terminated by the Lenders the Required
Lenders shall be the Lenders holding at least fifty-one percent (51%) of the sum
of the outstanding principal amount of the Loans and the Letter of Credit
Participations on such date; and provided further that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders the amount of the Commitment, Loans, and
Letter of Credit Participations of such Lender, as applicable, at such time.


Revised Adjusted Unencumbered Property NOI.  With respect to any fiscal period
for any Unencumbered Property, Adjusted Unencumbered Property NOI for such
Unencumbered Property for such period; minus (a) interest income relating to
such Unencumbered Property and (b) a management fee reserve in an amount equal
to three percent (3%) of total revenue (after deduction of interest income of
such Unencumbered Property for such period); plus (i) actual general and
administrative expenses to the extent included in Adjusted Unencumbered Property
NOI relating to such Unencumbered Property for such period and (ii) actual
management fees relating to such Unencumbered Property for such period.


Revised Consolidated Adjusted Net Income.  For any period, Consolidated Adjusted
Net Income for such period; minus (a) interest income and (b) a management fee
reserve in an amount equal to three percent (3%) of consolidated total revenue
(after deduction of interest income of MCRC, the Borrower and their respective
Subsidiaries for such period), plus (i) actual general and administrative
expenses for such period to the extent included in Consolidated Adjusted Net
Income and (ii) actual management fees relating to Real Estate for such period.


Revolving Credit Exposure.  With respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Credit Loans and its
LC Exposure and Swingline Exposure at such time.


Revolving Credit LIBOR Rate Loan.  A Revolving Credit Loan which is a LIBOR Rate
Loan.
 
 
 
-25-

--------------------------------------------------------------------------------

 
 

 
Revolving Credit Loan(s).  Each and every revolving credit loan made or to be
made by the Lenders to the Borrower pursuant to §2.


Revolving Credit Notes.  Collectively, the separate promissory notes of the
Borrower in favor of each Lender in substantially the form of Exhibit A hereto,
in the aggregate principal amount of the Total Commitment, dated as of the date
hereof or as of such later date as any Person becomes a Lender under this
Agreement, and completed with appropriate insertions, as each of such notes may
be amended and/or restated from time to time.


S&P.  Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc., and its
successors.


SARA.  See §6.18.


SEC Filings.  Collectively, (a) the MCRC’s Annual Report on Forms 10-K and
10-K/A for the year ended December 31, 2010, filed with the Securities and
Exchange Commission (the “SEC”) pursuant to the Securities and Exchange Act of
1934, as amended (the “Exchange Act”), and (b) MCRC’s Quarterly Report on Form
10-Q for the fiscal quarter ended June 30, 2011, filed with the SEC pursuant to
the Exchange Act.


Single Asset Entity.  A Person (other than an individual) that (a) only owns a
single Real Estate asset; (b) is engaged only in the business of owning,
developing and/or leasing such Real Estate asset; and (c) receives substantially
all of its gross revenues from such Real Estate asset.  In addition, if the
assets of a Person consist solely of (i) equity interests in one other Single
Asset Entity and (ii) cash and other assets of nominal value incidental to such
Person’s ownership of the other Single Asset Entity, such Person shall also be
deemed to be a Single Asset Entity.


subsidiary.  Any entity required to be consolidated with its direct or indirect
parent in accordance with GAAP.


Subsidiary.  Any corporation, association, partnership, limited liability
company, trust, or other business entity of which the designated parent shall at
any time own directly, or indirectly through a Subsidiary or Subsidiaries, at
least a majority (by number of votes or controlling interests) of the
outstanding voting interests or at least a majority of the economic interests
(including, in any case, the Operating Subsidiaries and any entity required to
be consolidated with its designated parent in accordance with GAAP; but, in any
case, specifically excluding any Other Investments).  Unless the context
otherwise requires and/or otherwise specified, a Subsidiary shall be deemed to
be a Subsidiary of the Borrower or MCRC.


Subsidiary Guarantor.  Any Property Owning Subsidiary of the Borrower that
provides a guaranty of the Obligations so that Real Estate owned by such
Subsidiary shall qualify as Unencumbered Property.  The Subsidiary Guarantors on
the Closing Date are listed on Schedule SG hereto.
 
 
 
-26-

--------------------------------------------------------------------------------

 
 

 
Subsidiary Guaranty.  A Guaranty made by a Subsidiary Guarantor in favor of the
Administrative Agent and the Lenders in substantially the form of Exhibit B
hereto, pursuant to which such Subsidiary Guarantor jointly and severally
guaranties the unconditional payment and performance of the Obligations.
 
Swing Lender. JPMorgan, in its capacity as the Swing Lender under the Swing Loan
facility described in §2.1(b), and its successors in such capacity.
 
Swing Loan. A Loan made by the Swing Lender pursuant to §2.1(b).
 
Swing Loan Commitment. The lesser of (a) $50,000,000 and (b) the aggregate
amount of the unused Total Commitments.
 
Swing Loan Refund Amount. See §2.1(b).


Swingline Exposure.  At any time, the aggregate principal amount of all Swing
Loans outstanding at such time.  The Swingline Exposure of any Lender at any
time shall be its Commitment Percentage of the total Swingline Exposure at such
time.


Syndication Agent.  Bank of America, N.A.


Synthetic Lease.  Any lease which is treated as an operating lease under GAAP
and as a loan or financing for U.S. income tax purposes.


Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


Total Commitment.  As of any date, the sum of the then-current Commitments of
the Lenders, which shall not at any time exceed $600,000,000, except as such
amount may be increased pursuant to §2.2 hereof or reduced pursuant to §2.10
hereof.


Type.  As to any Revolving Credit Loan, its nature as an Alternate Base Rate
Loan or a LIBOR Rate Loan.


Unanimous Lender Approval.  The written consent of each Lender that is a party
to this Agreement at the time of reference.


Unencumbered Property.  Any Real Estate located in the United States that on any
date of determination:  (a) is not subject to any Liens (including any such Lien
imposed by the organizational documents of the owner of such asset), but
excluding Permitted Liens, as certified to his knowledge by an officer of the
Borrower on the Closing Date or such later date on which such Real Estate
becomes an Unencumbered Property, (b) is not the subject of a Disqualifying
Environmental Event, as certified to his knowledge by an officer of the Borrower
on the Closing Date or such later date on which such Real Estate becomes an
Unencumbered Property (which certification may be based on third party reports)
(c) has been improved with a Building or Buildings which (1) have been issued a
certificate of occupancy (where available) or is otherwise lawfully occupied for
its intended use, and (2) are fully operational, including in each case, an
Unencumbered Property that is being renovated and such renovation is proceeding
to completion without undue delay from Permit denial, construction delays or
otherwise, (d) is not in violation of the covenant set forth in §7.9 hereof, (e)
is wholly owned or ground-leased under an Eligible Ground Lease by (x) the
Borrower, (y) a Subsidiary Guarantor that is a wholly-owned Subsidiary or (z) or
a Property Owning Subsidiary that is a wholly-owned Subsidiary, that is not a
Subsidiary Guarantor and that is not liable for any Recourse Indebtedness
(whether secured or unsecured and including any Guarantees of Indebtedness of
the Borrower, MCRC, another Subsidiary or any other Person), and (f) has not
been the subject of an event or occurrence that has had a Material Adverse
Effect on such Property Owning Subsidiary or such Real Estate.
 
 
 
-27-

--------------------------------------------------------------------------------

 
 

 
Uniform Customs.  With respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or any successor version thereof adopted by the
Fronting Bank in the ordinary course of its business as a letter of credit
issuer and in effect at the time of issuance of such Letter of Credit.


Unimproved Non-Income Producing Land.  Any Real Estate consisting of raw land
which is unimproved by Buildings and does not generate any rental income or
other income for MCRC or the Borrower or any of their respective Subsidiaries.


Unrestricted Cash and Cash Equivalents.  As of any date of determination, the
sum of (a) the aggregate amount of unrestricted cash then held by the Borrower
or any of its Subsidiaries and (b) the aggregate amount of unrestricted cash
equivalents (valued at fair market value) then held by the Borrower or any of
its Subsidiaries.  As used in this definition, (i) “unrestricted” means the
specified asset is not subject to any Liens in favor of any Person and (ii)
“cash equivalents” includes overnight deposits and also means that such asset
has a liquid, par value in cash and is convertible to cash within 3
months.  Notwithstanding anything contained herein to the contrary, the term
Unrestricted Cash and Cash Equivalents shall not include the Commitments of the
Lenders to make Loans under this Agreement or any other commitments from which
the access to such cash or cash equivalents would create Indebtedness.


Unsecured Indebtedness.  All Indebtedness of any Person that is not secured by a
Lien on any asset of such Person.


U.S. Person.  Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.


U.S. Tax Compliance Certificate. See §4.13(g)(ii)(B)(iii).


wholly-owned Subsidiary.  Any Subsidiary (a) (i) of which MCRLP and/or MCRC
shall at any time own directly or indirectly through a Subsidiary or
Subsidiaries at least a controlling majority (by number of votes or controlling
interests) of the outstanding voting interests and one hundred percent (100%) of
the economic interests, of which at least ninety-five percent (95%) of the
economic interests shall be owned by MCRLP and (ii) of which MCRC directly or
indirectly (through wholly-owned Subsidiaries) acts as sole general partner or
managing member or (b) (i) which shall have elected to be treated as a REIT and
(ii) of which MCRLP and/or MCRC shall at any time own directly or indirectly
through a Subsidiary or Subsidiaries at least a controlling majority (by number
of votes or controlling interests) of the outstanding voting interests and
substantially all of the economic interests.
 
 
 
-28-

--------------------------------------------------------------------------------

 
 

 
Withholding Agent.  The Borrower and the Administrative Agent.


Without Recourse or without recourse.  With reference to any obligation or
liability of any Person, (a) any obligation or liability for which such Person
is not liable or obligated other than as to its interest in a designated Real
Estate or other specifically identified asset only, subject to such limited
exceptions to the non-recourse nature of such obligation or liability, such as
fraud, misappropriation, misapplication and environmental indemnities, as are
usual and customary in like transactions involving institutional lenders at the
time of the incurrence of such obligation or liability or (b) if such Person is
a Single Asset Entity, any liability or obligation of such Person.


§1.2.           Rules of Interpretation.


(i)             A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms (and so amended, modified or supplemented in
accordance with this Agreement) or the terms of this Agreement.


(ii)             The singular includes the plural and the plural includes the
singular.


(iii)             A reference to any law includes any amendment or modification
to such law.


(iv)             A reference to any Person includes its permitted successors and
permitted assigns.


(v)             Accounting terms (a) not otherwise defined herein have the
meanings assigned to them by GAAP applied on a consistent basis by the
accounting entity to which they refer and (b) shall not provide for double
counting of items included within such term.


(vi)             The words “include”, “includes” and “including” are not
limiting.


(vii)             All terms not specifically defined herein or by GAAP, which
terms are defined in the Uniform Commercial Code as in effect in New York, have
the meanings assigned to them therein.
 
 
 
-29-

--------------------------------------------------------------------------------

 
 

 
(viii)             Reference to a particular “§” refers to that section of this
Agreement unless otherwise indicated.


(ix)             The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Agreement as a whole and not to any particular
section or subdivision of this Agreement.


(x)             Any provision granting any right to the Borrower or any
Guarantor during the continuance of (a) an Event of Default shall not modify,
limit, waive or estopp the rights of the Lenders during the continuance of such
Event of Default, including the rights of the Lenders to accelerate the Loans
under §12.1 and the rights of the Lenders under §§12.2 or 12.3, or (b) a
Default, shall not extend the time for curing same or modify any otherwise
applicable notice regarding same.


(xi)             As applied to Real Estate, the word “owns” includes the
ownership of the fee interest in such Real Estate or the tenant’s interest in a
ground lease of such Real Estate.


§2.           THE CREDIT FACILITY.


§2.1.           Commitment to Lend.


(a)  Revolving Credit Loans.  Subject to the provisions of §2.5 and the other
terms and conditions set forth in this Agreement, each of the Lenders severally
agrees to lend to the Borrower and the Borrower may borrow, repay, and reborrow
from each Lender from time to time from the Closing Date up to but not including
the Maturity Date upon notice by the Borrower to the Administrative Agent given
in accordance with §2.5 hereof, such sums as are requested by the Borrower up to
a maximum aggregate principal amount outstanding (after giving effect to all
amounts requested) at any one time equal to such Lender’s Commitment minus such
Lender’s Commitment Percentage of the Maximum Drawing Amount; provided that the
sum of the outstanding amount of the Revolving Credit Loans and Swing Loans
(after giving effect to all amounts requested) and the Competitive Bid Loans
plus the Maximum Drawing Amount shall not at any time exceed the Total
Commitment in effect at such time.


The Revolving Credit Loans shall be made pro rata in accordance with each
Lender’s Commitment Percentage.  Each request for a Revolving Credit Loan or
Swing Loan made pursuant to §2.5 hereof shall constitute a representation and
warranty by the Borrower that the conditions set forth in §10 have been
satisfied or waived in accordance with §25 and that the conditions set forth in
§11 have been satisfied on the date of such request and will be satisfied on the
proposed Drawdown Date of the requested Revolving Credit Loan or Swing Loan,
provided that the making of such representation and warranty by the Borrower
shall not limit the right of any Lender not to lend if such conditions have not
been met.  No Revolving Credit Loan or Swing Loan shall be required to be made
by any Lender, or the Swing Lender, as the case may be, unless all of the
conditions contained in §10 have been satisfied or waived in accordance with §25
and all of the conditions set forth in §11 have been met at the time of any
request for a Revolving Credit Loan or Swing Loan.
 
 
 
-30-

--------------------------------------------------------------------------------

 
 

 
(b)  Swing Loans.
 
(i)           Basic Terms.  During the term of this Agreement, the Swing Lender
agrees, on the terms and conditions set forth in this Agreement, to make certain
loans to the Borrower (each, a “Swing Loan”) pursuant to this §2.1(b)(i) from
time to time in amounts such that after giving effect to such loan (A) the
aggregate principal amount of Swing Loans does not at any time exceed the Swing
Loan Commitment, and (B) the outstanding amount of all Revolving Credit Loans,
Swing Loans, Competitive Bid Loans and the Maximum Drawing Amount on all Letters
of Credit outstanding shall not exceed the Total Commitment in effect at such
time.  Each Swing Loan shall be in an aggregate principal amount of at least
$2,000,000 (except that any Swing Loan may be in the aggregate available amount
of Swing Loans determined in accordance with the immediately preceding
sentence).  Within the foregoing limits, the Borrower may borrow under this
§2.1(b)(i), repay or, to the extent permitted by §2.9, prepay Swing Loans and
reborrow at any time during the term of this Agreement under this
§2.1(b)(i).  Notwithstanding anything to the contrary contained herein, the
Swing Lender shall not make a Swing Loan after the occurrence and during the
continuance of a Default or an Event of Default.  No Swing Loan may be
outstanding on the last Business Day of any calendar quarter.
 
(ii)           Conversion of Swing Loans to Revolving Credit Loans.  The Swing
Lender may, on behalf of the Borrower (which hereby irrevocably directs the
Swing Lender to act on its behalf), on notice given by the Swing Lender no later
than 12:00 noon (New York City time), on the Business Day on or immediately
following the funding of any Swing Loan, request each Lender to make, and each
Lender (including the Swing Lender) hereby agrees to make, an Alternate Base
Rate Loan, in an amount (with respect to each Lender, its “Swing Loan Refund
Amount”) equal to such Lender’s Commitment Percentage of the aggregate principal
amount of the Swing Loans (the “Refunded Swing Loans”) outstanding on the date
of such notice, to repay the Swing Lender.  Unless any of the events described
in §§12.1(g) or (h) with respect to the Borrower shall have occurred and be
continuing or Revolving Credit Loans cannot otherwise be made on such date (in
which case the terms of §2.1(b)(iii) shall govern), each Lender shall make such
Alternate Base Rate Loan available to the Administrative Agent at its address
specified in or pursuant to §19(b) in immediately available funds, not later
than 1:00 P.M. (New York City time), on the Business Day immediately following
the date of such notice.  The Swing Lender shall be deemed to have made such
Alternate Base Rate Loan in an amount equal to (x) the amount of such Swing Loan
less (y) the aggregate amount of the Swing Loan Refund Amount of all other
Lenders.  The Administrative Agent shall pay the proceeds of such Alternate Base
Rate Loans to the Swing Lender, which shall immediately apply such proceeds to
repay Refunded Swing Loans.  Effective on the day such Alternate Base Rate Loans
are made, the portion of the Swing Loans so paid (or deemed paid in the case of
the Swing Lender) shall no longer be outstanding as Swing Loans, shall no longer
be due as Swing Loans under the Note held by the Swing Lender, and shall be due
as Alternate Base Rate Loans under the respective Notes issued to the Lenders
(including the Swing Lender) in accordance with each Lender’s Swing Loan Refund
Amount.  The Borrower authorizes the Swing Lender to charge the Borrower’s
accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Refunded Swing Loans to
the extent amounts received from the Lenders are not sufficient to repay in full
such Refunded Swing Loans.
 
 
 
-31-

--------------------------------------------------------------------------------

 
 
 
(iii)           Purchase of Participations in Swing Loans.  If, prior to the
time Revolving Credit Loans would have otherwise been made pursuant to
§2.1(b)(ii), any of the events described in §§12.1(g) or (h) with respect to the
Borrower shall have occurred and be continuing or Revolving Credit Loans cannot
otherwise be made on such date, each Lender shall, on the date such Revolving
Credit Loans were to have been made pursuant to the notice referred to in
§2.1(b)(ii) (the “Refunding Date”), purchase an undivided participating interest
in the Swing Loans in an amount equal to such Lender’s Swing Loan Refund
Amount.  On the Refunding Date, each Lender shall transfer to the Swing Lender,
in immediately available funds, such Lender’s Swing Loan Refund Amount, and upon
receipt thereof the Swing Lender shall deliver to such Lender a Swing Loan
participation certificate dated the date of the Swing Lender’s receipt of such
funds and in the Swing Loan Refund Amount of such Lender.
 
(iv)           Payments on Participated Swing Loans.  Whenever, at any time
after the Swing Lender has received from any Lender such Lender’s Swing Loan
Refund Amount pursuant to §2.1(b)(iii), the Swing Lender receives any payment on
account of the Swing Loans in which the Lenders have purchased participations
pursuant to §2.1(b)(iii), the Swing Lender will promptly distribute to each such
Lender its ratable share (determined on the basis of the Swing Loan Refund
Amounts of all of the Lenders) of such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded); provided, however,
that in the event that such payment received by the Swing Lender is required to
be returned, such Lender will return to the Swing Lender any portion thereof
previously distributed to it by the Swing Lender.
 
(v)           Obligations to Refund or Purchase Participations in Swing Loans
Absolute.  Each Lender’s obligation to transfer the amount of a Swing Loan made
in accordance with §2.1(b)(i) to the Swing Lender as provided in §2.1(b)(ii) or
to purchase a participating interest pursuant to §2.1(b)(iii) shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation, (A) any setoff, counterclaim, recoupment, defense or other
right which such Lender, the Borrower or any other Person may have against the
Swing Lender or any other Person, other than the Swing Lender’s gross negligence
or willful misconduct in connection with making any such Swing Loan, (B) the
occurrence or continuance of a Default or an Event of Default or the termination
or reduction of the Commitments, (C) any adverse change in the condition
(financial or otherwise) of the Borrower or any other Person, (D) any breach of
this Agreement by the Borrower, any other Lender or any other Person, or (E) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.
 
 
 
-32-

--------------------------------------------------------------------------------

 
 

 
§2.2.           Increase of Total Commitment.  Unless a Default or an Event of
Default has occurred and is continuing, the Borrower, by written notice to the
Administrative Agent, may request on up to four (4) occasions during the term of
this Agreement that the Total Commitment be increased by an amount not less than
$25,000,000 per request and not more than $400,000,000 in the aggregate (such
that the Total Commitment after such increase shall never exceed
$1,000,000,000); provided that for any such request (a) the Borrower shall not
have requested the one-year extension of the Maturity Date pursuant to the
definition thereof, (b) any Lender which is a party to this Agreement prior to
such request for increase, at its sole discretion, may elect to increase its
Commitment but shall not have any obligation to so increase its Commitment, and
(c) in the event that each Lender does not elect to increase its Commitment, the
Arrangers shall use commercially reasonable efforts to locate additional lenders
willing to hold commitments for the requested increase, and the Borrower may
also identify additional lenders willing to hold commitments for the requested
increase, provided that the Administrative Agent, the Swing Lender and the
Fronting Bank shall have the right to approve any such additional lender, which
approval will not be unreasonably withheld, conditioned or delayed.  In the
event that lenders commit to any such increase, the Total Commitment and the
Commitments of the committed Lenders shall be increased, the Commitment
Percentages of the Lenders shall be adjusted, new Notes shall be issued, the
Borrower shall make such borrowings and repayments as shall be necessary to
effect the reallocation of the Commitments, and other changes shall be made to
the Loan Documents as may be necessary to reflect the aggregate amount, if any,
by which Lenders have agreed to increase their respective Commitments or make
new Commitments in response to the Borrower’s request for an increase in the
Total Commitment pursuant to this §2.2, in each case without the consent of the
Lenders other than those Lenders increasing their Commitments.  The fees payable
by the Borrower upon any such increase in the Total Commitment shall be agreed
upon by the Arrangers and the Borrower.


Notwithstanding the foregoing, nothing in this §2.2 shall constitute or be
deemed to constitute an agreement by any Lender to increase its Commitment
hereunder.


§2.3.           The Notes.  The Revolving Credit Loans shall, and Swing Loans
may, be evidenced by the Notes.  Return and cancellation of the “Notes” under
the 2004 Agreement and issuance of initial Notes under this Agreement shall be
governed by §27 hereof.  A Revolving Credit Note shall be payable to the order
of each Lender, and a Swing Loan promissory note may, at the Swing Lender’s
direction, be payable to the order of the Swing Lender, in an aggregate
principal amount equal to such Lender’s Commitment or Swing Lender’s commitment
to make Swing Loans, as the case may be.  The Borrower irrevocably authorizes
each Lender to make or cause to be made, at or about the time of the Drawdown
Date of any Loan or at the time of receipt of any payment of principal on such
Lender’s Notes, an appropriate notation on such Lender’s Note Record reflecting
the making of such Revolving Credit Loan, Swing Loan or (as the case may be) the
receipt of such payment.  The outstanding amount of the Loans set forth on such
Lender’s Note Record shall be prima facie evidence of the principal amount
thereof owing and unpaid to such Lender, but the failure to record, or any error
in so recording, any such amount on such Lender’s Note Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under any Note to
make payments of principal of or interest on any Note when due.  The
Administrative Agent hereby agrees to provide the Borrower with a statement
concerning the outstanding amount of the Loans, in reasonable detail, on a
monthly basis.  Although each Note shall be dated the Closing Date, interest in
respect thereof shall be payable only for the periods during which the Loans
evidenced thereby to the Borrower are outstanding, and although the stated
amount of such Notes shall be equal to the Total Commitment as of the date
hereof, such Notes shall be enforceable, with respect to obligations of the
Borrower to pay the principal amount thereof, only to the extent of the unpaid
principal amount of the Loans to them as of any date of determination.
 
 
 
-33-

--------------------------------------------------------------------------------

 
 

 
§2.4.           Interest on Revolving Credit Loans and Swing Loans; Fees.


(a)           Interest on Alternate Base Rate Loans and Swing Loans.  Except as
otherwise provided in §4.9, each Alternate Base Rate Loan shall bear interest
for the period commencing with the Drawdown Date thereof and ending on the last
day of the Interest Period with respect thereto (unless earlier paid in
accordance with §2.9) at a rate equal to the Alternate Base Rate plus the
Applicable Margin for Alternate Base Rate Loans, if any.


Except as otherwise provided in §4.9, each Swing Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made and ending on the last day of the Interest Period with respect thereto
(unless earlier paid in accordance with §2.9) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin for Alternate Base Rate Loans, if
any.


(b)           Interest on Revolving Credit LIBOR Rate Loans.  Except as
otherwise provided in §4.9, each Revolving Credit LIBOR Rate Loan shall bear
interest for the period commencing with the Drawdown Date thereof and ending on
the last day of the Interest Period with respect thereto (unless earlier paid in
accordance with §2.9) at a rate equal to the LIBOR Rate determined for such
Interest Period plus the Applicable Margin for Revolving Credit LIBOR Rate
Loans.


(c)           Interest Payments.  The Borrower unconditionally promises to pay
interest on each Revolving Credit Loan and Swing Loan in arrears on each
Interest Payment Date with respect thereto.


(d)           Structuring Fee.  The Borrower agrees to pay to the Administrative
Agent, the Syndication Agent and the Arrangers that certain arrangement fee as
set forth in that certain letter agreement dated as of August 18, 2011 between
the Borrower, MCRC, the Administrative Agent, Bank of America and the Arrangers
(the “Fee Letter”).
 
 
 
-34-

--------------------------------------------------------------------------------

 

 
(e)           Upfront Fee.  The Borrower agrees to pay to the Administrative
Agent on the Closing Date for the accounts of the Lenders in accordance with
their respective Commitment Percentages, an upfront fee as set forth in the Fee
Letter.


(f)           Facility Fee. The Borrower agrees to pay to the Administrative
Agent, for the account of the Lenders based on their respective Commitment
Percentages, a fee (the “Facility Fee”) which is a percentage per annum of the
Total Commitment and which varies based on the Borrower’s debt ratings as set
forth in the following table:


S&P Rating
Moody’s Rating
Facility Fee Percentage
No rating or less than BBB-
No rating or less than Baa3
0.45%
BBB-
Baa3
0.35%
BBB
Baa2
0.25%
BBB+
Baa1
0.20%
A- or higher
A3 or higher
0.175%



Such fee shall be payable quarterly, in arrears, for the immediately preceding
calendar quarter, on the fifteenth (15th) day of each January, April, July, and
October, or, if all of the Commitments are terminated pursuant to the terms
hereof, such fee shall be prorated to such termination date from the last date
of payment thereof.


The Facility Fee Percentage to be used in calculating the Facility Fee shall
vary from time to time in accordance with MCRLP’s then applicable (if any) (x)
Moody’s debt rating and/or (y) S&P debt rating, as set forth below in this
paragraph, and the Facility Fee Percentage shall be adjusted effective on the
next Business Day following any change in MCRLP’s Moody’s debt rating or S&P
debt rating, as the case may be.  MCRLP shall notify the Administrative Agent in
writing promptly after becoming aware of any change in any of its debt
ratings.  In order to qualify for a Facility Fee Percentage based upon a debt
rating, MCRLP shall maintain debt ratings from Moody’s or S&P so long as such
Persons are in the business of providing debt ratings for the REIT industry;
provided that if MCRLP fails to maintain at least one debt rating from Moody’s
or S&P, the Facility Fee Percentage shall be based upon an S&P rating of less
than BBB- in the table above.  If at any time of determination of the Facility
Fee Percentage, (a) MCRLP has then current debt ratings from both Moody’s and
S&P, then the Facility Fee Percentage shall be based on the higher of such
ratings and (b) MCRLP has then current debt ratings from only one of Moody’s or
S&P, then the Facility Fee Percentage shall be based on such rating.
 
 
 
-35-

--------------------------------------------------------------------------------

 

 
(g)           Administrative Fee.  The Borrower shall pay to the Administrative
Agent an administrative fee as set forth in the Fee Letter.


§2.5.           Requests for Revolving Credit Loans and Swing Loans.


The following provisions shall apply to each request by the Borrower for a
Revolving Credit Loan or Swing Loan:


(i)           The Borrower shall submit a Completed Revolving Credit Loan
Request or Completed Swing Loan Request to the Administrative Agent as provided
in this §2.5.  Except as otherwise provided herein, each Completed Revolving
Credit Loan Request and Completed Swing Loan Request shall be in a minimum
amount of $2,000,000 or an integral multiple of $500,000 in excess
thereof.  Each Completed Revolving Credit Loan Request and Completed Swing Loan
Request shall be irrevocable and binding on the Borrower and shall obligate the
Borrower to accept the Loans requested from the Lenders on the proposed Drawdown
Date, unless, in the case of Revolving Credit Loans only, such Completed
Revolving Credit Loan Request is withdrawn (x) in the case of a request for a
Revolving Credit LIBOR Rate Loan, at least three (3) Business Days prior to the
proposed Drawdown Date for such Revolving Credit Loan, and (y) in the case of a
request for a Alternate Base Rate Loan, at least one (1) Business Day prior to
the proposed Drawdown Date for such Revolving Credit Loan.


(ii)           Each Completed Revolving Credit Loan Request and Completed Swing
Loan Request may be delivered by the Borrower to the Administrative Agent by
12:00 p.m. noon (New York City time) on any Business Day.  In the case of
Revolving Credit Loans, such delivery shall be at least one (1) Business Day
prior to the proposed Drawdown Date of any Alternate Base Rate Loan, and at
least three (3) Business Days prior to the proposed Drawdown Date of any
Revolving Credit LIBOR Rate Loan; in the case of Swing Loans, such delivery may
be on the requested Drawdown Date so long as such delivery is made by 12:00 p.m.
noon (New York City time) on the proposed Drawdown Date (and confirmed by
telephone by such time).


(iii)           Each Completed Revolving Credit Loan Request and Completed Swing
Loan Request shall include a completed writing in the form of Exhibit C hereto
specifying: (1) whether such Loan is to be a Revolving Credit Loan or a Swing
Loan, (2) the principal amount of the Loan requested, (3) the proposed Drawdown
Date of such Loan, (4) if a Completed Revolving Credit Loan Request, the
Interest Period applicable to such Revolving Credit Loan, and (5) if a Completed
Revolving Credit Loan Request, the Type of such Revolving Credit Loan being
requested.


(iv)           No Lender shall be obligated to fund any Revolving Credit Loan or
Swing Loan unless:
 
 
 
-36-

--------------------------------------------------------------------------------

 
 

 
(a)           a Completed Revolving Credit Loan Request or Completed Swing Loan
Request has been timely received by the Administrative Agent as provided in
subsection (i) above; and


(b)           both before and after giving effect to the Revolving Credit Loan
to be made pursuant to the Completed Revolving Credit Loan Request or, as the
case may be, to the Swing Loan to be made pursuant to the Completed Swing Loan
Request, all of the conditions contained in §10 shall have been satisfied or
waived in accordance with §25 and all of the conditions set forth in §11 shall
have been met, including, without limitation, the condition under §11.1 that
there be no Default or Event of Default under this Agreement; and


(c)           the Administrative Agent shall have received a certificate in the
form of Exhibit D hereto signed by the chief financial officer or senior vice
president of finance or other thereon designated officer of the Borrower setting
forth computations evidencing compliance with the covenants contained in §§9.1
and 9.6 on a pro forma basis after giving effect to such requested Loan
(including, to the extent necessary to evidence compliance thereunder, the
estimated results for all Real Estate to be acquired with the proceeds of such
requested Loan), and, certifying that, both before and after giving effect to
such requested Loan, no Default or Event of Default exists or will exist under
this Agreement or any other Loan Document, and that after taking into account
such requested Loan, no Default or Event of Default will exist as of the
Drawdown Date or thereafter.


(v)           The Administrative Agent will cause the Completed Revolving Credit
Loan Request or the Completed Swing Loan Request (and the Certificate in the
form of Exhibit D) to be delivered to each Lender in accordance with §14.12 and
in any event on the same day that such request is received by the Administrative
Agent (in the case of an Alternate Base Rate Loan or Swing Loan) and on the same
day or the Business Day following the day a Completed Revolving Credit Loan
Request is received by the Administrative Agent (in the case of a Revolving
Credit LIBOR Rate Loan).


§2.6.           Conversion Options.


(a)           The Borrower may elect from time to time by delivering a
Conversion Request in the form of Exhibit L to convert any outstanding Revolving
Credit Loan to a Revolving Credit Loan of another Type, provided that (i) with
respect to any such conversion of a Revolving Credit LIBOR Rate Loan to an
Alternate Base Rate Loan, the Borrower shall give the Administrative Agent at
least three (3) Business Days prior written notice of such election; (ii) with
respect to any such conversion of an Alternate Base Rate Loan to a Revolving
Credit LIBOR Rate Loan, the Borrower shall give the Administrative Agent at
least three (3) LIBOR Business Days prior written notice of such election; (iii)
with respect to any such conversion of a Revolving Credit LIBOR Rate Loan into a
Alternate Base Rate Loan, such conversion shall only be made on the last day of
the Interest Period with respect thereto unless the Borrower pays the related
LIBOR Breakage Costs at the time of such conversion and (iv) no Revolving Credit
Loan may be converted into a Revolving Credit LIBOR Rate Loan when any Default
or Event of Default has occurred and is continuing.  All or any part of
outstanding Revolving Credit Loans of any Type may be converted into a Revolving
Credit Loan of another Type as provided herein, provided that any partial
conversion shall be in an aggregate principal amount of $2,000,000 or a integral
multiple of $500,000 in excess thereof.  Each Conversion Request relating to the
conversion of a Alternate Base Rate Loan to a Revolving Credit LIBOR Rate Loan
shall be irrevocable by the Borrower.
 
 
 
-37-

--------------------------------------------------------------------------------

 
 

 
(b)           Any Revolving Credit Loan of any Type may be continued as such
upon the expiration of the Interest Period with respect thereto (i) in the case
of Alternate Base Rate Loans, automatically and (ii) in the case of Revolving
Credit LIBOR Rate Loans by compliance by the Borrower with the notice provisions
contained in §2.6(a) or (c); provided that no Revolving Credit LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing but shall be automatically converted to a Alternate Base Rate Loan
on the last day of the first Interest Period relating thereto ending during the
continuance of any Default or Event of Default.  The Administrative Agent shall
notify the Lenders promptly when any such automatic conversion contemplated by
this §2.6(b) is scheduled to occur.


(c)           In the event that the Borrower does not notify the Administrative
Agent of its election hereunder with respect to the continuation of any
Revolving Credit LIBOR Rate Loan as such, the affected Revolving Credit LIBOR
Rate Loan shall automatically be continued as a Revolving Credit LIBOR Rate Loan
with an Interest Period of one (1) month at the end of the applicable Interest
Period other than during the continuance of a Default or Event of Default, in
which case it will be continued as a Alternate Base Rate Loan at the end of the
applicable Interest Period.  In such event, the Borrower shall be deemed to have
requested a Revolving Credit LIBOR Rate Loan hereunder and shall be subject to
all provisions of this Agreement relating to LIBOR Rate Loans, including,
without limitation, those set forth in §§4.5, 4.6, and 4.8 hereof.


(d)           The Borrower may not request or elect a Revolving Credit LIBOR
Rate Loan pursuant to §2.5, elect to convert a Alternate Base Rate Loan to a
Revolving Credit LIBOR Rate Loan pursuant to §2.6(a), elect to continue a
Revolving Credit LIBOR Rate Loan pursuant to §2.6(b) or have continued a
Revolving Credit LIBOR Rate Loan pursuant to §2.6(c) if, after giving effect
thereto, there would be greater than twenty (20) Revolving Credit LIBOR Rate
Loans then outstanding.  Any Loan Request for a Revolving Credit LIBOR Rate Loan
that would create greater than twenty (20) Revolving Credit LIBOR Rate Loans
outstanding shall be deemed to be a Loan Request for a Alternate Base Rate Loan.


§2.7.           Funds for Revolving Credit Loans and Swing Loans.


(a)           Subject to the other provisions of this §2, not later than
12:00 p.m. (New York City time) on the proposed Drawdown Date of any Revolving
Credit Loan and not later than 1:00 p.m. (New York City time) on the proposed
Drawdown Date of any Swing Loan, each of the Lenders (or in the case of a Swing
Loan, the Swing Lender) will make available to the Administrative Agent, at the
Administrative Agent’s Head Office, in immediately available funds, the amount
of such Lender’s Commitment Percentage of the amount of the requested Revolving
Credit Loan, or, in the case of a Swing Loan, the requested Swing Loan amount;
provided that each Lender shall provide notice to the Administrative Agent of
its intent not to make available its Commitment Percentage of any requested
Revolving Credit Loan as soon as possible after receipt of any Completed
Revolving Credit Loan Request, and in any event not later than 4:00 p.m. (New
York City time) on (x) the Business Day prior to the Drawdown Date of any
requested Alternate Base Rate Loan and (y) the third Business Day prior to the
Drawdown Date of any requested Revolving Credit LIBOR Rate Loan.  Upon receipt
from each Lender of such amount, the Administrative Agent will make available to
the Borrower, in the Borrower’s account with the Administrative Agent or as
otherwise directed to the Administrative Agent by the Borrower, the aggregate
amount of such Loan made available to the Administrative Agent by the Lenders;
all such funds received by the Administrative Agent by the times set forth above
will be made available to the Borrower not later than 2:00 p.m. on the same
Business Day.  Funds received after such time will be made available by not
later than 12:00 p.m. on the next Business Day.  The Administrative Agent hereby
agrees to promptly provide the Borrower with a statement confirming the
particulars of each Revolving Credit LIBOR Rate Loan, in reasonable detail, when
each such Loan is made.  The failure or refusal of any Lender to make available
to the Administrative Agent at the aforesaid time and place on any Drawdown Date
the amount of its Commitment Percentage of the requested Revolving Credit Loan
shall not relieve any other Lender from its several obligation hereunder to make
available to the Administrative Agent for disbursement to the Borrower the
amount of its Commitment Percentage of any requested Revolving Credit Loan but
in no event shall the Administrative Agent (in its capacity as Administrative
Agent) have any obligation to make any funding (other than amounts advanced to
the Administrative Agent by the Lenders pursuant to the subject Loan request) or
shall any Lender be obligated to fund more than its Commitment Percentage of the
requested Revolving Credit Loan or to increase its Commitment Percentage on
account of such failure or otherwise.
 
 
 
-38-

--------------------------------------------------------------------------------

 
 



(b)           The Administrative Agent may, unless notified to the contrary by
any Lender prior to a Drawdown Date, assume that such Lender has made available
to the Administrative Agent on such Drawdown Date the amount of such Lender’s
Commitment Percentage of the Loan to be made on such Drawdown Date, and the
Administrative Agent may (but it shall not be required to), in reliance upon
such assumption, make available to the Borrower a corresponding amount.  If any
Lender makes available to the Administrative Agent such amount on a date after
such Drawdown Date, such Lender shall pay to the Administrative Agent on demand
an amount equal to the product of (i) the average, computed for the period
referred to in clause (iii) below, of the weighted average interest rate paid by
the Administrative Agent for federal funds acquired by the Administrative Agent
during each day included in such period, multiplied by (ii) the amount of such
Lender’s Commitment Percentage of such Revolving Credit Loan, multiplied by
(iii) a fraction, the numerator of which is the number of days that elapsed from
and including such Drawdown Date to the date on which the amount of such
Lender’s Commitment Percentage of such Revolving Credit Loan shall become
immediately available to the Administrative Agent, and the denominator of which
is 360.  A statement of the Administrative Agent submitted to such Lender with
respect to any amounts owing under this paragraph shall be prima facie evidence
of the amount due and owing to the Administrative Agent by such Lender.  If the
amount of such Lender’s Commitment Percentage of such Revolving Credit Loans is
not made available to the Administrative Agent by such Lender within three (3)
Business Days following such Drawdown Date, the Administrative Agent shall be
entitled to recover such amount from the Borrower on demand, with interest
thereon at the rate per annum applicable to the Revolving Credit Loans made on
such Drawdown Date.
 
 
 
-39-

--------------------------------------------------------------------------------

 
 



§2.8.           Repayment of the Revolving Credit Loans and Swing Loans.  The
Borrower promises to pay on the Maturity Date, and there shall become absolutely
due and payable on the Maturity Date, all unpaid principal of the Revolving
Credit Loans and Swing Loans outstanding on such date, together with any and all
accrued and unpaid interest thereon, the unpaid balance of the Facility Fee
accrued through such date, and any and all other unpaid amounts due under this
Agreement, the Notes or any other of the Loan Documents.


§2.9.           Optional Repayments of Revolving Credit Loans and Swing
Loans.  The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans and Swing Loans, in whole or in
part, at any time without penalty or premium; provided that the outstanding
amount of any Revolving Credit LIBOR Rate Loans may not be prepaid unless the
Borrower pays any LIBOR Breakage Costs for each Revolving Credit LIBOR Rate Loan
so prepaid at the time of such prepayment.  The Borrower shall give the
Administrative Agent, no later than 11:00 a.m., New York City time, at least one
(1) Business Day’s prior written notice of any prepayment pursuant to this §2.9
of any Alternate Base Rate Loans, and at least three (3) LIBOR Business Days’
notice of any proposed prepayment pursuant to this §2.9 of Revolving Credit
LIBOR Rate Loans, specifying the proposed date of prepayment of Revolving Credit
Loans and the principal amount to be prepaid.  Same day notice is permitted for
prepayment pursuant to this §2.9 of Swing Loans so long as such notice is
delivered not later than 12:00 p.m. (New York City time).  Each such partial
prepayment shall be in an amount of $2,000,000 or integral multiple of $500,000
in excess thereof or, if less, the outstanding balance of the Revolving Credit
Loans or Swing Loans then being repaid, shall be accompanied by the payment of
all charges outstanding on all Revolving Credit Loans or Swing Loans so prepaid
and of all accrued interest on the principal prepaid to the date of payment, and
shall be applied, in the absence of instruction by the Borrower, first to the
principal of Swing Loans, then to Alternate Base Rate Loans and then to the
principal of Revolving Credit LIBOR Rate Loans, at the Administrative Agent’s
option.  Unless otherwise directed by Borrower, any prepayments made by the
Borrower shall be applied first to any and all Loans outstanding that are not
secured by a Refinancing Mortgage (as defined in §7.12), and only to Loans
secured by Refinancing Mortgages if there shall be no other Loans outstanding at
the time.


§2.10.  Reduction of Total Commitment.  The Borrower shall have the right at any
time and from time to time upon five (5) Business Days prior written notice to
the Administrative Agent to reduce by $10,000,000 or an integral multiple
thereof or terminate entirely the unborrowed portion of the Total Commitment
(with outstanding Letters of Credit and Swing Loans to be considered as being
borrowed for the purposes hereof), whereupon the Commitments of the Lenders
shall be reduced pro rata in accordance with their respective Commitment
Percentages of the amount specified in such notice or, as the case may be,
terminated; provided that unless the Total Commitment is reduced to zero, no
reduction shall be made which would reduce the Total Commitment below
$100,000,000.  Promptly after receiving any notice of the Borrower delivered
pursuant to this §2.10, the Administrative Agent will notify the Lenders of the
substance thereof.  Upon the effective date of any such reduction or
termination, the Borrower shall pay to the Administrative Agent for the
respective accounts of the Lenders the full amount of any Facility Fee then
accrued on the amount of the reduction.  No reduction of the Commitments may be
reinstated.
 
 
 
-40-

--------------------------------------------------------------------------------

 
 



§2A.  COMPETITIVE BID LOANS.  


§2A.1. The Competitive Bid Options.  In addition to the Revolving Credit Loans
and Swing Loans made pursuant to §2 hereof, and provided that at the time of
such request no Default or Event of Default has occurred and is continuing and
the Borrower maintains an Investment Grade Credit Rating from two
nationally-recognized rating agencies reasonably acceptable to the
Administrative Agent (one of which must be Moody’s or S&P so long as such
Persons are in the business of providing debt ratings for the REIT industry),
the Borrower may from time to time request Competitive Bid Loans pursuant to the
terms of this §2A.  The Lenders may, but shall have no obligation to, make such
offers and the Borrower may, but shall have no obligation to, accept such offers
in the manner set forth in this §2A.  Notwithstanding any other provision herein
to the contrary, at no time shall the aggregate principal amount of Competitive
Bid Loans outstanding at any time exceed the lesser of (a) the Total Commitment
minus the sum of (i) the aggregate outstanding principal amount of Revolving
Credit Loans and Swing Loans, plus (ii) the Maximum Drawing Amount of Letters of
Credit outstanding at such time or (b) 50% of the Total Commitment.


§2A.2.  Competitive Bid Loan Accounts: Competitive Bid Notes.  


(a)           The obligation of the Borrower to repay the outstanding principal
amount of any and all Competitive Bid Loans, plus interest at the applicable
Competitive Bid Rate or the sum of the Competitive Bid Margin plus the
applicable LIBOR Rate (as the case may be) accrued thereon, shall be evidenced
by this Credit Agreement and by individual loan accounts (the “Competitive Bid
Loan Accounts” and individually, a “Competitive Bid Loan Account”) maintained by
the Administrative Agent on its books for each of the Lenders, it being the
intention of the parties hereto that, except as provided for in paragraph (b) of
this §2A.2, the Borrower’s obligations with respect to Competitive Bid Loans are
to be evidenced only as stated herein and not by separate promissory notes and
shall hereby constitute an absolute promise to pay when due, without notice,
demand, presentment or setoff.


(b)           Any Lender may at any time, and from time to time, request that
any Competitive Bid Loans outstanding to such Lender be evidenced by a
promissory note of the Borrower in substantially the form of Exhibit G hereto
(each, a “Competitive Bid Note”), dated as of the Closing Date and completed
with appropriate insertions.  One Competitive Bid Note shall be payable to the
order of each Lender in an amount equal to the principal amount of the
Competitive Bid Loan made by such Lender to the Borrower, and representing the
obligation of the Borrower to pay such Lender such principal amount or, if less,
the outstanding principal amount of any and all Competitive Bid Loans made by
such Lender, plus interest at the applicable Competitive Bid Rate or the sum of
the Competitive Bid Margin plus the applicable LIBOR Rate accrued thereon, as
set forth herein.  Upon execution and delivery by the Borrower of a Competitive
Bid Note, the Borrower’s obligation to repay any and all Competitive Bid Loans
made to them by such Lender and all interest thereon shall thereafter be
evidenced by such Competitive Bid Note.
 
 
 
-41-

--------------------------------------------------------------------------------

 
 



(c)           The Borrower irrevocably authorizes (i) each Lender to make or
cause to be made, in connection with a Drawdown Date of any Competitive Bid Loan
or at the time of receipt of any payment of principal on such Lender’s
Competitive Bid Note in the case of a Competitive Bid Note, and (ii) the
Administrative Agent to make or cause to be made, in connection with a Drawdown
Date of any Competitive Bid Loan or at the time of receipt of any payment of
principal on such Lender’s Competitive Bid Loan Account in the case of a
Competitive Bid Loan Account, an appropriate notation on such Lender’s records
or on the schedule attached to such Lender’s Competitive Bid Note or a
continuation of such schedule attached thereto, or the Administrative Agent’s
records, as applicable, reflecting the making of the Competitive Bid Loan or the
receipt of such payment (as the case may be) and may, prior to any transfer of a
Competitive Bid Note, endorse on the reverse side thereof the outstanding
principal amount of Competitive Bid Loans evidenced thereby.  The outstanding
amount of the Competitive Bid Loans set forth on such Lender’s record or the
Administrative Agent’s records, as applicable, shall be prima facie evidence of
the principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount shall not limit or
otherwise affect the obligations of the Borrower hereunder to make payments of
principal of or interest on any Competitive Bid Loan when due.


§2A.3.  Competitive Bid Quote Request; Invitation for Competitive Bid Quotes.  


(a)           When the Borrower wishes to request offers to make Competitive Bid
Loans under this §2A, it shall transmit to the Administrative Agent by telex or
facsimile a Competitive Bid Quote Request substantially in the form of Exhibit H
hereto (a “Competitive Bid Quote Request”) so as to be received no later than
11:00 a.m. (New York City time) (i) four (4) Business Days prior to the
requested Drawdown Date in the case of a Competitive Bid Loan bearing interest
calculated by reference to the LIBOR Rate (a “LIBOR Competitive Bid Loan”) or
(ii) one (1) Business Day prior to the requested Drawdown Date in the case of an
Competitive Bid Loan bearing interest calculated by reference to a fixed rate of
interest (an “Absolute Competitive Bid Loan”), specifying:


(A)  the requested Drawdown Date (which must be a Business Day);


(B)  the aggregate amount of such Competitive Bid Loans, which shall be
$5,000,000 or larger multiple of $1,000,000;


(C)  the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period; and
 
 
 
-42-

--------------------------------------------------------------------------------

 
 



(D)  whether the Competitive Bid Quotes requested are for LIBOR Competitive Bid
Loans or Absolute Competitive Bid Loans.


The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.  No new Competitive
Bid Quote Request shall be given until the Borrower has notified the
Administrative Agent of its acceptance or non-acceptance of the Competitive Bid
Quotes relating to any outstanding Competitive Bid Quote Request.


(b)           Promptly upon receipt of a Competitive Bid Quote Request, the
Administrative Agent shall send to the Lenders by telecopy or facsimile
transmission an Invitation for Competitive Bid Quotes substantially in the form
of Exhibit I hereto, which shall constitute an invitation by the Borrower to
each Lender to submit Competitive Bid Quotes in accordance with this §2A.


§2A.4.  Alternative Manner of Procedure.  If, after receipt by the
Administrative Agent and each of the Lenders of a Competitive Bid Quote Request
from the Borrower in accordance with §2A.3, the Administrative Agent or any
Lender shall be unable to complete any procedure of the auction process
described in §§2A.5 through 2A.6 (inclusive) due to the inability of such Person
to transmit or receive communications through the means specified therein, such
Person may rely on telephonic notice for the transmission or receipt of such
communications.  In any case where such Person shall rely on telephone
transmission or receipt, any communication made by telephone shall, as soon as
possible thereafter, be followed by written confirmation thereof.


§2A.5.  Submission and Contents of Competitive Bid Quotes.  


(a)  Each Lender may, but shall be under no obligation to, submit a Competitive
Bid Quote containing an offer or offers to make Competitive Bid Loans in
response to any Competitive Bid Quote Request.  Each Competitive Bid Quote must
comply with the requirements of this §2A.5 and must be submitted to the
Administrative Agent by telex or facsimile transmission at its offices as
specified in or pursuant to §19 not later than (i) 10:00 a.m. (New York City
time) on the third LIBOR Business Day prior to the proposed Drawdown Date, in
the case of a LIBOR Competitive Bid Loan or (ii) 10:00 a.m. (New York City time)
on the proposed Drawdown Date, in the case of an Absolute Competitive Bid Loan,
provided that Competitive Bid Quotes may be submitted by the Administrative
Agent in its capacity as a Lender only if it submits its Competitive Bid Quote
to the Borrower not later than (x) one hour prior to the deadline for the other
Lenders, in the case of a LIBOR Competitive Bid Loan or (y) 15 minutes prior to
the deadline for the other Lenders, in the case of an Absolute Competitive Bid
Loan.  Subject to the provisions of §§10 and 11 hereof, any Competitive Bid
Quote so made shall be irrevocable except with the written consent of the
Administrative Agent given on the instructions of the Borrower.


(b)  Each Competitive Bid Quote shall be in substantially the form of Exhibit J
hereto and shall in any case specify:
 
 
 
-43-

--------------------------------------------------------------------------------

 
 



(i)  the proposed Drawdown Date;


(ii)  the principal amount of the Competitive Bid Loan for which each proposal
is being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Lender, (x) must be $1,000,000 or a larger multiple of
$500,000, (y) may not exceed the aggregate principal amount of Competitive Bid
Loans for which offers were requested and (z) may be subject to an aggregate
limitation as to the principal amount of Competitive Bid Loans for which offers
being made by such quoting Lender may be accepted;


(iii)  the Interest Periods for which Competitive Bid Quotes are being
submitted;


(iv)  in the case of a LIBOR Competitive Bid Loan, the margin above or below the
applicable LIBOR Rate (the “Competitive Bid Margin”) offered for each such
Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such LIBOR Rate;


(v)  in the case of an Absolute Competitive Bid Loan, the rate of interest per
annum (specified to the nearest 1/10,000th of 1%) (the “Competitive Bid Rate”)
offered for each such Absolute Competitive Bid Loan; and


(vi)  the identity of the quoting Lender.


A Competitive Bid Quote may include up to five (5) separate offers by the
quoting Lender with respect to each Interest Period specified in the related
Invitation for Competitive Bid Quotes. Competitive Bid Loans may, as provided in
§18.10, be funded by a Lender’s Designated Bank.  A Lender making a Competitive
Bid Quote may, but shall not be required to, specify in its Competitive Bid
Quote whether the related Competitive Bid Loans are intended to be funded by
such Lender’s Designated Bank, as provided in §18.10.


(c)  Any Competitive Bid Quote shall be disregarded if it:


(i)  is not substantially in the form of Exhibit J hereto;


(ii)  contains qualifying, conditional or similar language;


(iii)  proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or


(iv)  arrives after the time set forth in §2A.5(a) hereof.


§2A.6.  Notice to Borrower.  The Administrative Agent shall promptly notify the
Borrower of the terms (a) of any Competitive Bid Quote submitted by a Lender
that is in accordance with §2A.5 and (b) of any Competitive Bid Quote that
amends, modifies or is otherwise inconsistent with a previous Competitive Bid
Quote submitted by such Lender with respect to the same Competitive Bid Quote
Request.  Any such subsequent Competitive Bid Quote shall be disregarded by the
Administrative Agent unless such subsequent Competitive Bid Quote is submitted
solely to correct a manifest error in such former Competitive Bid Quote and was
received by the Administrative Agent within the time period required in §2A.5(a)
for receipt of Competitive Bid Quotes.  The Administrative Agent’s notice to the
Borrower shall specify (i) the aggregate principal amount of Competitive Bid
Loans for which offers have been received for each Interest Period specified in
the related Competitive Bid Quote Request, (ii) the respective principal amounts
and Competitive Bid Margins or Competitive Bid Rates, as the case may be, so
offered, and the identity of the respective Lenders submitting such offers, and
(iii) if applicable, limitations on the aggregate principal amount of
Competitive Bid Loans for which offers in any single Competitive Bid Quote may
be accepted.
 
 
 
-44-

--------------------------------------------------------------------------------

 
 



§2A.7.  Acceptance and Notice by Borrower and Administrative Agent.  Not later
than 11:00 a.m. (New York City time) on (a) the third Business Day prior to the
proposed Drawdown Date, in the case of a LIBOR Competitive Bid Loan or (b) the
proposed Drawdown Date, in the case of an Absolute Competitive Bid Loan, the
Borrower shall notify the Administrative Agent of its acceptance or
non-acceptance of each Competitive Bid Quote in substantially the form of
Exhibit K hereto.  The Borrower may accept any Competitive Bid Quote in whole or
in part; provided that:


(i)  the aggregate principal amount of each Competitive Bid Loan may not exceed
the applicable amount set forth in the related Competitive Bid Quote Request;


(ii)  acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Rates, as the case may be, and


(iii)  the Borrower may not accept any offer that is described in §2A.5(c) or
that otherwise fails to comply with the requirements of this Agreement.


The Administrative Agent shall promptly notify each Lender which submitted a
Competitive Bid Quote of the Borrower’s acceptance or non-acceptance
thereof.  At the request of any Lender which submitted a Competitive Bid Quote
and with the consent of the Borrower, the Administrative Agent will promptly
notify all Lenders which submitted Competitive Bid Quotes of (a) the aggregate
principal amount of, and (b) the range of Competitive Bid Rates or Competitive
Bid Margins of, the accepted Competitive Bid Loans for each requested Interest
Period.


§2A.8.  Allocation by Administrative Agent.  If offers are made by two (2) or
more Lenders with the same Competitive Bid Margin or Competitive Bid Rate, as
the case may be, for a greater aggregate principal amount than the amount in
respect of which offers are accepted for the related Interest Period, the
principal amount of Competitive Bid Loans in respect of which such offers are
accepted shall be allocated by the Administrative Agent among such Lenders as
nearly as possible (in such multiples, not less than $1,000,000, as the
Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers.  Determination by the Administrative Agent of
the amounts of Competitive Bid Loans shall be conclusive in the absence of
manifest error.
 
 
 
-45-

--------------------------------------------------------------------------------

 
 



§2A.9.  Funding of Competitive Bid Loans.  If, on or prior to the Drawdown Date
of any Competitive Bid Loan, the Total Commitment has not terminated in full and
if, on such Drawdown Date, the applicable conditions of §§10 and 11 hereof are
satisfied, and the Administrative Agent shall have received a certificate in the
form of Exhibit D hereto, the Lender or Lenders whose offers the Borrower has
accepted will fund each Competitive Bid Loan so accepted.  Such Lender or
Lenders will make such Competitive Bid Loans by crediting the Administrative
Agent for further credit to the Borrower’s specified account with the
Administrative Agent, in immediately available funds not later than 1:00 p.m.
(New York City time) on such Drawdown Date.


§2A.10.  Funding Losses.  If, after acceptance of any Competitive Bid Quote
pursuant to §2A, the Borrower (a) fails to borrow any Competitive Bid Loan so
accepted on the date specified therefor, or (b) repays the outstanding amount of
the Competitive Bid Loan on or prior to the last day of the Interest Period
relating thereto, the Borrower shall indemnify the Lender making such
Competitive Bid Quote or funding such Competitive Bid Loan against any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such unborrowed Loans,
including, without limitation compensation as provided in §4.8.


§2A.11.  Repayment of Competitive Bid Loans; Interest.  The principal of each
Competitive Bid Loan shall become absolutely due and payable by the Borrower on
the last day of the Interest Period relating thereto, and the Borrower hereby
absolutely and unconditionally promises to pay to the Administrative Agent for
the account of the relevant Lenders at or before 1:00 p.m. (New York City time)
on the last day of the Interest Periods relating thereto the principal amount of
all such Competitive Bid Loans, plus interest thereon at the applicable
Competitive Bid Rates or the sum of the Competitive Bid Margin plus the
applicable LIBOR Rate (as the case may be).  The Competitive Bid Loans shall
bear interest at the rate per annum specified in the applicable Competitive Bid
Quotes.  Interest on the Competitive Bid Loans shall be payable (a) on the last
day of the applicable Interest Periods, and if any such Interest Period is
longer than three months, also on the last day of the third month following the
commencement of such Interest Period and, if applicable, on the last day of
every third month thereafter in such Interest Period, and (b) on the Maturity
Date for all Loans.  Subject to the terms of this Credit Agreement, the Borrower
may make Competitive Bid Quote Requests with respect to new borrowings of any
amounts so repaid prior to the Maturity Date.  The provisions of §2.6 shall not
apply to Competitive Bid Loans.


§2A.12.  Optional Repayment of Competitive Bid Loans.  The Borrower shall have
the right, at its election, to repay the outstanding amount of any of the
Competitive Bid Loans, as a whole or in part, at any time without penalty or
premium, provided that any full or partial prepayment of the outstanding amount
of any Competitive Bid Loan pursuant to this §2A.12 may be made only on the last
day of the Interest Period relating thereto, or, if made prior to such date,
shall be made subject to the provisions of §2A.10 hereof.  The Borrower shall
give the Administrative Agent no less than three (3) Business Days notice of any
proposed prepayment pursuant to this §2A.12, specifying the proposed date of
prepayment of the Competitive Bid Loan and the principal amount to be
prepaid.  Each such partial prepayment of any Competitive Bid Loan shall be in
an integral multiple of $500,000, and shall be accompanied by the payment of
accrued interest on the principal prepaid to the date of prepayment.
 
 
 
-46-

--------------------------------------------------------------------------------

 
 



§3.  LETTERS OF CREDIT.  


§3.1.  Letter of Credit Commitments.


§3.1.1.  Commitment to Issue Letters of Credit.  Subject to the terms and
conditions hereof and the execution and delivery by the Borrower of a letter of
credit application on the Fronting Bank’s customary form as part of a Completed
Revolving Credit Loan Request (a “Letter of Credit Application”), the Fronting
Bank on behalf of the Lenders and in reliance upon the agreement of the Lenders
set forth in §3.1.4 and upon the representations and warranties of the Borrower
contained herein, agrees, in its individual capacity, to issue, extend and renew
for the account of the Borrower one or more standby or documentary letters of
credit (individually, a “Letter of Credit”), in such form as may be requested
from time to time by the Borrower and reasonably agreed to by the Fronting Bank;
provided, however, that, after giving effect to such Completed Revolving Credit
Loan Request, (a) the Maximum Drawing Amount shall not exceed $100,000,000 at
any one time and (b) the sum of (i) the Maximum Drawing Amount on all Letters of
Credit and (ii) the amount of all Revolving Credit Loans, Swing Loans and
Competitive Bid Loans outstanding shall not exceed the Total Commitment in
effect at such time.  The Fronting Bank shall give the Administrative Agent
prompt notice of the issuance of each Letter of Credit, and the Administrative
Agent shall forward such notice to Lenders in accordance with §14.12.


§3.1.2.  Letter of Credit Applications.  Each Letter of Credit Application shall
be completed to the reasonable satisfaction of the Administrative Agent and the
Fronting Bank.  In the event that any provision of any Letter of Credit
Application shall be inconsistent with any provision of this Agreement
(including provisions applicable to a Completed Revolving Credit Loan Request),
then the provisions of this Agreement shall, to the extent of any such
inconsistency, govern.


§3.1.3.  Terms of Letters of Credit.  Each Letter of Credit issued, extended or
renewed hereunder shall, among other things, (i) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, and (ii) have
an expiry date no later than the earlier of (x) one year from the date of
issuance or (y) the date which is thirty (30) days prior to the Maturity Date;
provided that such Letter of Credit may have an automatic extension clause (an
“Auto-Extension Letter of Credit”) allowing for the extension of the expiration
date thereof if a notice of non-extension is not given from the Fronting Bank to
the Letter of Credit beneficiary by a specified date within a twelve-month
period.  Notwithstanding any other provision of this Agreement, if requested by
the Borrower, the Fronting Bank shall issue a Letter of Credit with, and/or not
give a notice of non-extension of an Auto-Extension Letter of Credit to Letter
of Credit beneficiaries thereby providing, an expiration date that is up to one
(1) year after the Maturity Date, provided that no later than thirty (30) days
prior to the Maturity Date, the Borrower provides a cash deposit as cash
collateral for the Borrower’s Reimbursement Obligations in the full amount
available to be drawn under all Letters of Credit with expiration dates after
the Maturity Date and all Auto-Extension Letters of Credit for which the
Fronting Bank has not given a notice of non-extension to the Letter of Credit
beneficiary.  Any such additional cash collateral shall be held by the
Administrative Agent, for the benefit of the Lenders, in accordance with the
terms of §3.8.  Each Letter of Credit so issued, extended or renewed shall be
subject to the Uniform Customs.
 
 
 
-47-

--------------------------------------------------------------------------------

 
 



§3.1.4.  Reimbursement Obligations of Lenders.  Each Lender severally agrees
that it shall be absolutely liable, without regard to the occurrence of any
Default or Event of Default or any other condition precedent whatsoever, to the
extent of such Lender’s Commitment Percentage, to reimburse the Fronting Bank on
demand pursuant to §3.3 for the amount of each draft paid by the Fronting Bank
under each Letter of Credit to the extent that such amount is not reimbursed by
the Borrower pursuant to §3.2 (such agreement for a Lender being called herein
the “Letter of Credit Participation” of such Lender).


§3.2.  Reimbursement Obligation of the Borrower.  In order to induce the
Fronting Bank to issue, extend and renew each Letter of Credit and the Lenders
to participate therein, the Borrower hereby agrees, except as contemplated in
§3.3 below, to reimburse or pay to the Fronting Bank, for the account of the
Fronting Bank or (as the case may be) the Lenders, with respect to each Letter
of Credit issued, extended or renewed by the Fronting Bank hereunder,


(a)  except as otherwise expressly provided in §3.2(b) or §3.3, on each date
that any draft presented under such Letter of Credit is honored in accordance
with its terms by the Fronting Bank, or the Fronting Bank otherwise makes a
payment with respect thereto in accordance with applicable law, (i) the amount
paid by the Fronting Bank under or with respect to such Letter of Credit, and
(ii) any amounts payable pursuant to §4.5 hereof under, or with respect to, such
Letter of Credit, and


(b)  upon the termination of the Total Commitment, or the acceleration of the
Reimbursement Obligations with respect to all Letters of Credit in accordance
with §12, an amount equal to the then Maximum Drawing Amount on all Letters of
Credit, which amount shall be held by the Administrative Agent as cash
collateral for the benefit of the Fronting Bank, the Lenders and the
Administrative Agent for all Reimbursement Obligations pursuant to §3.8;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in §12.1(g) or §12.1(h).


Each such payment shall be made to the Administrative Agent at the
Administrative Agent’s Head Office in immediately available funds.  Interest on
any and all amounts not converted to a Revolving Credit Loan pursuant to §3.3
and remaining unpaid by the Borrower under this §3.2 at any time from the date
such amounts become due and payable (whether as stated in this §3.2, by
acceleration or otherwise) until payment in full (whether before or after
judgment) shall be payable to the Administrative Agent for the benefit of the
Lenders on demand at the rate specified in §4.9 for overdue principal on the
Revolving Credit Loans.
 
 
 
-48-

--------------------------------------------------------------------------------

 
 



§3.3.  Letter of Credit Payments; Funding of a Loan.  If any draft shall be
presented or other demand for payment shall be made under any Letter of Credit,
the Fronting Bank shall notify the Borrower and the Lenders of the date and
amount of the draft presented or demand for payment and of the date and time
when it expects to pay such draft or honor such demand for payment, and, except
as provided in this §3.3, the Borrower shall reimburse Administrative Agent, as
set forth in §3.2 above.  Notwithstanding anything contained in §3.2 above or
this §3.3 to the contrary, however, unless the Borrower shall have notified the
Administrative Agent and the Fronting Bank prior to 11:00 a.m. (New York time)
on the Business Day immediately prior to the date of such drawing that the
Borrower intends to reimburse the Fronting Bank for the amount of such drawing
with funds other than the proceeds of the Loans, the Borrower shall be deemed to
have timely given a Completed Revolving Credit Loan Request pursuant to §2.5 to
the Administrative Agent, requesting a Alternate Base Rate Loan on the date on
which such drawing is honored and in an amount equal to the amount of such
drawing.  The Borrower may thereafter convert any such Alternate Base Rate Loan
to a Revolving Credit Loan of another Type in accordance with §2.6.  Each Lender
shall, in accordance with §2.7, make available such Lender’s Commitment
Percentage of such Revolving Credit Loan to the Administrative Agent, the
proceeds of which shall be applied directly by the Administrative Agent to
reimburse the Fronting Bank for the amount of such draw.  In the event that any
Lender fails to make available to the Administrative Agent the amount of such
Lender’s Commitment Percentage of such Revolving Credit Loan on the date of the
drawing, the Administrative Agent shall be entitled to recover such amount on
demand from such Lender plus any additional amounts payable under §2.7(b) in the
event of a late funding by a Lender.  The Fronting Bank is irrevocably
authorized by the Borrower and each of the Lenders to honor draws on each Letter
of Credit by the beneficiary thereof in accordance with the terms of the Letter
of Credit.  The responsibility of the Fronting Bank to the Borrower and the
Lenders shall be only to determine that the documents (including each draft)
delivered under each Letter of Credit in connection with such presentment shall
be in conformity in all material respects with such Letter of Credit.


§3.4.  Obligations Absolute.  The Borrower’s obligations under this §3 shall be
absolute and unconditional under any and all circumstances and irrespective of
the occurrence of any Default or Event of Default or any condition precedent
whatsoever or any setoff, counterclaim or defense to payment which the Borrower
may have or have had against the Administrative Agent, the Fronting Bank, any
Lender or any beneficiary of a Letter of Credit.  The Borrower further agrees
with the Administrative Agent, the Fronting Bank and the Lenders that the
Administrative Agent, the Fronting Bank and the Lenders shall not be responsible
for, and the Borrower’s Reimbursement Obligations under §3.2 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon (so long as the documents delivered under each Letter
of Credit in connection with such presentment shall be in the form required by,
and in conformity in all material respects with, such Letter of Credit), even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among any of the Borrower, the
beneficiary of any Letter of Credit or any financing institution or other party
to whom any Letter of Credit may be transferred, or any claims or defenses
whatsoever of the Borrower against the beneficiary of any Letter of Credit or
any such transferee.  If done in good faith and absent gross negligence, the
Administrative Agent, the Fronting Bank and the Lenders shall not be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Letter of
Credit.  The Borrower agrees that any action taken or omitted by the
Administrative Agent, the Fronting Bank or any Lender under or in connection
with each Letter of Credit and the related drafts and documents, if done in good
faith and absent gross negligence, shall be binding upon the Borrower and shall
not result in any liability on the part of the Administrative Agent, the
Fronting Bank or any Lender to the Borrower.
 
 
 
-49-

--------------------------------------------------------------------------------

 
 



§3.5.  Reliance by Issuer.  To the extent not inconsistent with §3.4, the
Administrative Agent and the Fronting Bank shall be entitled to rely, and shall
be fully protected in relying upon, any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons and upon advice and statements of legal
counsel, independent accountants and other experts selected by the
Administrative Agent or the Fronting Bank.  The Administrative Agent and the
Fronting Bank shall in all cases be fully protected by the Lenders in acting, or
in refraining from acting, under this §3 in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Notes or of a Letter of Credit Participation.


§3.6.  Letter of Credit Fee.  The Borrower shall pay to the Administrative Agent
a fee (in each case, a “Letter of Credit Fee”) in an amount equal to (x) a rate
per annum equal to the Applicable L/C Percentage minus 0.075% multiplied by (y)
the face amount of each outstanding Letter of Credit, which fee (a) shall be
payable quarterly in arrears on the third (3rd) Business Day following the last
day of each March, June, September and December for the immediately preceding
calendar quarter, with a final payment on the Maturity Date or any earlier date
on which the Commitments shall terminate (which Letter of Credit Fee shall be
pro-rated for any calendar quarter in which such Letter of Credit is issued,
drawn upon or otherwise reduced or terminated) and (b) shall be for the accounts
of the Lenders (including the Fronting Bank) pro rata in accordance with their
respective Commitment Percentages.  In respect of each Letter of Credit, the
Borrower shall also pay to the Fronting Bank for the Fronting Bank’s own
account, (A) a fronting fee in an amount equal to 0.15% per annum multiplied by
the face amount of each outstanding Letter of Credit, which fee shall be payable
quarterly in arrears at the same time and in the same manner as the Letter of
Credit Fee is payable and (B) at such other time or times as such charges are
customarily made by the Fronting Bank, the Fronting Bank’s customary issuance,
amendment, negotiation or document examination and other administrative fees as
in effect from time to time.


§3.7.  Existing Letters of Credit.  Those letters of credit issued for the
account of the Borrower by the Fronting Bank under the 2004 Agreement prior to
its being amended and restated by this Agreement and which are outstanding on
the date hereof, which Letters of Credit are identified on Schedule 3.7 hereto
(the “Existing Letters of Credit”), shall for all purposes be deemed to be
Letters of Credit issued under this Agreement.
 
 
 
-50-

--------------------------------------------------------------------------------

 
 



§3.8.  Letter of Credit Collateral Account.  The Borrower hereby agrees that it
will, from the time a deposit is required pursuant to §3.1.3, §3.2(b) or §4.12
until the Obligations are satisfied and all Letters of Credit have expired or
been terminated or cancelled or as otherwise set forth below, maintain a special
collateral account (the “Letter of Credit Collateral Account”) at the
Administrative Agent’s Head Office in the name of the Borrower but under the
sole dominion and control, including the exclusive right of withdrawal, of the
Administrative Agent, for the benefit of the Lenders, and in which the Borrower
shall have no interest other than as set forth in this §3.8.  Such Letter of
Credit Collateral Account shall be funded to the extent required by §3.1.3,
§3.2(b) or §4.12.  In addition to the foregoing, the Borrower hereby grants to
the Administrative Agent, for the benefit of itself, the Fronting Bank and the
Lenders, a properly perfected security interest in and lien on the Letter of
Credit Collateral Account, any cash or other funds, notes, certificates of
deposit and other instruments that may hereafter be on deposit in the Letter of
Credit Collateral Account, any certificates or instruments from time to time
evidencing or representing the Letter of Credit Collateral Account, all
interest, dividends and other property distributed in respect of or in exchange
for the foregoing, and the proceeds thereof (the “Letter of Credit Collateral”),
all to secure the payment and performance of the Obligations as set forth
below.  The Borrower agrees that it will not (i) sell or otherwise dispose of
any interest in the Letter of Credit Collateral or (ii) create or permit to
exist any lien, security interest or other charge or encumbrance upon or with
respect to any of the Letter of Credit Collateral, except for the security
interest created by this §3.8.  The Letter of Credit Collateral shall not bear
interest other than any interest earned on the investment of the Letter of
Credit Collateral, which investments shall be made only in Permitted Investments
(x) so long as no Default or Event of Default has occurred and is continuing, at
the option and direction of the Borrower and (y) if a Default or Event of an
Default has occurred and is continuing, at the option and sole, but reasonable,
discretion of the Administrative Agent and, in each case, at the Borrower’s risk
and expense.  Interest or profits, if any, on such investments shall accumulate
in the Letter of Credit Collateral Account.  Moneys in the Letter of Credit
Collateral Account shall be applied by the Administrative Agent to reimburse the
Fronting Bank for any drawing under such Letters of Credit for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the Reimbursement Obligations of the Borrower at such time;
provided that if all Letters of Credit have expired or have been terminated or
cancelled, no Reimbursement Obligations are outstanding and the maturity of the
Loans has been accelerated, moneys in the Letter of Credit Collateral Account
may be applied to satisfy other Obligations of the Borrower under this
Agreement.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default in accordance
with §3.2(b), such amount and any interest thereon (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived or the Obligations have
been paid in full and the Commitments and all Letters of Credit have been
terminated.  So long as no Default or Event of Default then exists, if Letter of
Credit Collateral was provided in accordance with §3.1.3, such remaining Letter
of Credit Collateral, with any interest earned thereon, will be returned to the
Borrower (and shall be returned from time to time with respect to any applicable
Letter of Credit) on the earlier of (a) the date that the applicable Letter of
Credit or Letters of Credit expire in accordance with their terms, and (b) the
date that the applicable Letter of Credit or Letters of Credit are terminated or
cancelled.  So long as no Default or Event of Default then exists, the portion
of Letter of Credit Collateral provided to cover the unfunded LC Exposure of a
Defaulting Lender pursuant to §4.12 shall be released promptly following the
elimination of the applicable unfunded LC Exposure (including by the termination
of the Defaulting Lender status of the applicable Lender) or the Administrative
Agent’s good faith determination that there exists excess Letter of Credit
Collateral.
 
 
 
-51-

--------------------------------------------------------------------------------

 
 



§4.           CERTAIN GENERAL PROVISIONS.


§4.1.  Funds for Payments.


(a)           All payments of principal, interest, fees, and any other amounts
due hereunder or under any of the other Loan Documents shall be made to the
Administrative Agent, for the respective accounts of the Lenders or (as the case
may be) the Administrative Agent, at the Administrative Agent’s Head Office, in
each case in Dollars and in immediately available funds.


(b)           All payments by the Borrower hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim.


(c)           If any Lender shall fail to make any payment required to be made
by it pursuant to §2.1(b)(ii), §2.1(b)(iii), §2.7(a), §2.7(b), §3.3, or §14.7,
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swing Lender or the Fronting Bank to satisfy such
Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) so long as such Lender is a Defaulting
Lender, hold any such amounts in a segregated account as cash collateral for,
and application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.


§4.2.  Computations.  All computations of interest on the Loans and of other
fees to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed.  Except as otherwise provided in the definition
of the term “Interest Period” with respect to LIBOR Rate Loans, whenever a
payment hereunder or under any of the other Loan Documents becomes due on a day
that is not a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and interest shall accrue during such
extension.  The outstanding amount of the Loans as reflected on the Note Records
from time to time shall constitute prima facie evidence of the principal amount
thereof.


§4.3.  Inability to Determine LIBOR Rate.  In the event, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the
Administrative Agent shall reasonably determine that adequate and reasonable
methods do not exist for ascertaining the LIBOR Rate that would otherwise
determine the rate of interest to be applicable to any LIBOR Rate Loan during
any Interest Period, the Administrative Agent shall forthwith give notice of
such determination (which shall be conclusive and binding on the Borrower) to
the Borrower and the Lenders.  In such event (a) any Loan Request or Competitive
Bid Request with respect to LIBOR Rate Loans shall be automatically withdrawn
and shall be deemed a request for Alternate Base Rate Loans (in the case of
Revolving Credit Loans) or Absolute Competitive Bid Loans (in the case of
Competitive Bid Loans), (b) each Revolving Credit LIBOR Rate Loan will
automatically, on the last day of the then current Interest Period thereof,
become an Alternate Base Rate Loan, and (c) the obligations of the Lenders to
make LIBOR Rate Loans shall be suspended until the Administrative Agent
reasonably determines that the circumstances giving rise to such suspension no
longer exist, whereupon the Administrative Agent shall so notify the Borrower
and the Lenders.
 
 
 
-52-

--------------------------------------------------------------------------------

 
 



§4.4.  Illegality.  Subject to §§4.10 and 4.11 hereof, but notwithstanding any
other provisions herein, if any present or future law, regulation, treaty or
directive or change in the interpretation or application thereof shall make it
unlawful for any Lender to make or maintain LIBOR Rate Loans, such Lender shall
forthwith give notice of such circumstances (which shall be conclusive and
binding on the Borrower) to the Borrower and the other Lenders and thereupon (a)
the commitment of such Lender to make LIBOR Rate Loans or convert Alternate Base
Rate Loans to LIBOR Rate Loans shall forthwith be suspended and (b) such
Lender’s Commitment Percentage of Revolving Credit LIBOR Rate Loans then
outstanding shall be converted automatically to Alternate Base Rate Loans on the
last day of each Interest Period applicable to such LIBOR Rate Loans or within
such earlier period as may be required by law, all until such time as it is no
longer unlawful for such Lender to make or maintain LIBOR Rate Loans.  Subject
to §§4.10 and 4.11 hereof, the Borrower hereby agrees to promptly pay the
Administrative Agent for the account of such Lender, upon demand, any additional
amounts necessary to compensate such Lender for any costs incurred by such
Lender in making any conversion required by this §4.4 prior to the last day of
an Interest Period with respect to a LIBOR Rate Loan, including any interest or
fees payable by such Lender to lenders of funds obtained by it in order to make
or maintain its LIBOR Rate Loans hereunder.


§4.5.  Additional Costs, Etc.  Subject to §§4.10 and 4.11 hereof, if any Change
in Law shall:


(a)           subject any Lender or the Administrative Agent to any tax, levy,
impost, duty, charge, fee, deduction or withholding of any nature with respect
to this Agreement, the other Loan Documents, any Letters of Credit, such
Lender’s Commitment or the Loans (other than taxes based upon or measured by the
income or profits of such Lender or the Administrative Agent), or


(b)           materially change the basis of taxation (except for changes in
taxes on income or profits) of payments to any Lender of the principal of or the
interest on any Loans or any other amounts payable to the Administrative Agent
or any Lender under this Agreement or the other Loan Documents, or
 
 
 
-53-

--------------------------------------------------------------------------------

 
 



(c)           impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or letters of credit issued by, or
commitments of an office of any Lender, or


(d)           impose on any Lender or the Administrative Agent any other
conditions or requirements with respect to this Agreement, the other Loan
Documents, any Letters of Credit, the Loans, such Lender’s Commitment, or any
class of loans, letters of credit or commitments of which any of the Loans or
such Lender’s Commitment forms a part;


and the result of any of the foregoing is:


 
(i)  to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment or any
Letter of Credit, or
 
(ii)  to reduce the amount of principal, interest, Reimbursement Obligation or
other amount payable to such Lender or the Administrative Agent hereunder on
account of such Lender’s Commitment, any Letter of Credit or any of the Loans,
or


(iii)  to require such Lender or the Administrative Agent to make any payment or
to forego any interest or Reimbursement Obligation or other sum payable
hereunder, the amount of which payment or foregone interest or Reimbursement
Obligation or other sum is calculated by reference to the gross amount of any
sum receivable or deemed received by such Lender or the Administrative Agent
from the Borrower hereunder,


then; the Borrower will, within thirty (30) days after demand made by such
Lender or (as the case may be) the Administrative Agent pay to such Lender such
additional amounts as such Lender from time to time and as often as the occasion
therefor may arise shall determine in good faith to be sufficient to compensate
such Lender for such additional cost, reduction, payment or foregone interest or
other sum, provided that (a) the Borrower shall not be required to compensate a
Lender or Fronting Bank pursuant to this §4.5 for any increased costs incurred
or reductions suffered more than twelve (12) months prior to the date that such
Lender or Fronting Bank, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions, and of such Lender’s
or Fronting Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the twelve-month period referred to above shall be extended to include the
period of retroactive effect thereof) and (b) such Lender is generally imposing
similar charges on its other similarly situated borrowers.  For purposes of this
§4.5, the term “Lender” shall include the Fronting Bank.
 
 
 
-54-

--------------------------------------------------------------------------------

 
 



§4.6.  Capital Adequacy.  Subject to §§4.10 and 4.11 hereof, if after the date
hereof any Lender or the Administrative Agent determines in good faith that any
Change in Law regarding capital adequacy or capital requirements has the effect
of reducing the return on such Lender’s or the Administrative Agent’s Commitment
with respect to any Loans to a level below that which such Lender or the
Administrative Agent could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or the Administrative
Agent’s then existing policies with respect to capital adequacy and assuming
full utilization of such entity’s capital) by any amount deemed by such Lender
or (as the case may be) the Administrative Agent to be material, then such
Lender or the Administrative Agent may notify the Borrower of such fact.  To the
extent that the amount of such reduction in the return on capital is not
reflected in the Alternate Base Rate, the Borrower agrees to pay such Lender or
(as the case may be) the Administrative Agent the amount of such reduction in
the return on capital as and when such reduction is determined, within thirty
(30) days after presentation by such Lender or (as the case may be) the
Administrative Agent of a certificate in accordance with §4.7 hereof which
certificate shall be presented within the shorter of such maximum allowable
period as permitted by law or such Lender’s internal policies (but no longer
than one year or the occurrence of the Maturity Date, if sooner; provided that
such Lender or the Administrative Agent may deliver such certificate after the
Maturity Date with respect to amounts outstanding prior to the Borrower’s
satisfaction of all Obligations).  Each Lender shall allocate such cost
increases among its customers in good faith and on an equitable basis.  For
purposes of this §4.6, the term “Lender” shall include the Fronting Bank.


§4.7.  Certificate.  A certificate setting forth any additional amounts payable
pursuant to §§4.5 or 4.6 and a brief explanation of such amounts which are due,
submitted by any Lender, the Fronting Bank or the Administrative Agent to the
Borrower shall be prima facie evidence that such amounts are due and owing.


§4.8.  Indemnity.  In addition to the other provisions of this Agreement
regarding such matters, the Borrower agrees to indemnify the Administrative
Agent and each Lender and to hold the Administrative Agent and each Lender
harmless from and against any loss, cost or expense (including LIBOR Breakage
Costs, but excluding any loss of Applicable Margin on the relevant Loans) that
the Administrative Agent or such Lender may sustain or incur as a consequence of
(a) the failure by the Borrower to pay any principal amount of or any interest
on any LIBOR Rate Loans as and when due and payable, including any such loss or
expense arising from any increase in interest or any fees payable by the
Administrative Agent or such Lender to lenders of funds obtained by it in order
to maintain its LIBOR Rate Loans, (b) the failure by the Borrower to make a
borrowing or conversion after the Borrower has given or is deemed pursuant to
§2.6(c) to have given a Completed Revolving Credit Loan Request or Competitive
Bid Request for a LIBOR Rate Loan or a Conversion Request to convert a Alternate
Base Rate Loan into a LIBOR Rate Loan, and (c) the making of any payment of a
LIBOR Rate Loan or the making of any conversion of any such Loan to a Alternate
Base Rate Loan on a day that is not the last day of the applicable Interest
Period with respect thereto, including interest or fees payable by the
Administrative Agent or a Lender to lenders of funds obtained by it in order to
maintain any such LIBOR Rate Loans.
 
 
 
-55-

--------------------------------------------------------------------------------

 
 



§4.9.  Interest During Event of Default.  During the continuance of an Event of
Default, outstanding principal and (to the extent permitted by applicable law)
interest on the Loans and all other amounts payable hereunder or under any of
the other Loan Documents shall bear interest at a rate per annum equal to four
percent (4%) above the rate otherwise then in effect until such amount shall be
paid in full.


§4.10.  Reasonable Efforts to Mitigate.  
Each Lender agrees that as promptly as practicable after it becomes aware of the
occurrence of an event or the existence of a condition that would cause it to be
affected under §§4.4, 4.5 or 4.6, such Lender will give notice thereof to the
Borrower, with a copy to the Administrative Agent and, to the extent so
requested by the Borrower and not inconsistent with regulatory policies
applicable to such Lender, such Lender shall use reasonable efforts and take
such actions as are reasonably appropriate (including the changing of its
lending office or branch) if as a result thereof the additional moneys which
would otherwise be required to be paid to such Lender pursuant to such sections
would be reduced other than for de minimis amounts, or the illegality or other
adverse circumstances which would otherwise require a conversion of such Loans
or result in the inability to make such Loans pursuant to such sections would
cease to exist, and in each case if, as determined by such Lender in its sole
discretion, the taking such actions would not adversely affect such Loans.


§4.11.  Replacement of Lenders.  
If any Lender (an “Affected Lender”) (i) makes demand upon the Borrower for (or
if the Borrower is otherwise required to pay) amounts pursuant to §§4.4, 4.5 or
4.6, (ii) is unable to make or maintain LIBOR Rate Loans as a result of a
condition described in §4.4, or (iii) becomes a Defaulting Lender, the Borrower
may, within 90 days of receipt of such demand, notice (or the receipt of notice
of occurrence of such other event causing a Lender to become an Affected Lender)
as the case may be, by notice (a “Replacement Notice”) in writing to the
Administrative Agent and such Affected Lender (A) request the Affected Lender to
cooperate with the  Borrower in obtaining a replacement lender satisfactory to
the Administrative Agent and the  Borrower (the “Replacement Lender”); (B)
request the non-Affected Lenders to acquire and assume all of the Affected
Lender’s Loans and Commitment, and/or participate in Letters of Credit, as
provided herein, but none of such Lenders shall be under an obligation to do so;
or (C) designate a Replacement Lender which is an Eligible Assignee and is
reasonably satisfactory to the Administrative Agent other than when an Event of
Default has occurred and is continuing and absolutely satisfactory to the
Administrative Agent when an Event of Default has occurred and is
continuing.  If any satisfactory Replacement Lender shall be obtained, and/or
any of the non-Affected Lenders shall agree to acquire and assume all of the
Affected Lender’s Loans and Commitment, and/or participate in Letters of Credit,
then such Affected Lender shall assign, in accordance with §18, all of its
Commitment, Loans, Notes and other rights and obligations under this Agreement
and all other Loan Documents to such Replacement Lender or non-Affected Lenders,
as the case may be, in exchange for payment of the principal amount so assigned
and all interest and fees accrued on the amount so assigned, plus all other
Obligations then due and payable to the Affected Lender; provided, however, that
(x) such assignment shall be in accordance with the provisions of §18, shall be
without recourse, representation or warranty and shall be on terms and
conditions reasonably satisfactory to such Affected Lender and such Replacement
Lender and/or non-Affected Lenders, as the case may be, and (y) prior to any
such assignment, the Borrower shall have paid to such Affected Lender all
amounts properly demanded and unreimbursed under §§4.4, 4.5, 4.6 and 4.8.
 
 
 
-56-

--------------------------------------------------------------------------------

 
 



§4.12.  Defaulting Lenders.  Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:


(a)           fees shall cease to accrue on the unused portion of the Commitment
of such Defaulting Lender pursuant to §2.4(f);


(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to §25); provided that any waiver,
amendment or modification that increases the Commitment of a Defaulting Lender,
forgives all or any portion of the principal amount of any Loan or Reimbursement
Obligation or interest thereon owing to a Defaulting Lender, reduces the
Applicable Margin on the underlying interest rate owing to a Defaulting Lender
or extends the Maturity Date shall require the consent of such Defaulting
Lender;


(c)           if any Swingline Exposure or unfunded LC Exposure exists at the
time such Lender becomes a Defaulting Lender then:


(i)           so long as the conditions set forth in §11 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
all or any part of the Swingline Exposure and unfunded LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Commitment Percentages but only to the extent
(x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and unfunded LC Exposure does not exceed
the total of all non-Defaulting Lenders’ Commitments and (y) such reallocation
does not cause a non-Defaulting Lender’s Revolving Credit Exposure to exceed its
Commitment;


(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall (x) within two Business Days
following notice by the Administrative Agent prepay such Swingline Exposure (or
the portion remaining after a partial reallocation as aforesaid) and (y) within
five Business Days following notice by the Administrative Agent, cash
collateralize for the benefit of the Fronting Bank only the Borrower’s
obligations corresponding to such Defaulting Lender’s unfunded LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in §3.8 for so long as such unfunded
LC Exposure is outstanding;
 
 
 
-57-

--------------------------------------------------------------------------------

 
 



(iii)           if the Borrower cash collateralizes any portion of such
Defaulting Lender’s unfunded LC Exposure pursuant to clause (ii) above, the
Borrower shall not be required to pay any fees, and such fees shall not accrue,
to such Defaulting Lender pursuant to §3.6 with respect to such Defaulting
Lender’s unfunded LC Exposure during the period such Defaulting Lender’s
unfunded LC Exposure is cash collateralized;


(iv)           if the unfunded LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to §3.6 shall be adjusted in accordance with such non-Defaulting
Lenders’ reallocated Commitment Percentages; and


(v)           if all or any portion of such Defaulting Lender’s unfunded LC
Exposure is neither reallocated nor cash collateralized pursuant to clause (i)
or (ii) above, then, without prejudice to any rights or remedies of the Fronting
Bank or any other Lender hereunder, all Facility Fees that otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Commitment that was utilized by such unfunded LC
Exposure) under §2.4(f) and Letter of Credit Fees payable under §3.6 with
respect to such Defaulting Lender’s unfunded LC Exposure shall be payable to the
Fronting Bank until and to the extent that such unfunded LC Exposure is
reallocated and/or cash collateralized; and


(d)           so long as such Lender is a Defaulting Lender, the Swing Lender
shall not be required to fund any Swing Loan and the Fronting Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the related
exposure to the Swing Lender and the Defaulting Lender’s then outstanding
unfunded LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with §4.12(c), and participating interests in any newly made Swing
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with §4.12(c)(i) (and such
Defaulting Lender shall not participate therein).


If a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue, the
Swing Lender shall not be required to fund any Swing Loan and the Fronting Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
the related exposure and the Defaulting Lender’s then outstanding unfunded LC
Exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
or the Swing Lender or the Fronting Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the Swing
Lender or the Fronting Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.
 
 
 
-58-

--------------------------------------------------------------------------------

 
 



In the event that the Administrative Agent, the Borrower, the Swing Lender and
the Fronting Bank each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and unfunded LC Exposure of the Lenders shall be readjusted
to reflect the inclusion of such Lender’s Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Competitive Bid Loans and Swing Loans) and the funded and unpaid participations
of the other Lenders in the Swing Loans and Letters of Credit as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Commitment Percentage.


 
§4.13  Taxes.


(a)           Fronting Bank.  For purposes of this §4.13, the term “Lender”
includes any Fronting Bank.


(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower under any Loan Document shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.


(c)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it or any Lender for
the payment of, any Other Taxes.


(d)           Indemnification by the Borrower.  The Borrower shall  indemnify
each Recipient, within 10 days after Borrower’s receipt of written notice of
demand therefor together with a certificate specifying the amount of such
payment or liability (with a copy to the Administrative Agent), for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
 
 
-59-

--------------------------------------------------------------------------------

 
 



(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of §18.5 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this §4.13, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(g)           Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in §4.13(g) (ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.


(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,


(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
 
 
-60-

--------------------------------------------------------------------------------

 
 



(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(i)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(ii)           executed originals of IRS Form W-8ECI;


(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit O-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or


(iv)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
O-2 or Exhibit O-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit O-4 on
behalf of each such direct and indirect partner;


(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
 
 
-61-

--------------------------------------------------------------------------------

 
 



(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this §4.13 (including by
the payment of additional amounts pursuant to this §4.13), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to, or to file for or pursue any refund of Taxes on
behalf of, the indemnifying party or any other Person.


(i)           Survival.  Each party’s obligations under this §4.13 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 
 
 
-62-

--------------------------------------------------------------------------------

 
 



§5.           GUARANTIES.


§5.1.           Guaranties.  The Guarantors will jointly and severally guaranty
all of the Obligations pursuant to its Guaranty.  The Obligations are full
recourse obligations of the Borrower and each Guarantor, and all of the
respective assets and properties of the Borrower and each such Guarantor shall
be available for the payment in full in cash and performance of the Obligations
(subject to Permitted Liens and senior claims enforceable as senior in
accordance with applicable law, without the Lenders hereby agreeing to any such
senior claim that is otherwise prohibited by this Agreement).  Other than during
the continuance of a Default or Event of Default, at the request of the
Borrower, the Guaranty of any Subsidiary Guarantor shall be released by the
Administrative Agent if and when (x) all of the Real Estate owned or ground
leased by such Subsidiary Guarantor shall cease (not thereby creating a Default
or Event of Default) to be owned by such Subsidiary Guarantor or by any other
Borrower, Guarantor, Subsidiary or other Affiliate of any of the same or (y) the
Borrower at its option elects to no longer treat the Real Estate owned by such
Subsidiary Guarantor within the definition of Unencumbered Property, provided
the foregoing shall never permit the release of MCRC.


§5.2.           Subsidiary Guaranty Proceeds.  (a) Notwithstanding any provision
of this Agreement or any other Loan Document to the contrary, the Administrative
Agent and the Lenders agree with the Borrower that any funds, claims, or
distributions actually received by the Administrative Agent or any Lender for
the account of any Lender as a result of the enforcement of, or pursuant to a
claim relating solely to the Loans under, any Subsidiary Guaranty, net of the
Administrative Agent’s and the Lenders’ expenses of collection thereof (such net
amount, “Subsidiary Guaranty Proceeds”), shall be made available for
distribution equally and ratably (in proportion of the aggregate amount of
principal, interest and other amounts then owed in respect of the Obligations or
of the issuance of Public Debt, as the case may be) among the Administrative
Agent, the Lenders and the trustee or trustees of any Public Debt so long as the
Administrative Agent receives written notice of the amounts then owed under the
Public Debt; provided that such agreement to distribute Subsidiary Guaranty
Proceeds shall not be effective if the holders of the Public Debt have the
benefit of guaranties at any time from the Subsidiaries of the Borrower and have
not made a reciprocal agreement to share the proceeds of such guaranties with
the Lenders.  The Administrative Agent is hereby authorized, by the Borrower, by
each Lender and by the Borrower on behalf of each Subsidiary Guarantor to make
such Subsidiary Guaranty Proceeds available pursuant to the immediately
preceding sentence.  No Lender shall have any interest in any amount paid over
by the Administrative Agent or any other Lender to the trustee or trustees in
respect of any Public Debt (or to the holders thereof) pursuant to the foregoing
authorization.  This §5.2 shall apply solely to Subsidiary Guaranty Proceeds,
and not to any payments, funds, claims or distributions received by the
Administrative Agent or any Lender directly or indirectly from Borrower or any
other Person (including a Subsidiary Guarantor) other than from a Subsidiary
Guarantor pursuant to the enforcement of, or the making of a claim relating
solely to the Loans under, a Subsidiary Guaranty.  The Borrower is aware of the
terms of the Subsidiary Guarantees, and specifically understands and agrees with
the Administrative Agent, and the Lenders that, to the extent Subsidiary
Guaranty Proceeds are distributed to holders of Public Debt or their respective
trustees, such Subsidiary Guarantor has agreed that the Obligations under this
Agreement and any other Loan Document will not be deemed reduced by any such
distributions, and each Subsidiary Guarantor shall continue to make payments
pursuant to its Subsidiary Guaranty until such time as the Obligations have been
paid in full (and the Commitments have been terminated and any Letter of Credit
Participations reduced to zero).
 
 
 
-63-

--------------------------------------------------------------------------------

 
 



(b)           Nothing contained in this §5.2 shall be deemed (i) to limit,
modify, or alter the rights of the Administrative Agent or any of the Lenders
under any Subsidiary Guaranty or other Guaranty, (ii) to subordinate the
Obligations to any Public Debt, or (iii) to give any holder of Public Debt (or
any trustee for such holder) any rights of subrogation.


(c)           This §5.2 and each Guaranty are for the sole benefit of the
Administrative Agent, the Lenders and their respective successors and
assigns.  Nothing contained herein or in any Guaranty shall be deemed for the
benefit of any holder of Public Debt, or any trustee for such holder, nor shall
anything contained herein or therein be construed to impose on the
Administrative Agent or any Lender any fiduciary duties, obligations or
responsibilities to the holders of any Public Debt or their trustees (including,
but not limited to, any duty to pursue any Guarantor for payment under its
Subsidiary Guaranty).


§6.           REPRESENTATIONS AND WARRANTIES.  The Borrower for itself and for
MCRC and each Subsidiary insofar as any such statements relate to MCRC or such
Subsidiary represents and warrants to the Administrative Agent and the Lenders
all of the statements contained in this §6.


§6.1.           Authority; Etc.


(a)           Organization; Good Standing.


 
    (i)
MCRLP is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of Delaware; each Subsidiary of MCRLP that
owns Real Estate is duly organized or formed, validly existing and in good
standing as a corporation or a partnership or other entity, as the case may be,
under the laws of the state of its organization or formation; the Borrower and
each of the Borrower’s Subsidiaries that owns Real Estate has all requisite
partnership or corporate or other entity, as the case may be, power to own its
respective properties and conduct its respective business as now conducted and
as presently contemplated; and the Borrower and each of the Borrower’s
Subsidiaries that owns Real Estate is in good standing as a foreign entity and
is duly authorized to do business in the jurisdictions where the Unencumbered
Properties or other Real Estate owned or ground-leased by it are located and in
each other jurisdiction where such qualification is necessary except where a
failure to be so qualified in such other jurisdiction would not have a
materially adverse effect on any of their respective  businesses, assets or
financial conditions.

 
 
 
-64-

--------------------------------------------------------------------------------

 
 



 
    (ii)
MCRC is a corporation duly organized, validly existing and in good standing
under the laws of the State of Maryland; each Subsidiary of MCRC that owns Real
Estate is duly organized or formed, validly existing and in good standing as a
corporation or partnership or other entity, as the case may be, under the laws
of the state of its organization or formation; MCRC and each of its Subsidiaries
that owns Real Estate has all requisite corporate or partnership or other
entity, as the case may be, power to own its respective properties and conduct
its respective business as now conducted and as presently contemplated; and MCRC
and each of its Subsidiaries that owns Real Estate is in good standing as a
foreign entity and is duly authorized to do business in the jurisdictions where
such qualification is necessary (including, as to MCRC, in the State of New
Jersey) except where a failure to be so qualified in such other jurisdiction
would not have a materially adverse effect on the business, assets or financial
condition of MCRC or such Subsidiary.



(b)           Capitalization.


 
    (i)
The outstanding equity of MCRLP is comprised of a general partner interest and
limited partner interests, all of which have been duly issued and are
outstanding and fully paid and non-assessable as set forth in Schedule 6.1(b)
hereto, as of the Closing Date.  All of the issued and outstanding general
partner interests of MCRLP are owned and held of record by MCRC.  Except as
disclosed in Schedule 6.1(b) hereto, as of the Closing Date there are no
outstanding securities or agreements exchangeable for or convertible into or
carrying any rights to acquire any general partnership interests in
MCRLP.  Except as disclosed in Schedule 6.1(b), as of the Closing Date, there
are no outstanding commitments, options, warrants, calls or other agreements
(whether written or oral) binding on MCRLP or MCRC which require or could
require MCRLP or MCRC to sell, grant, transfer, assign, mortgage, pledge or
otherwise dispose of any general partnership interests of MCRLP.  Except as set
forth in the Agreement of Limited Partnership of MCRLP, no general partnership
interests of MCRLP are subject to any restrictions on transfer or any partner
agreements, voting agreements, trust deeds, irrevocable proxies, or any other
similar agreements or interests (whether written or oral).




 
(ii)
As of the Closing Date, the authorized capital stock of, or any other equity
interests in, each of MCRC’s Subsidiaries are as set forth in Schedule 6.1(b),
and the issued and outstanding voting and non-voting shares of the common stock
of each of MCRC’s Subsidiaries, and all of the other equity interests in such
Subsidiaries, all of which have been duly issued and are outstanding and fully
paid and non-assessable, are owned and held of record as set forth in Schedule
6.1(b).  Except as disclosed in Schedule 6.1(b), as of the Closing Date there
are no outstanding securities or agreements exchangeable for or convertible into
or carrying any rights to acquire any equity interests in any of MCRC’s
Subsidiaries, and there are no outstanding options, warrants, or other similar
rights to acquire any shares of any class in the capital of or any other equity
interests in any of MCRC’s Subsidiaries.  Except as disclosed in Schedule
6.1(b), as of the Closing Date there are no outstanding commitments, options,
warrants, calls or other agreements or obligations (whether written or oral)
binding on any of MCRC’s Subsidiaries to issue, sell, grant, transfer, assign,
mortgage, pledge or otherwise dispose of any shares of any class in the capital
of or other equity interests in any of MCRC’s Subsidiaries.  Except as disclosed
in Schedule 6.1(b), as of the Closing Date, no shares of, or equity interests
in, any of MCRC’s Subsidiaries held by MCRC are subject to any restrictions on
transfer pursuant to any of MCRC’s Subsidiaries’ applicable partnership,
charter, by-laws or any shareholder agreements, voting agreements, voting
trusts, trust agreements, trust deeds, irrevocable proxies or any other similar
agreements or instruments (whether written or oral).

 
 
 
-65-

--------------------------------------------------------------------------------

 
 



(c)           Due Authorization.  The execution, delivery and performance of
this Agreement and the other Loan Documents to which the Borrower or any of the
Guarantors is a party and the transactions contemplated hereby and thereby (i)
are within the authority of the Borrower and such Guarantor, (ii) have been duly
authorized by all necessary proceedings on the part of the Borrower or such
Guarantor and any general partner or other controlling Person thereof, (iii) do
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which the Borrower or such Guarantor is
subject or any judgment, order, writ, injunction, license or permit applicable
to the Borrower or such Guarantor, (iv) do not conflict with any provision of
the agreement of limited partnership, any certificate of limited partnership,
the charter documents or by-laws of the Borrower or such Guarantor or any
general partner or other controlling Person thereof, and (v) do not contravene
any provisions of, or constitute a default, Default or Event of Default
hereunder or a failure to comply with any term, condition or provision of, any
other agreement, instrument, judgment, order, decree, permit, license or
undertaking binding upon or applicable to the Borrower or such Guarantor or any
of the Borrower’s or such Guarantor’s properties (except for any such failure to
comply under any such other agreement, instrument, judgment, order, decree,
permit, license, or undertaking as would not materially and adversely affect the
condition (financial or otherwise), properties, business or results of
operations of the Borrower, the Operating Subsidiaries or any Guarantor) or
result in the creation of any mortgage, pledge, security interest, lien,
encumbrance or charge upon any of the properties or assets of the Borrower, the
Operating Subsidiaries or any Guarantor.
 
 
 
-66-

--------------------------------------------------------------------------------

 
 



(d)           Enforceability.  Each of the Loan Documents to which the Borrower
or any of the Guarantors is a party has been duly executed and delivered and
constitutes the legal, valid and binding obligations of the Borrower and each
such Guarantor, as the case may be, subject only to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and to
the fact that the availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.


§6.2.           Governmental Approvals.  The execution, delivery and performance
by the Borrower of this Agreement and by the Borrower and each Guarantor of the
other Loan Documents to which the Borrower or such Guarantor is a party and the
transactions contemplated hereby and thereby do not require (i) the approval or
consent of any Governmental Authority other than those already obtained, or (ii)
filing with any Governmental Authority, other than filings which will be made
with the SEC when and as required by law.


§6.3.           Title to Properties; Leases.


The Borrower, MCRC and their respective Subsidiaries that own Real Estate each
has good title to all of its respective Real Estate purported to be owned by it,
including, without limitation, that:


(a)           As of the Closing Date (with respect to Unencumbered Properties
designated as such on the Closing Date) or the date of designation as an
Unencumbered Property (with respect to Unencumbered Properties acquired and/or
designated as such after the Closing Date), and in each case to its knowledge
thereafter, (i) the Borrower or a Property Owning Subsidiary holds good and
clear record and marketable fee simple or leasehold title to the Unencumbered
Properties, subject to no rights of others, including any mortgages, conditional
sales agreements, title retention agreements, liens or encumbrances, except for
Permitted Liens and, in the case of any ground-leased Unencumbered Property, the
terms of such ground lease (which shall be an Eligible Ground Lease), as the
same may then or thereafter be amended from time to time in a manner consistent
with the requirements for an Eligible Ground Lease and (ii) the Unencumbered
Properties satisfy the requirements for an Unencumbered Property set forth in
the definition thereof.  Schedule 6.3(a) sets forth a list of all Unencumbered
Properties as of the Closing Date.


(b)           The Borrower, MCRC and each of their Subsidiaries will, as of the
Closing Date, own all of the assets as reflected in the financial statements of
the Borrower and MCRC described in §6.4 or acquired in fee title (or, if Real
Estate, leasehold title under an Eligible Ground Lease) since the date of such
financial statements (except property and assets sold or otherwise disposed of
in the ordinary course of business since that date).


(c)           As of the Closing Date, each of the direct or indirect interests
of MCRC, the Borrower or MCRC’s other Subsidiaries in any Partially-Owned Entity
that owns Real Estate is set forth on Schedule 6.3(c) hereto, including the type
of entity in which the interest is held, the percentage interest owned by MCRC,
the Borrower or such Subsidiary in such entity, the capacity in which MCRC, the
Borrower or such Subsidiary holds the interest, and MCRC’s, the Borrower’s or
such Subsidiary’s ownership interest therein.  Schedule 6.3(c) will be updated
quarterly at the time of delivery of the financial statements pursuant to
§7.4(b).
 
 
 
-67-

--------------------------------------------------------------------------------

 
 



§6.4.           Financial Statements.  The following financial statements have
been furnished to each of the Lenders:


(a)           The audited consolidated balance sheet of MCRC and its
Subsidiaries (including, without limitation, MCRLP and its Subsidiaries) as of
December 31, 2010 and their related consolidated income statements for the
fiscal year ended December 31, 2010.  Such balance sheet and income statements
have been prepared in accordance with GAAP and fairly present the financial
condition of MCRC and its Subsidiaries as of the close of business on the date
thereof and the results of operations for the fiscal year then ended.  There are
no contingent liabilities of MCRC as of such dates involving material amounts,
known to the officers of the Borrower or of MCRC, not disclosed in said
financial statements and the related notes thereto.


(b)           The SEC Filings.


§6.5           Fiscal Year.  MCRC, the Borrower and its Subsidiaries each has a
fiscal year which is the twelve months ending on December 31 of each calendar
year, unless changed in accordance with §8.8 hereof.


§6.6.           Franchises, Patents, Copyrights, Etc.  The Borrower, MCRC and
each of their respective Subsidiaries that owns Real Estate possesses all
franchises, patents, copyrights, trademarks, trade names, licenses and permits,
and rights in respect of the foregoing, adequate for the conduct of their
respective businesses substantially as now conducted without known material
conflict with any rights of others, including all Permits.


§6.7.           Litigation.  Except as stated on Schedule 6.7, as updated at the
time of each compliance certificate, there are no actions, suits, proceedings or
investigations of any kind pending or, to the knowledge of the Borrower,
threatened against the Borrower, MCRC or any of their respective Subsidiaries
before any court, tribunal or administrative agency or board that, if adversely
determined, could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect or materially impair the rights of
the Borrower, MCRC or such Subsidiary to carry on their respective businesses
substantially as now conducted by them, or result in any substantial liability
not adequately covered by insurance, or for which adequate reserves are not
maintained, as reflected in the applicable financial statements of MCRLP and
MCRC, or which question the validity of this Agreement or any of the other Loan
Documents, or any action taken or to be taken pursuant hereto or thereto.


§6.8.           No Materially Adverse Contracts, Etc.  None of the Borrower,
MCRC or any of their respective Subsidiaries is subject to any charter,
corporate, partnership or other legal restriction, or any judgment, decree,
order, rule or regulation that has or is reasonably expected to have a Material
Adverse Effect.  None of the Borrower, MCRC or any of their respective
Subsidiaries that owns Real Estate is a party to any contract or agreement that
has or is reasonably expected, in the judgment of their respective officers, to
have a Material Adverse Effect.
 
 
 
-68-

--------------------------------------------------------------------------------

 
 



§6.9.           Compliance With Other Instruments, Laws, Etc.  None of the
Borrower, MCRC or any of their respective Subsidiaries that owns Real Estate is
in violation of any provision of its partnership agreement, charter documents,
bylaws or other organizational documents, as the case may be, or any respective
agreement or instrument to which it is subject or by which it or any of its
properties (including, in the case of MCRC and MCRLP, any of their respective
Subsidiaries) are bound or any decree, order, judgment, statute, license, rule
or regulation, in any of the foregoing cases in a manner that could reasonably
be expected to result, individually or in the aggregate, in the imposition of
substantial penalties or have a Material Adverse Effect.


§6.10.           Tax Status.


(a)           (i) Each of the Borrower, MCRC and their respective Subsidiaries
(A) has timely made or filed all federal, state and local income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject, (B) has paid all taxes and other governmental assessments and
charges shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and by appropriate proceedings and
(C) has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply, and (ii) there are no unpaid taxes in an aggregate amount
in excess of $10,000,000 at any one time claimed to be due by the taxing
authority of any jurisdiction for which payment is required to be made in
accordance with the provisions of §7.9 and has not been timely made, and the
respective officers of the Borrower, MCRC and their respective Subsidiaries know
of no basis for any such claim.


(b)           To the Borrower’s knowledge, each Partially-Owned Entity (i) has
timely made or filed all federal, state and local income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and by appropriate proceedings and (iii) has
set aside on its books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply.  To the best of the Borrower’s knowledge, except as
otherwise disclosed in writing to the Administrative Agent, there are no unpaid
taxes in an aggregate amount in excess of $10,000,000 at any one time claimed to
be due by the taxing authority of any jurisdiction for which payment is required
to be made in accordance with the provisions of §7.9 and has not been timely
made by any Partially-Owned Entity, and the officers of the Borrower know of no
basis for any such claim.


§6.11.           No Event of Default; No Materially Adverse Changes.  No Default
or Event of Default has occurred and is continuing.  Since June 30, 2011 there
has occurred no materially adverse change in the financial condition or business
of MCRC and its Subsidiaries or MCRLP and its Subsidiaries as shown on or
reflected in the SEC Filings or the consolidated balance sheet of MCRC and its
Subsidiaries as at June 30, 2011, or the consolidated statement of income for
the fiscal quarter then ended, other than changes in the ordinary course of
business that have not had a Material Adverse Effect on the Borrower, MCRC and
their respective Subsidiaries, taken as a whole.
 
 
 
-69-

--------------------------------------------------------------------------------

 
 



§6.12.           Investment Company Acts;.  None of the Borrower, MCRC or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.


§6.13.           Absence of UCC Financing Statements, Etc.  Except for Permitted
Liens, as of the Closing Date there will be no financing statement, security
agreement, chattel mortgage, real estate mortgage, equipment lease, financing
lease, option, encumbrance or other document filed or recorded with any filing
records, registry, or other public office, that purports to cover, affect or
give notice of any present or possible future lien or encumbrance on, or
security interest in, any Unencumbered Property.  Neither the Borrower nor MCRC
has pledged or granted any lien on or security interest in or otherwise
encumbered or transferred any of their respective interests in any Subsidiary
(including in the case of MCRC, its interests in MCRLP, and in the case of the
Borrower, its interests in the Operating Subsidiaries and the Property Owning
Subsidiaries) or in any Partially-Owned Entity.


§6.14.           Absence of Liens  The Borrower or a Property Owning Subsidiary
is the owner of or the holder of a ground leasehold interest under an Eligible
Ground Lease in the Unencumbered Properties free from any lien, security
interest, encumbrance and any other claim or demand, except for Permitted Liens.


§6.15.           Certain Transactions.  Except as set forth on Schedule 6.15 or
for transactions that have been determined by the Board of Directors of the
relevant Borrower, MCRC or Subsidiary (or its respective general partner) to be
on terms as favorable to such Person as in an arms-length transaction with a
third party, none of the officers, partners, directors, or employees of the
Borrower, MCRC or any of their respective Subsidiaries is presently a party to
any transaction with the Borrower, MCRC or any of their respective Subsidiaries
(other than for or in connection with services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
partner, director or such employee or, to the knowledge of the Borrower, any
corporation, partnership, trust or other entity in which any officer, partner,
director, or any such employee or natural Person related to such officer,
partner, director or employee or other Person in which such officer, partner,
director or employee has a direct or indirect beneficial interest has a
substantial interest or is an officer, director, trustee or partner.


§6.16.           Employee Benefit Plans.  
 
§6.16.1  In General.  
 
Each Employee Benefit Plan and each Guaranteed Pension Plan has been maintained
and operated in compliance in all material respects with the provisions of ERISA
and, to the extent applicable, the Code, including but not limited to the
provisions thereunder respecting prohibited transactions and the bonding of
fiduciaries and other persons handling plan funds as required by §412 of ERISA.
The Borrower has heretofore delivered to the Administrative Agent the most
recently completed annual report, Form 5500, with all required attachments, and
actuarial statement required to be submitted under §103(d) of ERISA, with
respect to each Guaranteed Pension Plan.
 
 
 
-70-

--------------------------------------------------------------------------------

 
 


§6.16.2  Terminability of Welfare Plans.  
 
No Employee Benefit Plan, which is an employee welfare benefit plan within the
meaning of §3(1) or §3(2)(B) of ERISA, provides benefit coverage subsequent to
termination of employment, except as required by Title I, Part 6 of ERISA or the
applicable state insurance laws. The Borrower may terminate each such Plan at
any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) in the discretion of the Borrower without material
liability to any Person other than for claims arising prior to termination.
 
§6.16.3  Guaranteed Pension Plans.  
 
Each contribution required to be made to a Guaranteed Pension Plan, whether
required to be made to avoid the incurrence of an accumulated funding
deficiency, the notice or lien provisions of §302(f) of ERISA, or otherwise, has
been timely made.  No waiver of an accumulated funding deficiency or extension
of amortization periods has been received with respect to any Guaranteed Pension
Plan, and neither the Borrower nor MCRC nor any ERISA Affiliate is obligated to
or has posted security in connection with an amendment to a Guaranteed Pension
Plan pursuant to §307 of ERISA or §401(a)(29) of the Code.  No liability to the
PBGC (other than required insurance premiums, all of which have been paid
through the Closing Date) has been incurred by the Borrower nor MCRC nor any
ERISA Affiliate with respect to any Guaranteed Pension Plan and there has not
been any ERISA Reportable Event (other than an ERISA Reportable Event as to
which the requirement of 30 days notice has been waived), or any other event or
condition which presents a material risk of termination of any Guaranteed
Pension Plan by the PBGC.  Based on the latest valuation of each Guaranteed
Pension Plan (which in each case occurred within twelve months of the date of
this representation), and on the actuarial methods and assumptions employed for
that valuation, the aggregate benefit liabilities of all such Guaranteed Pension
Plans within the meaning of §4001 of ERISA did not exceed the aggregate value of
the assets of all such Guaranteed Pension Plans, disregarding for this purpose
the benefit liabilities and assets of any Guaranteed Pension Plan with assets in
excess of benefit liabilities, by more than $500,000.
 
§6.16.4  Multiemployer Plans.  
 
Neither the Borrower nor MCRC nor any ERISA Affiliate has incurred any material
liability (including secondary liability) to any Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan under §4201 of
ERISA or as a result of a sale of assets described in §4204 of ERISA.  Neither
the Borrower nor any ERISA Affiliate has been notified that any Multiemployer
Plan is in reorganization or insolvent under and within the meaning of §4241 or
§4245 of ERISA or is at material risk of entering reorganization or becoming
insolvent, or that any Multiemployer Plan intends to terminate or has been
terminated under §4041A of ERISA.
 
 
 
-71-

--------------------------------------------------------------------------------

 
 



§6.17.           Regulations U and X.  The proceeds of the Loans shall be used
for the purposes described in §7.12.  No portion of any Loan is to be used, and
no portion of any Letter of Credit is to be obtained, for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 221 and 224, provided the Borrower may purchase MCRC
stock as long as it does not at any time cause the Lenders to be in violation of
Regulations U and X and such action does not otherwise constitute a Default or
an Event of Default.


§6.18.           Environmental Compliance.  The Borrower has caused
environmental assessments to be conducted and/or taken other steps to
investigate the past and present environmental condition and usage of the Real
Estate and the operations conducted thereon.  Based upon such assessments and/or
investigation, except as set forth on Schedule 6.18 or in any update to Schedule
6.18 in the case of any new Real Estate that becomes an Unencumbered Property
under this Agreement after the Closing Date, to the Borrower’s knowledge, the
Borrower represents and warrants that as of the Closing Date as to all Real
Estate held by it as of the Closing Date and as of the date any new Real Estate
becomes an Unencumbered Property under this Agreement as to such new
Unencumbered Property:


(a)           None of the Borrower, MCRC, any of their respective Subsidiaries
or any operator of the Real Estate or any portion thereof, or any operations
thereon is in violation, or alleged violation (in writing), of any judgment,
order, law, license, rule or regulation pertaining to environmental matters,
including without limitation, those arising under the Resource Conservation and
Recovery Act (“RCRA”), the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 as amended (“CERCLA”), the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal
Clean Air Act, the Toxic Substances Control Act, or any state or local statute,
regulation, ordinance or order relating to health, safety or the environment
(hereinafter “Environmental Laws”), which violation or alleged violation (in
writing) has, or its remediation would have, by itself or when aggregated with
all such other violations or alleged violations, a Material Adverse Effect or
constitutes a Disqualifying Environmental Event.


(b)           None of the Borrower, MCRC or any of their respective Subsidiaries
has received notice from any third party, including, without limitation, any
federal, state or local Governmental Authority, (i) that it has been identified
by the United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986), (ii) that any hazardous
waste, as defined by 42 U.S.C. §6903(5), any hazardous substances as defined by
42 U.S.C. § 9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances, oil or hazardous materials or other chemicals
or substances regulated by any Environmental Laws (“Hazardous Substances”) which
it has generated, transported or disposed of has been found at any site at which
a federal, state or local agency or other third party has conducted or has
ordered that the Borrower, MCRC or any of their respective Subsidiaries conduct
a remedial investigation, removal or other response action pursuant to any
Environmental Law, or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or administrative proceeding (in
each case, contingent or otherwise) arising out of any third party’s incurrence
of costs, expenses, losses or damages of any kind whatsoever in connection with
the release of Hazardous Substances; which event described in any such notice
would have a Material Adverse Effect or constitutes a Disqualifying
Environmental Event.
 
 
 
-72-

--------------------------------------------------------------------------------

 
 



(c)           (i) No portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws; and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of any
Real Estate except in accordance with applicable Environmental Laws, (ii) in the
course of any activities conducted by the Borrower, MCRC, their respective
Subsidiaries or to the knowledge of the Borrower, without any independent
inquiry other than as set forth in the environmental assessments, the operators
of the Real Estate, or any ground or space tenants on any Real Estate, no
Hazardous Substances have been generated or are being used on such Real Estate
except in accordance  with applicable Environmental Laws, (iii) there has been
no present or past releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping (a “Release”)
or threatened Release of Hazardous Substances on, upon, into or from the Real
Estate, (iv) to the knowledge of the Borrower without any independent inquiry
other than as set forth in the environmental assessments, there have been no
Releases on, upon, from or into any real property in the vicinity of any of the
Real Estate which, through soil or groundwater contamination, may have come to
be located on such Real Estate, and (v) any Hazardous Substances that have been
generated by the Borrower or MCRC or any of their respective Subsidiaries at any
of the Real Estate have been transported off-site only by carriers having an
identification number issued by the EPA, treated or disposed of only by
treatment or disposal facilities maintaining valid permits as required under
applicable Environmental Laws; any of which events described in clauses (i)
through (v) above would have a Material Adverse Effect, or constitutes a
Disqualifying Environmental Event.


(d)           By virtue of the use of the Loans proceeds contemplated hereby, or
as a condition to the effectiveness of any of the Loan Documents, none of the
Borrower, MCRC, any Subsidiary or any of the Real Estate is subject to any
applicable Environmental Law requiring the performance of Hazardous Substances
site assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any Governmental Authority or the recording or delivery to
other Persons of an environmental disclosure document or statement.


§6.19.           Subsidiaries.  As of the Closing Date, Schedule 6.19 sets forth
all of the respective Subsidiaries of MCRC or MCRLP, and Schedule 6.19 will be
updated annually at the time of delivery of the financial statements pursuant to
§7.4(a) to reflect any changes.


§6.20.           Loan Documents.  All of the representations and warranties of
the Borrower and the Guarantors made in this Agreement and in the other Loan
Documents or any document or instrument delivered to the Administrative Agent or
the Lenders pursuant to or in connection with any of such Loan Documents are
true and correct in all material respects and do not include any untrue
statement of a material fact or omit to state a material fact required to be
stated or necessary to make such representations and warranties not materially
misleading.
 
 
 
-73-

--------------------------------------------------------------------------------

 
 



§6.21.           REIT Status.  MCRC has not taken any action that would prevent
it from maintaining its qualification as a REIT or from maintaining such
qualification at all times during the term of the Loans.


§6.22.           Subsequent Property Owning Subsidiaries. The foregoing
representations and warranties in §6.3 through §6.20, as the same are true,
correct and applicable to each Property Owning Subsidiary that owns any Real
Estate that the Borrower has elected to treat as an Unencumbered Property
existing on the Closing Date, and shall be true, correct and applicable to each
such subsequent Property Owning Subsidiary in all material respects as of the
date it becomes a Property Owning Subsidiary that owns any Real Estate that the
Borrower has elected to treat as an Unencumbered Property.


§6.23.           Anti-Terrorism Laws.


(a)           None of the Borrower, MCRC, or any of their Subsidiaries, to the
knowledge of the Borrower after reasonable due diligence, (i) has violated or is
in violation of Anti-Terrorism Laws or (ii) has engaged or engages in any
transaction, investment, undertaking or activity that violates the
Anti-Terrorism Laws.


(b)           The funds used by the Borrower to pay the Lenders will, to the
knowledge of such Loan Parties after reasonable due diligence, not be derived
from activities that violate Anti-Terrorism Laws.


(c)           None of the Borrower, MCRC, or any of their Subsidiaries acting or
benefiting in any capacity in connection with the Loans, is an Embargoed Person.


(d)           None of the Borrower, MCRC, or any of their Subsidiaries, to the
knowledge of the Borrower after reasonable due diligence, (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person, (ii) deals in, or
otherwise engages in any transaction related to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate any Anti-Terrorism Law.


§7.           AFFIRMATIVE COVENANTS OF THE BORROWER .  The Borrower for itself
and on behalf of each of MCRC and their respective Subsidiaries (if and to the
extent expressly included in Subsections contained in this Section) covenants
and agrees that, so long as any Loan, Letter of Credit or Note is outstanding or
the Lenders have any obligation or commitment to make any Loans or any Lender
has any obligation or commitment to issue, extend or renew any Letters of
Credit:
 
 
 
-74-

--------------------------------------------------------------------------------

 
 



§7.1.           Punctual Payment.  The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Loans and all interest, fees,
charges and other amounts provided for in this Agreement and the other Loan
Documents, all in accordance with the terms of this Agreement and the Notes, and
the other Loan Documents.


§7.2.           Maintenance of Office.  The Borrower and each of the Guarantors
will maintain its chief executive office in Cranford, New Jersey, or at such
other place in the United States of America as each of them shall designate upon
written notice to the Administrative Agent to be delivered within five (5) days
of such change, where notices, presentations and demands to or upon the Borrower
and the Guarantors, as the case may be, in respect of the Loan Documents may be
given or made.


§7.3.           Records and Accounts.  The Borrower and MCRC will (a) keep true
and accurate records and books of account in which full, true and correct
entries will be made in accordance with GAAP in all material respects, and will
cause each of its Subsidiaries that owns Real Estate to keep true and accurate
records and books of account in which full, true and correct entries will be
made in accordance with GAAP in all material respects, (b) maintain adequate
accounts and reserves for all taxes (including income taxes), contingencies,
depreciation and amortization of its properties and the properties of its
Subsidiaries and (c) at all times engage PricewaterhouseCoopers LLP or other
Accountants as the independent certified public accountants of MCRC, MCRLP and
their respective Subsidiaries and will not permit more than thirty (30) days to
elapse between the cessation of such firm’s (or any successor firm’s) engagement
as the independent certified public accountants of MCRC, MCRLP and their
respective Subsidiaries and the appointment in such capacity of a successor firm
as Accountants.


§7.4.           Financial Statements, Certificates and Information.  The
Borrower will deliver and will cause MCRC to deliver to the Administrative
Agent:


   (a)           as soon as practicable, but in any event not later than ninety
(90) days after the end of each of its fiscal years, unless, in the case of
MCRC, MCRC has filed for an extension in accordance with §7.4(g) hereof, in
which case such annual financial statements shall be due in accordance with the
proviso to §7.4(g):


 
                         (i) in the case of MCRLP, the audited consolidated
balance sheet of MCRLP and its subsidiaries at the end of such year, the related
audited consolidated statements of operations, owner’s equity (deficit) and cash
flows for the year then ended, in each case (except for statements of cash flow
and owner’s equity) with supplemental consolidating schedules provided by MCRLP;
and



 
                        (ii) in the case of MCRC, the audited consolidated
balance sheet of MCRC and its subsidiaries (including, without limitation, MCRLP
and its subsidiaries) at the end of such year, the related audited consolidated
statements of operations, stockholders’ equity (deficit) and cash flows for the
year then ended, in each case with supplemental consolidating schedules (except
for statements of cash flow and stockholders’ equity) provided by MCRC;

 
 
 
-75-

--------------------------------------------------------------------------------

 
 



each setting forth in comparative form the figures for the previous fiscal year
and all such statements to be in reasonable detail, prepared in accordance with
GAAP, and, in each case, accompanied by an auditor’s report prepared by the
Accountants without a “going-concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit;


(b)           as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of its first three (3) fiscal quarters:


 
                          (i) in the case of MCRLP, copies of the unaudited
consolidated balance sheet of MCRLP and its subsidiaries as at the end of such
quarter, the related unaudited consolidated statements of operations, owner’s
equity (deficit) and cash flows for the portion of MCRLP’s fiscal year then
elapsed, with supplemental consolidating schedules (except with respect to
statements of cash flow and owner’s equity) provided by MCRLP; and



 
                         (ii) in the case of MCRC, copies of the unaudited
consolidated balance sheet of MCRC and its subsidiaries (including, without
limitation, MCRLP and its subsidiaries) as at the end of such quarter, the
related unaudited consolidated statements of operations, stockholders’ equity
(deficit) and cash flows for the portion of MCRC’s fiscal year then elapsed,
with supplemental consolidating schedules (except with respect to statements of
cash flow and stockholders’ equity) provided by MCRC;



all in reasonable detail and prepared in accordance with GAAP on the same basis
as used in preparation of MCRC’s Form 10-Q statements filed with the SEC,
together with a certification by the chief financial officer or senior vice
president of finance of MCRLP or MCRC, as applicable, that the information
contained in such financial statements fairly presents the financial position of
MCRLP or MCRC (as the case may be) and its subsidiaries on the date thereof
(subject to year-end adjustments);


(c)           simultaneously with the delivery of the financial statements
referred to in subsections (a) (for the fourth fiscal quarter of each fiscal
year) above and (b) (for the first three fiscal quarters of each fiscal year), a
statement in the form of Exhibit D hereto signed by the chief financial officer
or senior vice president of finance of the MCRLP or MCRC, as applicable, and (if
applicable) reconciliations to reflect changes in GAAP since the applicable
Financial Statement Date, but only to the extent that such changes in GAAP
affect the financial covenants set forth in §9 hereof; and, in the case of
MCRLP, setting forth in reasonable detail computations evidencing compliance
with the covenants contained in §8.6 and §9 hereof;
 
 
(d)           promptly if requested by the Administrative Agent, a copy of each
report (including any so-called letters of reportable conditions or letters of
no material weakness) submitted to the Borrower, MCRC or any of their respective
Subsidiaries by the Accountants in connection with each annual audit of the
books of the Borrower, MCRC, or such Subsidiary by such Accountants or in
connection with any interim audit thereof pertaining to any phase of the
business of the Borrower, MCRC or any other Guarantor or any such Subsidiary;
 
 
 
-76-

--------------------------------------------------------------------------------

 
 



(e)           contemporaneously with the filing or mailing thereof, copies of
all material of a financial nature sent to the holders of any Indebtedness of
the Borrower or MCRC (other than the Loans) for borrowed money, to the extent
that the information or disclosure contained in such material refers to or could
reasonably be expected to have a Material Adverse Effect;


(f)           subject to subsection (g) below, contemporaneously with the filing
or mailing thereof, copies of all material of a financial nature filed with the
SEC or sent to the stockholders of MCRC;


(g)           as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of MCRC, copies of the Form 10-K
statement filed by MCRC with the SEC for such fiscal year, and as soon as
practicable, but in any event not later than forty-five (45) days after the end
of each fiscal quarter of MCRC, copies of the Form 10-Q statement filed by MCRC
with the SEC for such fiscal quarter, provided that, in either case, if MCRC has
filed an extension for the filing of such statements, MCRC shall deliver such
statements to the Administrative Agent within ten (10) days after the filing
thereof with the SEC which filing shall be within fifteen (15) days of MCRC’s
filing for such extension or such sooner time as required to avert a Material
Adverse Effect on MCRC;


(h)           from time to time, but not more frequently than once each calendar
quarter so long as no Default or Event of Default has occurred and is
continuing, such other financial data and information about the Borrower, MCRC,
their respective Subsidiaries, the Real Estate and the Partially-Owned Entities
as the Administrative Agent or any Lender acting through the Administrative
Agent may reasonably request, and which is prepared by such Person in the normal
course of its business or is required for securities and tax law compliance,
including pro forma financial statements described in §9.9(b)(ii), complete rent
rolls for the Unencumbered Properties and summary rent rolls for the other Real
Estate, and insurance certificates with respect to the Real Estate (including
the Unencumbered Properties) and tax returns (following the occurrence of a
Default or Event of Default or, in the case of MCRC, to confirm MCRC’s REIT
status), but excluding working drafts and papers and privileged documents; and


(i) simultaneously with the delivery of the financial statements referred to in
subsections (a) (for the fourth fiscal quarter of each fiscal year) above and
(b) (for the first three fiscal quarters of each fiscal year) above, updates to
Schedule 6.3(a) and Schedule 6.3(c) hereto, and simultaneously with the delivery
of the financial statements referred to in subsection (a) above, updates to
Schedule 6.19 hereto.


§7.5.           Notices.


   (a)           Defaults.  The Borrower will, and will cause MCRC and each of
their respective Subsidiaries, as applicable, to, promptly notify the
Administrative Agent in writing of the occurrence of any Default or Event of
Default.  If any Person shall give any notice or take any other action in
respect of (x) a claimed default (whether or not constituting a Default or Event
of Default under this Agreement) or (y) a claimed default by the Borrower, MCRC
or any of their respective Subsidiaries, as applicable, under any note, evidence
of Indebtedness, indenture or other obligation for borrowed money to which or
with respect to which any of them is a party or obligor, whether as principal,
guarantor or surety, and such default would permit the holder of such note or
obligation or other evidence of Indebtedness to accelerate the maturity thereof
or otherwise cause the entire Indebtedness to become due, the Borrower, MCRC or
such Subsidiary, as the case may be, shall forthwith give written notice thereof
to the Administrative Agent, describing the notice or action and the nature of
the claimed failure to comply.
 
 
 
-77-

--------------------------------------------------------------------------------

 
 



(b)           Environmental Events.  The Borrower will, and will cause MCRC and
each of their respective Subsidiaries to, promptly give notice in writing to the
Administrative Agent (i) upon the Borrower’s, MCRC’s or such Subsidiary’s
obtaining knowledge of any material violation of any Environmental Law affecting
any Real Estate or the Borrower’s, MCRC’s or such Subsidiary’s operations or the
operations of any of their Subsidiaries, (ii) upon the Borrower’s, MCRC’s or
such Subsidiary’s obtaining knowledge of any known Release of any Hazardous
Substance at, from, or into any Real Estate which it reports in writing or is
reportable by it in writing to any Governmental Authority and which is material
in amount or nature or which could materially adversely affect the value of such
Real Estate, (iii) upon the Borrower’s, MCRC’s or such Subsidiary’s receipt of
any notice of material violation of any Environmental Laws or of any material
Release of Hazardous Substances in violation of any Environmental Laws or any
matter that may be a Disqualifying Environmental Event, including a notice or
claim of liability or potential responsibility from any third party (including
without limitation any federal, state or local governmental officials) and
including notice of any formal inquiry, proceeding, demand, investigation or
other action with regard to (A) the Borrower’s, MCRC’s or such Subsidiary’s or
any other Person’s operation of any Real Estate, (B) contamination on, from or
into any Real Estate, or (C) investigation or remediation of off-site locations
at which the Borrower, MCRC or such Subsidiary or any of its predecessors are
alleged to have directly or indirectly disposed of Hazardous Substances, or (iv)
upon the Borrower’s, MCRC’s or such Subsidiary’s obtaining knowledge that any
expense or loss has been incurred by such Governmental Authority in connection
with the assessment, containment, removal or remediation of any Hazardous
Substances with respect to which the Borrower, MCRC or such Subsidiary or any
Partially-Owned Entity may be liable or for which a lien may be imposed on any
Real Estate; provided any of which events described in clauses (i) through (iv)
above would have a Material Adverse Effect or constitute a Disqualifying
Environmental Event with respect to any Unencumbered Property.


(c)           Notification of Claims against Unencumbered Properties.  The
Borrower will, and will cause each Property Owning Subsidiary to, promptly upon
becoming aware thereof, notify the Administrative Agent in writing of any
setoff, claims, withholdings or other defenses to which any of the Unencumbered
Properties are subject, which (i) would have a material adverse effect on the
value of such Unencumbered Property, (ii) would have a Material Adverse Effect,
or (iii) with respect to such Unencumbered Property, would constitute a
Disqualifying Environmental Event or a Lien which is not a Permitted Lien.
 
 
 
-78-

--------------------------------------------------------------------------------

 
 



(d)           Notice of Litigation and Judgments.  The Borrower will, and will
cause MCRC to, and the Borrower will cause each of its Subsidiaries to, give
notice to the Administrative Agent in writing within ten (10) days of becoming
aware of any litigation or proceedings threatened in writing or any pending
litigation and proceedings an adverse determination in which could reasonably be
expected to have a Material Adverse Effect or materially adversely affect any
Unencumbered Property, or to which the Borrower, MCRC or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, MCRC or any of their respective Subsidiaries that could reasonably be
expected to have a Materially Adverse Effect or materially adversely affect the
value or operation of the Unencumbered Properties and stating the nature and
status of such litigation or proceedings.  The Borrower will, and will cause
each of MCRC and their respective Subsidiaries to, give notice to the
Administrative Agent, in writing, in form and detail reasonably satisfactory to
the Administrative Agent, within ten (10) days of any judgment not covered by
insurance, final or otherwise, against the Borrower, MCRC or any of their
Subsidiaries in an amount in excess of $5,000,000.


§7.6.           Existence of Borrower and Property Owning Subsidiaries;
Maintenance of Properties.  The Borrower for itself and for each Property Owning
Subsidiary insofar as any of the statements in this §7.6 relate to such Property
Owning Subsidiary will do or cause to be done all things necessary to, and
shall, preserve and keep in full force and effect its existence as a limited
partnership or its existence as another legally constituted entity, and will do
or cause to be done all things necessary to preserve and keep in full force all
of its material rights and franchises and those of its Subsidiaries.  The
Borrower (a) will cause all necessary repairs, renewals, replacements,
betterments and improvements to be made to all Real Estate owned or controlled
by it or by any of its Subsidiaries or any Property Owning Subsidiary, all as in
the judgment of the Borrower or such Subsidiary or such Property Owning
Subsidiary may be necessary so that the business carried on in connection
therewith may be properly conducted at all times, subject to the terms of the
applicable Leases and partnership agreements or other entity charter documents,
(b) will cause all of its other properties and those of its Subsidiaries and the
Property Owning Subsidiaries used or useful in the conduct of its business or
the business of its Subsidiaries or such Property Owning Subsidiary to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment, ordinary wear and tear excepted, and (c) will, and
will cause each of its Subsidiaries and each Property Owning Subsidiary to,
continue to engage primarily in the businesses now conducted by it and in
related businesses consistent with the requirements of the fourth sentence of
§7.7 hereof; provided that nothing in this §7.6 shall prevent the Borrower from
discontinuing the operation and maintenance of any of its properties or any of
those of its Subsidiaries if such discontinuance is, in the judgment of the
Borrower, desirable in the conduct of its or their business and such
discontinuance does not cause a Default or an Event of Default hereunder and
does not in the aggregate have a Material Adverse Effect on the Borrower, MCRC
and their respective Subsidiaries taken as a whole.


§7.7.           Existence of MCRC; Maintenance of REIT Status of MCRC;
Maintenance of Properties.  Except as expressly set forth in the second
paragraph of this §7.7, the Borrower will cause MCRC to do or cause to be done
all things necessary to preserve and keep in full force and effect MCRC’s
existence as a Maryland corporation.  The Borrower will cause MCRC at all times
to maintain its status as a REIT and not to take any action which could lead to
its disqualification as a REIT.  The Borrower shall cause MCRC at all times to
maintain its listing on the New York Stock Exchange or any successor
thereto.  The Borrower will cause MCRC to continue to operate as a
fully-integrated, self-administered and self-managed real estate investment
trust which, together with its Subsidiaries (including, without limitation
MCRLP) owns and operates an improved property portfolio comprised primarily
(i.e., 85% or more by value) of office, office/flex, warehouse and
industrial/warehouse properties.  The Borrower will cause MCRC not to engage in
any business other than the business of acting as a REIT and serving as the
general partner and limited partner of MCRLP, as a member, partner or
stockholder of other Persons and as a Guarantor.  The Borrower shall cause MCRC
to conduct all or substantially all of its business operations through MCRLP or
through subsidiary partnerships or other entities in which (x) MCRLP directly or
indirectly owns at least 95% of the economic interests and (y) MCRC directly or
indirectly (through wholly-owned Subsidiaries) acts as sole general partner or
managing member.  The Borrower shall cause MCRC not to own real estate assets
outside of its interests in MCRLP.  The Borrower will cause MCRC and its
Subsidiaries to do or cause to be done all things necessary to preserve and keep
in full force all of its rights and franchises and those of its
Subsidiaries.  The Borrower will cause MCRC (a) to cause all of its properties
and those of its Subsidiaries used or useful in the conduct of its business or
the business of its Subsidiaries to be maintained and kept in good condition,
repair and working order and supplied with all necessary equipment, ordinary
wear and tear excepted, (b) to cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
MCRC may be necessary so that the business carried on in connection therewith
may be properly conducted at all times, and (c) to cause each of its
Subsidiaries to continue to engage primarily in the businesses now conducted by
it and in related businesses, consistent with the requirements of the fourth
sentence of this §7.7; provided that nothing in this §7.7 shall prevent MCRC
from discontinuing the operation and maintenance of any of its properties or any
of those of its Subsidiaries if such discontinuance is, in the judgment of MCRC,
desirable in the conduct of its or their business and such discontinuance does
not cause a Default or an Event of Default hereunder and does not in the
aggregate materially adversely affect the business of MCRC and its Subsidiaries
on a consolidated basis.
 
 
 
-79-

--------------------------------------------------------------------------------

 
 



Notwithstanding the foregoing, MCRC shall be permitted to change its
organizational status to become a Maryland business trust (the “MCRC
Organizational Change”), provided the following conditions are satisfied:
(i) the Borrower gives the Administrative Agent at least ten (10) Business Days
prior written notice of such change; (ii) no Event of Default has occurred and
is continuing at the time such change occurs and no Default or Event of Default
would result therefrom; (iii) such change would not otherwise reasonably be
expected to have a Material Adverse Effect; (iv) MCRC reaffirms its obligations
under the MCRC Guaranty; (v) counsel for MCRC issues updated legal opinions
reasonably acceptable to the Administrative Agent and its counsel as to the
consummation of the MCRC Organizational Change and the continued enforceability
of the MCRC Guaranty; and (vi) MCRC and the Borrower provide any other
documentation reasonably requested by the Administrative Agent.
 
 
 
-80-

--------------------------------------------------------------------------------

 
 



§7.8.           Insurance.  The Borrower will, and will cause MCRC to, maintain
with respect to its properties, and will cause each of its Subsidiaries to
maintain with financially sound and reputable insurers, insurance with respect
to such properties and its business against such casualties and contingencies as
shall be commercially reasonable and in accordance with the customary and
general practices of businesses having similar operations and real estate
portfolios in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent for such
businesses.


§7.9.           Taxes.  The Borrower will, and will cause MCRC and each of their
respective Subsidiaries to, pay or cause to be paid real estate taxes, other
taxes, assessments and other governmental charges against the Real Estate before
the same become delinquent and will duly pay and discharge, or cause to be paid
and discharged, before the same shall become overdue, all taxes, assessments and
other governmental charges imposed upon its sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies that if unpaid might by law become a lien or
charge upon any of the Real Estate; provided that any such tax, assessment,
charge, levy or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if the
Borrower or such Subsidiary shall have set aside on its books adequate reserves
with respect thereto; and provided further that the Borrower or such Subsidiary
will pay all such taxes, assessments, charges, levies or claims forthwith upon
the commencement of proceedings to foreclose any lien that may have attached as
security therefor.  If requested by the Administrative Agent, the Borrower will
provide evidence of the payment of real estate taxes, other taxes, assessments
and other governmental charges against the Real Estate in the form of receipted
tax bills or other form reasonably acceptable to the Administrative
Agent.  Notwithstanding the foregoing, a breach of the covenants in this §7.9
shall only constitute an Event of Default if such breach results in a Material
Adverse Effect.


§7.10.           Inspection of Properties and Books.  The Borrower will, and
will cause MCRC and each of their respective Subsidiaries to, permit the
Lenders, coordinated through the Administrative Agent, (a) on an annual basis as
a group, or more frequently if required by law or by regulatory requirements of
a Lender or if a Default or an Event of Default shall have occurred and be
continuing, to visit and inspect any of the properties of the Borrower, MCRC or
any of their respective Subsidiaries, and to examine the books of account of the
Borrower, MCRC and their respective Subsidiaries (and to make copies thereof and
extracts therefrom) and (b) to discuss the affairs, finances and accounts of the
Borrower, MCRC and their respective Subsidiaries with, and to be advised as to
the same by, its officers, all at such reasonable times and intervals during
normal business hours as the Administrative Agent may reasonably request;
provided that the Borrower shall only be responsible for the costs and expenses
incurred by the Administrative Agent in connection with such inspections after
the occurrence and during the continuance of an Event of Default; and provided
further that the Administrative Agent and each Lender agrees to treat any
non-public information delivered or made available by the Borrower to it in
accordance with the provisions of §30.


§7.11.           Compliance with Laws, Contracts, Licenses, and Permits.  The
Borrower will, and will cause MCRC to, comply with, and will cause each of their
respective Subsidiaries to comply with (a) all applicable laws and regulations
now or hereafter in effect wherever its business is conducted, including,
without limitation, all Environmental Laws and all applicable federal and state
securities laws, (b) the provisions of its partnership agreement and certificate
or corporate charter and other charter documents and by-laws, as applicable, (c)
all material agreements and instruments to which it is a party or by which it or
any of its properties may be bound (including the Real Estate and the Leases)
and (d) all applicable decrees, orders, and judgments; provided that any such
decree, order or judgment need not be complied with if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower, MCRC or such Subsidiary shall have set aside on its books
adequate reserves with respect thereto; and provided further that the Borrower,
MCRC or such Subsidiary will comply with any such decree, order or judgment
forthwith upon the commencement of proceedings to foreclose any Lien that may
have attached as security therefor.
 
 
 
-81-

--------------------------------------------------------------------------------

 
 



§7.12.           Use of Proceeds.  Subject at all times to the other provisions
of this Agreement, the Borrower will use the proceeds of the Loans solely for
general working capital needs (including letters of credit) and other general
corporate purposes.  Without limiting the right of the Borrower to make requests
for Loans as provided in §2.5 hereof, it is agreed by the Lenders that, from
time to time, on not less than five (5) Business Days’ notice, the Borrower may
request proceeds of the Loans be specifically used to refinance certain secured
mortgage Indebtedness of the Borrower and/or its Subsidiaries, in which event, a
portion of the Loans equal to the amount of the advances made hereunder in
connection with such refinancing, at the Borrower's election, may be secured by
an amended and restated mortgage on the property securing the mortgage to be
refinanced (a "Refinancing Mortgage"). Any such Refinancing Mortgage and any
other agreement, certifications, opinions and other documents will be (i) in
form and substance reasonably acceptable to the Administrative Agent and its
counsel, (ii) be consistent in all material respects with the terms of this
Agreement, and (iii) subject to being released or assigned by the Administrative
Agent at the request of the Borrower (it being understood and agreed that the
Administrative Agent shall not be required to give any representations or
warranties with respect to any such release or assignment, including with
respect to any aspects of the Indebtedness secured thereby).  In addition, in
connection with each Refinancing Mortgage, the Administrative Agent, at the
request and expense of Borrower, will provide subordination, non-disturbance and
attornment agreements.  No Real Estate that is subject to a Refinancing Mortgage
shall qualify as an Unencumbered Property under this Agreement.


§7.13.           Subsidiary Guarantors; Solvency.


(a)           If, after the Closing Date, a Subsidiary elects to provide a
Subsidiary Guaranty in order to cause Real Estate owned by such Subsidiary to
qualify as Unencumbered Property hereunder, the Borrower shall cause such Person
(which Person must be or become a wholly-owned Subsidiary) to execute and
deliver a Subsidiary Guaranty to the Administrative Agent and the Lenders in
substantially the form of Exhibit B hereto.  Such Guaranty shall evidence
consideration and equivalent value.  The Borrower will not permit any Property
Owning Subsidiary that owns or ground leases any Unencumbered Properties to have
any Subsidiaries unless such Subsidiary’s business, obligations and undertakings
are exclusively related to the business of such Property Owning Subsidiary in
the ownership of the Unencumbered Properties.
 
 
 
-82-

--------------------------------------------------------------------------------

 
 



(b)           The Borrower, MCRC, and each Property Owning Subsidiary that owns
any Real Estate that the Borrower has elected to treat as an Unencumbered
Property is solvent, other than for Permitted Event(s) permitted by this
Agreement which shall be the only Non-Material Breaches under this
§7.13(b).  The Borrower and MCRC each acknowledge that, subject to the
indefeasible payment and performance in full of the Obligations, the rights of
contribution among each of the them and such Property Owning Subsidiaries are in
accordance with applicable laws and in accordance with each such Person’s
benefits under the Loans and this Agreement.  The Borrower further acknowledges
that, subject to the indefeasible payment and performance in full of the
Obligations, the rights of subrogation of such Property Owning Subsidiaries as
against the Borrower and MCRC are in accordance with applicable laws.


§7.14.           Further Assurances.  The Borrower will, and will cause MCRC and
each of their respective Subsidiaries to, cooperate with, and to cause each of
its Subsidiaries to cooperate with, the Administrative Agent and the Lenders and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their reasonable
satisfaction the transactions contemplated by this Agreement and the other Loan
Documents.


§7.15.           Environmental Indemnification.  The Borrower covenants and
agrees that it and its Subsidiaries will indemnify and hold the Administrative
Agent and each Lender, and each of their respective Affiliates, harmless from
and against any and all claims, expense, damage, loss or liability incurred by
the Administrative Agent or any Lender (including all reasonable costs of legal
representation incurred by the Administrative Agent or any Lender in connection
with any investigative, administrative or judicial proceeding, whether or not
the Administrative Agent or any Lender is party thereto, but excluding, as
applicable for the Administrative Agent or a Lender, any claim, expense, damage,
loss or liability as a result of the gross negligence or willful misconduct of
the Administrative Agent or such Lender or any of their respective Affiliates)
relating to (a) any Release or threatened Release of Hazardous Substances on any
Real Estate; (b) any violation of any Environmental Laws with respect to
conditions at any Real Estate or the operations conducted thereon; (c) the
investigation or remediation of off-site locations at which the Borrower, MCRC
or any of their respective Subsidiaries or their predecessors are alleged to
have directly or indirectly disposed of Hazardous Substances; or (d) any action,
suit, proceeding or investigation brought or threatened with respect to any
Hazardous Substances relating to Real Estate (including, but not limited to,
claims with respect to wrongful death, personal injury or damage to
property).  In litigation, or the preparation therefor, the Lenders and the
Administrative Agent shall be entitled to select their own counsel and
participate in the defense and investigation of such claim, action or
proceeding, and the Borrower shall bear the expense of such separate counsel of
the Administrative Agent and the Lenders if (i) in the written opinion of
counsel to the Administrative Agent and the Lenders, use of counsel of the
Borrower’s choice could reasonably be expected to give rise to a conflict of
interest, (ii) the Borrower shall not have employed counsel reasonably
satisfactory to the Administrative Agent and the Lenders within a reasonable
time after notice of the institution of any such litigation or proceeding, or
(iii) the Borrower authorizes the Administrative Agent and the Lenders to employ
separate counsel at the Borrower’s expense.  It is expressly acknowledged by the
Borrower that this covenant of indemnification shall survive the payment of the
Loans and shall inure to the benefit of the Administrative Agent and the Lenders
and their respective Affiliates, their respective successors, and their
respective assigns under the Loan Documents permitted under this Agreement.
 
 
 
-83-

--------------------------------------------------------------------------------

 
 



§7.16.           Response Actions.  The Borrower covenants and agrees that if
any Release or disposal of Hazardous Substances shall occur or shall have
occurred on any Real Estate owned by it or any of its Subsidiaries, the Borrower
will cause the prompt containment and removal of such Hazardous Substances and
remediation of such Real Estate if necessary to comply with all Environmental
Laws.


§7.17.           Environmental Assessments.  If the Required Lenders have
reasonable grounds to believe that a Disqualifying Environmental Event has
occurred with respect to any Unencumbered Property, after reasonable notice by
the Administrative Agent, whether or not a Default or an Event of Default shall
have occurred, the Required Lenders may determine that the affected Real Estate
no longer qualifies as an Unencumbered Property; provided that prior to making
such determination, the Administrative Agent shall give the Borrower reasonable
notice and the opportunity to obtain one or more environmental assessments or
audits of such Unencumbered Property prepared by a hydrogeologist, an
independent engineer or other qualified consultant or expert approved by the
Administrative Agent, which approval will not be unreasonably withheld, to
evaluate or confirm (i) whether any Release of Hazardous Substances has occurred
in the soil or water at such Unencumbered Property and (ii) whether the use and
operation of such Unencumbered Property materially complies with all
Environmental Laws (including not being subject to a matter that is a
Disqualifying Environmental Event).  Such assessment will then be used by the
Administrative Agent to determine whether a Disqualifying Environmental Event
has in fact occurred with respect to such Unencumbered Property.  All such
environmental assessments shall be at the sole cost and expense of the Borrower.


§7.18.           Employee Benefit Plans.


(a)           In General.  Each Employee Benefit Plan maintained by the
Borrower, MCRC or any of their respective ERISA Affiliates will be operated in
compliance in all material respects with the provisions of ERISA and, to the
extent applicable, the Code, including but not limited to the provisions
thereunder respecting prohibited transactions.


(b)           Terminability of Welfare Plans.  With respect to each Employee
Benefit Plan maintained by the Borrower, MCRC or any of their respective ERISA
Affiliates which is an employee welfare benefit plan within the meaning of §3(1)
or §3(2)(B) of ERISA, the Borrower, MCRC, or any of their respective ERISA
Affiliates, as the case may be, has the right to terminate each such plan at any
time (or at any time subsequent to the expiration of any applicable bargaining
agreement) without material liability other than liability to pay claims
incurred prior to the date of termination.
 
 
 
-84-

--------------------------------------------------------------------------------

 
 



(c)           Unfunded or Underfunded Liabilities.  The Borrower will not, and
will not permit MCRC or any of their ERISA Affiliates to, at any time, have
accruing or accrued unfunded or underfunded liabilities with respect to any
Employee Benefit Plan, Guaranteed Pension Plan or Multiemployer Plan, or permit
any condition to exist under any Multiemployer Plan that would create a
withdrawal liability.


§7.19.           No Amendments to Certain Documents.  The Borrower will not, and
will not permit MCRC or any of their respective Subsidiaries to, at any time
cause or permit its certificate of limited partnership, agreement of limited
partnership, articles of incorporation, by-laws, certificate of formation,
operating agreement or other charter documents, as the case may be, to be
modified, amended or supplemented in any respect whatever, without (in each
case) the express prior written consent or approval of the Administrative Agent,
if such changes would adversely affect MCRC’s REIT status or otherwise
materially adversely affect the rights of the Administrative Agent and the
Lenders hereunder or under any other Loan Document.


§7.20.           Distributions in the Ordinary Course.  In the ordinary course
of business MCRLP causes all of its and MCRC’s Subsidiaries to make net
transfers of cash and cash equivalents upstream to MCRLP and MCRC, and MCRLP and
MCRC shall continue to follow such ordinary course of business.  MCRLP shall not
make net transfers of cash and cash equivalents downstream to its and MCRC’s
Subsidiaries except for any transfers of cash and cash equivalents in connection
with the extension of Intercompany Secured Debt and except in the ordinary
course of business consistent with past practice.


§8.           CERTAIN NEGATIVE COVENANTS OF THE BORROWER.  The Borrower for
itself and on behalf of MCRC and their respective Subsidiaries covenants and
agrees that, so long as any Loan, Letter of Credit or Note is outstanding or any
of the Lenders has any obligation or commitment to make any Loans or any Lender
has any obligation or commitment to issue, extend or renew any Letters of
Credit:


§8.1.           Restrictions on Indebtedness.


The Borrower and MCRC may, and may permit their respective Subsidiaries to,
create, incur, assume, guarantee or be or remain liable for, contingently or
otherwise, any Indebtedness other than the specific Indebtedness which is
prohibited under this §8.1 and with respect to which each of the Borrower and
MCRC will not, and will not permit any Subsidiary to, create, incur, assume,
guarantee or be or remain liable for, contingently or otherwise, singularly or
in the aggregate as follows:


(a)           Indebtedness which would result in a Default or Event of Default
under §9 hereof or under any other provision of this Agreement; and


(b)           Guarantees of the Indebtedness of any Other Investment which are
not permitted under the definition of “Other Investment” herein.
 
 
 
-85-

--------------------------------------------------------------------------------

 
 



The terms and provisions of this §8.1 are in addition to, and not in limitation
of, the covenants set forth in §9 of this Agreement.


§8.2.           Restrictions on Liens, Etc.  None of the Borrower, MCRC, or any
Property Owning Subsidiary will: (a) create or incur or suffer to be created or
incurred or to exist any lien, encumbrance, mortgage, pledge, negative pledge,
charge, restriction or other security interest of any kind upon any of its
property or assets of any character whether now owned or hereafter acquired, or
upon the income or profits therefrom; (b) transfer any of such property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement; (d)
suffer to exist for a period of more than thirty (30) days after the same shall
have been incurred any Indebtedness or claim or demand against it that if unpaid
might by law or upon bankruptcy or insolvency, or otherwise, be given any
priority whatsoever over its general creditors; or (e) sell, assign, pledge or
otherwise transfer any accounts, contract rights, general intangibles, chattel
paper or instruments, with or without recourse (the foregoing items (a) through
(e) being sometimes referred to in this §8.2 collectively as “Liens”), in each
case, with respect to any Real Estate that the Borrower has elected to treat as
an Unencumbered Property (or the owner thereof); provided that the Borrower,
MCRC and any Subsidiary may create or incur or suffer to be created or incurred
or to exist the following Liens with respect to any Real Estate that the
Borrower has elected to treat as an Unencumbered Property (or the owner
thereof):


(i)           Liens securing taxes, assessments, governmental charges
(including, without limitation, water, sewer and similar charges) or levies or
claims for labor, material and supplies that are not yet due and payable;


(ii)           deposits or pledges made in connection with, or to secure payment
of, worker’s compensation, unemployment insurance, old age pensions or other
social security obligations; and deposits with utility companies and other
similar deposits made in the ordinary course of business;


(iii)           encumbrances on properties consisting of easements, rights of
way, covenants, notice of use limitations under Environmental Laws, restrictions
on the use of real property and defects and irregularities in the title thereto;
landlord’s or lessor’s Liens under Leases to which the Borrower, MCRC, or any
Subsidiary is a party or bound; purchase options granted at a price not less
than the market value of such property; and other similar Liens or encumbrances
on properties, none of which interferes materially and adversely with the use of
the property affected in the ordinary conduct of the business of the owner
thereof, and which matters neither (x) individually or in the aggregate have a
Material Adverse Effect nor (xx) make title to such property unmarketable by the
conveyancing standards in effect where such property is located;
 
 
 
-86-

--------------------------------------------------------------------------------

 
 



(iv)           any Leases (excluding Synthetic Leases) entered into in good
faith with Persons that are not Affiliates; provided that Leases with Affiliates
on market terms and with monthly market rent payments required to be paid are
Permitted Liens;


(v)           Liens in respect of judgments or awards that have been in force
for less than the applicable period for taking an appeal, so long as execution
is not levied thereunder or in respect of which, at the time, a good faith
appeal or proceeding for review is being prosecuted, and in respect of which a
stay of execution shall have been obtained pending such appeal or review;
provided that the Borrower shall have obtained a bond or insurance with respect
thereto to the Administrative Agent’s reasonable satisfaction; and


(vi)           Liens consisting of mortgages, deeds of trust or other security
interests granted by a Property Owning Subsidiary to the Borrower, MCRC or a
wholly-owned Subsidiary that is not liable for any Recourse Indebtedness to
secure intercompany Indebtedness owing from such Property Owning Subsidiary to
the Borrower, MCRC or such wholly-owned Subsidiary; provided that at all times
such Indebtedness and Liens (sometimes referred to herein collectively as the
“Intercompany Secured Debt”) shall be held by the Borrower, MCRC or such
wholly-owned Subsidiary and the Borrower’s, MCRC or such wholly-owned
Subsidiary’s rights or interests therein shall not be subject to any Liens.


Notwithstanding the foregoing provisions of this §8.2, the failure of any Real
Estate to comply with the covenants set forth in this §8.2 shall result in such
Real Estate’s no longer qualifying as Unencumbered Property under this
Agreement, but such disqualification shall not by itself constitute a Default or
Event of Default, unless the cause of such non-qualification otherwise
constitutes a Default or an Event of Default.


§8.3.           Merger, Consolidation and Disposition of Assets.


None of the Borrower, MCRC, any Operating Subsidiary, any Property Owning
Subsidiary that owns any Real Estate that the Borrower has elected to treat as
an Unencumbered Property or any wholly-owned Subsidiary will:


(a)           Become a party to any merger, consolidation or reorganization
without the prior Unanimous Lender Approval, except that so long as no Default
or Event of Default has occurred and is continuing, or would occur after giving
effect thereto, the merger, consolidation or reorganization of one or more
Persons with and into the Borrower, MCRC, any Property Owning Subsidiary, or any
wholly-owned Subsidiary, shall be permitted if (i) such action is not hostile,
(ii) the Borrower, MCRC, any Property Owning Subsidiary, or any wholly owned
Subsidiary, as the case may be, is the surviving entity or such merger,
consolidation or reorganization involves only MCRC and its Affiliates and is
done in connection with an MCRC Organizational Change otherwise permitted under
this Agreement, and (iii) such merger, consolidation or reorganization does not
cause a Default or Event of Default under §12.1(m) hereof; provided, that for
any such merger, consolidation or reorganization (other than (v) the merger or
consolidation of one or more Affiliates of MCRC with and into MCRC, or of MCRC
into such Affiliate, in either case in connection with an MCRC Organizational
Change otherwise permitted under this Agreement, (w) the merger or consolidation
of one or more Subsidiaries of MCRLP with and into MCRLP, (x) the merger or
consolidation of two or more Subsidiaries of MCRLP, (y) the merger or
consolidation of one or more Subsidiaries of MCRC with and into MCRC, or (z) the
merger or consolidation of two or more Subsidiaries of MCRC), the Borrower shall
provide to the Administrative Agent a statement in the form of Exhibit D hereto
signed by the chief financial officer or senior vice president of finance or
other thereon designated officer of the Borrower and setting forth in reasonable
detail computations evidencing compliance with the covenants contained in §9
hereof and certifying that no Default or Event of Default has occurred and is
continuing, or would occur and be continuing after giving effect to such merger,
consolidation or reorganization and all liabilities, fixed or contingent,
pursuant thereto;
 
 
 
-87-

--------------------------------------------------------------------------------

 
 



(b)           Sell, transfer or otherwise dispose of (collectively and
individually, “Sell” or a “Sale”) or grant a Lien to secure Indebtedness (an
“Indebtedness Lien”) on any of its now owned, ground leased or hereafter
acquired assets without obtaining the prior written consent of the Required
Lenders, except for:


(i)           the Sale of or granting of an Indebtedness Lien on any
Unencumbered Property or other Real Estate so long as no Default or Event of
Default has then occurred and is continuing, or would occur and be continuing
after giving effect to such Sale or Indebtedness Lien; provided, that prior to
(A) any Sale of any Unencumbered Property (for consideration in excess of
$75,000,000) or (B) the granting of an Indebtedness Lien with respect to an
Unencumbered Property (in connection with the incurrence of Indebtedness in
excess of $75,000,000), the Borrower shall provide to the Administrative Agent a
statement in the form of Exhibit D hereto signed by the chief financial officer
or senior vice president of finance or other thereon designated officer of the
Borrower and setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §9 hereof and certifying that no
Default or Event of Default has occurred and is continuing, or would occur and
be continuing after giving effect to such proposed Sale or Indebtedness Lien and
all liabilities, fixed or contingent, pursuant thereto; and provided further, if
such Sale involves a qualified, deferred exchange under § 1031 of the Code, the
Borrower shall also provide the statements and certifications described in the
previous proviso on the date of any release from the escrow account of the
proceeds of such qualified, deferred exchange under §1031 of the Code;


(ii)           the Sale of or the granting of an Indebtedness Lien on any
Unencumbered Property while a Default or Event of Default has then occurred and
is continuing; provided, that (A) the Borrower shall (1) apply the net proceeds
of each such permitted Sale or Indebtedness Lien to the repayment of the Loans
or (2) segregate the net proceeds of such permitted Sale or Indebtedness Lien in
an escrow account with the Administrative Agent or with a financial institution
reasonably acceptable to the Administrative Agent and apply such net proceeds
solely to a qualified, deferred exchange under §1031 of the Code or to another
use with the prior written approval of the Required Lenders or (3) complete an
exchange of such Unencumbered Property for other real property of equivalent
value under §1031 of the Code so long as such other real property becomes an
Unencumbered Property upon acquisition, (B) no Default or Event of Default would
occur and be continuing after giving effect to such Sale or Indebtedness Lien
and (C) prior to the date of such Sale or granting of an Indebtedness Lien for
consideration in excess of $25,000,000, and on the date of any release from the
escrow account of the proceeds of the qualified, deferred exchange under §1031
of the Code in excess of $25,000,000, the Borrower shall provide to the
Administrative Agent a statement in the form of Exhibit D hereto signed by the
chief financial officer or senior vice president of finance or other thereon
designated officer and setting forth in reasonable detail computations
evidencing compliance with the covenant in §9 hereof and certifying the use of
the proceeds of such Sale or Indebtedness Lien and certifying that no Default or
Event of Default would occur and be continuing after giving effect to such Sale
or Indebtedness Lien, and all liabilities fixed or contingent pursuant thereto
or to such release of proceeds;
 
 
 
-88-

--------------------------------------------------------------------------------

 
 



(iii)           the Sale of or the granting of an Indebtedness Lien on any Real
Estate (other than an Unencumbered Property) while a Default or Event of Default
has then occurred and is continuing; provided, that (A) the Borrower shall (1)
apply the net proceeds of each such Sale or  Indebtedness Lien to the repayment
of the Loans or (2) segregate the net proceeds of such Sale or Indebtedness Lien
in an escrow account with the Administrative Agent or with a financial
institution reasonably acceptable to the Administrative Agent and apply such net
proceeds solely to a qualified, deferred exchange under §1031 of the Code or to
another use with the prior written approval of the Required Lenders or (3)
complete an exchange of such Real Estate for other real property of equivalent
value under §1031 of the Code, (B) no Default or Event of Default would occur
and be continuing after giving effect to such Sale or Indebtedness Lien and (C)
prior to the date of any such Sale or granting of an Indebtedness Lien for
consideration in excess of $75,000,000, the Borrower shall provide to the
Administrative Agent a statement in the form of Exhibit D hereto signed by the
chief financial officer or senior vice president of finance or other thereon
designated officer of the Borrower and setting forth in reasonable detail
computations evidencing compliance with the covenants contained in §9 hereof and
certifying that no Default or Event of Default would occur and be continuing
after giving effect to such Sale or Indebtedness Lien and all liabilities, fixed
or contingent, pursuant thereto; and


(iv)           the Sale of or the granting of an Indebtedness Lien on any of its
now owned or hereafter acquired assets (other than Real Estate) in one or more
transactions.


§8.4.           Negative Pledge.  From and after the date hereof, neither the
Borrower nor MCRC will, and will not permit any Subsidiary to, enter into any
agreement or permit to exist any agreement by it, containing any provision
prohibiting the creation or assumption of any Lien upon its properties (other
than prohibitions on liens for particular assets (other than an Unencumbered
Property) set forth in a security instrument in connection with Secured
Indebtedness for such assets and the granting or effect of such liens does not
otherwise constitute a Default or Event of Default), revenues or assets, whether
now owned or hereafter acquired, or restricting the ability of the Borrower or
MCRC to amend or modify this Agreement or any other Loan Document.  The Borrower
shall be permitted a period of (i) thirty (30) days to cure any Non-Material
Breach affecting other than MCRC or MCRLP and (ii) ten (10) days to cure any
Non-Material Breach affecting MCRC or MCRLP under this §8.4 before the same
shall be an Event of Default under §12.1(c).
 
 
 
-89-

--------------------------------------------------------------------------------

 
 



§8.5.           Compliance with Environmental Laws.  None of the Borrower, MCRC,
or any Subsidiary will do any of the following:  (a) use any of the Real Estate
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances except for quantities of Hazardous Substances
used in  the ordinary course of business and in compliance with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
any underground tank or other underground storage receptacle for Hazardous
Substances except in compliance with Environmental Laws, (c) generate any
Hazardous Substances on any of the Real Estate except in compliance with
Environmental Laws, or (d) conduct any activity at any Real Estate or use any
Real Estate in any manner so as to cause a Release causing a violation of
Environmental Laws or a Material Adverse Effect or a violation of any
Environmental Law; provided that a breach of this covenant shall result in the
affected Real Estate no longer being an Unencumbered Property, but shall only
constitute an Event of Default under §12.1(d) if such breach is not a
Non-Material Breach.


§8.6.           Distributions.  During any period when any Event of Default has
occurred and is continuing, neither the Borrower nor MCRC will make any
Distributions in excess of the Distributions required to be made by it in order
to maintain MCRC’s status as a REIT.


§8.7.           Employee Benefit Plans.  
None of the Borrower, MCRC or any ERISA Affiliate will


(a)           engage in any “prohibited transaction” within the meaning of §406
of ERISA or §4975 of the Code which could result in a material liability for the
Borrower, MCRC or any of their respective Subsidiaries; or


(b)           permit any Guaranteed Pension Plan to incur an “accumulated
funding deficiency”, as such term is defined in §302 of ERISA, whether or not
such deficiency is or may be waived; or


(c)           fail to contribute to any Guaranteed Pension Plan to an extent
which, or terminate any Guaranteed Pension Plan in a manner which, could result
in the imposition of a lien or encumbrance on the assets of the Borrower, MCRC
or any of their respective Subsidiaries pursuant to §302(f) or §4068 of ERISA;
or


(d)           amend any Guaranteed Pension Plan in circumstances requiring the
posting of security pursuant to §307  of ERISA or §401(a)(29) of the Code; or


(e)           permit or take any action which would result in the aggregate
benefit liabilities (with the meaning of §4001 of ERISA) of all Guaranteed
Pension Plans exceeding the value of the aggregate assets of such Plans,
disregarding for this purpose the benefit liabilities and assets of any such
Plan with assets in excess of benefit liabilities;
 
 
 
-90-

--------------------------------------------------------------------------------

 
 



provided that none of (a) - (e) shall be an Event of Default under §12.1(c) if
the prohibited matters occurring are in the aggregate within the Dollar limits
permitted within §12.1(l) and are otherwise the subject of the matters that are
covered by the Events of Default in §12.1(l)


§8.8.           Fiscal Year.  
The Borrower will not, and will not permit MCRC or any of their respective
Subsidiaries to, change the date of the end of its fiscal year from that set
forth in §6.5; provided that such persons may change their respective fiscal
years if they give the Administrative Agent thirty (30) days prior written
notice of such change and the parties make appropriate adjustments satisfactory
to the Borrower and the Lenders to the provisions of this Agreement (including
without limitation those set forth in §9) to reflect such change in fiscal year.


§9.           FINANCIAL COVENANTS OF THE BORROWER.  The Borrower covenants and
agrees that, so long as any Loan, Letter of Credit or Note is outstanding or any
Lender has any obligation or commitment to make any Loan or any Lender has any
obligation or commitment to issue, extend or renew any Letters of Credit:


§9.1.             Leverage Ratio.  As at the end of any fiscal quarter or other
date of measurement, the Borrower shall not permit the ratio of Consolidated
Total Liabilities (net of, as of such date of determination, the amount of
Unrestricted Cash and Cash Equivalents in excess of $35,000,000 to the extent
that there is an equivalent amount of Consolidated Total Liabilities that
matures within twenty-four (24) months of such date of determination) to
Consolidated Total Capitalization to exceed 60%; provided that such ratio may
exceed 60% from time to time so long as (a) such ratio does not exceed 65%, (b)
such ratio ceases to exceed 60% within 180 days following each date such ratio
first exceeded 60%, and (c) the Borrower provides a certificate in substantially
the form of Exhibit O hereto to the Administrative Agent when such ratio first
exceeds 60% and when such ratio ceases to exceed 60%.


§9.2.  Secured Indebtedness.  As at the end of any fiscal quarter or other date
of measurement, the Borrower shall not permit Consolidated Secured Indebtedness
(net of, as of such date of determination, the amount of Unrestricted Cash and
Cash Equivalents in excess of $35,000,000 to the extent that there is an
equivalent amount of Consolidated Secured Indebtedness that matures within
twenty-four (24) months of such date of determination) to exceed 40% of
Consolidated Total Capitalization.


§9.3.  Tangible Net Worth.  As at the end of any fiscal quarter or any other
date of measurement, the Borrower shall not permit Consolidated Tangible Net
Worth to be less than the sum of (a) $2,400,000,000 plus (b) 70% of the sum of
(i) the aggregate proceeds received by MCRC (net of fees and expenses
customarily incurred in transactions of such type) in connection with any
offering of stock in MCRC and (ii) the aggregate value of operating units issued
by MCRLP in connection with asset or stock acquisitions (valued at the time of
issuance by reference to the terms of the agreement pursuant to which such units
are issued), in each case after the Closing Date and on or prior to the date
such determination of Consolidated Tangible Net Worth is made.
 
 
 
-91-

--------------------------------------------------------------------------------

 
 



§9.4.  [Intentionally Deleted.]


§9.5.  Fixed Charge Coverage.  As at the end of any fiscal quarter or other date
of measurement, the Borrower shall not permit Consolidated Adjusted Net Income
to be less than one and one-half (1.5) times Consolidated Fixed Charges, based
on the results of the most recent two (2) complete fiscal quarters.


§9.6.  Unsecured Indebtedness.  As at the end of any fiscal quarter or other
date of measurement, the Borrower shall not permit the ratio of (i) Consolidated
Unsecured Indebtedness to (ii) the sum (the “Section 9.6 Sum”), without
duplication, of (a) aggregate Capitalized Unencumbered Property NOI (other than
(1) Acquisition Properties and (2) Unencumbered Properties with a negative
Capitalized Unencumbered Property NOI), plus (b) the cost (after taking into
account any impairments) of all Unencumbered Properties which are Acquisition
Properties, plus (c) the value of all Eligible Cash 1031 Proceeds resulting from
the sale of Unencumbered Properties to exceed 60%; provided that such ratio may
exceed 60% from time to time so long as (x) such ratio does not exceed 65%, (y)
such ratio ceases to exceed 60% within 180 days following each date such ratio
first exceeded 60%, and (z) the Borrower provides a certificate in substantially
the form of Exhibit O hereto to the Administrative Agent when such ratio first
exceeds 60% and when such ratio ceases to exceed 60%.


§9.7.  Unencumbered Property Interest Coverage.  As at the end of any fiscal
quarter or other date of measurement, the Borrower shall not permit the
aggregate Adjusted Unencumbered Property NOI to be less than two (2) times
Consolidated Total Unsecured Interest Expense, based on the results of the most
recent two (2) complete fiscal quarters.


§9.8.  [Intentionally Deleted.]


§9.9.  Covenant Calculations.


(a)           For purposes of the calculations to be made pursuant to §§9.1-9.8
(and the defined terms relevant thereto, including, without limitation, those
relating to “interest expense” and “fixed charges”), references to Indebtedness
or liabilities of the Borrower shall mean Indebtedness or liabilities
(including, without limitation, Consolidated Total Liabilities) of the Borrower,
plus (but without double-counting):


 
                        (i) all Indebtedness or liabilities of the Operating
Subsidiaries, MCRC and any other wholly-owned Subsidiary (excluding any such
Indebtedness or liabilities owed to the Borrower or MCRC; provided that, as to
MCRC, MCRC has a corresponding Indebtedness or liability to the Borrower),



 
                        (ii) all Indebtedness or liabilities of each
Partially-Owned Entity (including for Capitalized Leases), but only to the
extent, if any, that said Indebtedness or liability is Recourse to the Borrower,
MCRC or their respective Subsidiaries or any of their respective assets (other
than their respective interests in such Partially-Owned Entity); provided that
Recourse Indebtedness arising from such Person’s acting as general partner or
guarantor of collection only (and not of payment or performance) of a
Partially-Owned Entity shall be limited to the amount by which the Indebtedness
exceeds the liquidation value of the Real Estate and other assets owned by such
Partially-Owned Entity if the creditor owed such Indebtedness is required by law
or by contract to seek repayment of such Indebtedness from such Real Estate and
other assets before seeking repayment from such Person, and

 
 
 
-92-

--------------------------------------------------------------------------------

 
 



 
                        (iii) Indebtedness or liabilities of each
Partially-Owned Entity to the extent of the pro-rata share of such Indebtedness
or liability allocable to the Borrower, MCRC or their respective Subsidiaries
without double counting.



(b)           For purposes of §§9.1-9.8 hereof, Consolidated Adjusted Net
Income, Revised Consolidated Adjusted Net Income, Adjusted Unencumbered Property
NOI and Revised Adjusted Unencumbered Property NOI (and all defined terms and
calculations using such terms) shall be adjusted (i) to deduct the actual
results of any Real Estate disposed of by the Borrower, MCRC or any of their
respective Subsidiaries during the relevant fiscal period (for Revised
Consolidated Adjusted Net Income and Revised Adjusted Unencumbered Property NOI
only), and (ii) to the extent applicable, to include the pro rata share of
results attributable to the Borrower from unconsolidated Subsidiaries of MCRC,
the Borrower and their respective Subsidiaries and from unconsolidated
Partially-Owned Entities; provided that income shall not be included until
received without restriction in cash by the Borrower.


(c)           For purposes of §§9.1 - 9.8 hereof, together with each other
section of this Agreement that refers or relates to GAAP, if any change in GAAP
after the Financial Statement Date results in a change in the calculation to be
performed in any such section, solely as a result of such change in GAAP, then
(i) the Borrower’s compliance with such covenant(s) or section shall be
determined on the basis of GAAP in effect as of the Financial Statement Date
until such provision is amended in accordance with clause (ii) below, and
(ii) the Administrative Agent and the Borrower shall negotiate in good faith a
modification of any such covenant(s) or sections so that the economic effect of
the calculation of such covenant(s) or sections using GAAP as so changed is as
close as feasible to what the economic effect of the calculation of such
covenant(s) or sections would have been using GAAP in effect as of the Financial
Statement Date.


(d)           For purposes of §§9.1-9.8 hereof, Consolidated Total
Capitalization and the Section 9.6 Sum (as such term is defined in §9.6 hereof)
shall be adjusted (without double-counting) to include the Eligible Cash 1031
Proceeds from any Real Estate disposed of by the Borrower, MCRC or any of their
respective Subsidiaries and for which the results have been deducted pursuant to
§9.9(b).




§10.           CONDITIONS TO THE CLOSING DATE.  The obligations of the Lenders
to make the initial Revolving Credit Loans, of the Swing Lender to make the
initial Swing Loans and of the Fronting Bank to issue any initial Letters of
Credit shall be subject to the satisfaction of the following conditions
precedent:
 
 
 
-93-

--------------------------------------------------------------------------------

 
 



§10.1.           Loan Documents.  Each of the Loan Documents shall have been
duly executed and delivered by the respective parties thereto and shall be in
full force and effect.


§10.2.           Certified Copies of Organization Documents.  The Administrative
Agent shall have received (i) from the Borrower a copy, certified as of a recent
date by the Secretary of State of Delaware and certified as of the Closing Date
by a duly authorized officer of the Borrower (or its general partner) to be true
and complete, of each of its certificate of limited partnership and agreement of
limited partnership as in effect on the Closing Date, and (ii) from MCRC a copy,
certified as of a recent date by the Secretary of State of Maryland and
certified as of a date within thirty (30) days prior to the Closing Date by the
appropriate officer of the State of Maryland to be true and correct, of the
corporate charter of MCRC, in each case along with any other organization
documents of the Borrower (and its general partner) or MCRC, as the case may be,
and each as in effect on the date of such certification.


§10.3.           By-laws; Resolutions.  All action on the part of the Borrower
and MCRC necessary for the valid execution, delivery and performance by the
Borrower and MCRC of this Agreement and the other Loan Documents to which any of
them is or is to become a party as of the Closing Date shall have been duly and
effectively taken, and evidence thereof satisfactory to the Lenders shall have
been provided to the Administrative Agent.  Without limiting the foregoing, the
Administrative Agent shall have received from MCRC true copies of its by-laws
and the resolutions adopted by its board of directors authorizing the
transactions described herein and evidencing the due authorization, execution
and delivery of the Loan Documents to which MCRC and the Borrower are a party,
each certified by the secretary as of a recent date to be true and complete.


§10.4.           Incumbency Certificate; Authorized Signers.  The Administrative
Agent shall have received from each of the Borrower and MCRC an incumbency
certificate, dated as of the Closing Date, signed by a duly authorized officer
of such Person and giving the name of each individual who shall be authorized:
(a) to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party as of the Closing
Date; (b) in the case of the Borrower, to make Loan Requests, Conversion
Requests and Competitive Bid Requests and to apply for Letters of Credit on
behalf of the Borrower; and (c) in the case of the Borrower, to give notices and
to take other action on behalf of the Borrower under the Loan Documents.


§10.5.           Certificates of Insurance.  The Administrative Agent shall have
received (a) current certificates of insurance as to all of the insurance
maintained by the Borrower and its Subsidiaries on the Real Estate (including
flood insurance if necessary) from the insurer or an independent insurance
broker, identifying insurers, types of insurance, insurance limits, and policy
terms; and (b) such further information and certificates from the Borrower, its
insurers and insurance brokers as the Administrative Agent may reasonably
request.
 
 
 
-94-

--------------------------------------------------------------------------------

 
 



§10.6.           Opinion of Counsel Concerning Organization and Loan
Documents.  Each of the Lenders and the Administrative Agent shall have received
favorable opinions addressed to the Lenders and the Administrative Agent in form
and substance reasonably satisfactory to the Lenders and the Administrative
Agent from (a) Seyfarth Shaw LLP, as counsel to the Borrower, MCRC and their
respective Subsidiaries, with respect to New York and New Jersey law and certain
matters of Delaware law and (b) Ballard Spahr LLP, as corporate counsel to MCRC,
with respect to Maryland law.


§10.7.           Tax Law Compliance.  Each of the Lenders and the Administrative
Agent shall also have received from Seyfarth Shaw LLP, as counsel to the
Borrower and MCRC, a favorable opinion addressed to the Lenders and the
Administrative Agent, in form and substance satisfactory to each of the Lenders
and the Administrative Agent, with respect to the qualification of MCRC as a
REIT and certain other tax laws matters.


§10.8.             Certifications from Government Officials.  The Administrative
Agent shall have received long-form certifications from government officials
evidencing the legal existence, good standing and foreign qualification of the
Borrower and MCRC as of a recent date.


§10.9.             Proceedings and Documents.  All proceedings in connection
with the transactions contemplated by this Agreement, the other Loan Documents
and all other documents incident thereto shall be satisfactory  in form and
substance to each of the Lenders’, the Borrower’s and the Administrative Agent’s
counsel, and the Administrative Agent, each of the Lenders and such counsel
shall have received all information and such counterpart originals or certified
or other copies of such documents as the Administrative Agent may reasonably
request.


§10.10.             Fees.  The Borrower shall have paid to the Administrative
Agent, for the accounts of the Lenders, Bank of America, the Arrangers or for
its own account, as applicable, all of the fees and expenses that are due and
payable as of the Closing Date in accordance with this Agreement and the Fee
Letter.


§10.11.             Closing Certificate; Compliance Certificate.  The Borrower
shall have delivered a Closing Certificate to the Administrative Agent, the form
of which is attached hereto as Exhibit E.  The Borrower shall have delivered a
compliance certificate in the form of Exhibit D hereto evidencing compliance
with the covenants set forth in §9 hereof, the absence of any Default or Event
of Default, and the accuracy of all representations and warranties in all
material respects.


Without limiting the generality of §14.4, for purposes of determining compliance
with the conditions specified in this §10, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
 
 
 
-95-

--------------------------------------------------------------------------------

 
 



§10A.              Subsequent Subsidiary Guarantors.  As a condition to the
effectiveness of any subsequent Subsidiary Guaranty, each subsequent Subsidiary
Guarantor shall deliver such documents, agreements, instruments and opinions as
the Administrative Agent shall reasonably require as to such Subsidiary
Guarantor that are analogous to the deliveries made by the Borrower as of the
Closing Date pursuant to §10.2 through §10.4 and §10.8.  For avoidance of doubt,
this §10A is not considered a part of §10 for purposes of this Agreement.


§11.           CONDITIONS TO ALL BORROWINGS.  The obligations of the Lenders to
make any Loan and of any Lender to issue, extend or renew any Letter of Credit,
in each case, whether on or after the Closing Date, shall also be subject to the
satisfaction of the following conditions precedent:


§11.1.           Representations True; No Event of Default; Compliance
Certificate.  Each of the representations and warranties of the Borrower and
MCRC contained in this Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with this Agreement shall be
true as of the date as of which they were made and shall also be true at and as
of the time of the making of each Loan or the issuance, extension or renewal of
each Letter of Credit, with the same effect as if made at and as of that time
(except to the extent (i) of changes resulting from transactions contemplated or
not prohibited by this Agreement or the other Loan Documents (ii) of changes
occurring in the ordinary course of business, (iii) that such representations
and warranties relate expressly to an earlier date and (iv) that such untruth is
disclosed when first known to the Borrower or MCRC in the next delivered
compliance certificate, and is a Non-Material Breach); and no Default or Event
of Default under this Agreement shall have occurred and be continuing on the
date of any Loan Request or Competitive Bid Request or on the Drawdown Date of
any Loan.  Each of the Lenders shall have received a certificate of the Borrower
as provided in §2.5(iv)(c) or §2A.9.


§11.2.           No Legal Impediment.  No change shall have occurred in any law
or regulations thereunder or interpretations thereof that in the reasonable
opinion of the Administrative Agent or any Lender would make it illegal for any
Lender to make such Loan or to participate in the issuance, extension or renewal
of such Letter of Credit or, in the reasonable opinion of the Administrative
Agent, would make it illegal to issue, extend or renew such Letter of Credit.


§11.3.           Governmental Regulation.  Each Lender shall have received such
statements in substance and form reasonably satisfactory to such Lender as  such
Lender shall require for the purpose of compliance with any applicable
regulations of the Comptroller of the Currency or the Board of Governors of the
Federal Reserve System.


§12.           EVENTS OF DEFAULT; ACCELERATION; ETC.


§12.1.           Events of Default and Acceleration.  If any of the following
events (“Events of Default”) shall occur:
 
 
 
-96-

--------------------------------------------------------------------------------

 
 



(a)           the Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment; none of the
foregoing is a Non-Material Breach.


(b)           the Borrower shall fail to pay any interest on the Loans, the
Facility Fee, any Letter of Credit Fee or any other sums due hereunder or under
any of the other Loan Documents (including, without limitation, amounts due
under §7.15) when the same shall become due and payable, whether at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment, and such failure continues for five (5) days; none of the foregoing
is a Non-Material Breach.


(c)           the Borrower, MCRC or any of their respective Subsidiaries shall
fail to comply with any of their respective covenants contained in: §7.1 within
ten (10) days of any such amount being due (except with respect to interest,
fees and other sums covered by clause (b) above or principal covered by clause
(a) above); §7.6 (as to the legal existence of MCRLP for which no period to cure
is granted); §7.7 (as to the legal existence and REIT status of MCRC for which
no period to cure is granted); §7.12; §7.19 within ten (10) days of the
occurrence of same; §8 (except with respect to §8.4 for Non-Material Breaches
only, or §8.5); or §9; none of the foregoing is a Non-Material Breach.


(d)           the Borrower, MCRC or any of their respective Subsidiaries shall
fail to perform any other term, covenant or agreement contained herein or in any
other Loan Document (other than those specified elsewhere in this §12) and such
failure continues for thirty (30) days (other than a Non-Material Breach
(excluding §8.4 for which the Non-Material Breach must be cured within the
thirty or ten days, as applicable, provided therein) and such cure period shall
not extend any specific cure period set forth in any term, covenant or agreement
covered by this §12.1(d)).


(e)           any representation or warranty of the Borrower, MCRC or any of
their respective Subsidiaries in this Agreement or any of the other Loan
Documents or in any other document or instrument delivered pursuant to or in
connection with this Agreement shall prove to have been false in any material
respect upon the date when made or deemed to have been made or repeated (other
than a Non-Material Breach).


(f)           the Borrower, MCRC or any of their respective Subsidiaries shall
(i) fail to pay at maturity, or within any applicable period of grace or cure,
any obligation for borrowed money or credit received by it (other than current
obligations in the ordinary course of business) or in respect of any Capitalized
Leases, in each case only in respect of any Recourse obligations or credit in an
aggregate amount in excess of $50,000,000 (determined in accordance with §9.9
hereof) or (ii) fail to observe or perform any material term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing borrowed money or credit received (other than current obligations in
the ordinary course of business) or in respect of any Capitalized Leases, in
each case only in respect of any Recourse obligations or credit in an aggregate
amount in excess of $50,000,000 (determined in accordance with §9.9 hereof), for
such period of time (after the giving of appropriate notice if required) as
would permit the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof or require any such obligations to
be prepaid, redeemed, repurchased or defeased prior to the maturity thereof; and
none of the foregoing is a Non-Material Breach.
 
 
 
-97-

--------------------------------------------------------------------------------

 
 



(g)           the Borrower, MCRC, or any Material Subsidiary excluding any
Material Subsidiary which is the subject of a Permitted Event) shall make an
assignment for the benefit of creditors, or admit in writing its inability to
pay or generally fail to pay its debts as they mature or become due, or shall
petition or apply for the appointment of a trustee or other custodian,
liquidator or receiver of the Borrower, MCRC, or any Material Subsidiary
(excluding any Material Subsidiary which is the subject of a Permitted Event) or
of any substantial part of the properties or assets of the Borrower, MCRC, or
any Material Subsidiary (excluding any Material Subsidiary which is the subject
of a Permitted Event) or shall commence any case or other proceeding relating to
the Borrower, MCRC, or any Material Subsidiary (excluding any Material
Subsidiary which is the subject of a Permitted Event) under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, or
shall take any action to authorize or in furtherance of any of the foregoing, or
if any such petition or application shall be filed or any such case or other
proceeding shall be commenced against the Borrower, MCRC, or any Material
Subsidiary (excluding any Material Subsidiary which is the subject of a
Permitted Event) and (i) the Borrower, MCRC, or any Material Subsidiary
(excluding any Material Subsidiary which is the subject of a Permitted Event)
shall indicate its approval thereof, consent thereto or acquiescence therein or
(ii) any such petition, application, case or other proceeding shall continue
undismissed, or unstayed and in effect, for a period of seventy-five (75) days.


(h)           a decree or order is entered appointing any trustee, custodian,
liquidator or receiver or adjudicating the Borrower, MCRC or any Material
Subsidiary (excluding any Material Subsidiary which is the subject of a
Permitted Event) bankrupt or insolvent, or approving a petition in any such case
or other proceeding, or a decree or order for relief is entered in respect of
the Borrower, MCRC or any Material Subsidiary (excluding any Material Subsidiary
which is the subject of a Permitted Event) in an involuntary case under federal
bankruptcy laws as now or hereafter constituted, and such proceeding, decree or
order shall continue undismissed, or unstayed and in effect, for a period of
seventy-five (75) days.


(i)           there shall remain in force, undischarged, unsatisfied and
unstayed, for a period of more than thirty (30) days, any uninsured final
judgment against the Borrower, MCRC or any Material Subsidiary (excluding any
Material Subsidiary which is the subject of a Permitted Event) that, with other
outstanding uninsured final judgments, undischarged, unsatisfied and unstayed,
against the Borrower, MCRC or any Material Subsidiary (excluding any Material
Subsidiary which is the subject of a Permitted Event) exceeds in the aggregate
$10,000,000.


(j)           any of the Loan Documents or any material provision of any Loan
Documents shall be canceled, terminated, revoked or rescinded otherwise than in
accordance with the terms thereof or with the express prior written agreement,
consent or approval of the Administrative Agent, or any Guaranty shall be
canceled, terminated, revoked or rescinded at any time or for any reason
whatsoever, or any action at law, suit or in equity or other legal proceeding to
make unenforceable, cancel, revoke or rescind any of the Loan Documents shall be
commenced by or on behalf of the Borrower or any of its Subsidiaries or MCRC or
any of its Subsidiaries, or any court or any other Governmental Authority of
competent jurisdiction shall make a determination that, or issue a judgment,
order, decree or  ruling to the effect that, any one or more of the Loan
Documents is illegal, invalid or unenforceable as to any material terms thereof,
other than as any of the same may occur from a Permitted Event permitted by this
Agreement.
 
 
 
-98-

--------------------------------------------------------------------------------

 
 



(k)           any “Event of Default” or default (after notice and expiration of
any period of grace, to the extent provided, and if none is specifically
provided or denied, then for a period of thirty (30) days after notice), as
defined or provided in any of the other Loan Documents, shall occur and be
continuing.


(l)           the Borrower or any ERISA Affiliate incurs any liability to the
PBGC or a Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate
amount exceeding $5,000,000, or the Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $5,000,000, or any of the
following occurs with respect to a Guaranteed Pension Plan: (i) an ERISA
Reportable Event, or a failure to make a required installment or other payment
(within the meaning of §302(f)(1) of ERISA), provided that the Administrative
Agent determines in its reasonable discretion that such event (A) could be
expected to result in liability of the Borrower or any of its Subsidiaries to
the PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$5,000,000 and (B) could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC, for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan or for the imposition of a lien in favor of such Guaranteed Pension Plan;
or (ii) the appointment by a United States District Court of a trustee to
administer such Guaranteed Pension Plan; or (iii) the institution by the PBGC of
proceedings to terminate such Guaranteed Pension Plan; to the extent that any
breach of §6.16 or §7.18 is a matter that constitutes a specific breach of a
provision of this §12.1(l), the breach of §6.16 or §7.18 shall not be a
Non-Material Breach.


(m)           Notwithstanding the provisions of §8.3(a), (x) any person or group
of persons (within the meaning of Section 13 or 14 of the Securities Exchange
Act of 1934, as amended) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under said Act) of 40% or more of the outstanding shares of voting stock of MCRC
in a transaction or a series of related transactions or (y) occupation of a
majority of the seats (other than vacant seats) on the board of directors of
MCRC by Persons who were neither (i) nominated by the board of directors of MCRC
nor (ii) appointed by directors so nominated;


then, and in any such event, so long as the same may be continuing, the
Administrative Agent with the consent of the Required Lenders may, and upon the
request of the Required Lenders shall, by notice in writing to the Borrower,
declare all amounts owing with respect to this Agreement, the Notes and the
other Loan Documents and all Reimbursement Obligations to be, and they shall
thereupon forthwith become, immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower and MCRC; provided that in the event of any Event of
Default specified in §12.1(g) or §12.1(h) with respect to the Borrower or MCRC,
all such amounts shall become immediately due and payable automatically and
without any requirement of notice from any of the Lenders or the any of
Administrative Agent or action by the Lenders or the Administrative Agent.
 
 
 
-99-

--------------------------------------------------------------------------------

 
 



A Non-Material Breach shall require that the Borrower commence and continue to
exercise reasonable diligent efforts to cure such breach (which shall occur
within any specific time period for curing a Non-Material Breach elsewhere set
forth in this Agreement if any).  Such efforts may include the removal of the
affected Property as an Unencumbered Property pursuant to a Permitted Event or
otherwise so long as such removal (i) cures such Non-Material Breach (ii) does
not otherwise cause a Default or Event of Default, and (iii) does not have a
Material Adverse Effect on the Borrower, MCRC, and their respective
Subsidiaries, taken as a whole.  Continuing failure of the Borrower to comply
with the requirements to commence and continue to exercise reasonable diligent
efforts to cure such Non-Material Breach shall constitute a material breach
after notice from the Administrative Agent.


§12.2.           Termination of Commitments.  If any one or more Events of
Default specified in §12.1(g) or §12.1(h) with respect to the Borrower or MCRC
shall occur, any unused portion of the Commitments hereunder shall forthwith
terminate and the Lenders shall be relieved of all obligations to make Loans to
the Borrower and the Administrative Agent and any Fronting Bank shall be
relieved of all further obligations to issue, extend or renew Letters of
Credit.  If any other Event of Default shall have occurred and be continuing,
whether or not the Lenders shall have accelerated the maturity of the Loans
pursuant to §12.1, the Administrative Agent with the consent of the Required
Lenders may, and upon the request of the Required Lenders shall, by notice to
the Borrower, terminate the unused portion of the credit hereunder, and upon
such notice being given such unused portion of the credit hereunder shall
terminate immediately and each of the Lenders shall be relieved of all further
obligations to make Loans, the Administrative Agent and any Fronting Bank shall
be relieved of all further obligations to issue, extend or renew Letters of
Credit.  No such termination of the credit hereunder shall relieve the Borrower
or any Guarantor of any of the Obligations or any of its existing obligations to
the Lenders arising under other agreements or instruments.


§12.3.           Remedies.  In the event that one or more Events of Default
shall have occurred and be continuing, whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1, the Required Lenders
may direct the Administrative Agent to proceed to protect and enforce the rights
and remedies of the Administrative Agent and the Lenders under this Agreement,
the Notes, any or all of the other Loan Documents or under applicable law by
suit in equity, action at law or other appropriate proceeding (including for the
specific performance of any covenant or agreement contained in this Agreement or
the other Loan Documents or any instrument pursuant to which the Obligations are
evidenced and, to the full extent permitted by applicable law, the obtaining of
the ex parte appointment of a receiver), and, if any amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right or remedy of the Administrative Agent and the
Lenders under the Loan Documents or applicable law.  No remedy herein conferred
upon the Lenders or the Administrative Agent or the holder of any Note or
purchaser of any Letter of Credit Participation is intended to be exclusive of
any other remedy and each and every remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or under any of the other Loan
Documents or now or hereafter existing at law or in equity or by statute or any
other provision of law.
 
 
 
-100-

--------------------------------------------------------------------------------

 
 



§13.           SETOFF.  Without demand or notice, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch at which such deposits
are held, but specifically excluding tenant security deposits, other fiduciary
accounts and other segregated escrow accounts required to be maintained by the
Borrower for the benefit of any third party) or other sums credited by or due
from any of the Lenders to the Borrower or its Subsidiaries or any other
property of the Borrower or its Subsidiaries in the possession of the
Administrative Agent or a Lender may be applied to or set off against the
payment of the Obligations.  Each of the Lenders agrees with each other Lender
that (a) if pursuant to any agreement between such Lender and the Borrower
(other than this Agreement or any other Loan Document), an amount to be set off
is to be applied to Indebtedness of the Borrower to such Lender, other than with
respect to the Obligations, such amount shall be applied ratably to such other
Indebtedness and to the Obligations, and (b) if such Lender shall receive from
the Borrower or its Subsidiaries, whether by voluntary payment, exercise of the
right of setoff, counterclaim, cross action, enforcement of the Obligations by
proceedings against the Borrower or its Subsidiaries at law or in equity or by
proof thereof in bankruptcy, reorganization, liquidation, receivership or
similar proceedings, or otherwise, and shall retain and apply to the payment of
the Note or Notes held by, or Reimbursement Obligations owed to, such Lender any
amount in excess of its ratable portion of the payments received by all of the
Lenders with respect to the Notes held by, and Reimbursement Obligations owed
to, all of the Lenders, such Lender will make such disposition and arrangements
with the other Lenders with respect to such excess, either by way of
distribution, pro tanto assignment of claims, subrogation or otherwise, as shall
result in each Lender receiving in respect of the Notes held by it or
Reimbursement Obligations owed it, its proportionate payment as contemplated by
this Agreement; provided that if all or any part of such excess payment is
thereafter recovered from such Lender, such disposition and arrangements shall
be rescinded and the amount restored to the extent of such recovery, but without
interest.  Notwithstanding the foregoing, no Lender shall exercise a right of
setoff if such exercise would limit or prevent the exercise of any other remedy
or other recourse against the Borrower or its Subsidiaries; and provided
further, if a Lender receives any amount in connection with the enforcement by
such Lender against any particular assets held as collateral for Secured
Indebtedness existing on the date hereof and unrelated to the Obligations which
is owing to such Lender by the Borrower, such Lender shall not be required to
ratably apply such amount to the Obligations.


§14.           THE ADMINISTRATIVE AGENT.


§14.1.           Authorization.  (a) Each of the Lenders and the Fronting Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental
thereto.  With the exception of §14.1(b) and §14.9 hereof, the provisions of
this §14 are solely for the benefit of the Administrative Agent, the Lenders and
the Fronting Bank, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a mater of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
 
 
 
-101-

--------------------------------------------------------------------------------

 
 



The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in §25), and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, MCRC or any of their respective Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.


(b)           The Borrower, without further inquiry or investigation, shall, and
is hereby authorized by the Lenders to, assume that all actions taken by the
Administrative Agent hereunder and in connection with or under the Loan
Documents are duly authorized by the Lenders.  The Lenders shall notify the
Borrower of any successor to Administrative Agent in accordance with §14.9 by a
writing signed by Required Lenders.


(c)           The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


§14.2.           Employees and Agents.  The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent.  The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
 
 
 
-102-

--------------------------------------------------------------------------------

 
 



§14.3.           No Liability.  The Administrative Agent shall not be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in §25) or in the absence of its
own gross negligence or wilful misconduct.


§14.4.           No Representations.  The Administrative Agent shall be deemed
not to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in §10 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and informa­tion as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.


§14.5.           Payments.


(a)           A payment by the Borrower to the Administrative Agent hereunder or
any of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender.  The Administrative Agent agrees to distribute to each
Lender such Lender’s pro rata share of payments received by the Administrative
Agent for the account of the Lenders, as provided herein or in any of the other
Loan Documents.  All such payments shall be made on the date received, if before
1:00 p.m., and if after 1:00 p.m., on the next Business Day.  If payment is not
made on the day received, interest thereon at the overnight federal funds
effective rate shall be paid pro rata to the Lenders.


(b)           If in the reasonable opinion of the Administrative Agent the
distribution of any amount received by it in such capacity hereunder, under the
Notes or under any of the other Loan Documents might involve it in material
liability, it may refrain from making distribution until its right to make
distribution shall have been adjudicated by a court of competent jurisdiction,
provided that interest thereon at the overnight federal funds effective rate
shall be paid pro rata to the Lenders.  If a court of competent jurisdiction
shall adjudge that any amount received and distributed by the Administrative
Agent is to be repaid, each Person to whom any such distribution shall have been
made shall either repay to the Administrative Agent its proportionate share of
the amount so adjudged to be repaid or shall pay over the same in such manner
and to such Persons as shall be determined by such court.
 
 
 
-103-

--------------------------------------------------------------------------------

 
 



§14.6.           Holders of Notes.  The Administrative Agent may deem and treat
the payee of any Notes or the purchaser of any Letter of Credit Participation as
the absolute owner or purchaser thereof for all purposes hereof until it shall
have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.


§14.7.           Indemnity.  The Lenders ratably and severally agree hereby to
indemnify and hold harmless the Administrative Agent (in its capacity as such
and not in its capacity as a Lender) and its Affiliates from and against any and
all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which the Administrative
Agent has not been reimbursed by the Borrower as required by §15), and
liabilities of every nature and character arising out of or related to this
Agreement, the Notes, or any of the other Loan Documents or the transactions
contemplated or evidenced hereby or thereby, or the Administrative Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Administrative Agent’s or such Affiliate’s
willful misconduct or gross negligence.  Nothing in this §14.7 shall limit any
indemnification obligations of the Borrower hereunder.


§14.8.           Administrative Agent as Lender.  The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.


§14.9.             Successor Administrative Agent.  JPMorgan, or any successor
Administrative Agent, may resign as Administrative Agent at any time by giving
written notice thereof to the Lenders and to the Borrower.  In addition, the
Required Lenders may remove the Administrative Agent in the event of the
Administrative Agent’s gross negligence or willful misconduct or in the event
that the Administrative Agent ceases to hold a Commitment of at least
$20,000,000 or a Commitment Percentage of at least five percent (5%) under this
Agreement.  Any such resignation or removal shall be effective upon appointment
and acceptance of a successor Administrative Agent, as hereinafter
provided.  Subject to the next sentence, in the event of any such resignation or
removal, the Required Lenders shall have the right to appoint a successor
Administrative Agent, which is a Lender under this Agreement, provided that so
long as no Default or Event of Default has occurred and is continuing the
Borrower shall have the right to approve any successor Administrative Agent,
which approval shall not be unreasonably withheld.  Notwithstanding the
preceding sentence, upon the resignation of JPMorgan as the Administrative
Agent, the Borrower may elect the Syndication Agent to become the successor
Administrative Agent for all purposes under this Agreement and the other Loan
Documents.  If, in the case of a resignation by the Administrative Agent, no
successor Administrative Agent shall have been so appointed by the Required
Lenders and, if applicable, approved by the Borrower, and shall have accepted
such appointment, within thirty (30) days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint any one of the other Lenders as a
successor Administrative Agent; provided that the Administrative Agent shall
have first submitted the names of two (2) Lenders to the Borrower and, within
ten (10) Business Days of such submission the Borrower shall not have selected
one of such Lenders as the successor Administrative Agent.  Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from all further duties and obligations
as Administrative Agent under this Agreement.  After any Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
§14 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Administrative Agent under this Agreement.
 
 
 
-104-

--------------------------------------------------------------------------------

 
 



§14.10.             Notices.  Any notices or other information required
hereunder to be provided to the Administrative Agent and any formal statement or
notice given by the Administrative Agent to the Borrower or any Lender shall be
promptly forwarded by the Administrative Agent to each of the other Lenders.


§14.11.             Other Agents.  Anything herein to the contrary
notwithstanding, none of the Syndication Agent, Documentation Agents, Managing
Agents, Bookrunners, or Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, a Swing Lender or a Fronting Bank hereunder.


§15.           EXPENSES.  The Borrower agrees to pay (a) the reasonable costs of
incurred by JPMorgan and Bank of America and the Arrangers in producing this
Agreement, the other Loan Documents and the other agreements and instruments
mentioned herein, (b) the reasonable fees, expenses and disbursements of one
outside counsel to both the Administrative Agent and the Syndication Agent, and
one local counsel to the Administrative Agent and the Syndication Agent, in each
case incurred in connection with the preparation, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (c) the reasonable fees, expenses and disbursements
of the Administrative Agent and the Syndication Agent incurred by the
Administrative Agent and the Syndication Agent in connection with the
preparation, administration or interpretation of the Loan Documents (including
those relating to the Competitive Bid Loans) and other instruments mentioned
herein, each closing hereunder, any amendments, modifications, approvals,
consents or waivers hereto or hereunder, or the cancellation of any Loan
Document upon payment in full in cash of all of the Obligations or pursuant to
any terms of such Loan Document for providing for such cancellation, including,
without limitation, the reasonable fees and disbursements (including, without
limitation, reasonable photocopying costs) of one counsel to the Administrative
Agent and the Syndication Agent in preparing the documentation, (d) the
reasonable fees, costs, expenses and disbursements of the Arrangers and their
Affiliates incurred in connection with the syndication and/or participations of
the Loans, including, without limitation, costs of preparing syndication
materials and photocopying costs, subject to the limitations set forth in the
Fee Letter, (e) all reasonable expenses (including reasonable attorneys’ fees
and costs, which attorneys may be employees of any Lender or the Administrative
Agent or the Syndication Agent, and the fees and costs of appraisers, engineers,
investment bankers, surveyors or other experts retained by any Lender or the
Administrative Agent or the Syndication Agent in connection with any such
enforcement, preservation proceedings or dispute) incurred by any Lender or the
Administrative Agent or the Syndication Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower or any of its Subsidiaries or any Guarantor or the administration
thereof after the occurrence and during the continuance of a Default or Event of
Default (including, without limitation, expenses incurred in any restructuring
and/or “workout” of the Loans), and (ii) any litigation, proceeding or dispute
whether arising hereunder or otherwise, in any way related to any Lender’s or
the Administrative Agent’s relationship with the Borrower, MCRC or any of their
respective Subsidiaries, in each case with respect to the Obligations, (f) all
reasonable fees, expenses and disbursements of the Administrative Agent incurred
in connection with UCC searches and (g) all costs incurred by the Administrative
Agent in the future in connection with its inspection of the Unencumbered
Properties after the occurrence and during the continuance of an Event of
Default.  The covenants of this §15 shall survive payment or satisfaction of
payment of amounts owing with respect to the Notes.
 
 
 
-105-

--------------------------------------------------------------------------------

 
 



§16.           INDEMNIFICATION.  The Borrower agrees to indemnify and hold
harmless the Administrative Agent, the Syndication Agent, the Arrangers and each
of the Lenders and the shareholders, directors, agents, officers, employees,
subsidiaries and affiliates of the Administrative Agent, the Syndication Agent,
the Arrangers and each of the Lenders (“Related Parties”) from and against any
and all claims, actions and suits sought or brought by a third party, whether
groundless or otherwise, and from and against any and all liabilities, losses,
settlement payments, obligations, damages and expenses of every nature and
character, including reasonable legal fees and expenses, arising out of or
resulting in any way from this Agreement or any of the other Loan Documents or
the transactions contemplated hereby or thereby or which otherwise arise in
connection with the financing, including, without limitation, (a) any actual or
proposed use by the Borrower or any of its Subsidiaries of the proceeds of any
of the Loans, (b) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or (c) pursuant to §7.15 hereof, in each case including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any investigative, administrative or judicial proceeding
(whether or not such indemnified Person is a party thereto), provided, however,
that the Borrower shall not be obligated under this §16 to indemnify any Person
for liabilities arising from such Person’s own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
non-appealable judgment.  In litigation, or the preparation therefor, the
Borrower shall be entitled to select counsel reasonably acceptable to the
Required Lenders, and the Lenders (as approved by the Required Lenders) shall be
entitled to select their own supervisory counsel and, in addition to the
foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees and
expenses of each such counsel if (i) in the written opinion of counsel to the
Administrative Agent, the Syndication Agent, the Arrangers or the Lenders, as
the case may be, use of counsel of the Borrower’s choice could reasonably be
expected to give rise to a conflict of interest, (ii) the Borrower shall not
have employed counsel reasonably satisfactory to the Administrative Agent, the
Syndication Agent, the Arrangers or the Lenders, as the case may be, within a
reasonable time after notice of the institution of any such litigation or
proceeding or (iii) the Borrower authorizes the Administrative Agent, the
Syndication Agent, the Arrangers or the Lenders, as the case may be, to employ
separate counsel at the Borrower’s expense.  If and to the extent that the
obligations of the Borrower under this §16 are unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law.  The
provisions of this §16 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder and shall continue in
full force and effect as long as the possibility of any such claim, action,
cause of action or suit exists.
 
 
 
-106-

--------------------------------------------------------------------------------

 
 



§17.           SURVIVAL OF COVENANTS, ETC.  All covenants, agreements,
representations and warranties made herein, in the Notes, in any of the other
Loan Documents shall be deemed to have been relied upon by the Lenders, the
Administrative Agent and the Syndication Agent, notwithstanding any
investigation heretofore or hereafter made by any of them, and shall survive the
making by the Lenders of any of the Loans and the issuance, extension or renewal
of any Letters of Credit, as herein contemplated, and shall continue in full
force and effect so long as any Letter of Credit or any amount due under this
Agreement or the Notes or any of the other Loan Documents remains outstanding or
any Lender has any obligation to make any Loans or the Administrative Agent or
any Fronting Bank has any obligation to issue, extend or renew any Letter of
Credit.  The indemnification obligations of the Borrower provided herein and in
the other Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein.  All statements contained in any certificate
delivered to any Lender or the Administrative Agent or the Syndication Agent at
any time by or on behalf of the Borrower or any of its Subsidiaries or any
Guarantor pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by the Borrower or such
Subsidiary or such Guarantor hereunder.


§18.           ASSIGNMENT; PARTICIPATIONS; ETC.


§18.1.           Conditions to Assignment by Lenders.  Except as provided
herein, each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment Percentage and Commitment and the same
portion of the Loans at the time owing to it, the Notes held by it, the
Competitive Bid Loan Accounts maintained by it and its participating interest in
the risk relating to any Letters of Credit); provided that (a) (i) except in the
case of an assignment to a Lender, the Administrative Agent, the Swing Lender,
and the Fronting Bank each shall have the right to approve any Eligible
Assignee, which approval will not be unreasonably withheld or delayed and (ii)
and, except (x) in the case of an assignment to a Lender or a Lender Affiliate
or (y) if an Event of Default shall have occurred and be continuing, the
Borrower shall have the right to approve any Eligible Assignee, which approval
shall not be unreasonably withheld or delayed, (b) each such assignment shall be
of a constant, and not a varying, percentage of all the assigning Lender’s
rights and obligations under this Agreement as to such interests, rights and
obligations under this Agreement so assigned, (c) except in the case of an
assignment to a Lender or a Lender Affiliate, each such assignment shall be in a
minimum amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, (d) unless the assigning Lender shall have assigned its entire
Commitment, each Lender shall have at all times an amount of its Commitment of
not less than $10,000,000, (e) the parties to such assignment shall execute and
deliver to the Administrative Agent, for recording in the Register (as
hereinafter defined), an assignment and assumption, substantially in the form of
Exhibit F hereto (an “Assignment and Assumption”), together with any Notes
subject to such assignment and (f) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more Persons to whom all syndicate-level
information (which may contain material non-public information about the
Borrower, MCRC and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.  Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Assignment and Assumption,
which effective date shall be at least five (5) Business Days after the
execution thereof, (i) the assignee thereunder shall be a party hereto and, to
the extent provided in such Assignment and Assumption, have the rights and
obligations of a Lender hereunder and thereunder, and (ii) the assigning Lender
shall, to the extent provided in such assignment and upon payment to the
Administrative Agent of the registration fee referred to in §18.3, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of §4.5, §4.6 and §16 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment will constitute a waiver or release of any claim of any party hereto
with respect to obligations which arose prior to the effective date of such
assignment.  Without limiting the foregoing, no assignment by a Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender. If the consent of
the Borrower is required pursuant to this §18.1, and the Borrower does not
respond to the Administrative Agent’s request for consent within ten (10)
Business Days of receipt of such written request, the consent shall be deemed
given.
 
 
 
-107-

--------------------------------------------------------------------------------

 
 



§18.2.           Certain Representations and Warranties; Limitations;
Covenants.  By executing and delivering an Assignment and Assumption, the
parties to the assignment thereunder confirm to and agree with each other and
the other parties hereto as follows:  (a) other than the representation and
warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto; (b) the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any of its Subsidiaries or any Guarantor
or any other Person primarily or secondarily liable in respect of any of the
Obligations, or the performance or observance by the Borrower or any of its
Subsidiaries or any Guarantor or any other Person primarily or secondarily
liable in respect of any of the Obligations of any of their obligations under
this Agreement or any of the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (c) such assignee confirms that
it has received a copy of this Agreement, together with copies of the most
recent financial statements referred to in §6.4 and §7.4 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Assumption; (d) such
assignee will, independently and without reliance upon the assigning Lender, the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (e) such
assignee represents and warrants that it is an Eligible Assignee; (f) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such powers as are reasonably incidental
thereto; (g) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender; (h) such assignee represents and warrants that
it is legally authorized to enter into such Assignment and Assumption; and (i)
such assignee acknowledges that it has made arrangements with the assigning
Lender satisfactory to such assignee with respect to its pro rata share of
Letter of Credit Fees in respect of outstanding Letters of Credit.
 
 
 
-108-

--------------------------------------------------------------------------------

 
 



§18.3.           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain a copy of each Assignment
and Assumption delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of, and principal amount of the Loans owing to, the Lenders from
time to time.  The entries in the Register shall be conclusive, in the absence
of manifest error, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and the Lenders at any reasonable time and from
time to time upon reasonable prior notice.  Upon each such recordation other
than assignments pursuant to §4.11, the assigning Lender agrees to pay to the
Administrative Agent a registration fee in the sum of $3,500.


§18.4.           New Notes.  Upon its receipt of an Assignment and Assumption
executed by the parties to such assignment, together with each Note subject to
such assignment, the Administrative Agent shall (a) record the information
contained therein in the Register, and (b) give prompt written notice thereof to
the Borrower and the Lenders (other than the assigning Lender).  Within five (5)
Business Days after receipt of such notice, the Borrower, at its own expense,
(i) shall execute and deliver to the Administrative Agent, in exchange for each
surrendered Note, a new Note to the order of such Eligible Assignee in an amount
equal to the amount assumed by such Eligible Assignee pursuant to such
Assignment and Assumption and, if the assigning Lender has retained some portion
of its obligations hereunder, a new Note to the order of the assigning Lender in
an amount equal to the amount retained by it hereunder and (ii) shall deliver an
opinion from counsel to the Borrower in substantially the form delivered on the
Closing Date pursuant to §10.6 as to such new Notes.  Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Assumption and shall otherwise be in substantially the form of the assigned
Notes.  The surrendered Notes shall be canceled and returned to the Borrower.
 
 
 
-109-

--------------------------------------------------------------------------------

 
 



§18.5.           Participations.  Each Lender may sell participations to one or
more banks or other entities (other than the Borrower, MCRC and their respective
Subsidiaries and Affiliates) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents without notice or consent of the Borrower, Administrative Agent or any
other party hereto; provided that (a) any such sale or participation shall not
affect the rights and duties of the selling Lender hereunder to the Borrower and
the Administrative Agent and the Lender shall continue to exercise all
approvals, disapprovals and other functions of a Lender, (b) the only rights
granted to the participant pursuant to such participation arrangements with
respect to waivers, amendments or modifications of, or approvals under, the Loan
Documents shall be the rights to approve waivers, amendments or modifications
that would reduce the principal of or the interest rate on any Loans, extend the
term (other than any extension contemplated by the definition of “Maturity
Date”) or increase the amount of the Commitment of such Lender as it relates to
such participant, reduce the amount of any fees to which such participant is
entitled or extend any regularly scheduled payment date for principal or
interest, and (c) no participant shall have the right to grant further
participations or assign its rights, obligations or interests under such
participation to other Persons without the prior written consent of the
Administrative Agent.


Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
 
 
-110-

--------------------------------------------------------------------------------

 
 



§18.6.           Pledge by Lender.  Notwithstanding any other provision of this
Agreement, any Lender at no cost to the Borrower may at any time pledge or
assign, or grant a security interest in, all or any portion of its interest and
rights under this Agreement (including all or any portion of its Notes) to any
Person. No such pledge or the enforcement thereof shall release the pledgor
Lender from its obligations hereunder or under any of the other Loan Documents.


§18.7.           Successors and Assigns; No Assignment by Borrower.  This
Agreement and the other Loan Documents shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and their successors and permitted assigns.  Notwithstanding
the foregoing, the Borrower shall not assign or transfer any of its rights or
obligations under any of the Loan Documents without prior Unanimous Lender
Approval (and any such attempted assignment or transfer by the Borrower without
such consent shall be null and void) and no Lender may assign or otherwise
transfer its rights and obligations hereunder except in accordance with this
§18.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Fronting
Bank that issues any Letter of Credit), Participants (to the extent provided in
§18.5) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Fronting Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement..


§18.8.           Disclosure. The Borrower agrees that, in addition to
disclosures made in accordance with standard banking practices, any Lender may
disclose information obtained by such Lender pursuant to this Agreement to
assignees or participants and potential assignees or participants hereunder,
provided that such Lender first obtains a written confidentiality agreement in
favor of the Borrower from the recipient of any such information as required by
§30 hereof.  Any such disclosed information shall be treated by any assignee or
participant and potential assignees or participants with the same standard of
confidentiality set forth in §30 hereof.


§18.9.           Syndication.  The Borrower acknowledges that the Administrative
Agent and the Syndication Agent intend, and shall have the right, by themselves
or through their Affiliates, to syndicate or enter into co-lending arrangements
with respect to the Loans and the Total Commitment pursuant and subject to this
§18, and the Borrower agrees to reasonably cooperate with the Administrative
Agent’s, the Syndication Agent’s and their Affiliates’ syndication and/or
co-lending efforts, such cooperation to include, without limitation, the
provision of information reasonably requested by potential syndicate members.


§18.10. Designated Banks.  Any Lender (each, a “Designating Lender”) may at any
time designate one Designated Bank to fund Competitive Bid Loans on behalf of
such Designating Lender subject to the terms of this §18.10 and the provisions
in §§18.1 and 18.5 shall not apply to such designation.  No Lender may designate
more than one (1) Designated Bank.  The parties to each such designation shall
execute and deliver to the Administrative Agent for its acceptance a Designation
Agreement.  Upon such receipt of an appropriately completed Designation
Agreement executed by a Designating Lender and a designee representing that it
is a Designated Bank, the Administrative Agent will accept such Designation
Agreement and will give prompt notice thereof to the Borrower, whereupon, (i)
the Borrower shall execute and deliver to the Designating Lender a Designated
Bank Note payable to the order of the Designated Bank, (ii) from and after the
effective date specified in the Designation Agreement, the Designated Bank shall
become a party to this Agreement with a right to make Competitive Bid Loans on
behalf of its Designating Lender pursuant to §2A after the Borrower has accepted
a Competitive Bid Loan (or portion thereof) of such Designating Lender, and
(iii) the Designated Bank shall not be required to make payments with respect to
any obligations in this Agreement except to the extent of excess cash flow of
such Designated Bank which is not otherwise required to repay obligations of
such Designated Bank which are then due and payable; provided, however, that
regardless of such designation and assumption by the Designated Bank, the
Designating Lender shall be and remain obligated to the Borrower, the
Administrative Agent and the other Lenders for each and every of the obligations
of the Designating Lender and its related Designated Bank with respect to this
Agreement, including, without limitation, any indemnification obligations
hereunder and any sums otherwise payable to the Borrower by the Designated
Bank.  Each Designating Lender shall serve as the administrative agent of the
Designated Bank and shall on behalf of, and to the exclusion of, the Designated
Bank: (i) receive any and all payments made for the benefit of the Designated
Bank and (ii) give and receive all communications and notices and take all
actions hereunder, including, without limitation, votes, approvals, waivers,
consents and amendments under or relating to this Agreement and the other Loan
Documents.  Any such notice, communication, vote, approval, waiver, consent or
amendment shall be signed by the Designating Lender as administrative agent for
the Designated Bank and shall not be signed by the Designated Bank on its own
behalf but shall be binding on the Designated Bank to the same extent as if
actually signed by the Designated Bank.  The Borrower, the Administrative Agent
and Lenders may rely thereon without any requirement that the Designated Bank
sign or acknowledge the same.  No Designated Bank may assign or transfer all or
any portion of its interest hereunder or under any other Loan Document, other
than assignments to the Designating Lender which originally designated such
Designated Bank.
 
 
 
-111-

--------------------------------------------------------------------------------

 
 



§19.           NOTICES, ETC.  (a) Except as otherwise expressly provided in this
Agreement, all notices and other communications made or required to be given
pursuant to this Agreement or the Notes or any Letter of Credit Applications
shall be in writing and shall be delivered in hand, or mailed by United States
registered or certified first class mail, return receipt requested, postage
prepaid; or sent by overnight courier; or sent by facsimile and confirmed by
delivery via overnight courier or postal service; addressed as follows:


(i)           if to the Borrower or any Guarantor, to it at Mack-Cali Realty
Corporation, 343 Thornall Street, Edison, New Jersey 08837, Attention:  Mr.
Roger W. Thomas, Executive Vice President and General Counsel and Mr. Barry
Lefkowitz, Executive Vice President and Chief Financial Officer, with a copy to
Louis J. DiFronzo, Jr., Esq., Seyfarth Shaw LLP, 2 Seaport Lane, Suite 300,
Boston, Massachusetts 02210-2028 or to such other address for notice as the
Borrower or any Guarantor shall have last furnished in writing to the
Administrative Agent;
 
 
 
-112-

--------------------------------------------------------------------------------

 
 



(ii)           if to (i) the Administrative Agent, to it at JPMorgan Chase Bank,
N.A., Loan and Agency Services Group, 1111 Fannin Street, 10th Floor, Houston,
TX 77002, (Telecopy No. (713) 750-2892), with copies to JPMorgan Chase Bank,
N.A., 383 Madison Avenue, 40th Floor, New York, NY 10179, Attention: Marc E.
Costantino, Executive Director (Telecopy No. (212) 270-3513), JPMorgan Chase
Bank, N.A., 270 Park Avenue, New York, NY 10017, Attention: Jacqueline F. Stein,
Esq., Vice President and Associate General Counsel (Telecopy No. (212)
270-2930), and Stephen M. Miklus, Esq., Bingham McCutchen LLP, One Federal
Street, Boston, Massachusetts  02110, (ii) if to the Fronting Bank, to JPMorgan
Chase Bank, N.A., Loan and Agency Services Group, 1111 Fannin Street, 10th
Floor, Houston, TX 77002, (Telecopy No. (713) 750-2892); and (iii) if to the
Swing Lender, to JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111
Fannin Street, 10th Floor, Houston, TX 77002, (Telecopy No. (713) 750-2892), or
at such other address for notice as the Administrative Agent, Fronting Bank or
Swing Lender shall last have furnished in writing to the Person giving the
notice; and


(iii)           if to any Lender, at the address set forth in its Administrative
Questionnaire, or such other address for notice as such Lender shall have last
furnished in writing to the Person giving the notice, provided that if the
Borrower has not been provided with a copy of a Lender’s Administrative
Questionnaire or otherwise furnished with such Lender’s address, Borrower shall
be permitted to deliver notices to such Lender care of the Administrative Agent
at its address set forth above.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient), provided that such notice is confirmed by delivery via overnight
courier or postal service as required above.  Notices delivered through
electronic communications, to the extent provided in paragraph (b) below, shall
be effective as provided in said paragraph (b).


(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Fronting Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Fronting Bank pursuant to
§2 and §2A if such Lender or Fronting Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree in writing to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent (or the Borrower, in the case of notice to it)
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
 
 
 
-113-

--------------------------------------------------------------------------------

 
 



(c)           Change of Address, etc.  Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto.


(d)           Platform.


(i)           The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Fronting Bank and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”) in accordance with its obligations under §30.


(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  Except as provided in §24, in no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Communications through the Platform.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any Fronting Bank by means of electronic
communications pursuant to this Section, including through the Platform.




§20.           GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.  THIS
AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND
SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE
OF LAW).  EACH OF THE BORROWER AND THE GUARANTORS AND THE ADMINISTRATIVE AGENT
AND THE LENDERS AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK, NEW YORK OR ANY FEDERAL COURT SITTING IN NEW YORK, NEW
YORK AND CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER OR THE
GUARANTORS OR THE ADMINISTRATIVE AGENT OR THE LENDERS BY MAIL AT THE ADDRESS
SPECIFIED IN §19.  EACH OF THE BORROWER AND THE GUARANTORS AND THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVES ANY OBJECTION THAT EITHER OF
THEM MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT
OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
 
 
 
-114-

--------------------------------------------------------------------------------

 
 



§21.           HEADINGS.  The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.


§22.           COUNTERPARTS.  This Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, and all of
which together shall constitute one instrument.  In proving this Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic methods shall be effective as delivery of a manually executed
counterpart of this Agreement.


§23.           ENTIRE AGREEMENT, ETC.  The Loan Documents and any other
documents executed in connection herewith or therewith express the entire
understanding of the parties with respect to the transactions contemplated
hereby and supersede any and all previous agreements and understandings, oral or
written, relating to the transactions contemplated hereby.  Neither this
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §25.


§24.           WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.  EXCEPT TO THE
EXTENT EXPRESSLY PROHIBITED BY LAW, EACH OF THE BORROWER AND THE GUARANTORS AND
THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVES ITS RESPECTIVE RIGHTS TO
A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, THE REVOLVING CREDIT NOTES OR ANY OF THE OTHER
LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.  EXCEPT TO THE EXTENT EXPRESSLY
PROHIBITED BY LAW, THE BORROWER AND EACH OF THE GUARANTORS HEREBY WAIVES ANY
RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN
THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES
OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  NO INDEMNITEE
REFERRED TO IN §16 ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, EXCEPT TO THE EXTENT ARISING FROM
SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR BREACH OF ITS
CONFIDENTIALITY UNDERTAKINGS IN §30 AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY A FINAL AND NON-APPEALABLE JUDGMENT.  EACH OF THE BORROWER AND
THE GUARANTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
LENDER OR THE ADMINISTRATIVE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH LENDER OR THE ADMINISTRATIVE AGENT WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGE THAT THE
ADMINISTRATIVE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER
THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.
 
 
 
-115-

--------------------------------------------------------------------------------

 
 



§25.           CONSENTS, AMENDMENTS, WAIVERS, ETC.  Except as otherwise
expressly provided in this Agreement, any acceptance, consent, approval or other
authorization required or permitted by this Agreement may be given, and any term
of this Agreement or of any of the other Loan Documents may be amended, and the
performance or observance by the Borrower or any Guarantor of any terms of this
Agreement or the other Loan Documents or the continuance of any default, Default
or Event of Default may be waived (either generally or in a particular instance
and either retroactively or prospectively) with, but only with, the written
consent of the Required Lenders.


Notwithstanding the foregoing, Unanimous Lender Approval shall be required for
any amendment, modification or waiver of this Agreement or the other Loan
Documents that:


 
   (i)
reduces or forgives any principal of any unpaid Loan or Reimbursement Obligation
or any interest thereon (including any interest “breakage” costs) or any fees
due any Lender hereunder; or



 
   (ii)
changes the unpaid principal amount of, or the rate of interest on, any Loan or
Reimbursement Obligation; or



 
   (iii)
changes the date fixed for any payment of principal of or interest on any Loan
or Reimbursement Obligation (including, without limitation, any extension of the
Maturity Date other than in accordance with the second sentence of the
definition of "Maturity Date") or any fees payable hereunder; or



 
   (iv)
changes the amount of any Lender’s Commitment (other than pursuant to an
assignment permitted under §18.1 hereof or as consented to by such Lender) or
increases the amount of the Total Commitment, except as provided in §2.2; or

 
 
 
-116-

--------------------------------------------------------------------------------

 
 



 
   (v)
releases or reduces the liability of MCRC pursuant to its Guaranty; or



 
   (vi)
modifies this §25 or any other provision herein or in any other Loan Document
which by the terms thereof expressly requires Unanimous Lender Approval; or



 
   (vii)
changes the definitions of Required Lenders or Unanimous Lender Approval; or



 
   (viii)
changes §13 or §14.5 in a manner that would alter the pro rata sharing of
payments required thereby;





provided that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Fronting Bank or the Swing
Lender hereunder (including, without limitation, §4.12) without the prior
written consent of the Administrative Agent, the Fronting Bank or the Swing
Lender, as the case may be; and provided further that notwithstanding the
foregoing, no amendment, waiver or consent shall, unless in writing and signed
by the Designating Lender on behalf of its Designated Bank affected thereby, (a)
subject such Designated Bank to any additional obligations, (b) reduce the
principal of, interest on, or other amounts due with respect to, the Designated
Bank Note made payable to such Designated Bank, or (c) postpone any date fixed
for any payment of principal of, or interest on, or other amounts due with
respect to, the Designated Bank Note made payable to the Designated Bank.


No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon.  No course of dealing or delay or omission
on the part of the Administrative Agent or the Lenders or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial to such right or any other rights of the Administrative Agent or the
Lenders.  No notice to or demand upon the Borrower shall entitle the Borrower to
other or further notice or demand in similar or other circumstances.  No failure
or delay by the Administrative Agent, the Fronting Bank or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  Any waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Fronting Bank may have had notice or
knowledge of such Default or Event of Default at the time.
 
 
 
-117-

--------------------------------------------------------------------------------

 
 



§26.           SEVERABILITY.  The provisions of this Agreement are severable,
and if any one clause or provision hereof shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any  manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Agreement in
any jurisdiction.


§27.           TRANSITIONAL ARRANGEMENTS.


§27.1.           2004 Agreement Superseded.  This Agreement shall supersede the
2004 Agreement in its entirety, except as provided in this §27 and §3.7.  On the
Closing Date, the rights and obligations of the parties under the 2004 Agreement
and the “Notes” defined therein shall be subsumed within and be governed by this
Agreement and the Notes; provided however, that any of the “Revolving Credit
Loans” (as defined in the 2004 Agreement) outstanding under the 2004 Agreement
shall, for purposes of this Agreement, be Revolving Credit Loans hereunder.  The
Lenders’ interests in such Revolving Credit Loans and participations in such
Letters of Credit shall be reallocated on the Closing Date in accordance with
each Lender’s applicable Commitment Percentage.


§27.2.           Return and Cancellation of Notes.  Upon its receipt of the
Revolving Credit Notes to be delivered hereunder on the Closing Date, each
Lender will promptly return to the Borrower, marked “Cancelled” or “Replaced”,
the notes of the Borrower held by such Lender pursuant to the 2004 Agreement.


§27.3.           Interest and Fees Under 2004 Agreement.  All interest and all
commitment, facility and other fees and expenses owing or accruing under or in
respect of the 2004 Agreement shall be calculated as of the Closing Date
(prorated in the case of any fractional periods), and shall be paid on the
Closing Date in accordance with the method specified in the 2004 Agreement, as
if the 2004 Agreement were still in effect.


§27.4.           Existing Guaranties.  The Administrative Agent and all Lenders
hereby agree that any and all Subsidiary Guaranties executed and delivered under
the 2004 Agreement (or any predecessor agreement, including without limitation,
the 1998 Agreement and the 2002 Agreement) and in effect on the Closing Date are
hereby terminated and of no further force or effect as of the Closing
Date.  Without limiting the effectiveness of the foregoing termination, the
Administrative Agent shall return all such Subsidiary Guaranties to the Borrower
marked “terminated” or “canceled”.


               §28.           USA PATRIOT ACT.  Each Lender hereby notifies the
Borrower and the Guarantors that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Borrower and the Guarantors, which information includes the names and
addresses of the Borrower and the Guarantors and other information that will
allow such Lender to identity the Borrower and the Guarantors in accordance with
the Act.
 
 
 
-118-

--------------------------------------------------------------------------------

 
 



§29.           USURY SAVINGS CLAUSE.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate.


§30.           CONFIDENTIALITY.


(a)           Each of the Administrative Agent, the Fronting Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement running in favor of the Borrower and
containing provisions substantially the same as those of this Section including
a provision providing that such agreement shall survive any contemplated
transaction, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations,
(vii) with the prior written consent of the Borrower or (viii) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, the
Fronting Bank or any Lender on a nonconfidential basis from a source other than
the Borrower.  For the purposes of this Section, “Information” means all
information received from the Borrower, MCRC or their respective Subsidiaries
relating to the Borrower, MCRC, any such Subsidiary or their respective
businesses, other than any such information that is available to the
Administrative Agent, the Fronting Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower, MCRC or such Subsidiary; provided that, in
the case of information received from the Borrower, MCRC or such Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  Each of the Administrative Agent,
the Fronting Bank and the Lenders shall be responsible for any breach of the
confidentiality provisions by any Affiliate or other third party to which such
party disclosed any Information unless such Affiliate or other third party
(other than any third party that is already bound by an ethical or legal duty of
confidentiality) has executed and delivered its own confidentiality agreement
running in favor of the Borrower and containing provisions substantially the
same as those of this Section, including a provision providing that such
agreement shall survive any contemplated transaction.
 
 
 
-119-

--------------------------------------------------------------------------------

 
 



(b)           EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN §30(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, MCRC AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(c)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, MCRC AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.


(d)           The provisions of this §30 shall survive the full repayment of
amounts due and the termination of this Agreement for a period of one (1) year.



 
 
-120-

--------------------------------------------------------------------------------

 

 
 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.






MACK-CALI REALTY, L.P.


By: Mack-Cali Realty Corporation, its general partner




By:  /s/Barry
Lefkowitz                                                                
Name:       Barry Lefkowitz
 
  Title:
Executive Vice President and Chief Financial Officer























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 
 

--------------------------------------------------------------------------------

 



 


 


 
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Swing
Lender and Fronting Bank
 




By:  /s/Marc
Costantino                                                                
Name:       Marc Costantino
 
  Title:
Executive Director























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
BANK OF AMERICA, N.A.
 




By:  /s/Steven P.
Renwick                                                                
Name:       Steven P. Renwick
 
  Title:
Senior Vice President























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
DEUTSCHE BANK TRUST COMPANY AMERICAS as lender
 




By:  /s/George R.
Reynolds                                                                
Name:       GEORGE R. REYNOLDS
 
  Title:
DIRECTOR





By:  /s/James
Rolison                                                                
Name:       JAMES ROLISON
 
  Title:
MANAGING DIRECTOR



















































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
DEUTSCHE BANK SECURITIES INC. as Documentation Agent
 




By:  /s/George R.
Reynolds                                                                
Name:       GEORGE R. REYNOLDS
 
  Title:
DIRECTOR





By:  /s/James
Rolison                                                                
Name:       JAMES ROLISON
 
  Title:
MANAGING DIRECTOR



















































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
US BANK NATIONAL ASSOCIATION
 




By:  /s/David S.
Fisher                                                                
Name:       David S. Fisher
 
  Title:
Assistant Vice President























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
WELLS FARGO BANK, N.A.
 




By:  /s/Bart P.
Galella                                                                
Name:       BART P. GALELLA
 
  Title:
Vice President























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
CAPITAL ONE, N.A.
 




By:  /s/Michael J. Vergura,
Jr.                                                                
Name:       Michael J. Vergura, Jr.
 
  Title:
Vice President























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
CITICORP NORTH AMERICA, INC.
 




By:  /s/John C.
Rowland                                                                
Name:       John C. Rowland
 
  Title:
Director























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
COMERICA BANK
 




By:  /s/Sam F.
Meehan                                                                
Name:       SAM F. MEEHAN
 
  Title:
VICE PRESIDENT























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
PNC BANK, NATIONAL ASSOCIATION
 




By:  /s/J. Richard
Litton                                                                
Name:       J. Richard Litton
 
  Title:
Senior Vice President























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
SUNTRUST BANK
 




By:  /s/John M.
Szeman                                                                
Name:       John M. Szeman
 
  Title:
Vice President























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
THE BANK OF NEW YORK MELLON
 




By:  /s/Carol
Murray                                                                
Name:       Carol Murray
 
  Title:
Managing Director























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 




By:  /s/Charles
Stewart                                                                
Name:       Charles Stewart
 
  Title:
Director























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
BRANCH BANKING AND TRUST COMPANY
 




By:  /s/Ahaz A.
Armstrong                                                                
Name:       Ahaz A. Armstrong
 
  Title:
Assistant Vice President























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
COMPASS BANK, AN ALABAMA BANKING CORPORATION
 




By:  /s/S. Kent
Gorman                                                                
Name:       S. Kent Gorman
 
  Title:
Senior Vice President























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
TD BANK, N.A.
 




By:  /s/Mark
Santasieri                                                                
Name:       MARK SANTASIERI
 
  Title:
SVP























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
CITIZENS BANK OF PENNSYLVANIA
 




By:  /s/Charles J. Cooke,
Jr.                                                                
Name:       Charles J. Cooke, Jr.
 
  Title:
Senior Vice President























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH
 




By:  /s/Eric Y.S.
Tsai                                                                
Name:       Eric Y.S. Tsai
 
  Title:
V.P. & General Manager























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH
 




By:  /s/Priscilla
Hsing                                                                
Name:       Priscilla Hsing
 
  Title:
VP & DGM























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
FIRST COMMERCIAL BANK, NEW YORK BRANCH
 




By:  /s/Jason
Lee                                                                
Name:       Jason Lee
 
  Title:
General Manager























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.

 
 

--------------------------------------------------------------------------------

 



 


 


 
HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY
 




By:  /s/Henry
Hsieh                                                                
Name:       Henry Hsieh
 
  Title:
Assistant Vice President























































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT FOR
MACK-CALI REALTY, L.P.


 
 
 
 


 
 

--------------------------------------------------------------------------------

 

Exhibit A




FORM OF REVOLVING CREDIT
NOTE / SWING LOAN NOTE
 
$______________ __________ ____, 201_
 
 
FOR VALUE RECEIVED, the undersigned MACK-CALI REALTY, L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to the order of
__________________ (the “Lender”) at the Administrative Agent’s Head Office (as
defined in the Credit Agreement defined below):
 
(a)  prior to or on the Maturity Date the principal amount of
__________________________ Dollars ($_______________) or, if less, the aggregate
unpaid principal amount of [Revolving Credit Loans/Swing Loans] advanced by the
Lender to the Borrower pursuant to the Third Amended and Restated Revolving
Credit Agreement dated as of October 21, 2011 (as amended and in effect from
time to time, the “Credit Agreement”), among the Borrower, the Lender, JPMorgan
Chase Bank, N.A., as Administrative Agent, Swing Lender and Fronting Bank, Bank
of America, N.A., as Syndication Agent, and the other parties thereto; and
 
(b)  interest on the principal balance hereof from time to time outstanding at
the times and at the rates provided in the Credit Agreement.
 
[Include in Revolving Credit Notes: This Note, together with the other Notes
issued as of the date hereof under the Credit Agreement (collectively, the
“Substitute Notes”), are issued in substitution for the unpaid principal
balances outstanding under all of the Notes previously issued by the Borrower
under the Second Amended and Restated Revolving Credit Agreement dated as of
November 23, 2004, as amended and modified to date (the “2004 Notes”), which
amended and restated in its entirety that certain Amended and Restated Revolving
Credit Agreement dated as of September 27, 2002, as amended, which amended and
restated in its entirety that certain Revolving Credit Agreement dated as of
April 16, 1998, as amended, and which 2004 Notes are outstanding as of the date
hereof.  Up to the full amount of the principal balances of the Substitute
Notes, the principal balances outstanding under the 2004 Notes shall continue in
all respects to be outstanding under the Substitute Notes, and this Note shall
not be deemed to evidence a novation or payment and refunding of any part of the
outstanding principal balances under the 2004 Notes.  Notwithstanding the date
of this Note, the Substitute Notes carry all of the rights to unpaid interest
that were carried by the 2004 Notes such that no loss of interest shall result
from any such substitution.]
 
This Note evidences borrowings under and has been issued by the Borrower in
accordance with the terms of the Credit Agreement.  The Lender and any holder
hereof pursuant to the Credit Agreement or by operation of law is entitled to
the benefits of the Credit Agreement and the other Loan Documents, and may
enforce the agreements of the Borrower contained therein, and any holder hereof
may exercise the respective remedies provided for thereby or otherwise available
in respect thereof, all in accordance with the respective terms thereof.  All
capitalized terms used in this Note and not otherwise defined herein shall have
the same meanings herein as in the Credit Agreement.
 
 


Exhibit A - 1
 
 

--------------------------------------------------------------------------------

 

 
 
The Borrower irrevocably authorizes the Lender to make or cause to be made,
[Include in Revolving Credit Notes: at or about the time of the Drawdown Date of
any Revolving Credit Loan or] at the time of receipt of any payment of principal
of this Note, an appropriate notation on the grid attached to this Note, or the
continuation of such grid, or any other similar record, including computer
records, reflecting the making of such [Revolving Credit Loan/Swing Loan] or (as
the case may be) the receipt of such payment.  The outstanding amount of the
[Revolving Credit Loan/Swing Loan] set forth on the grid attached to this Note,
or the continuation of such grid, or any other similar record, including
computer records, maintained by the Lender with respect to any [Revolving Credit
Loan/Swing Loan] shall be prima facie evidence of the principal amount thereof
owing and unpaid to the Lender, but the failure to record, or any error in so
recording, any such amount on any such grid, continuation or other record shall
not limit or otherwise affect the obligation of the Borrower hereunder or under
the Credit Agreement to make payments of principal of and interest on this Note
when due to the extent of the unpaid principal and interest amount as of any
date of determination.
 
The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.
 
If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.
 
No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.
 
The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.
 
THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  THE BORROWER
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND THE
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS
SPECIFIED IN §19 OF THE CREDIT AGREEMENT.  THE BORROWER HEREBY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.


Exhibit A - 2
 
 

--------------------------------------------------------------------------------

 

 
This Note shall be deemed to take effect as a sealed instrument under the laws
of the State of New York.
 


 
[Remainder of Page Intentionally Left Blank]

Exhibit A - 3
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned has caused this Note to be sealed and signed
in its partnership name by its duly authorized officer as of the day and year
first above written.


MACK-CALI REALTY, L.P.


WITNESS:                                                                           
 By: Mack-Cali Realty Corporation,
its general partner




_________________________                                      By:
______________________________
  Name:               Barry Lefkowitz
 
  Title:
Executive Vice President and Chief Financial Officer






Exhibit A - 4
 
 

--------------------------------------------------------------------------------

 


   
Amount of
Balance of
   
Amount
Principal Paid
Principal
Notation
Date
of Loan
or Prepaid
Unpaid
Made By:
                                                                               
                                                                               
                                                                               
                                                           




Exhibit A - 5
 
 

--------------------------------------------------------------------------------

 

Exhibit B


 
FORM OF SUBSIDIARY GUARANTY
 
Guaranty, dated as of October 21, 2011 by and among _________________, a
_________________ (the “Guarantor”), in favor of each of the Lenders (as defined
herein) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for itself and for the other financial
institutions (collectively, the “Lenders”) which are or may become parties to
the Third Amended and Restated Revolving Credit Agreement dated as of October
21, 2011 among Mack-Cali Realty, L.P., a Delaware limited partnership (the
“Borrower”), the Administrative Agent, and the Lenders (the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Credit Agreement.
 
WHEREAS, the Borrower, the Administrative Agent, the Lenders and the other
parties thereto have entered into the Credit Agreement;
 
WHEREAS, the Borrower and the Guarantor are members of a group of related
entities, the success of either one of which is dependent in part on the success
of the other members of such group;
 
WHEREAS, the Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Borrower by the Lenders pursuant
to the Credit Agreement (which benefits are hereby acknowledged);
 
WHEREAS, it is a condition precedent to the Administrative Agent’s and the
Lenders’ willingness to extend, and to continue to extend, credit to the
Borrower under the Credit Agreement that the Guarantor execute and deliver this
Guaranty; and
 
WHEREAS, the Guarantor wishes to guaranty the Borrower’s obligations to the
Lenders and the Administrative Agent under and in respect of the Credit
Agreement as herein provided.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
1.           Guaranty of Payment and Performance of Obligations.  In
consideration of the Lenders’ extending credit or otherwise in their discretion
giving time, financial or banking facilities or accommodations to the Borrower,
the Guarantor hereby absolutely, irrevocably and unconditionally guarantees to
the Administrative Agent and each Lender that the Borrower will duly and
punctually pay or perform, at the place specified therefor, or if no place is
specified, at the Administrative Agent’s Head Office, (i) all indebtedness,
obligations and liabilities of the Borrower to any of the Lenders and the
Administrative Agent, individually or collectively, under the Credit Agreement
or any of the other Loan Documents or in respect of any of the Loans or the
Notes or other instruments at any time evidencing any thereof, whether existing
on the date of the Credit Agreement or arising or incurred thereafter, direct or
indirect, secured or unsecured, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, arising by contract, operation
of law or otherwise, including all such which would become due but for the
operation of the automatic stay pursuant to §362(a) of the Federal Bankruptcy
Code and the operation of §§502(b) and 506(b) of the Federal Bankruptcy Code;
and (ii) without limitation of the foregoing, all reasonable fees, costs and
expenses incurred by the Administrative Agent or the Lenders in attempting to
collect or enforce any of the foregoing, accrued in each case to the date of
payment hereunder (collectively the “Obligations” and individually an
“Obligation”).  This Guaranty is an absolute, unconditional and continuing
guaranty of the full and punctual payment and performance by the Borrower of the
Obligations and not of their collectibility only and is in no way conditioned
upon any requirement that any Lender or the Administrative Agent first attempt
to collect any of the Obligations from the Borrower or resort to any security or
other means of obtaining payment of any of the Obligations which any Lender or
the Administrative Agent now has or may acquire after the date hereof or upon
any other contingency whatsoever.  Upon any Event of Default which is continuing
by the Borrower in the full and punctual payment and performance of the
Obligations, the liabilities and obligations of the Guarantor hereunder shall,
at the option of the Administrative Agent, become forthwith due and payable to
the Administrative Agent and to the Lender or Lenders owed the same without
demand or notice of any nature, all of which are expressly waived by the
Guarantor, except for notices required to be given to the Borrower under the
Loan Documents.  Payments by the Guarantor hereunder may be required by any
Lender or the Administrative Agent on any number of occasions.
 



Exhibit B - 1
 
 

--------------------------------------------------------------------------------

 

 
2.           Guarantor’s Further Agreements to Pay.  The Guarantor further
agrees, as the principal obligor and not as a guarantor only, to pay to each
Lender and the Administrative Agent forthwith upon demand, in funds immediately
available to such Lender or the Administrative Agent, all costs and expenses
(including court costs and legal fees and expenses) incurred or expended by the
Administrative Agent or such Lender in connection with this Guaranty and the
enforcement hereof, together with interest on amounts recoverable under this
Guaranty from the time after such amounts become due at the default rate of
interest set forth in the Credit Agreement; provided that if such interest
exceeds the maximum amount permitted to be paid under applicable law, then such
interest shall be reduced to such maximum permitted amount.
 
3.           Payments.  The Guarantor covenants and agrees that the Obligations
will be paid strictly in accordance with their respective terms regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent or any
Lender with respect thereto.  Without limiting the generality of the foregoing,
the Guarantor’s obligations hereunder with respect to any Obligation shall not
be discharged by a payment in a currency other than the currency in which the
Obligation is denominated (the “Obligation Currency”) or at a place other than
the place specified for the payment of the Obligation, whether pursuant to a
judgment or otherwise, to the extent that the amount so paid on conversion to
the Obligation Currency and transferred to New York, New York, U.S.A., under
normal banking procedures does not yield the amount of Obligation Currency due
thereunder.
 



Exhibit B - 2
 
 

--------------------------------------------------------------------------------

 

4.           Taxes.  All payments hereunder shall be made without any
counterclaim or set-off, free and clear of, and without reduction by reason of,
any taxes, levies, imposts, charges and withholdings, restrictions or conditions
of any nature (“Taxes”), which are now or may hereafter be imposed, levied or
assessed by the United States or any political subdivision or taxing authority
thereof (or any non-United States jurisdiction in which there is Real Estate) on
payments hereunder, all of which will be for the account of and paid by the
Guarantor.  If for any reason, any such reduction is made or any Taxes are paid
by the Administrative Agent or any Lender (except for taxes on income or profits
of such Administrative Agent or Lender), the Guarantor agrees to pay to the
Administrative Agent or such Lender such additional amounts as may be necessary
to ensure that the Administrative Agent or such Lender receives the same net
amount which it would have received had no reduction been made or Taxes paid.
 
5.           Consent to Jurisdiction.  The Guarantor agrees that any suit for
the enforcement of this Guaranty or any of the other Loan Documents may be
brought in the courts of the State of New York sitting in New York, New York or
any federal court sitting in New York, New York and consents to the
non-exclusive jurisdiction of such courts and the service of process in any such
suit being made upon the Guarantor by mail at the address specified
herein.  Except to the extent such waiver is expressly prohibited by law, the
Guarantor hereby waives any objection that it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient court.
 
6.           Liability of the Guarantor.  The Administrative Agent and each
Lender have and shall have the absolute right to enforce the liability of the
Guarantor hereunder without resort to any other right or remedy including any
right or remedy under any other guaranty or against any other Guarantor, and the
release or discharge of any Guarantor or other guarantor of any Obligations
shall not affect the continuing liability of the Guarantor hereunder.
 
It is the intention and agreement of the Guarantor, the Administrative Agent and
the Lenders that the obligations of the Guarantor under this Guaranty shall be
valid and enforceable against the Guarantor to the maximum extent permitted by
applicable law.  Accordingly, if any provision of this Guaranty creating any
obligation of the Guarantor in favor of the Administrative Agent and the Lenders
shall be declared to be invalid or unenforceable in any respect or to any
extent, it is the stated intention and agreement of the Guarantor, the
Administrative Agent and the Lenders that any balance of the obligation created
by such provision and all other obligations of the Guarantor to the
Administrative Agent and the Lenders created by other provisions of this
Guaranty shall remain valid and enforceable.  Likewise, if by final order a
court of competent jurisdiction shall declare any sums which the Administrative
Agent or the Lenders may be otherwise entitled to collect from the Guarantor
under this Guaranty to be in excess of those permitted under any law (including
any federal or state fraudulent conveyance or like statute or rule of law)
applicable to the Guarantor’s obligations under this Guaranty, it is the stated
intention and agreement of the Guarantor, the Administrative Agent and the
Lenders that all sums not in excess of those permitted under such applicable law
shall remain fully collectible by the Administrative Agent and the Lenders from
the Guarantor.  Nothing in the foregoing limits the covenant of the Borrower
contained in §7.13(b) of the Credit Agreement.
 



Exhibit B - 3
 
 

--------------------------------------------------------------------------------

 

7.           Representations and Warranties; Covenants.  (a) the Guarantor
hereby makes and confirms the representations and warranties made on its behalf
by the Borrower pursuant to §6 of the Credit Agreement, as if such
representations and warranties were set forth herein.  The Guarantor hereby
agrees to perform the covenants set forth in §§7 and 8 of the Credit Agreement
(to the extent such covenants expressly apply to the Guarantor) as if such
covenants were set forth herein.  The Guarantor acknowledges that it is, on a
collective basis with the Borrower and all other “Guarantors” (as defined in the
Credit Agreement), bound by the covenants set forth in §9 of the Credit
Agreement.  The Guarantor hereby confirms that it shall be bound by all acts or
omissions of the Borrower pursuant to the Credit Agreement.  The Guarantor
acknowledges and agrees to the terms of §5.1 of the Credit Agreement.


(b)           The Guarantor is a limited liability company, limited partnership,
corporation, or other legal entity, as applicable, duly formed or organized,
validly existing and in good standing under the laws of the state of its
formation or organization and each other state in which its business
necessitates it to foreign qualify; the Guarantor has all requisite limited
liability company, limited partnership, corporate or other legal entity power,
as applicable, to own its respective properties and conduct its respective
business as now conducted and as presently contemplated; and the Guarantor is in
good standing as a foreign entity and is duly authorized to do business in the
jurisdictions where the Unencumbered Properties or other Real Estate owned or
ground-leased by it are located and in each other jurisdiction where such
qualification is necessary except where a failure to be so qualified in such
other jurisdiction would not have a materially adverse effect on any of its
businesses, assets or financial condition.  The execution, delivery and
performance of this Guaranty and the transactions contemplated hereby (i) are
within the authority of the Guarantor, (ii) have been duly authorized by all
necessary proceedings on the part of the Guarantor and any member, manager,
general partner or other controlling Person thereof, (iii) do not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which the Guarantor is subject or any judgment, order, writ,
injunction, license or permit applicable to the Guarantor, (iv) do not conflict
with any provision of the Certificate of Organization or Formation, the limited
liability company agreement, articles of incorporation, bylaws, or other
authority documents of the Guarantor or the authority documents of any
controlling Person thereof, and (v) do not contravene any provisions of, or
constitute a default, Default or Event of Default hereunder or a failure to
comply with any term, condition or provision of, any other agreement,
instrument, judgment, order, decree, permit, license or undertaking binding upon
or applicable to the Guarantor or any of the Guarantor’s properties (except for
any such failure to comply under any such other agreement, instrument, judgment,
order, decree, permit, license, or undertaking as would not materially and
adversely affect the condition (financial or otherwise), properties, business or
results of operations of the Guarantor) or result in the creation of any
mortgage, pledge, security interest, lien, encumbrance or charge upon any of the
properties or assets of the Guarantor.
 



Exhibit B - 4
 
 

--------------------------------------------------------------------------------

 


(c)           The Guaranty has been duly executed and delivered and constitutes
the legal, valid and binding obligations of the Guarantor, subject only to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and to the fact that the availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.


(d)           The execution, delivery and performance by the Guarantor of this
Guaranty and the transactions contemplated hereby do not require (i) the
approval or consent of any governmental agency or authority other than those
already obtained, or (ii) filing with any governmental agency or authority,
other than filings which will be made with the SEC when and as required by law.
 
8.           Effectiveness.  The obligations of the Guarantor under this
Guaranty shall continue in full force and effect and shall remain in operation
until all of the Obligations shall have been paid in full or otherwise fully
satisfied, and continue to be effective or be reinstated, as the case may be, if
at any time payment or other satisfaction of any of the Obligations is rescinded
or must otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of the Borrower, or otherwise, as though such payment had not
been made or other satisfaction occurred.  No invalidity, irregularity or
unenforceability of the Obligations by reason of applicable bankruptcy laws or
any other similar law, or by reason of any law or order of any government or
agency thereof purporting to reduce, amend or otherwise affect the Obligations,
shall impair, affect, be a defense to or claim against the obligations of the
Guarantor under this Guaranty.
 
9.           Freedom of Lender to Deal with Borrower and Other Parties.  The
Administrative Agent and each Lender shall be at liberty, without giving notice
to or obtaining the assent of the Guarantor and without relieving the Guarantor
of any liability hereunder, to deal with the Borrower and with each other party
who now is or after the date hereof becomes liable in any manner for any of the
Obligations, in such manner as the Administrative Agent or such Lender in its
sole discretion deems fit, and to this end the Guarantor gives to the
Administrative Agent and each Lender full authority in its sole discretion to do
any or all of the following things: (a) extend credit, make loans and afford
other financial accommodations to the Borrower at such times, in such amounts
and on such terms as the Administrative Agent or such Lender may approve, (b)
vary the terms and grant extensions of any present or future indebtedness or
obligation of the Borrower or of any other party to the Administrative Agent or
such Lender, (c) grant time, waivers and other indulgences in respect thereto,
(d) vary, exchange, release or discharge, wholly or partially, or delay in or
abstain from perfecting and enforcing any security or guaranty or other means of
obtaining payment of any of the Obligations which the Administrative Agent or
any Lender now has or may acquire after the date hereof, (e) accept partial
payments from the Borrower or any such other party, (f) release or discharge,
wholly or partially, any endorser or guarantor, and (g) compromise or make any
settlement or other arrangement with the Borrower or any such other party.
 



Exhibit B - 5
 
 

--------------------------------------------------------------------------------

 

10.           Unenforceability of Obligations Against Borrower; Invalidity of
Security or Other Guaranties.  If for any reason the Borrower has no legal
existence or are under no legal obligation to discharge any of the Obligations
undertaken or purported to be undertaken by it or on its behalf, or if any of
the moneys included in the Obligations have become irrecoverable from the
Borrower by operation of law or for any other reason, this Guaranty shall
nevertheless be binding on the Guarantor to the same extent as if the Guarantor
at all times had been the principal debtor on all such Obligations.  This
Guaranty shall be in addition to any other guaranty or other security for the
Obligations, and it shall not be prejudiced or rendered unenforceable by the
invalidity of any such other guaranty or security.
 
11.           Waivers by Guarantor.  The Guarantor waives notice of acceptance
hereof, notice of any action taken or omitted by the Administrative Agent or any
Lender in reliance hereon, and any requirement that the Administrative Agent or
any Lender be diligent or prompt in making demands hereunder, giving notice of
any default by the Borrower or asserting any other rights of the Administrative
Agent or any Lender hereunder.  The Guarantor also irrevocably waives, to the
fullest extent permitted by law, all defenses in the nature of suretyship that
at any time may be available in respect of the Guarantor’s obligations hereunder
by virtue of any statute of limitations, valuation, stay, moratorium law or
other similar law now or hereafter in effect.
 
12.           Restriction on Subrogation and Contribution
Rights.  Notwithstanding any other provision to the contrary contained herein or
provided by applicable law, unless and until all of the Obligations have been
indefeasibly paid in full in cash and satisfied in full, the Guarantor hereby
irrevocably defers and agrees not to enforce any and all rights it may have at
any time (whether arising directly or indirectly, by operation of law or by
contract) to assert any claim against the Borrower on account of payments made
under this Guaranty, including, without limitation, any and all rights of or
claim for subrogation, contribution, reimbursement, exoneration and indemnity,
and further waives any benefit of and any right to participate in any collateral
which may be held by the Administrative Agent or any Lender or any affiliate of
the Administrative Agent or any Lender.  In addition, the Guarantor will not
claim any set-off or counterclaim against the Borrower in respect of any
liability it may have to the Borrower unless and until all of the Obligations
have been indefeasibly paid in full in cash and satisfied in full.
 
Subject to the foregoing and the indefeasible performance and payment in full of
the Obligations, the Guarantor acknowledges that all other “Guarantors” shall
have contribution rights against the Guarantor in accordance with applicable law
and in accordance with each such Person’s benefits received under the Credit
Agreement and the Loans.
 



Exhibit B - 6
 
 

--------------------------------------------------------------------------------

 

13.           Demands.  Any demand on or notice made or required to be given
pursuant to this Guaranty shall be in writing and shall be delivered in hand,
mailed by United States registered or certified first class mail, postage
prepaid, return receipt requested, sent by overnight courier, or sent by
telegraph, telecopy, telefax or telex and confirmed by delivery via courier or
postal service, addressed as follows:
 
(a)           if to the Guarantor, at


Mack-Cali Realty Corporation
343 Thornall Street
Edison, New Jersey  08837
Attention:  Mr. Roger W. Thomas and
Mr. Barry Lefkowitz


or at such other address for notice as the Guarantor shall last have furnished
in writing to the Administrative Agent with a copy to:


Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018
Attention: Blake Hornick, Esq.
 
or at such other address for notice as the Guarantor shall last have furnished
in writing to the Administrative Agent; and
 
(b)           if to the Administrative Agent, at


JP Morgan Chase Bank, N.A.
Loan and Agency Services Group
1111 Fannin Street
10th Floor
Houston, TX  77002,


with copies to,


JP Morgan Chase Bank, N.A.
383 Madison Avenue
40th Floor
New York, New York  10179
Attention:  Marc E. Costantino and
Jacqueline F. Stein, Esq.


or at such other address for notice as the Administrative Agent shall last have
furnished in writing to the Guarantor; and


Bingham McCutchen, LLP,
1 Federal Street
Boston, Massachusetts  02110
Attention:  Stephen M. Miklus, Esq.


or at such other address for notice as the Administrative Agent shall last have
furnished in writing to the Guarantor; and
 
(c)           if to any Lender, at such Lender's address as set forth in
Schedule 1.2 to the Credit Agreement or as shall have last been furnished in
writing to the Person giving the notice.
 



Exhibit B - 7
 
 

--------------------------------------------------------------------------------

 

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile or (ii) if sent by registered or
certified first-class mail, postage prepaid, return receipt requested, on the
fifth Business Day following the mailing thereof.
 
14.           Amendments, Waivers, Etc.  No provision of this Guaranty can be
changed, waived, discharged or terminated except by an instrument in writing
signed by the Administrative Agent and the Guarantor expressly referring to the
provision of this Guaranty to which such instrument relates; and no such waiver
shall extend to, affect or impair any right with respect to any Obligation which
is not expressly dealt with therein.  No course of dealing or delay or omission
on the part of the Administrative Agent or the Lenders or any of them in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.
 
15.           Further Assurances.  The Guarantor at its sole cost and expense
agrees to do all such things and execute, acknowledge and deliver all such
documents and instruments as the Administrative Agent from time to time may
reasonably request in order to give full effect to this Guaranty and to perfect
and preserve the rights and powers of the Administrative Agent and the Lenders
hereunder.
 
16.           Miscellaneous Provisions.  This Guaranty is intended to take
effect as a sealed instrument to be governed by and construed in accordance with
the laws of the State of New York and shall inure to the benefit of the
Administrative Agent, each Lender and its respective successors in title and
assigns permitted under the Credit Agreement, and shall be binding on the
Guarantor and the Guarantor’s successors in title, assigns and legal
representatives.  The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by law or any other agreement.  The
invalidity or unenforceability of any one or more sections of this Guaranty
shall not affect the validity or enforceability of its remaining
provisions.  Captions are for ease of reference only and shall not affect the
meaning of the relevant provisions.  The meanings of all defined terms used in
this Guaranty shall be equally applicable to the singular and plural forms of
the terms defined.
 



Exhibit B - 8
 
 

--------------------------------------------------------------------------------

 

17.           WAIVER OF JURY TRIAL.  EXCEPT TO THE EXTENT SUCH WAIVER IS
EXPRESSLY PROHIBITED BY LAW, THE GUARANTOR HEREBY IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH,
OR ARISING OUT OF THIS GUARANTY, THE OBLIGATIONS, OR ANY INSTRUMENT OR DOCUMENT
DELIVERED PURSUANT HERETO OR THERETO OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER
ARISING, AMONG THE GUARANTOR, THE BORROWER, THE ADMINISTRATIVE AGENT AND/OR THE
LENDERS.  THIS WAIVER OF JURY TRIAL SHALL BE EFFECTIVE FOR EACH AND EVERY
DOCUMENT EXECUTED BY THE GUARANTOR, THE ADMINISTRATIVE AGENT OR THE LENDERS AND
DELIVERED TO THE ADMINISTRATIVE AGENT OR THE LENDERS, AS THE CASE MAY BE,
WHETHER OR NOT SUCH DOCUMENTS SHALL CONTAIN SUCH A WAIVER OF JURY TRIAL.  THE
GUARANTOR CONFIRMS THAT THE FOREGOING WAIVERS ARE INFORMED AND FREELY MADE.
 


 
[Remainder of Page Intentionally Left Blank]

Exhibit B - 9
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Guarantor has executed and delivered this Guaranty as of
the date first above written.




 
[GUARANTOR]






  By: _____________________

 
Name:

 
  Title:


Exhibit B - 10
 
 

--------------------------------------------------------------------------------

 

Exhibit C




FORM OF REVOLVING CREDIT LOAN /
SWING LOAN / LETTER OF CREDIT REQUEST


JPMorgan Chase Bank, N.A.,
  as Administrative Agent
383 Madison Avenue, 40th Floor
New York, New York  10179
Attention:                      Marc E.
Costantino                                (Fax: 212-270-3513)






This Loan Request is made pursuant to [§2.5 / §3.1.2] of the Third Amended and
Restated Revolving Credit Agreement dated as of October 21, 2011 among Mack-Cali
Realty, L.P. (the “Borrower”), JPMorgan Chase Bank, N.A., individually and as
Administrative Agent, Swing Lender and Fronting Bank, Bank of America, N.A.,
individually and as Syndication Agent and certain other parties as provided
therein (as the same may now or hereafter be amended from time to time, the
“Credit Agreement”).  Unless otherwise defined herein, the terms used in this
Loan Request have the meanings given them in the Credit Agreement.


1.  The Borrower hereby requests:


____ Revolving Credit Loan
____ Swing Loan
____ Letter of Credit


2.  The principal amount of the Revolving Credit Loan or Swing Loan or the
amount of the Letter of Credit requested in this Loan Request is:


$_______________


3.  The proposed Drawdown Date of the Revolving Credit Loan / Swing Loan or date
of issue, extension or renewal of the Letter of Credit requested in this Loan
Request is:


_________ ____, 20__


4.  The Interest Period requested for the Revolving Credit LIBOR Rate Loan
requested in this Loan Request (if any) is:


___________________


5.  The Type of Revolving Credit Loan being requested in this Loan Request (if
any) is:
 



Exhibit C - 1
 
 

--------------------------------------------------------------------------------

 


_____ Alternate Base Rate Loan
_____ LIBOR Rate Loan


6.  Please disburse the proceeds of the requested Revolving Credit Loan or Swing
Loan as follows:




















WITNESS my hand this ___ day of _______, 20__.


MACK-CALI REALTY, L.P.


By:           Mack-Cali Realty Corporation, its general partner




By: _____________________________
  Name:
  Title:


[Chief Financial Officer/Chief Executive Officer/Senior Vice President of
Finance/Executive Vice President/President]





Exhibit C - 2
 
 

--------------------------------------------------------------------------------

 

Exhibit D-1




COMPLIANCE CERTIFICATE OF CHIEF FINANCIAL OFFICER OR
CHIEF EXECUTIVE OFFICER OR SENIOR VICE PRESIDENT OF
FINANCE OR EXECUTIVE VICE PRESIDENT OR PRESIDENT


(Loan Request)


The undersigned Chief Financial Officer/ Chief Executive Officer/ Senior Vice
President of Finance/ Executive Vice President/ President of Mack-Cali Realty
Corporation (“MCRC”), the general partner of Mack-Cali Realty, L.P. (the
“Borrower”), HEREBY CERTIFIES THAT:


This Compliance Certificate is furnished pursuant to §2.5(iv)(c), §2A.9 and/or
§11.1 of the Third Amended and Restated Revolving Credit Agreement dated as of
October 21, 2011 among the Borrower, JPMorgan Chase Bank, N.A., individually and
as Administrative Agent, Swing Lender and Fronting Bank, Bank of America, N.A.,
individually and as Syndication Agent, certain other Lenders and other parties
as provided therein (as the same may now or hereafter be amended from time to
time, the “Credit Agreement”).  Unless otherwise defined herein, the terms used
in this Compliance Certificate and Schedule 1 attached hereto have the meanings
given them in the Credit Agreement.


Schedule 1 attached hereto sets forth the financial data and computations
evidencing the compliance of the Borrower and its subsidiaries (as defined in
the Credit Agreement) with the covenants contained in §9.1 and §9.6 of the
Credit Agreement on a pro-forma basis after giving effect to the requested
Revolving Credit Loan, Swing Loan, Competitive Bid Loan and/or Letter of Credit,
all of which data and computations, to the knowledge and belief of the chief
financial officer or chief executive officer or senior vice president of finance
or executive vice president or president executing and delivering this
Compliance Certificate on behalf of the Borrower (the “Chief Financial Officer”
or “Chief Executive Officer” or “Senior Vice President of Finance” or “Executive
Vice President” or “President” as the case may be), are true, complete and
correct.


The activities of the Borrower, MCRC and their respective Subsidiaries and
subsidiaries (as defined in the Credit Agreement) since the date of the last
Compliance Certificate submitted by the Borrower to the Agent have been reviewed
by the Chief Financial Officer/ Chief Executive Officer/ Senior Vice President
of Finance/ Executive Vice President/ President and/or by employees or agents
under his/her immediate supervision.  Based upon such review, to the knowledge
and belief of the Chief Financial Officer/ Chief Executive Officer/ Senior Vice
President of Finance/ Executive Vice President/ President, both before and after
giving effect to the requested Revolving Credit Loan, Swing Loan, Competitive
Bid Loan and/or Letter of Credit, (1) no Default or Event of Default exists on
the date hereof or will exist under the Credit Agreement or any other Loan
Document on the Drawdown Date of such Loan or the date of [issue] [extension or
renewal] of such Letter of Credit, and (2) after taking into account such
requested Loan or Letter of Credit, no Default or Event of Default will exist as
of the Drawdown Date or the date of [issue] [extension or renewal] of such
Letter of Credit, or thereafter.
 



Exhibit D-1 - 1
 
 

--------------------------------------------------------------------------------

 


To the knowledge and belief of the Chief Financial Officer/ Chief Executive
Officer/ Senior Vice President of Finance/ Executive Vice President/ President,
each of the representations and warranties of the Borrower and MCRC contained in
the Credit Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true as of
the date as of which they were made and is also true at and as of the date
hereof and will be true at and as of the time of the making of the requested
Loan or the [issuance] [extension or renewal] of the requested Letter of Credit,
with the same effect as if made at and as of that time (except to the extent of
changes resulting from transactions contemplated or not prohibited by the Credit
Agreement or the other Loan Documents and changes occurring in the ordinary
course of business, and except to the extent that such representations and
warranties relate expressly to an earlier date) or to the extent of a
Non-Material Breach, the effect of which is included in the Schedule 1
calculations as required by the Credit Agreement.


The Chief Financial Officer/ Chief Executive Officer/ Senior Vice President of
Finance/ Executive Vice President/ President certifies that he/she is authorized
to execute and deliver this Compliance Certificate on behalf of the Borrower.


WITNESS our hands this __ day of ___________, 20__.


MACK-CALI REALTY, L.P.


By: Mack-Cali Realty Corporation, its general partner




By: ______________________________
  Name:
  Title:



Exhibit D-1 - 2
 
 

--------------------------------------------------------------------------------

 

Exhibit D-2




COMPLIANCE CERTIFICATE OF CHIEF FINANCIAL OFFICER
OR SENIOR VICE PRESIDENT OF FINANCE


(MCRLP Financial Statements)


The undersigned Chief Financial Officer/ Senior Vice President of Finance of
Mack-Cali Realty Corporation (“MCRC”), the general partner of Mack-Cali Realty,
L.P. (the “Borrower”), HEREBY CERTIFIES THAT:


This Compliance Certificate is furnished pursuant to §7.4(c) of the  Third
Amended and Restated Revolving Credit Agreement dated as of October 21, 2011
among the Borrower, JPMorgan Chase Bank, N.A., individually and as
Administrative Agent, Swing Lender and Fronting Bank, Bank of America, N.A.,
individually and as Syndication Agent, certain other Lenders and other parties
as provided therein (as the same may now or hereafter be amended from time to
time, the “Credit Agreement”).  Unless otherwise defined herein, the terms used
in this Compliance Certificate and Schedule 1 attached hereto have the meanings
given them in the Credit Agreement.


As required by §7.4(c) of the Credit Agreement, financial statements of the
Borrower and its subsidiaries (as defined in the Credit Agreement) for the
[year] [quarter] ended ______, 20__ (the “Financial Statements”) prepared in
accordance with GAAP in all material respects (subject, in the case of quarterly
statements, to year-end adjustments none of which are anticipated to be
materially adverse, except as specifically disclosed in this Compliance
Certificate) accompany this Compliance Certificate.  The Financial Statements
present fairly the financial position of the Borrower and its subsidiaries (as
defined in the Credit Agreement) as at the date thereof and the results of
operations of the Borrower and its subsidiaries for the period covered thereby.


Schedule 1 attached hereto sets forth the financial data and computations
evidencing the compliance of the Borrower and its subsidiaries with the
covenants contained in §8.6 and §9 of the Credit Agreement, all of which data
and computations, to the knowledge and belief of the chief financial officer or
senior vice president of finance executing and delivering this Compliance
Certificate on behalf of the Borrower (the “Chief Financial Officer” or “Senior
Vice President of Finance”), are true, complete and correct.
 



Exhibit D-2 - 1
 
 

--------------------------------------------------------------------------------

 


The activities of the Borrower and its subsidiaries (as defined in the Credit
Agreement) during the period covered by the Financial Statements have been
reviewed by the Chief Financial Officer/ Senior Vice President of Finance and/or
by employees or agents under his immediate supervision.  Based upon such review,
during the period covered by the Financial Statements, and as of the date of
this Certificate, no Default or Event of Default has occurred and is continuing,
except as specifically disclosed in this Compliance Certificate.


The Chief Financial Officer/ Senior Vice President of Finance certifies that he
is authorized to execute and deliver this Compliance Certificate on behalf of
the Borrower.


WITNESS our hands this __ day of ___________, 20__.




MACK-CALI REALTY, L.P.


By: Mack-Cali Realty Corporation, its general partner




By: ______________________________
  Name:
  Title:



Exhibit D-2 - 2
 
 

--------------------------------------------------------------------------------

 

Exhibit D-3




COMPLIANCE CERTIFICATE
OF CHIEF FINANCIAL OFFICER OR
SENIOR VICE PRESIDENT OF FINANCE


(MCRC Financial Statements)


The undersigned Chief Financial Officer/ Senior Vice President of Finance of
Mack-Cali Realty Corporation (“MCRC”) HEREBY CERTIFIES THAT:


This Compliance Certificate is furnished pursuant to §7.4(c) of the Third
Amended and Restated Revolving Credit Agreement dated as of October 21, 2011
among Mack-Cali Realty, L.P. (the “Borrower”), JPMorgan Chase Bank, N.A.,
individually and as Administrative Agent, Swing Lender and Fronting Bank, Bank
of America, N.A., individually and as Syndication Agent, certain other Lenders
and other parties as provided therein (as the same may now or hereafter be
amended from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, the terms used in this Compliance Certificate and Schedule 1 attached
hereto have the meanings given them in the Credit Agreement.


As required by §7.4(c) of the Credit Agreement, financial statements of MCRC and
its respective subsidiaries (as defined in the Credit Agreement) for the [year]
[quarter] ended ______, 20__ (the “Financial Statements”) prepared in accordance
with GAAP in all material respects (subject, in the case of quarterly
statements, to year-end adjustments none of which are anticipated to be
materially adverse, except as specifically disclosed in this Compliance
Certificate) accompany this Compliance Certificate.  The Financial Statements
delivered herewith present fairly the financial position of MCRC and its
subsidiaries (as defined in the Credit Agreement) as at the date thereof and the
results of operations of MCRC and its subsidiaries for the period covered
thereby.


The activities of MCRC and its subsidiaries (as defined in the Credit Agreement)
during the period covered by the Financial Statements have been reviewed by the
chief financial officer/ senior vice president of finance of MCRC and/or by
employees or agents under his immediate supervision.  Based upon such review,
during the period covered by the Financial Statements, and as of the date of
this Certificate, no Default or Event of Default has occurred and is continuing,
except as specifically disclosed in this Compliance Certificate.

Exhibit D-3 - 1
 
 

--------------------------------------------------------------------------------

 

WITNESS our hands this __ day of ___________, 20__.




MACK-CALI REALTY CORPORATION




By: ______________________________
  Name:
  Title:



Exhibit D-3 - 2
 
 

--------------------------------------------------------------------------------

 

Exhibit D-4




COMPLIANCE CERTIFICATE OF CHIEF FINANCIAL OFFICER OR
CHIEF EXECUTIVE OFFICER OR SENIOR VICE PRESIDENT OF
FINANCE OR EXECUTIVE VICE PRESIDENT OR PRESIDENT


[(Merger, Consolidation or Reorganization)] [(Disposition of Unencumbered
Property or Disposition of other Real Estate)] [(Closing Compliance
Certificate)]


The undersigned Chief Financial Officer/ Chief Executive Officer/ Senior Vice
President of Finance/ Executive Vice President/ President of Mack-Cali Realty
Corporation (“MCRC”), the general partner of Mack-Cali Realty, L.P. (the
“Borrower”), HEREBY CERTIFIES THAT:


This Compliance Certificate is furnished pursuant to [§8.3(a)], [§8.3(b)(i)],
[§8.3(b)(ii)], [§8.3(b)(iii)] or [§10.11] of the Third Amended and Restated
Revolving Credit Agreement dated as of October 21, 2011 among the Borrower,
JPMorgan Chase Bank, N.A., individually and as Administrative Agent, Swing
Lender and Fronting Bank, Bank of America, N.A., individually and as Syndication
Agent, certain other Lenders and other parties as provided therein (as the same
may now or hereafter be amended from time to time, the “Credit Agreement”).  The
Borrower hereby gives the Administrative Agent notice of [a merger,
consolidation or reorganization pursuant to §8.3(a) of the Credit Agreement]
[the intention to Sell an Unencumbered Property or to grant an Indebtedness Lien
on an Unencumbered Property pursuant to §8.3(b)(i) or §8.3(b)(ii) or for other
Real Estate in the case of §8.3(b)(i) or § 8.3(b)(iii) of the Credit Agreement
or to release from an escrow account Eligible Cash 1031 Proceeds from the
exchange of Real Estate under §1031 of the Code pursuant to §8.3(b)(i) or
§8.3(b)(ii)]1.  Unless otherwise defined herein, the terms used in this
Compliance Certificate and Schedule 1 attached hereto have the meanings
described in the Credit Agreement.


Schedule 1 attached hereto sets forth the financial data and computations
evidencing the compliance of the Borrower and its subsidiaries (as defined in
the Credit Agreement) with the covenants contained in §9 of the Credit Agreement
on a pro forma basis after giving effect to [such merger, consolidation or
reorganization] [such proposed Sale or Indebtedness Lien] [the Closing Date] and
all liabilities, fixed or contingent, pursuant thereto, all of which data and
computations, to the knowledge and belief of the chief financial officer or
chief executive officer or senior vice president of finance or executive vice
president or president executing and delivering this Compliance Certificate on
behalf of the Borrower (the “Chief Financial Officer” or “Chief Executive
Officer” or “Senior Vice President of Finance” or “Executive Vice President” or
“President”, as the case may be), are true, complete and correct.
 
_________________________________
 
1 Omit this sentence for Compliance Certificate delivered at closing pursuant to
§10.11 of the Credit Agreement

 



Exhibit D-4 - 1
 
 

--------------------------------------------------------------------------------

 

 
 
The activities of the Borrower, MCRC and their respective Subsidiaries and
subsidiaries (as defined in the Credit Agreement) have been reviewed by the
Chief Financial Officer/ Chief Executive Officer/ Senior Vice President of
Finance/ Executive Vice President/ President and/or by employees or agents under
his/her immediate supervision.  Based upon such review, to the best knowledge
and belief of the Chief Financial Officer/ Chief Executive Officer/ Senior Vice
President of Finance/ Executive Vice President/ President,


[(for §8.3(b)(i)) both before and after giving effect to the proposed Sale or
Indebtedness Lien [or the proposed release of Eligible Cash 1031 Proceeds], no
Default or Event of Default exists or will exist under any Loan Document.]


[(for §8.3(b)(ii) or (iii)) a Default or Event of Default has occurred and is
continuing, but (a) the Borrower intends to (i) apply the net proceeds of the
proposed Sale or Indebtedness Lien to the repayment of the Loan, (ii) segregate
the net proceeds in an escrow account and apply them solely to a qualified,
deferred exchange under §1031 of the Code or (iii) complete an exchange for
other real property of equivalent value under §1031 of the Code, which real
property will become an Unencumbered Property upon acquisition and (b) after
serving effect to the proposed Sale or Indebtedness Lien, no Default or Event of
Default would occur and be continuing.]


The Chief Financial Officer/ Chief Executive Officer/ Senior Vice President of
Finance/ Executive Vice President/ President certifies that he/she is authorized
to execute and deliver this Compliance Certificate on behalf of the Borrower and
MCRC.


WITNESS our hands this __ day of ___________, 20__.


MACK-CALI REALTY, L.P.


By: Mack-Cali Realty Corporation, its general partner




By: ______________________________
  Name:
  Title:
  Title:
 
 
 

Exhibit D-4 - 2
 
 

--------------------------------------------------------------------------------

 

Exhibit E


FORM OF CLOSING CERTIFICATE


[LETTERHEAD OF MACK-CALI REALTY, L.P.]


October 21, 2011


JPMorgan Chase Bank, N.A., individually
  and as Administrative Agent, and the other
  lending institutions party to the Credit
  Agreement described below
383 Madison Avenue, 40th Floor
New York, New York  10179


 
Re:
Closing Certificate under the Third Amended and Restated Revolving Credit
Agreement dated as of October 21, 2011 (the “Credit Agreement”)



Ladies and Gentlemen:


The undersigned hereby certifies to you, in accordance with the provisions of
§10.11 of the Credit Agreement, that (a) the representations and warranties of
the Borrower contained in the Credit Agreement and in each document and
instrument delivered pursuant to or in connection therewith are true as of the
date hereof, (b) no Default or Event of Default has occurred and is continuing
on the date hereof, and (c) all Real Estate which is an Unencumbered Property on
the date hereof, to the knowledge of the undersigned, (i) is not subject to any
Liens (including any such Liens imposed by the organizational documents of the
owner of such asset but excluding Permitted Liens), (ii) is not the subject of a
Disqualifying Environmental Event and (iii) otherwise qualifies as an
Unencumbered Property pursuant to the definition thereof.


Unless otherwise defined herein, the terms used in this Closing Certificate have
the meanings given them in the Credit Agreement.


Very Truly Yours,


MACK-CALI REALTY, L.P.


By: Mack-Cali Realty Corporation, its general partner




By: ______________________________
  Name:
  Title:

Exhibit E - 1
 
 

--------------------------------------------------------------------------------

 

Exhibit F




FORM OF
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
________________________ (the “Assignor”) and _________________________ (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
amended and restated, or modified and in effect from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
Subject to the terms and conditions of this Assignment and Assumption Agreement
and §18.1 and §18.2 of the Credit Agreement, for an agreed consideration, the
Assignor hereby irrevocably sells and assigns to the Assignee, and the Assignee
hereby irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(a) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities), provided, however, that the Assignor shall retain its rights
to be indemnified pursuant to §16 of the Credit Agreement with respect to any
claims or actions arising prior to the Effective Date and (b) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above, except to the extent related to or arising out of the rights
that the Assignor retained pursuant to clause (a) above (the rights and
obligations sold and assigned pursuant to clauses (a) and (b) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 


 
1.
Assignor:
   



 
2.
Assignee:
   

 
[and is an Affiliate of ______________2]

 
_________________________
 
2 Select Lender as applicable.
 
 



Exhibit F - 1
 
 

--------------------------------------------------------------------------------

 


 
3.
Borrower:
MACK-CALI REALTY, L.P.



 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A.,

 
as the administrative agent under the Credit Agreement



 
5.
Credit Agreement:
The Third Amended and Restated Revolving Credit Agreement, dated as of October
21, 2011, among the Borrower, JPMorgan Chase Bank, N.A., individually and as
Administrative Agent, Swing Lender and Fronting Bank, Bank of America, N.A.,
individually and as Syndication Agent, certain other Lenders and other parties
as provided therein.



 
6.
Assigned Interest:

Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders (including LC
Disbursements)*
Amount of Commitment/Loans Assigned (including participations in Letters of
Credit)*
Percentage Assigned of Commitment/Loans3
Commitment
 
$
 
$
 
            %
Revolving Loans
 
$
 
$
 
            %
Competitive Bid Loans
 
$
 
$
 
            %
Letter of Credit Participations Interest
 
$
 
$
 
            %
Swingline Loan Participations Interest
 
$
 
$
 
            %





 
[7.
Trade Date:
______________]4



 
8.
Fee:
The [Assignor/Assignee] shall pay the Administrative Agent the fee required by
the Credit Agreement prior to the Effective Date.



_____________________________________
 
 
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 



Exhibit F - 2
 
 

--------------------------------------------------------------------------------

 

 
 
 
Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 

Exhibit F - 3
 
 

--------------------------------------------------------------------------------

 



The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
 
[NAME OF ASSIGNOR]



By:______________________________
Name:
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By:______________________________
Name:
Title:


Consented to and Accepted:


JPMORGAN CHASE BANK, N.A.,
acting in its capacity as Administrative
Agent, Swing Lender and Fronting Bank


By:  ________________________                                                      
Name:
Title:




Consented to:


MACK-CALI REALTY, L.P.





By:  ________________________                                                      
Name:
Title:



Exhibit F - 4
 
 

--------------------------------------------------------------------------------

 

ANNEX 1


Reference is made to the Third Amended and Restated Revolving Credit Agreement,
dated as of October 21, 2011, among the Borrower, JPMorgan Chase Bank, N.A.,
individually and as Administrative Agent, Swing Lender and Fronting Bank, Bank
of America, N.A., individually and as Syndication Agent, certain other Lenders
and other parties as provided therein (as the same may now or hereafter be
amended from time to time, the “Credit Agreement”).  Capitalized terms used but
not defined herein shall have the meanings given to them in the Assignment and
Assumption to which this annex is attached and if not defined therein, shall
have the meanings given to them in the Credit Agreement.


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.         Representations and Warranties.


1.1         Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
MCRC, the Borrower, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by MCRC, the Borrower, any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.


1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, and it is
an Eligible Assignee, (ii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, and (iii) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to §§6.4
and 7.4 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, (iv) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee, and (v) if the Assignee is not
already a Lender under the Credit Agreement, attached to this Assignment and
Assumption is an Administrative Questionnaire duly completed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 



Exhibit F - 5
 
 

--------------------------------------------------------------------------------

 


2.      Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date.  The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.


3.      General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.



Exhibit F - 6
 
 

--------------------------------------------------------------------------------

 



Exhibit G




FORM OF COMPETITIVE BID NOTE
 
$________________ _____________ ___, 20___
 
 
FOR VALUE RECEIVED, the undersigned MACK-CALI REALTY, L.P., a Delaware limited
partnership (the “Borrower”), promises to pay to the order of __________________
(the “Lender”) at the Administrative Agent’s Head Office (as defined in the
Credit Agreement referred to below):
 
(a)  on [insert applicable maturity, which is last day of Interest Period] (the
“Bid Maturity Date”) the principal amount of ________________ DOLLARS
($______________) or, if less, the aggregate unpaid principal amount of
Competitive Bid Loans advanced by the Lender to the Borrower pursuant to the
Third Amended and Restated Revolving Credit Agreement dated as of October 21,
2011 (as amended and in effect from time to time, the “Credit Agreement”), among
the Borrower, the Lender, JPMorgan Chase Bank, N.A., individually and as
Administrative Agent, Swing Lender and Fronting Bank, Bank of America, N.A.,
individually and as Syndication Agent, and the other parties thereto; and
 
(b)  interest on the principal balance hereof from time to time outstanding from
the Closing Date under the Credit Agreement through and including the Bid
Maturity Date hereof at the times provided in the Credit Agreement and at the
rate of ______%.
 
This Note evidences borrowings under and has been issued by the Borrower in
accordance with the terms of the Credit Agreement.  The Lender and any holder
hereof pursuant to the Credit Agreement or by operation of law is entitled to
the benefits of the Credit Agreement and the other Loan Documents, and may
enforce the agreements of the Borrower contained therein, and any holder hereof
may exercise the respective remedies provided for thereby or otherwise available
in respect thereof, all in accordance with the respective terms thereof.  All
capitalized terms used in this Note and not otherwise defined herein shall have
the same meanings herein as in the Credit Agreement.
 
The Borrower irrevocably authorizes the Lender to make or cause to be made, at
or about the time of the Drawdown Date of any Competitive Bid Loan or at the
time of receipt of any payment of principal of this Note, an appropriate
notation on the grid attached to this Note, or the continuation of such grid, or
any other similar record, including computer records, reflecting the making of
such Competitive Bid Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of the Competitive Bid Loans set forth on the
grid attached to this Note, or the continuation of such grid, or any other
similar record, including computer records, maintained by the Lender with
respect to any Competitive Bid Loans shall be prima facie evidence of the
principal amount thereof owing and unpaid to the Lender, but the failure to
record, or any error in so recording, any such amount on any such grid,
continuation or other record shall not limit or otherwise affect the obligations
of the Borrower hereunder or under the Credit Agreement to make payments of
principal of and interest on this Note when due to the extent of the unpaid
principal and interest amount as of any date of determination.
 



Exhibit G - 1
 
 

--------------------------------------------------------------------------------

 

The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.
 
If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.
 
No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.
 
The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.
 
THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  THE BORROWER
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND THE
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS
SPECIFIED IN §19 OF THE CREDIT AGREEMENT.  THE BORROWER HEREBY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
 
This Note shall be deemed to take effect as a sealed instrument under the laws
of the State of New York.

Exhibit G - 2
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have caused this Competitive Bid Note to be
signed in its name and its seal to be impressed thereon by its duly authorized
officer as of the day and year first above written.
 
[Corporate Seal]
 
MACK-CALI REALTY, L.P.
 
 
By:  Mack-Cali Realty Corporation, its General Partner

 
By:  ______________________________________                                                              
 
Name:

 
Title:








Exhibit G - 3
 
 

--------------------------------------------------------------------------------

 




   
Amount of
Balance of
   
Amount
Principal Paid
Principal
Notation
Date
of Loan
or Prepaid
Unpaid
Made By:
                                                                               
                                                                               
                                                                               
                                                           


Exhibit G - 4
 
 

--------------------------------------------------------------------------------

 

Exhibit H




FORM OF COMPETITIVE BID QUOTE REQUEST


JPMorgan Chase Bank, N.A.,
  as Administrative Agent
383 Madison Avenue, 40th Floor
New York, New York  10179
Attention:                      Marc E.
Costantino                                (Fax: 212-270-3513)


 
Re:           Competitive Bid Quote Request
 


 
This Competitive Bid Quote Request is given in accordance with §2A.3 of the
Third Amended and Restated Revolving Credit Agreement (as amended from time to
time, the “Credit Agreement”) dated as of October 21, 2011 by and among (a)
Mack-Cali Realty, L.P. (the “Borrower”), (b) JPMorgan Chase Bank, N.A., Bank of
America, N.A. and the other lending institutions listed on Schedule 1.2 thereto
(collectively, the “Lenders”) (c) JPMorgan Chase Bank, N.A., individually and as
Administrative Agent for the Lenders, Swing Lender and Fronting Bank (the
“Administrative Agent”) and (d) Bank of America, N.A., individually and as
Syndication Agent.  Capitalized terms which are used herein without definition
and which are defined in the Credit Agreement shall have the same meanings
herein as in the Credit Agreement.
 
The Borrower hereby requests that the Agent obtain quotes for a
[LIBOR][Absolute] Competitive Bid Loan based upon the following:
 
 
1.
The requested Drawdown Date of the Competitive Bid Loan shall be
__________________, 20___.5/

 
 
2.
The aggregate amount of the Competitive Bid Loans shall be $_______________.6/

 
 
3.
The duration of the Interest Period applicable hereto shall be
_______________.7/

 
 
 
 
_________________________________

5/      The date must be a Business Day.
 
6/
This amount shall be $5,000,000 or larger multiple of $1,000,000.

 
7/
The stated Interest Period is subject to the provisions of the definition of
Interest Period.


Exhibit H - 1
 
 

--------------------------------------------------------------------------------

 

Very truly yours,


MACK-CALI REALTY, L.P.
By:  Mack-Cali Realty Corporation, its GeneralPartner
 


 
Name:

 
Title:



[Chief Financial Officer/Chief Executive Officer/Senior Vice President of
Finance/Executive Vice President/President]





Exhibit H - 2
 
 

--------------------------------------------------------------------------------

 

Exhibit I




FORM OF INVITATION FOR COMPETITIVE BID QUOTES




_______________, 20___


[Name of Lender]
[Address]


Attn:  ____________________
 
Re:           Invitation for Competitive Bid Quotes


Reference is hereby made to that certain Third Amended and Restated Revolving
Credit Agreement (as amended and in effect from time to time, the “Credit
Agreement”) dated as of October 21, 2011 by and among (a) Mack-Cali Realty, L.P.
(the “Borrower”), (b) JPMorgan Chase Bank, N.A., Bank of America, N.A. and the
other lending institutions listed on Schedule 1.2 thereto (collectively, the
“Lenders”) (c) JPMorgan Chase Bank, N.A., individually and as Administrative
Agent for the Lenders, Swing Lender and Fronting Bank (the “Administrative
Agent”) and (d) Bank of America, N.A., individually and as Syndication
Agent.  Capitalized terms which are used herein without definition and which are
defined in the Credit Agreement shall have the same meanings herein as in the
Credit Agreement.


Pursuant to §2A.3 of the Credit Agreement, you are invited to submit a
competitive bid quote to the Borrower for the following proposed
[LIBOR][Absolute] Competitive Bid Loan(s):


Requested Drawdown Date
Principal Amount
Interest Period
           



Such Competitive Bid Quotes should specify a Competitive Bid Margin in the case
of a requested LIBOR Competitive Bid Loan, or a Competitive Bid Rate in the case
of a requested Absolute Competitive Bid Loan.


All Competitive Bid Quotes must be submitted to the Administrative Agent by
telex or facsimile transmission at its offices as specified in or pursuant to
§19 of the Credit Agreement not later than (a) 10:00 a.m. (New York City time)
on the third LIBOR Business Day prior to the proposed Drawdown Date, in the case
of a LIBOR Competitive Bid Loan, or (b) 10:00 a.m. (New York City time) on the
proposed Drawdown Date in the case of an Absolute Competitive Bid
Loan.8/  Quotes received after these deadlines will not be forwarded to the
Borrower.
 
________________________________
 
 
8/
The Administrative Agent may submit Competitive Bid Quotes in its capacity as a
Lender only if submitted to the Borrower not later than (a) one hour prior to
the deadline for the other Lenders, in the case of a LIBOR Competitive Bid Loan
or (b) 15 minutes prior to the deadline for the other Lenders, in the case of an
Absolute Competitive Bid Loan.


 



Exhibit I - 1
 
 

--------------------------------------------------------------------------------

 

 
Submitted bids must be for $1,000,000 or a larger multiple of $500,000 and may
not exceed the aggregate principal amount of Competitive Bid Loans for which
offers were requested.  All Competitive Bid Quotes should be submitted in
substantially the form of Exhibit J to the Credit Agreement.  Please follow-up
your submitted written bids with telephone verification to confirm receipt.


 
Very truly yours,



 
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT





By:    __________________________________
Name:
Title:
 
_______________________________________________________________________________________________________________________________________________________________________________________________________________
 
 


 
Exhibit I - 2
 
 

--------------------------------------------------------------------------------

 

Exhibit J




FORM OF COMPETITIVE BID QUOTE


JPMorgan Chase Bank, N.A.,
  as Administrative Agent
383 Madison Avenue, 40th Floor
New York, New York  10179
Attention:                      Marc E.
Costantino                                (Fax: 212-270-3513)


Re:           Competitive Bid Quote to Mack-Cali Realty, L.P.


This Competitive Bid Quote is given in accordance with §2A.5 of the Third
Amended and Restated Revolving Credit Agreement (as amended or modified from
time to time, the “Credit Agreement”) dated as of October 21, 2011 by and among
(a) Mack-Cali Realty, L.P. (the “Borrower”), (b) JPMorgan Chase Bank, N.A., Bank
of America, N.A. and the other lending institutions listed on Schedule 1.2
thereto (collectively, the “Lenders”) (c) JPMorgan Chase Bank, N.A.,
individually and as Administrative Agent for the Lenders, Swing Lender and
Fronting Bank (the “Administrative Agent”) and (d) Bank of America, N.A.,
individually and as Syndication Agent.  Capitalized terms used herein shall have
the meanings ascribed thereto in the Credit Agreement.


In response to the Competitive Bid Quote Request of the Borrower dated
_________________, 20___, we hereby make the following [LIBOR][Absolute]
Competitive Bid Quote on the following terms:


1.           Quoting Lender :  _____________________


2.           Person to contact at Quoting Lender:  _______________


3.           Drawdown Date:9/  _____________________


4.           We hereby offer to make Competitive Bid Loan(s) in the following
maximum principal amounts for the following Interest Period(s) and at the
following rates:


Maximum
Principal Amount10/
 
Interest Period11/
Competitive
 Bid Margin12/
Competitive
Bid Rate13/





_______________________________
 
9/      As specified in the related Competitive Bid Quote Request.
 
10/The principal amount bid for each Interest Period may not exceed the
principal amount requested.  Competitive Bid Quotes must be made for at least
$1,000,000 or a larger multiple of $500,000, and in accord with the other
provisions of §2A.5(b)(ii) of the Credit Agreement.

 



Exhibit J - 1
 
 

--------------------------------------------------------------------------------

 



We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate(s) us to make the Competitive Bid Loan(s) for which any
offer(s) [is][are] accepted, in whole or in part.




Very truly yours,


[NAME OF LENDER]




By:    ____________________________
Name:
Title:


Dated:  __________________




[We intend to fund this proposed Competitive Bid Loan through our Designated
Bank, which is ________________.]



____________________________________________________________________________________________________________________________________
 
 
11/   As specified in the related Competitive Bid Quote Request.
 
12/   To be specified in the case of a LIBOR Competitive Bid Loan, in accord
with the provisions of §2A.5(b)(iv) of the Credit Agreement.
 
13/   To be specified in the case of an Absolute Competitive Bid Loan, in accord
with the provisions of §2A.5(b)(v) of the Credit Agreement.

Exhibit J - 2
 
 

--------------------------------------------------------------------------------

 

Exhibit K




FORM OF NOTICE OF ACCEPTANCE OR
NON-ACCEPTANCE OF COMPETITIVE BID QUOTE(S)


MACK-CALI REALTY, L.P.


Under §2A.7 of the Third Amended and Restated Revolving Credit Agreement (the
“Credit Agreement”)
dated as of _________ ___, 201_


Date of Competitive Bid Loan
Quote:                                                                                     
Type of Competitive Bid Loan
Requested:                                                                                                [LIBOR][Absolute]
Requested Drawdown
Date:                                                                                     




Mack-Cali Realty, L.P. hereby accepts the following Competitive Bid Quote(s):


 
Principal
Amount of Quote
 
 
Interest Period(s)
Competitive Bid
Rate/Competitive
Bid Margin
 
 
Lender
               



Mack-Cali Realty, L.P. hereby rejects the following Competitive Bid Quote(s):


 
Principal
Amount of Quote
 
 
Interest Period(s)
Competitive Bid
Rate/Competitive
Bid Margin
 
 
Lender
               



The accepted and rejected Competitive Bid Quotes described above constitute all
Competitive Bid Quotes submitted by the Lenders in accordance with §2A.5 of the
Credit Agreement.



Exhibit K - 1
 
 

--------------------------------------------------------------------------------

 

 
MACK-CALI REALTY, L.P.



 
By:  Mack-Cali Realty Corporation,

 
 its General Partner



By:    _________________________________
Name:
Title:


[Chief Financial Officer/Chief Executive Officer/Senior Vice President of
Finance/Executive Vice President/President]


Date: _________________



Exhibit K - 2
 
 

--------------------------------------------------------------------------------

 

Exhibit L




FORM OF NOTICE OF CONTINUATION/CONVERSION


__________ ___, 20__


JPMorgan Chase Bank, N.A.,
  as Administrative Agent
383 Madison Avenue, 40th Floor
New York, New York  10179
Attention:                      Marc E.
Costantino                                (Fax: 212-270-3513)




Ladies and Gentlemen:
 
Reference is made to that certain Third Amended and Restated Revolving Credit
Agreement dated as of October 21, 2011 (such agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein without definition shall have the
respective meanings assigned to those terms in the Credit Agreement) among
Mack-Cali Realty, L.P. as the Borrower, the institutions from time to time party
thereto as Lenders, JPMorgan Chase Bank, N.A., as Administrative Agent, Swing
Lender and Fronting Bank and Bank of America, N.A., as Syndication Agent.  The
Borrower hereby gives you notice pursuant to §§2.6 or 2.1(b)(ii) of the Credit
Agreement for the [Revolving Credit Loans/Swing Loans] specified below that they
elect to:
 
1. [Continue as Revolving Credit LIBOR Rate Loans $____________ in aggregate
principal amount of the outstanding Revolving Credit LIBOR Rate Loans, the
current Interest Period of which ends on ______________, 20___].
 
2. [Convert to [Alternate Base Rate Loans] [Revolving Credit LIBOR Rate Loans]
$______________ in aggregate principal amount of the outstanding [Revolving
Credit LIBOR Rate Loans] [Alternate Base Rate Loans], the current Interest
Period of which ends on _____________].
 
3. [Convert to Alternate Base Rate Loans $_____________ in aggregate principal
amount of the outstanding Swing Loans.]
 
4. The date for such [continuation] [and] [conversion] shall be _______________.
 
5. [The Interest Period for such continued or converted (as applicable)
Revolving Credit LIBOR Rate Loans is requested to be [a _________________ month
period].
 
 



Exhibit L - 1
 
 

--------------------------------------------------------------------------------

 

 
The Borrower hereby certifies to the Agent and each of the Lenders that on the
date hereof there are no prohibitions under the Credit Agreement to the
requested conversion/continuation, no such prohibitions will exist on the date
of the requested conversion/continuation, the requested [conversion]
[continuation] is in accordance with the provisions of §§2.6 or 2.1(b)(ii) of
the Credit Agreement.
 
Executed as of this _____ day of ___________, 20___.
 
MACK-CALI REALTY CORPORATION, as Borrower Representative
 
By: _____________________________________________                                                               
Its: _____________________________________________


[Chief Financial Officer/Chief Executive Officer/Senior Vice President of
Finance/Executive Vice President/President]





Exhibit L - 2
 
 

--------------------------------------------------------------------------------

 

Exhibit M




FORM OF DESIGNATED BANK NOTE
 
$______________ __________ ____, 20__
 
 
FOR VALUE RECEIVED, the undersigned MACK-CALI REALTY, L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to the order of
__________________ (the “Designated Bank”) at the Administrative Agent’s Head
Office (as defined in the Credit Agreement defined below):
 
(a)  on [insert applicable date, which is the last day of the Interest Period]
(the “Bid Maturity Date”) the principal amount of __________________________
Dollars ($_______________) or, if less, the aggregate unpaid principal amount of
Competitive Bid Loans advanced by the Lender to the Borrower pursuant to the
Third Amended and Restated Revolving Credit Agreement dated as of October 21,
2011 (as amended and in effect from time to time, the “Credit Agreement”), among
the Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent, Swing Lender
and Fronting Bank, Bank of America, N.A., as Syndication Agent, and the other
parties thereto; and
 
(b)  interest on the principal balance hereof from time to time outstanding from
the Closing Date under the Credit Agreement through and including the Bid
Maturity Date hereof at the times provided in the Credit Agreement and at the
rate of __%.
 
This Designated Bank Note evidences borrowings under and has been issued by the
Borrower in accordance with the terms of the Credit Agreement.  The Designated
Bank and any holder hereof pursuant to the Credit Agreement or by operation of
law is entitled to the benefits of the Credit Agreement and the other Loan
Documents, and may enforce the agreements of the Borrower contained therein, and
any holder hereof may exercise the respective remedies provided for thereby or
otherwise available in respect thereof, all in accordance with the respective
terms thereof.  All capitalized terms used in this Designated Bank Note and not
otherwise defined herein shall have the same meanings herein as in the Credit
Agreement.
 
The Borrower irrevocably authorizes the Designated Bank to make or cause to be
made, at the time of receipt of any payment of principal of this Designated Bank
Note, an appropriate notation on the grid attached to this Designated Bank Note,
or the continuation of such grid, or any other similar record, including
computer records, reflecting the making of such Competitive Bid Loan or the
receipt of such payment.  The outstanding amount of the Competitive Bid Loan set
forth on the grid attached to this Designated Bank Note, or the continuation of
such grid, or any other similar record, including computer records, maintained
by the Designated Bank with respect to any Competitive Bid Loans shall be prima
facie evidence of the principal amount thereof owing and unpaid to the
Designated Bank, but the failure to record, or any error in so recording, any
such amount on any such grid, continuation or other record shall not limit or
otherwise affect the obligation of the Borrower hereunder or under the Credit
Agreement to make payments of principal of and interest on this Designated Bank
Note when due to the extent of the unpaid principal and interest amount as of
any date of determination.
 



Exhibit M - 1
 
 

--------------------------------------------------------------------------------

 

The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Designated Bank Note on the terms and conditions specified in the Credit
Agreement.
 
If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Designated Bank Note and all of the unpaid interest
accrued thereon may become or be declared due and payable in the manner and with
the effect provided in the Credit Agreement.
 
No delay or omission on the part of the Designated Bank or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Designated Bank or such holder, nor shall any delay,
omission or waiver on any one occasion be deemed a bar or waiver of the same or
any other right on any further occasion.
 
The Borrower and every endorser and guarantor of this Designated Bank Note or
the obligation represented hereby waives presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Designated Bank Note, and assents to
any extension or postponement of the time of payment or any other indulgence, to
any substitution, exchange or release of collateral and to the addition or
release of any other party or person primarily or secondarily liable.
 
THIS DESIGNATED BANK NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL
FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW).  THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS DESIGNATED
BANK NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL
COURT SITTING THEREIN AND THE CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH
COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER
BY MAIL AT THE ADDRESS SPECIFIED IN §19 OF THE CREDIT AGREEMENT.  THE BORROWER
HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT.
 



Exhibit M - 2
 
 

--------------------------------------------------------------------------------

 

 
This Designated Bank Note shall be deemed to take effect as a sealed instrument
under the laws of the State of New York.
 


 
[Remainder of Page Intentionally Left Blank]

Exhibit M - 3
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned has caused this Designated Bank Note to be
sealed and signed in its partnership name by its duly authorized officer as of
the day and year first above written.


MACK-CALI REALTY, L.P.


WITNESS:                                                                           
By: Mack-Cali Realty Corporation,
its general partner




_________________________                                     By:
______________________________
  Name:
  Title:



Exhibit M - 4
 
 

--------------------------------------------------------------------------------

 


   
Amount of
Balance of
   
Amount
Principal Paid
Principal
Notation
Date
of Loan
or Prepaid
Unpaid
Made By:
                                                                               
                                                                               
                                                                               
                                                           




Exhibit M - 5
 
 

--------------------------------------------------------------------------------

 

Exhibit N




FORM OF DESIGNATION AGREEMENT


Dated ____________, 20__




Reference is made to that certain Third Amended and Restated Revolving Credit
Agreement (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of October 21, 2011 among Mack-Cali Realty, L.P.
(the “Borrower”), JPMorgan Chase Bank, N.A., individually and as Administrative
Agent, Swing Lender and Fronting Bank (the “Administrative Agent”), Bank of
America, N.A., individually and as Syndication Agent, and the other Lenders
party thereto.  Capitalized terms used herein without being defined herein have
the meanings assigned to them in the Credit Agreement.
 


[NAME OF DESIGNOR] (the “Designor”), [NAME OF DESIGNEE] (the “Designee”), the
Administrative Agent and the Borrower agree as follows:


1.           The Designor hereby designates the Designee, and the Designee
hereby accepts such designation, to have a right to make Competitive Bid Loans
pursuant to §2A.1 of the Credit Agreement.  Any assignment by Designor to
Designee of its rights to make a Competitive Bid Loan pursuant to such §2A.1
shall be effective at the time of the funding of such Competitive Bid Loan and
not before such time.


2.           Except as set forth in §7 below, the Designor makes no
representation or warranty and assumes no responsibility pursuant to this
Designation Agreement with respect to (a) any statements, warranties or
representations made in or in connection with any Loan Document or any other
instrument or document furnished pursuant thereto or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
or any other instrument or document furnished pursuant thereto or (b) the
financial condition of the Borrower or MCRC or the performance or observance by
the Borrower or MCRC of any of its obligations under any Loan Document or any
other instrument or document furnished pursuant thereto.


3.           The Designee (a) confirms that it has received a copy of each Loan
Document or any other instrument or document furnished pursuant thereto,
together with copies of the financial statements referred to in §6.4 of the
Credit Agreement and delivered pursuant to §7.4 of the Credit Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Designation Agreement,
(b) agrees that it will, independently and without reliance upon the
Administrative Agent, the Designor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under any Loan
Document, (c) confirms that it is a Designated Lender, (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under any Loan Document as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto, and (e) agrees to be
bound by each and every provision of each Loan Document and further agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of any Loan Document are required to be performed by it as a Lender,
subject to §18.10 of the Credit Agreement.
 



Exhibit N - 1
 
 

--------------------------------------------------------------------------------

 


4.           The Designee hereby appoints the Designor as the Designee’s agent
and attorney in fact, and grants to the Designor an irrevocable power of
attorney, to receive payments made for the benefit of Designee under the Credit
Agreement, to deliver and receive all communications and notices under the
Credit Agreement and other Loan Documents and to exercise on the Designee’s
behalf all rights to vote and to grant and make approvals, waivers, consents or
amendments to or under the Credit Agreement or other Loan Documents, subject to
§25 of the Credit Agreement.  Any document executed by the Designor on the
Designee’s behalf in connection with the Credit Agreement or other Loan
Documents shall be binding on the Designee.  The Borrower, the Administrative
Agent and each of the Lenders may rely on and are beneficiaries of the preceding
provisions.


5.           Following the execution of this Designation Agreement by the
Designor and the Designee, it will be delivered to the Administrative
Agent.  The effective date for this Designation Agreement (the “Effective Date”)
shall be the date of receipt hereof by the Administrative Agent, unless
otherwise specified on the signature page hereto.


6.           The Administrative Agent hereby agrees that it will not institute
against the Designee or join any other Person in instituting against the
Designee any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (i) one year and one day after the payment in full of the latest
maturing commercial paper note issued by the Designee and (ii) the Maturity
Date.


7.           The Designor unconditionally agrees to pay or reimburse the
Designee and save the Designee harmless against all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed or asserted
by any of the parties to the Loan Documents against the Designee (except as set
forth in § 8 below), in its capacity as such, in any way relating to or arising
out of this Designation Agreement or any other Loan Documents or any action
taken or omitted by the Designee hereunder or thereunder; provided that the
Designor shall not be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements if the same results from the Designee’s gross negligence or
willful misconduct.
 



Exhibit N - 2
 
 

--------------------------------------------------------------------------------

 


8.           Upon such acceptance and recording by the Administrative Agent, as
of the Effective Date, the Designee shall be a party to the Credit Agreement
with a right (subject to the provisions of §2A.5(b) of the Credit Agreement) to
make Competitive Bid Loans as a Lender pursuant to §2A.5(b) of the Credit
Agreement and the rights and obligations of a Lender related thereto; provided,
however, that the Designee shall not be required to make payments with respect
to such obligations except to the extent of excess cash flow of the Designee
which is not otherwise required to repay obligations of the Designee which are
then due and payable.  Notwithstanding the foregoing, the Designor, as
administrative agent for the Designee, shall be and remain obligated to the
Borrower, the Administrative Agent and the Lenders for each and every one of the
obligations of the Designee and the Designor with respect to the Credit
Agreement, including, without limitation, any indemnification obligations under
§16 of the Credit Agreement and any sums otherwise payable to the Borrower by
the Designee.


9.           This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.


10.           This Designation Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Designation Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Designation Agreement.


[Remainder of Page Intentionally Left Blank]

Exhibit N - 3
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.


Effective Date:
_________________, 20__


 
[NAME OF DESIGNOR], as Designor
 
By: ____________________________                                                               
Title: __________________________                                                               
 
[NAME OF DESIGNEE] as Designee
 
By: ____________________________                                                                 
Title: __________________________
 
[ADDRESS]
Accepted this ____ day
of ____________, 20__
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
By: ____________________________                                                                 
Title: __________________________                                                               



Exhibit N - 4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT O-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Third Amended and Restated Revolving Credit
Agreement dated as of October 21, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among Mack-Cali Realty, L.P.,
a Delaware limited partnership (the “Borrower”), the lenders party thereto (each
a “Lender” and collectively, the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).
 
Pursuant to the provisions of Section 4.13(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 


 
[NAME OF LENDER]
 
By: ____________________________                                                                           
 
Name:
 
Title:

 
Date: ________ __, 20[  ]
 


Exhibit O-1 - 1
 
 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT O-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 
 
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Third Amended and Restated Revolving Credit
Agreement dated as of October 21, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among Mack-Cali Realty, L.P.,
a Delaware limited partnership (the “Borrower”), the lenders party thereto (each
a “Lender” and collectively, the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).
 
Pursuant to the provisions of Section 4.13(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 


 
 


 
[NAME OF PARTICIPANT]
 
By:
___________________________                                                              
 
Name:
 
Title:

 
Date: ________ __, 20[  ]
 
 


Exhibit O-2 - 1
 
 

--------------------------------------------------------------------------------

 



EXHIBIT O-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 
 
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Third Amended and Restated Revolving Credit
Agreement dated as of October 21, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among Mack-Cali Realty, L.P.,
a Delaware limited partnership (the “Borrower”), the lenders party thereto (each
a “Lender” and collectively, the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).
 
 
Pursuant to the provisions of Section 4.13(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By: ___________________________                                                                         
 
Name:
 
Title:

 
Date: ________ __, 20[  ]
 
 


Exhibit O-3 - 1
 
 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT O-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 
 
(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Third Amended and Restated Revolving Credit
Agreement dated as of October 21, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among Mack-Cali Realty, L.P.,
a Delaware limited partnership (the “Borrower”), the lenders party thereto (each
a “Lender” and collectively, the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).
 
 
Pursuant to the provisions of Section 4.13(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 


Exhibit O-4 - 1
 
 

--------------------------------------------------------------------------------

 


 


 
[NAME OF LENDER]
 
By: ______________________________                                                                         
 
Name:
 
Title:

 
Date: ________ __, 20[  ]
 




 


Exhibit O-4 - 2
 
 

--------------------------------------------------------------------------------

 


 




 
 

--------------------------------------------------------------------------------

 

Mack-Cali Realty Corporation
Schedule CBD
 
CBD Properties
 
 
 
Property Address
City / State
   
Harborside Financial Center 1
Jersey City, NJ
Harborside Financial Center 2
Jersey City, NJ
Harborside Financial Center 3
Jersey City, NJ
Harborside Financial Center 4-A
Jersey City, NJ
Harborside Financial Center 5
Jersey City, NJ
101 Hudson Street
Jersey City, NJ
Hyatt Regency Jersey City
Jersey City, NJ
   
1400 L Street, NW
Washington, DC
1201 Connecticut Avenue, NW
Washington, DC
   
125 Broad Street - Unit A and Unit C
New York, NY

 



 
 

--------------------------------------------------------------------------------

 


 
 
Schedule EMPL
 
List of Employee Agreements with Key Management Individuals
as of October 21, 2011






 
1.
Amended and Restated Employment Agreement entered into as of July 1, 1999 by and
between Mitchell E. Hersh and Mack-Cali Realty Corporation, as modified by that
certain letter agreement between Mitchell E. Hersh and Mack-Cali Realty
Corporation dated December 9, 2008.





 
2.
Second Amended and Restated Employment Agreement entered into as of July 1, 1999
by and between Barry Lefkowitz and Mack-Cali Realty Corporation, as modified by
that certain letter agreement between Barry Lefkowitz and Mack-Cali Realty
Corporation dated December 9, 2008.



 
 3.
Second Amended and Restated Employment Agreement entered into as of July 1, 1999
by and between Roger W. Thomas and Mack-Cali Realty Corporation as modified by
that certain letter agreement between Roger W. Thomas and Mack-Cali Realty
Corporation dated December 9, 2008.





 
4.
Employment Agreement entered into as of December 5, 2000 by and between Michael
Grossman and Mack-Cali Realty Corporation, as modified by that certain letter
agreement between Michael Grossman and Mack-Cali Realty Corporation dated
December 9, 2008.



 


 
 

--------------------------------------------------------------------------------

 
 
Schedule EG
Eligible Ground Leases


Landlord
Tenant
Property
County of Westchester
Mid-Westchester Realty Associates L.L.C.
11 Skyline Drive, Hawthorne, NY
County of Westchester
12 Skyline Associates L.L.C.
12 Skyline Drive, Hawthorne, NY
County of Westchester
14/16 Skyline Realty L.L.C.
14/16 Skyline Drive, Hawthorne, NY
County of Westchester
Mid-Westchester Realty Associates L.L.C.
15 Skyline Drive, Hawthorne, NY
County of Westchester
Mid-Westchester Realty Associates L.L.C.
17 Skyline Drive, Hawthorne, NY
The Trustees of Princeton University
College Road Realty L.L.C.
500 College Road East, Princeton, NJ
Tamburelli Properties, Inc.
Mack-Cali Realty, L.P.
61 S. Paramus Road, Paramus, NJ




 
 

--------------------------------------------------------------------------------

 

Schedule SG
 
Subsidiary Guarantors
 
None.
 


 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 1.2


Lender
 
Commitment
JPMORGAN CHASE BANK, N.A.
 
$50,000,000
BANK OF AMERICA, N.A.
 
$50,000,000
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
$40,000,000
US BANK NATIONAL ASSOCIATION
 
$40,000,000
WELLS FARGO BANK, N.A.
 
$40,000,000
CAPITAL ONE, N.A.
 
$32,500,000
CITICORP NORTH AMERICA, INC.
 
$32,500,000
COMERICA BANK
 
$32,500,000
PNC BANK, NATIONAL ASSOCIATION
 
$32,500,000
SUNTRUST BANK
 
$32,500,000
THE BANK OF NEW YORK MELLON
 
$32,500,000
THE BANK OF TOKYO - MITSUBISHI UFJ, LTD.
 
$32,500,000
BRANCH BANKING AND TRUST COMPANY
 
$27,500,000
COMPASS BANK
 
$27,500,000
TD BANK, N.A.
 
$27,500,000
CITIZENS BANK OF PENNSYLVANIA
 
$27,500,000
CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH
 
$15,000,000
MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH
 
$12,500,000
FIRST COMMERCIAL BANK, NEW YORK AGENCY
 
$10,000,000
HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY
 
$5,000,000
TOTAL
$600,000,000






 
 
 

--------------------------------------------------------------------------------

 

 
 
 
Mack-Cali Realty Corporation
Schedule 3.7
Existing Letters of Credit


Letters of Credit No.
Beneficiary
Amount
TPTS - 719607
Wells Fargo Bank, National Association, as Master
$828,001.00
 
Servicer
 

 




 
 

--------------------------------------------------------------------------------

 
 
 
 
Schedule 6.1(b)


Capitalization; Outstanding Securities, Etc.


As of October 20, 2011


MCRLP ("MCRLP")


(a)  
General Partner:  Mack-Cali Realty Corporation ("MCRC")



(b)  
General Partner Percentage Interest:  87.2%



(c)  
Limited Partners:  Various Unit Holders



(d)  
Aggregate Limited Partners Percentage Interest:  12.8%



(e)  
Outstanding Securities or Agreements Exchangeable for or Convertible into
General Partnership Interests:  None1



(f)  
Outstanding Commitments, Etc. of MCRLP or MCRC to Issue, Sell, Transfer, Etc.
General Partnership Interests:  None





SUBSIDIARIES


Corporations - General Partners2


Mack-Cali Sub I, Inc.
Mack-Cali Sub III, Inc.
Mack-Cali Sub VI, Inc.
Mack-Cali Sub X, Inc.
Mack-Cali Sub XI, Inc.
Mack-Cali Sub XVII, Inc.
Mack-Cali Sub XXII, Inc.




Limited Partnership-Operating3


Mack-Cali Realty, L.P.
 
 
---------------------------------------------------------------
1   Each of the Mack-Cali Realty, L.P. unitholders may convert all or a portion
of their LP units into common shares of Mack-Cali Realty Corporation.
2   Each of the Corporations-General Partners is authorized to issue 1,000
shares of common stock; 100 shares of each Corporation - General Partner are
currently issued and outstanding.  MCRC owns all of the issued and outstanding
shares of each of the Corporations-General Partners.
3   MCRLP is owned as follows:  MCRC owns an 87.2% general partner interest and
various holders own an aggregate 12.8% limited partnership interest.


 
 
 

--------------------------------------------------------------------------------

 
 

 
Property Ownership Entities (Other than PA and TX)4
 


11 Commerce Drive Associates L.L.C.
 
Six Commerce Drive Associates L.L.C.
 
20 Commerce Drive Associates L.L.C.
 
Century Plaza Associates L.L.C.
 
C.W. Associates L.L.C.
 
D.B.C. Realty L.L.C.
 
Mack-Cali Building V Associates L.L.C.
 
500 Columbia Turnpike Associates L.L.C.
 
Mack-Cali Chestnut Ridge L.L.C.
 
Roseland II L.L.C.
 
Office Associates L.L.C.
 
600 Parsippany Associates L.L.C.
 
1717 Realty Associates L.L.C.
 
400 Rella Realty Associates L.L.C.
 
Monmouth / Atlantic Realty Associates L.L.C.
 
Commercenter Realty Associates L.L.C.
 
Mount Airy Realty Associates L.L.C.
 
300 Tice Realty Associates L.L.C.
 
Bridge Plaza Realty Associates L.L.C.
 
Mack-Cali Plaza I L.L.C.
 
Cali Harborside (Fee) Associates L.P.
 
Cal-Harbor II & III Urban Renewal Associates L.P.
 
Cal-Harbor IV Urban Renewal Associates L.P.
 
Cal-Harbor V Urban Renewal Associates L.P.
 
Cal-Harbor V Leasing Associates L.L.C.
 
Cal-Harbor VI Urban Renewal Associates L.P.
 
Cal-Harbor VII Urban Renewal Associates L.P.
 
Cal-Harbor VII Leasing Associates L.L.C.
 
Mack-Cali CW Realty Associates L.L.C.
 
Cross Westchester Realty Associates L.L.C.
 
Elmsford Realty Associates L.L.C.
 
Talleyrand Realty Associates L.L.C.
 
Mid-Westchester Realty Associates L.L.C.
 
 
----------------------------------------------------------------
4   Each of the Property Ownership Entities (Other than PA and TX) is owned
directly or indirectly by some combination of (1) Corporations - General
Partners, (2) Mack-Cali Realty Corporation and (3) Limited Partnership –
Operating, except where noted.

 
 

--------------------------------------------------------------------------------

 
 

 
Mack-Cali Mid-West Realty Associates L.L.C.
 
So. Westchester Realty Associates L.L.C.
 
Mack-Cali So. West Realty Associates L.L.C.
 
Mack-Cali WP Realty Associates L.L.C.
 
White Plains Realty Associates L.L.C.
 
Moorestown Realty Associates L.L.C.
 
Princeton Corporate Center Realty Associates L.L.C.
 
Princeton Overlook Realty L.L.C.
 
BMP South Realty L.L.C.
 
Linwood Realty L.L.C.
 
Mountainview Realty L.L.C.
 
Mack-Cali Campus Realty L.L.C.
 
Sylvan/Campus Realty L.L.C.
 
9 Campus Realty L.L.C.
 
Parsippany Campus Realty Associates L.L.C.
 
Mack-Cali Morris Realty L.L.C.
 
One Sylvan Realty L.L.C.
 
120 Passaic Street LLC
 
Airport Properties Associates LLC
 
Mack-Cali B Properties L.L.C.
 
Mack-Cali Bridgewater Realty L.L.C.
 
Mack-Cali F Properties L.P.
 
M-C Properties Co. Realty L.L.C.
 
Mack-Cali Willowbrook Company L.L.C.
 
Mack-Cali Properties Co.
 
Mack-Cali Glendale Limited Partnership
 
Phelan Realty Associates L.P.
 
M-C Capitol Associates L.L.C.
 
College Road Realty L.L.C.
 
Skyline Realty L.L.C.
 
12 Skyline Associates L.L.C.
 
Mack-Cali Taxter Associates L.L.C.
 
Mack-Cali East Lakemont L.L.C.
 
M-C Harsimus Partners L.L.C.
 
M-C Rockland Partners L.P.
 
78/ Pinson Partners L.L.C.
 
4 Gatehall Realty L.L.C.
 
5/6 Skyline Realty L.L.C.

 
 
 

--------------------------------------------------------------------------------

 
 
 
CWLT Roseland Exchange L.L.C.
 
BMP Moorestown Realty L.L.C.
 
Maple 6 Campus L.L.C.
 
14 Commerce Realty L.L.C.
 
4 Sentry Realty L.L.C.
 
5 Wood Hollow Realty L.L.C.
 
232 Strawbridge Realty L.L.C.
 
Terri Realty Associates L.L.C.
 
Triad Realty Associates L.L.C.
 
Triad Realty Holdings L.L.C.
 
Vaughn Partners L.L.C.
 
West Avenue Realty Associates L.L.C.
 
Knightsbridge Realty L.L.C.
 
Kemble Plaza II Realty L.L.C.
 
1 Commerce Realty L.L.C.
1 Executive Realty L.L.C.
101 Executive Realty L.L.C.
102 Executive Realty L.L.C.
1256 N. Church Realty L.L.C.
1507 Lancer Realty L.L.C.
2 Commerce Realty L.L.C.
2 Executive Realty L.L.C.
2 Twosome Realty L.L.C.
201 Commerce Realty L.L.C.
225 Executive Realty L.L.C.
30 Twosome Realty L.L.C.
31 Twosome Realty L.L.C.
343 Thornall Holding L.L.C.
40 Twosome Realty L.L.C.
400 Chestnut Realty L.L.C.
41 Twosome Realty L.L.C.
461 From Realty L.L.C.
470 Chestnut Realty L.L.C.
50 Twosome Realty L.L.C.
530 Chestnut Realty L.L.C.
6 Parsippany L.L.C.
97 Foster Realty L.L.C.
Eleventh Springhill Lake Associates L.L.C.
Fourteen Springhill Lake Associates L.L.C.
M-C Church Realty L.L.C.
M-C Harborside Promenade LLC
M-C Hudson LLC
M-C Hudson Street LLC
M-C Lenola Realty L.L.C.
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
M-C Metropolitan Realty L.L.C.
M-C Plaza II & III L.L.C.
M-C Plaza IV L.L.C.
M-C Plaza V L.L.C.
M-C Plaza VI & VII L.L.C.
M-C Red Bank Realty L.L.C.
Mack-Cali Freehold L.L.C.
Mack-Cali Johnson Road L.L.C.
Mack-Cali Short Hills L.L.C.
Mack-Cali Springing L.L.C.
MC 55 Corporate Manager L.L.C. (f/k/a Mack-Cali Ventures L.L.C.)
Mack-Cali Woodbridge L.L.C.
Parsippany 4/5 Realty L.L.C.
Palladium Realty L.L.C.
Tenth Springhill Lake Associates L.L.C.
Twelfth Springhill Lake Associates L.L.C.
Maple 4 Campus L.L.C.
25 Commerce Realty L.L.C.
600 Horizon Center L.L.C.
Littleton Realty Associates L.L.C.
12 Vreeland Realty L.L.C.
343 Thornall SPE LLC
35 Waterview SPE LLC
Newark Center Holding L.L.C.
3 Campus Realty L.L.C.
100 Kimball Realty L.L.C.
55 Corporate Realty LLC
The Gale Services Company, LLC
The Gale Company, LLC
The Gale Real Estate Advisors Company, L.L.C.
The Gale Investment Services Company, LLC
The Gale Management Company, LLC
2 Paragon Realty L.L.C.
3 Paragon Realty L.L.C.
4 Paragon Realty L.L.C.
100 Willowbrook Realty L.L.C.
Monument 150 Realty L.L.C.
Monument Holding L.L.C.
101 Hudson Street Associates
101 Hudson Urban Renewal Associates
101 Hudson Leasing Associates
4 Sylvan SPE LLC5
5 Becker SPE LLC5
20 Waterview SPE LLC5
85 Livingston SPE LLC5
 
 
 
-------------------------------------------------------------------
5 Entities are wholly owned by Gale SLG NJ Mezz LLC

 

 
 
 

--------------------------------------------------------------------------------

 
 
 
6 Becker SPE LLC5
210 Clay SPE LLC5
10 Independence SPE LLC5
2 Independence SPE LLC5
4 Becker SPE LLC5
51 Chubb SPE LLC5
1280 Wall SPE LLC5
1 Independence SPE LLC5
10 Sylvan SPE LLC5
3 Becker SPE LLC5
75 Livingston SPE LLC5
5 Independence SPE LLC5
One Grande SPE LLC5
101 Commerce Realty L.L.C.
14 Sylvan Realty L.L.C.
35 Waterview Holding L.L.C.
395 W. Passaic L.L.C.
CCMA Nominee L.L.C.
Greenbelt/Springhill Lake Associates, LLC
Hanover 3201 Realty L.L.C.
M-C 125 Broad A L.L.C.
M-C 125 Broad C L.L.C.
M-C 2 South Gold L.L.C.6
M-C 3 AAA L.L.C.6
M-C 5 AAA L.L.C.6
M-C 6 AAA L.L.C.6
MC Hudson Realty L.L.C.
MC Hudson Holding L.L.C.
One River Associates
Parsippany 202 Realty L.L.C.
Parsippany Hanover Realty II L.L.C.
Sixteenth Springhill Lake Associates LLC
Gale SLG NJ Operating Partnership, L.P.7
Gale SLG NJ GP LLC8
Mack-Green-Gale LLC
Gale SLG NJ Mezz LLC9




--------------------------------------------------------------------------
6 Entities are wholly owned by Phelan Realty Associates L.P. 
7 Gale SLG NJ Operating Partnership, L.P. (“OPLP”) is owned as follows: Gale SLG
NJ GP LLC owns a 3.17% general partnership interest, Mack-Green-Gale LLC owns a
93.67% limited partnership interest and various holders own a 3.16% limited
partnership interest. 
8 Entity wholly owned by Mack-Green-Gale LLC 
9 Entity wholly owned by OPLP

 
 

--------------------------------------------------------------------------------

 

Business Trusts


Mack-Cali Property Trust10
Mack-Cali Sub XV Trust11
M-C Penn Management Trust11


Property Ownership Entities (PA)12


M-C Rosetree Realty Associates L.P.
Five Sentry Realty Associates L.P.
Mack-Cali Airport Realty Associates L.P.
Mack-Cali Pennsylvania Realty Associates L.P.
Mack-Cali-R Company No. 1 L.P.
Stevens Airport Realty Associates L.P.
Sentry Park West L.L.C.13




Property Ownership Entities (TX)


Mack-Cali Texas Property L.P.14
Clearbrook Road Associates L.L.C.15
3 Odell Realty L.L.C.15
 
4 Sentry Holding L.L.C.15
Mack-Cali Holmdel LLC15
14/16 Skyline Realty L.L.C.15
225 Corporate Realty L.L.C.15
 
1266 Soundview Realty L.L.C.15
 
 
 
 
-------------------------------------------------------------------------------------
10   Mack-Cali Property Trust (the “MCPT”) is owned as follows:  MCRLP owns a
99.9% interest and approximately 130 individuals own an aggregate .1% interest.
11   These are Maryland business trusts which are authorized to issue 200 shares
of common stock, 100 shares are currently issued and outstanding.  The Trust
owns all of the issued and outstanding shares.
12   The seven Pennsylvania properties are owned as follows:
(a)  1 property wholly owned by MCPT;
(b)  The other 6 properties are owned by limited partnerships which are owned as
follows: (i) Mack-Cali Sub XV Trust owns a 1% general partner interest; and (ii)
the Trust owns a 99% limited partner interest.
13   Sentry Park West L.L.C. is a Pennsylvania limited liability company wholly
owned by Mack-Cali Glendale Limited Partnership.
 
14   Mack-Cali Texas Property L.P. is owned as follows: Mack-Cali Sub XVII, Inc.
owns a 1% general partner interest and MCRLP owns a 99% limited partner
interest.
 
 
 
 
15 These limited liability companies are wholly owned by Mack-Cali Texas
Property L.P.

 
 

--------------------------------------------------------------------------------

 



Miscellaneous Entities


West Ave. Maintenance Corp.16
Talley Maintenance Corp.16
South West Maintenance Corp.16
Main Martine Maintenance Corp.16
Mid-West Maintenance Corp.16
Mack-Cali Realty Acquisition Corp.17
Mack-Cali E Commerce L.L.C.18
Mack-Cali Meadowlands Entertainment L.L.C.18
Mack-Cali Meadowlands Special L.L.C.18
MC One River General L.L.C.18
MC One River Limited L.L.C.18
Harborside Hospitality Corp.19
PW/MS OP Sub III, LLC20
PW/MS Management Co., Inc.21
1 Jefferson Realty L.L.C.18
K US Realty Holding L.L.C.5
Mack-Cali Facility L.L.C.22
Mack-Cali Management L.L.C.18
MC Free Wi-Fi L.L.C.18
M-C Washington Street L.L.C.18
Garden State Vehicle Leasing L.L.C.18
 
Empire State Vehicle Leasing L.L.C.18
 


Joint Ventures23


Cal-Harbor So. Pier Urban Renewal Associates L.P.
MC-SJP Pinson Development, LLC
Plaza VIII & IX Associates L.L.C.
Red Bank Corporate Plaza, LLC
Red Bank Corporate Plaza II, LLC
100 Kimball Drive LLC
 
 
 
-------------------------------------------------------------
16 Each of the Maintenance Corporations is authorized to issue 200 shares of
common stock; 10 shares of each Maintenance Corporation are issued and
outstanding.  MCRC owns all the issued and outstanding shares of common stock of
each Maintenance Corporation. 
17 Mack-Cali Realty Acquisition Corp. is authorized to issue 1000 shares of
common stock; 10 shares of such corporation are issued and outstanding.  MCRC
owns all the issues and outstanding shares of common stock. 
18 MCRLP is the sole member of these limited liability companies. 
19 Harborside Hospitality Corp. is authorized to issue 200 shares of common
stock; of which 100 shares are issued and outstanding.  MCRC owns all of the
issued and outstanding shares. 
20 This entity is wholly owned by The Gale Management Company, L.L.C. 
21 The sole shareholder of PW/MS Management Co., Inc. is PW/MS OP Sub III, LLC. 
22 This entity is wholly owned by The Gale Real Estate Services Company L.L.C.
23 All entities listed here are Partially Owned Entities as defined in the
Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 
55 Corporate Unit IV LLC
GE/Gale Funding LLC
MC 55 Condo Associates LLC
MCPRC, LLC
One Campus Associates LLC
One Jefferson Road LLC
PF Village LLC


Corporations / Limited Liability Companies (TRS)


Mack-Cali TRS Holding Corporation24
Mack-Cali D.C. Management Corp.25
Mack-Cali Advantage Services Corporation26
Mack-Cali Realty Construction Corporation27
MCPT TRS Holding Corporation28
Mack-Cali Services, Inc.29
Mack-Cali Transit Village LLC 30
The Gale Real Estate Services Company L.L.C. 30
The Gale Construction Services Company, LLC22
The Gale Construction Company, LLC31
The Gale Contracting Company, LLC32
M-C Construction Services, Inc.30
M-C Washington Street II, Inc.30
Garden State Café Licensing L.L.C.30




Protective Trusts


MCPT Trust33
MCRC Trust34
 
 
 
 
 
 
-------------------------------------------------------------------------
24 Mack-Cali TRS Holding Corporation is authorized to issue 1000 shares of
common stock; of which 1000 shares have been issued to MCRLP. 
25 Mack-Cali D.C. Management Corp. is authorized to issue 1000 shares of common
stock; 100 shares are issued and outstanding.  Mack-Cali TRS Holding Corporation
owns all the issued and outstanding shares. 
26 Mack-Cali Advantage Services Corporation is authorized to issue 1000 shares
of common stock.  MCRLP owns 1000 shares, which are the only issued and
outstanding shares. 
27 Mack-Cali Realty Construction Corporation is authorized to issue 1000 shares
of common stock; 100 shares of such corporation are issued and
outstanding.  Mack-Cali Services, Inc. owns all of the issued and outstanding
shares of common stock. 
28 MCPT TRS Holding Corporation is authorized to issue 1000 shares of common
stock; all of which are issued to MCPT. 
29 Mack-Cali Services, Inc. (“Services”) is authorized to issue 20,000 shares of
common stock; 19,800 shares of common stock are issued and outstanding.  MCRLP
owns all of the issue and outstanding shares of common stock. 
30 These entities are wholly owned by Services. 
31 This entity is wholly owned by The Gale Construction Services Company,
L.L.C. 
32 This entity is wholly owned by The Gale Construction Company, L.L.C. 
33 MCPT Trust is a Delaware trust.  The sole beneficiary of this trust is MCPT
TRS Holding Corporation. 
 

 
 

--------------------------------------------------------------------------------

 





Joint Ventures (Gale)35


M-C Newark LLC
M-C Vreeland LLC
M-C 3 Campus, LLC
M-C Transit, LLC
M-C Kimball, LLC
55 Corporate Partners, LLC
Gale Broad Street LLC36
Gale Jefferson, L.L.C.37
Gale Kimball, L.L.C.38
Gale ONC Associates, L.L.C.39
GMW Village Associates L.L.C.40
MCG 426 Washington St. II L.L.C.
The Gale PFV Investor Company, L.L.C.


MCPT Entities41


Roseland Owners Associates L.L.C.
Vaughn Princeton Associates L.L.C.
Horizon Center Realty Associates L.L.C.
Jumping Brook Realty Associates L.L.C.
300 Horizon Center Realty Associates L.L.C.
201 Willowbrook Funding L.L.C.
Keystone Vehicle Leasing L.L.C.




Non-Profit/Owner Association Entities42


Campus Conservation and Management Association, Inc.
Mack-Cali Business Campus Association, Inc.
Princeton Junction Metro Office Center Association, Inc.
COMC Property Owners Association, Inc.
 
 
 
 
--------------------------------------------------------------------------
34 MCRC Trust is a Delaware trust.  The sole beneficiary of this trust is
Mack-Cali TRS Holding Corporation.
35 Entities are owned 99.9% by a Mack-Cali subsidiary and .1% by Stan Gale
subsidiary, except where noted. 
36 Entity wholly owned by M-C Transit LLC 
37 Entity owned 33.33% by M-C Jefferson LLC and 66.67% by Hampshire subsidiary 
38 Entity owned 33.33% by M-C Kimball LLC and 66.67% by Hampshire subsidiary 
39 Entity wholly owned by M-C Newark LLC 
40 Entity owned 50% by The Gale PFV Investor Company, L.L.C. and 25% each by
Tigerbaum and GE subsidiary 
41 Entities are wholly owned by MCPT. 
42 Entities own and/or maintain common areas in corporate parks and are owned by
each owner of property in the respective parks.  All entities are controlled and
managed by Mack-Cali.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Park Central East Lake Management Corporation
Park Central Open Space Management Corporation
The Horizon Center Property Owners Association Inc.
The Mack-Cali Foundation43




Outstanding Securities or Agreements Exchangeable for or Convertible Into
Shares, or Equity Interests, in MCRC’s Subsidiaries:  None


Outstanding Commitments, Etc. of MCRC’S Subsidiaries to Issue, Sell, Transfer,
Etc. Shares, or Equity Interests, in MCRC’s Subsidiaries:  None


Shares of, or Equity Interests In, MCRC’s Subsidiaries Held by MCRC Subject to
Restriction on Transfer:  None
 
 
 
 
---------------------------------------------------------------------------
43 Not-for-profit charitable foundation.

 
 

--------------------------------------------------------------------------------

 


 
 
Mack-Cali Realty Corporation
Schedule 6.3(a)
Unencumbered Properties
 
NO.
PROPERTY NAME
STREET ADDRESS
CITY
ST.
1
11 COMMERCE DRIVE ASSOC., LLC
11 COMMERCE DRIVE
CRANFORD
NJ
2
25 COMMERCE DRIVE
25 COMMERCE DRIVE
CRANFORD
NJ
3
1400 L STREET, NW
1400 L STREET, NW
WASHINGTON
DC
4
1201 CONNECTICUT AVENUE, NW
1201 CONNECTICUT AVE, NW
WASHINGTON
DC
5
MACK-CALI EAST POINTE
4200 PARLIAMENT PLACE
LANHAM
MD
6
6303 IVY LANE
6303 IVY LANE
GREENBELT
MD
7
CLEARBROOK ASSOCIATES
125 CLEARBROOK ROAD
ELMSFORD
NY
8
6411 IVY LANE
6411 IVY LANE
GREENBELT
MD
9
6404 IVY LANE
6404 IVY LANE
GREENBELT
MD
10
6406 IVY LANE
6406 IVY LANE
GREENBELT
MD
11
SIX COMMERCE DRIVE ASSOC., LLC
6 COMMERCE DRIVE
CRANFORD
NJ
12
14 COMMERCE REALTY L.L.C.
14 COMMERCE DRIVE
CRANFORD
NJ
13
2 SOUTH GOLD DRIVE
2 SOUTH GOLD DRIVE
HAMILTON TWP.
NJ
14
3 AAA DRIVE
3 AAA DRIVE
HAMILTON TWP.
NJ
15
OFFICE ASSOCIATES LLC
101 EISENHOWER PARKWAY
ROSELAND
NJ
16
105 EISENHOWER PARKWAY
105 EISENHOWER PARKWAY
ROSELAND
NJ
17
4 SENTRY PARK
4 SENTRY PARK
BLUE BELL
PA
18
CENTURY PLAZA - CARNEGIE
103 CARNEGIE CENTER
PRINCETON
NJ
19
100 WILLOW BROOK ROAD
100 WILLOW BROOK ROAD
FREEHOLD
NJ
20
2 PARAGON WAY
2 PARAGON WAY
FREEHOLD
NJ
21
3 PARAGON WAY
3 PARAGON WAY
FREEHOLD
NJ
22
4 PARAGON WAY
4 PARAGON WAY
FREEHOLD
NJ
23
3 ODELL REALTY LLC
3 ODELL PLAZA
YONKERS
NY
24
PRINCETON OVERLOOK
100 OVERLOOK CENTER
PRINCETON
NJ
25
600 PARSIPPANY ASSOC, LLC
600 PARSIPPANY ROAD
PARSIPPANY
NJ
26
1717 REALTY ASSOCIATES, LP
17-17 ROUTE 208 NORTH
FAIR LAWN
NJ
27
400 RELLA BLVD. ASSOC.
400 RELLA BOULEVARD
SUFFERN
NY
28
VAUGHN PRINCETON ASSOC., LLC
5 VAUGHN DRIVE
PRINCETON
NJ
29
1345 CAMPUS PARKWAY
1345 CAMPUS PARKWAY
WALL
NJ
30
1340 CAMPUS PARKWAY
1340 CAMPUS PARKWAY
WALL
NJ
31
1350 CAMPUS PARKWAY
1350 CAMPUS PARKWAY
WALL
NJ
32
1325 CAMPUS PARKWAY
1325 CAMPUS PARKWAY
WALL
NJ
33
1324 WYKOFF ROAD BLDG. E
1324 WYKOFF AVE.
WALL
NJ
34
1320 WYKOFF ROAD
1320 WYKOFF AVE.
WALL
NJ
35
1305 CAMPUS PARKWAY
1305 CAMPUS PARKWAY
WALL
NJ
36
1433 HIGHWAY 34, BLDGS. ABC
1433 ROUTE 34
WALL
NJ
37
100 HORIZON CENTER BOULEVARD
100 HORIZON DRIVE
HAMILTON TWP.
NJ
38
200 HORIZON DRIVE
200 HORIZON DRIVE
HAMILTON TWP.
NJ
39
500 HORIZON DRIVE
500 HORIZON DRIVE
HAMILTON TWP.
NJ
40
700 HORIZON DRIVE
700 HORIZON DRIVE
HAMILTON TWP.
NJ
41
ONE CENTER COURT
1 CENTER COURT
TOTOWA
NJ
42
TWO CENTER COURT
2 CENTER COURT
TOTOWA
NJ
43
100 COMMERCE WAY
100 COMMERCE WAY
TOTOWA
NJ
44
80 COMMERCE WAY
80 COMMERCE WAY
TOTOWA
NJ
45
11 COMMERCE WAY
11 COMMERCE WAY
TOTOWA
NJ
46
20 COMMERCE WAY
20 COMMERCE WAY
TOTOWA
NJ


 
 

--------------------------------------------------------------------------------

 



 
Mack-Cali Realty Corporation
Schedule 6.3(a)
Unencumbered Properties
 
NO.
PROPERTY NAME
STREET ADDRESS
CITY
ST.
47
29 COMMERCE WAY
29 COMMERCE WAY
TOTOWA
NJ
48
40 COMMERCE WAY
40 COMMERCE WAY
TOTOWA
NJ
49
45 COMMERCE WAY
45 COMMERCE WAY
TOTOWA
NJ
50
60 COMMERCE WAY
60 COMMERCE WAY
TOTOWA
NJ
51
120 COMMERCE WAY
120 COMMERCE WAY
TOTOWA
NJ
52
140 COMMERCE WAY
140 COMMERCE WAY
TOTOWA
NJ
53
999 RIVERVIEW DRIVE
999 RIVERVIEW DRIVE
TOTOWA
NJ
54
JUMPING BROOK REALTY ASSOC, LLC
3600 ROUTE 66
NEPTUNE
NJ
55
ROSE TREE I (1400 N. PROVIDENCE RD)
                ROSE TREE I - 1400 PROVIDENCE
            MEDIA
PA
56
ROSE TREE II (1400 N. PROVIDENCE RD)
                ROSE TREE II - 1400 PROVIDENCE
            MEDIA
PA
57
222 MOUNT AIRY ROAD, BASKING RIDGE
222 MT. AIRY ROAD
BASKING RIDGE
NJ
58
233 MOUNT AIRY ROAD, BASKING RIDGE
233 MT. AIRY ROAD
BASKING RIDGE
NJ
59
CALI-HARBORSIDE
PLAZA 4-A
JERSEY CITY
NJ
60
CAL-HARBOR II & III URB. REN. ASSOC. LP
PLAZA 2
JERSEY CITY
NJ
61
CAL-HARBOR II & III URB. REN. ASSOC. LP
PLAZA 3
JERSEY CITY
NJ
62
FIVE SENTRY PARK EAST
FIVE SENTRY PARK EAST
BLUE BELL
PA
63
FIVE SENTRY PARK WEST
FIVE SENTRY PARK WEST
BLUE BELL
PA
64
300 TICE REALTY ASSOCIATES LLC
300 TICE BOULEVARD
WOODCLIFF LAKE
NJ
65
BRIDGE PLAZA REALTY ASSOCIATES LLC
ONE BRIDGE PLAZA
FORT LEE
NJ
66
INT'L COURT 1; 100 STEVENS DR.
100 STEVENS DRIVE
LESTER
PA
67
INT'L COURT 2; 200 STEVENS DR.
200 STEVENS DRIVE
LESTER
PA
68
INT'L COURT 3; 300 STEVENS DR.
300 STEVENS DRIVE
LESTER
PA
69
ONE WESTLAKES
1235 WESTLAKES DRIVE
BERWYN
PA
70
TWO WESTLAKES
1205 WESTLAKES DRIVE
BERWYN
PA
71
THREE WESTLAKES
1055 WESTLAKES DRIVE
BERWYN
PA
72
FIVE WESTLAKES
1000 WESTLAKES DRIVE
BERWYN
PA
73
224 STRAWBRIDGE DRIVE
224 STRAWBRIDGE DRIVE
MOORESTOWN
NJ
74
228 STRAWBRIDGE DRIVE
228 STRAWBRIDGE DRIVE
MOORESTOWN
NJ
75
    PRINCETON CORPORATE CENTER REALTY ASSOC., LLC
                3 INDEPENDENCE WAY
PRINCETON
NJ
76
THE TROOPER BUILDING
1000 MADISON AVENUE
LOWER PROVIDENCE
PA
77
915 NORTH LENOLA ROAD
915 NORTH LENOLA ROAD
MOORESTOWN
NJ
78
FLEX V
202 COMMERCE DRIVE
MOORESTOWN
NJ
79
FLEX IV
102 COMMERCE DRIVE
MOORESTOWN
NJ
80
LINWOOD PLAZA
2115 LINWOOD AVENUE
FORT LEE
NJ
81
MOUNTAINVIEW
10 MOUNTAINVIEW ROAD
UPPER SADDLE RIVER
NJ
82
500 COLUMBIA TURNPIKE ASSOCIATES, LLC
325 COLUMBIA TURNPIKE
FLORHAM PARK
NJ
83
MACK-CALI BUSINESS CAMPUS
FIVE SYLVAN WAY
PARSIPPANY
NJ
84
MACK-CALI BUSINESS CAMPUS
7 SYLVAN WAY
PARSIPPANY
NJ
85
MACK-CALI BUSINESS CAMPUS
7 CAMPUS DRIVE
PARSIPPANY
NJ
86
MACK-CALI BUSINESS CAMPUS
2 HILTON COURT
PARSIPPANY
NJ
87
MACK-CALI BUSINESS CAMPUS
8 CAMPUS DRIVE
PARSIPPANY
NJ
88
MACK-CALI BUSINESS CAMPUS
2 DRYDEN WAY
PARSIPPANY
NJ
89
WYNDHAM BUILDING
22 SYLVAN WAY
PARSIPPANY
NJ
90
500 COLLEGE ROAD EAST
500 COLLEGE ROAD EAST
PLAINSBORO
NJ
91
MACK-CALI BUSINESS CAMPUS
ONE SYLVAN WAY
PARSIPPANY
NJ
92
MACK-CALI BUSINESS CAMPUS
4 GATEHALL DRIVE
PARSIPPANY
NJ


 
 

--------------------------------------------------------------------------------

 



 
Mack-Cali Realty Corporation
Schedule 6.3(a)
Unencumbered Properties
 
NO.
PROPERTY NAME
STREET ADDRESS
CITY
ST.
93
MACK-CALI BUSINESS CAMPUS
4 CAMPUS DRIVE
PARSIPPANY
NJ
94
MACK-CALI BUSINESS CAMPUS
6 CAMPUS DRIVE
PARSIPPANY
NJ
95
MACK-CALI BUSINESS CAMPUS
9 CAMPUS DRIVE
PARSIPPANY
NJ
96
16 SENTRY PARK WEST
16 SENTRY PARK WEST
BLUE BELL
PA
97
18 SENTRY PARK WEST
18 SENTRY PARK WEST
BLUE BELL
PA
98
5 WOOD HOLLOW REALTY
5 WOOD HOLLOW ROAD
PARSIPPANY
NJ
99
BROMLEY TWO
5 TERRI LANE
BURLINGTON
NJ
100
BROMLEY ONE
3 TERRI LANE
BURLINGTON
NJ
101
D.B.C. ASSOCIATES, LLC
777 PASSAIC AVENUE
CLIFTON
NJ
102
232 STRAWBRIDGE REALTY
232 STRAWBRIDGE DRIVE
MOORESTOWN
NJ
103
MACK-CALI BUSINESS CAMPUS
6 CENTURY DRIVE
PARSIPPANY
NJ
104
150 MONUMENT REALTY
150 MONUMENT ROAD
BALA CYNWYD
PA
105
MACK-CALI BUSINESS CAMPUS
4 CENTURY DRIVE
PARSIPPANY
NJ
106
MACK-CALI BUSINESS CAMPUS
5 CENTURY DRIVE
PARSIPPANY
NJ
107
101 HUDSON STREET
101 HUDSON STREET
JERSEY CITY
NJ
108
300 HORIZON DRIVE
300 HORIZON DRIVE
HAMILTON TWP.
NJ
109
600 HORIZON CENTER LLC
600 HORIZON DRIVE
HAMILTON TWP.
NJ
110
CALI HARBORSIDE PLAZA I ASSOC LP
PLAZA 1
JERSEY CITY
NJ
111
55 CORPORATE DRIVE
55 CORPORATE DRIVE
BRIDGEWATER
NJ
112
MACK CENTRE VI
461 FROM ROAD
PARAMUS
NJ
113
MACK-CALI JOHNSON ROAD
250 JOHNSON ROAD
MORRIS PLAINS
NJ
114
FLEX XII
840 N LENOLA ROAD
MOORESTOWN
NJ
115
FLEX XIV
844 N LENOLA ROAD
MOORESTOWN
NJ
116
FLEX`VII
1 EXECUTIVE DRIVE
MOORESTOWN
NJ
117
FLEX XXII
97 FOSTER ROAD
MOORESTOWN
NJ
118
FLEX X
1256 N CHURCH STREET
MOORESTOWN
NJ
119
FLEX XVIII
1245 N. CHURCH STREET
MOORESTOWN
NJ
120
FLEX XIX
1247 N. CHURCH STREET
MOORESTOWN
NJ
121
FLEX XXIV
1507 LANCER DRIVE
MOORESTOWN
NJ
122
FLEX IX
102 EXECUTIVE DRIVE
MOORESTOWN
NJ
123
FLEX II
2 COMMERCE DRIVE
MOORESTOWN
NJ
124
COLOR GRAPHICS
101 COMMERCE DRIVE
MOORESTOWN
NJ
125
FLEX XX
41 TWOSOME DRIVE
MOORESTOWN
NJ
126
FLEX XVI
40 TWOSOME DRIVE
MOORESTOWN
NJ
127
FLEX XVII
50 TWOSOME DRIVE
MOORESTOWN
NJ
128
FLEX XXI
31 TWOSOME DRIVE
MOORESTOWN
NJ
129
FLEX XV
30 TWOSOME DRIVE
MOORESTOWN
NJ
130
GARLOCK
1451 METROPOLITAN DRIVE
WEST DEPTFORD
NJ
131
FLEX VIII
101 EXECUTIVE DRIVE
MOORESTOWN
NJ
132
FLEX VI
2 EXECUTIVE DRIVE
MOORESTOWN
NJ
133
FLEX XI
225 EXECUTIVE DRIVE
MOORESTOWN
NJ
134
FLEX XXIII
2 TWOSOME DRIVE
MOORESTOWN
NJ
135
FLEX III
201 COMMERCE DRIVE
MOORESTOWN
NJ
136
125 BROAD STREET CONDO A
125 BROAD STREET
NEW YORK
NY
136
125 BROAD STREET CONDO C
125 BROAD STREET
NEW YORK
NY
137
20 COMMERCE DRIVE ASSOC., LLC
20 COMMERCE DRIVE
CRANFORD
NJ


 
 

--------------------------------------------------------------------------------

 

4
 
Mack-Cali Realty Corporation
Schedule 6.3(a)
Unencumbered Properties
 
NO.
PROPERTY NAME
STREET ADDRESS
CITY
ST.
138
5 SKYLINE DRIVE
5 SKYLINE DRIVE
HAWTHORNE
NY
139
6 SKYLINE DRIVE
6 SKYLINE DRIVE
HAWTHORNE
NY
140
1 WAREHOUSE LANE
1 WAREHOUSE LANE
ELMSFORD
NY
141
2 WAREHOUSE LANE
2 WAREHOUSE LANE
ELMSFORD
NY
142
3 WAREHOUSE LANE
3 WAREHOUSE LANE
ELMSFORD
NY
143
4 WAREHOUSE LANE
4 WAREHOUSE LANE
ELMSFORD
NY
144
5 WAREHOUSE LANE
5 WAREHOUSE LANE
ELMSFORD
NY
145
1 EXECUTIVE PLAZA
1 EXECUTIVE BOULEVARD
YONKERS
NY
146
4 EXECUTIVE PLAZA
4 EXECUTIVE PLAZA
YONKERS
NY
147
100 CORPORATE BOULEVARD
100 CORPORATE BOULEVARD
YONKERS
NY
148
2 EXECUTIVE PLAZA
2 EXECUTIVE PLAZA
YONKERS
NY
149
1 ODELL PLAZA
1 ODELL PLAZA
YONKERS
NY
150
5 ODELL PLAZA
5 ODELL PLAZA
YONKERS
NY
151
7 ODELL PLAZA
7 ODELL PLAZA
YONKERS
NY
152
3 EXECUTIVE BOULEVARD
3 EXECUTIVE BOULEVARD
YONKERS
NY
153
6 EXECUTIVE PLAZA
6 EXECUTIVE PLAZA
YONKERS
NY
154
TEXACO - EXECUTIVE PLAZA
1 ENTERPRISE BOULEVARD
YONKERS
NY
155
200 CORPORATE BLVD S.
200 CORPORATE BLVD S.
YONKERS
NY
156
8 SKYLINE DRIVE
8 SKYLINE DRIVE
HAWTHORNE
NY
157
10 SKYLINE DRIVE
10 SKYLINE DRIVE
HAWTHORNE
NY
158
19 SKYLINE DRIVE
19 SKYLINE DRIVE
HAWTHORNE
NY
159
200 SAW MILL RIVER ROAD
200 SAW MILL RIVER ROAD
HAWTHORNE
NY
160
1 SKYLINE DRIVE
1 SKYLINE DRIVE
HAWTHORNE
NY
161
2 SKYLINE DRIVE
2 SKYLINE DRIVE
HAWTHORNE
NY
162
4 SKYLINE DRIVE
4 SKYLINE DRIVE
HAWTHORNE
NY
163
11 SKYLINE DRIVE
11 SKYLINE DRIVE
HAWTHORNE
NY
164
15 SKYLINE DRIVE
15 SKYLINE DRIVE
HAWTHORNE
NY
165
17 SKYLINE DRIVE
17 SKYLINE DRIVE
HAWTHORNE
NY
166
1 WATER STREET
1 WATER STREET
WHITE PLAINS
NY
167
11 MARTINE AVENUE
11 MARTINE AVENUE
WHITE PLAINS
NY
168
50 MAIN STREET
50 MAIN STREET
WHITE PLAINS
NY
169
1 BARKER AVENUE
1 BARKER AVENUE
WHITE PLAINS
NY
170
3 BARKER AVENUE
3 BARKER AVENUE
WHITE PLAINS
NY
171
1 WESTCHESTER PLAZA
1 WESTCHESTER PLAZA
ELMSFORD
NY
172
2 WESTCHESTER PLAZA
2 WESTCHESTER PLAZA
ELMSFORD
NY
173
3 WESTCHESTER PLAZA
3 WESTCHESTER PLAZA
ELMSFORD
NY
174
4 WESTCHESTER PLAZA
4 WESTCHESTER PLAZA
ELMSFORD
NY
175
5 WESTCHESTER PLAZA
5 WESTCHESTER PLAZA
ELMSFORD
NY
176
6 WESTCHESTER PLAZA
6 WESTCHESTER PLAZA
ELMSFORD
NY
177
7 WESTCHESTER PLAZA
7 WESTCHESTER PLAZA
ELMSFORD
NY
178
8 WESTCHESTER PLAZA
8 WESTCHESTER PLAZA
ELMSFORD
NY
179
50 EXECUTIVE BOULEVARD
50 EXECUTIVE BOULEVARD
ELMSFORD
NY
180
77 EXECUTIVE BOULEVARD
77 EXECUTIVE BOULEVARD
ELMSFORD
NY
181
85 EXECUTIVE BOULEVARD
85 EXECUTIVE BOULEVARD
ELMSFORD
NY
182
101 EXECUTIVE BOULEVARD
101 EXECUTIVE BOULEVARD
ELMSFORD
NY
183
300 EXECUTIVE BOULEVARD
300 EXECUTIVE BOULEVARD
ELMSFORD
NY

5
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Mack-Cali Realty Corporation
Schedule 6.3(a)
Unencumbered Properties
 
NO.
PROPERTY NAME
STREET ADDRESS
CITY
ST.
184
399 EXECUTIVE BOULEVARD
399 EXECUTIVE BOULEVARD
ELMSFORD
NY
185
400 EXECUTIVE BOULEVARD
400 EXECUTIVE BOULEVARD
ELMSFORD
NY
186
500 EXECUTIVE BOULEVARD
500 EXECUTIVE BOULEVARD
ELMSFORD
NY
187
11 CLEARBROOK ROAD
11 CLEARBROOK ROAD
ELMSFORD
NY
188
100 CLEARBROOK ROAD
100 CLEARBROOK ROAD
ELMSFORD
NY
189
150 CLEARBROOK ROAD
150 CLEARBROOK ROAD
ELMSFORD
NY
190
175 CLEARBROOK ROAD
175 CLEARBROOK ROAD
ELMSFORD
NY
191
200 CLEARBROOK ROAD
200 CLEARBROOK ROAD
ELMSFORD
NY
192
250 CLEARBROOK ROAD
250 CLEARBROOK ROAD
ELMSFORD
NY
193
570 TAXTER ROAD
570 TAXTER ROAD
ELMSFORD
NY
194
350 EXECUTIVE BOULEVARD
350 EXECUTIVE BOULEVARD
ELMSFORD
NY
195
525 EXECUTIVE BOULEVARD
525 EXECUTIVE BOULEVARD
ELMSFORD
NY
196
700 EXECUTIVE BOULEVARD
700 EXECUTIVE BOULEVARD
ELMSFORD
NY
197
75 CLEARBROOK ROAD
75 CLEARBROOK ROAD
ELMSFORD
NY
198
200 WHITE PLAINS ROAD
200 WHITE PLAINS ROAD
TARRYTOWN
NY
199
220 WHITE PLAINS ROAD
220 WHITE PLAINS ROAD
TARRYTOWN
NY
200
230 WHITE PLAINS ROAD
230 WHITE PLAINS ROAD
TARRYTOWN
NY
201
419 WEST AVE & EXPANSION
419 WEST AVENUE
STAMFORD
CT
202
500 WEST AVENUE
500 WEST AVENUE
STAMFORD
CT
203
550 WEST AVENUE
550 WEST AVENUE
STAMFORD
CT
204
650 WEST AVENUE
650 WEST AVENUE
STAMFORD
CT
205
600 WEST AVENUE
600 WEST AVENUE
STAMFORD
CT
206
12 SKYLINE DRIVE
12 SKYLINE DRIVE
HAWTHORNE
NY
207
MACK-CALI RICHARDS
40 RICHARDS AVENUE
NORWALK
CT
208
MACK-CALI 7 SKYLINE
7 SKYLINE DRIVE
HAWTHORNE
NY
209
TAXTER CORPORATE PARK
555 TAXTER ROAD
ELMSFORD
NY
210
TAXTER CORPORATE PARK
565 TAXTER ROAD
ELMSFORD
NY
211
OLD LINE BANK LAND LEASE
PARCEL A
GREENBELT
MD
212
CALI BUILDING V ASSOCIATES, LLC
65 JACKSON DRIVE
CRANFORD
NJ
213
MACK EAST BRUNSWICK
377 SUMMERHILL ROAD
EAST BRUNSWICK
NJ
214
KEMBLE PLAZA II REALTY LLC
412 MT. KEMBLE AVE.
MORRIS TOWNSHIP
NJ
215
KNIGHTSBRIDGE REALTY BLDG 3
30 KNIGHTSBRIDGE RD, 3
PISCATAWAY
NJ
216
KNIGHTSBRIDGE REALTY BLDG 4
30 KNIGHTSBRIDGE RD, 4
PISCATAWAY
NJ
217
KNIGHTSBRIDGE REALTY BLDG 5
30 KNIGHTSBRIDGE RD, 5
PISCATAWAY
NJ
218
KNIGHTSBRIDGE REALTY BLDG 6
30 KNIGHTSBRIDGE RD, 6
PISCATAWAY
NJ
219
MACK CRANFORD
10-12 COMMERCE DRIVE
CRANFORD
NJ
220
MACK LAKEVIEW PLAZA
201 LITTLETON ROAD
MORRIS PLAINS
NJ
221
MACK MONTVALE II
135 CHESTNUT RIDGE ROAD
MONTVALE
NJ
222
120 PASSAIC STREET
120 PASSAIC STREET
ROCHELLE PARK
NJ
223
470 CHESTNUT RIDGE ROAD
470 CHESTNUT RIDGE ROAD
WOODCLIFF LAKE
NJ
224
530 CHESTNUT RIDGE ROAD
530 CHESTNUT RIDGE ROAD
WOODCLIFF LAKE
NJ
225
MACK AIRPORT
200 RISER ROAD
LITTLE FERRY
NJ
226
MACK MURRAY HILL
890 MOUNTAIN AVENUE
NEW PROVIDENCE
NJ
227
MACK BRIDGEWATER I
721 ROUTE 202/206
BRIDGEWATER
NJ
228
MACK MONTVALE I
95 CHESTNUT RIDGE ROAD
MONTVALE
NJ
229
MACK SHORT HILLS
150 J.F. KENNEDY PARKWAY
MILLBURN
NJ


 
 

--------------------------------------------------------------------------------

 

6
 
Mack-Cali Realty Corporation
Schedule 6.3(a)
Unencumbered Properties
 
NO.
PROPERTY NAME
STREET ADDRESS
CITY
ST.
230
400 CHESTNUT RIDGE
400 CHESTNUT RIDGE ROAD
WOODCLIFF LAKE
NJ
231
MACK PLYMOUTH MEETING
1150 PLYMOUTH MEETING MALL
PLYMOUTH MEETING
PA
232
MACK-CALI BUSINESS CAMPUS
1633 LITTLETON ROAD
PARSIPPANY
NJ
233
ROSELAND II LLC
103 EISENHOWER PARKWAY
ROSELAND
NJ
234
343 THORNALL SPE LLC
343 THORNALL STREET
EDISON
NJ




 
 

--------------------------------------------------------------------------------

 

Mack-Cali Realty Corporation
Schedule 6.3 (c)
Direct or Indirect Interests in Partially Owned Entities that own Real Estate
 
 
Mack-Cali Interest Holder:
78/Pinson Partners L.L.C.
Name of Entity:
MC-SJP Pinson Development, LLC
Type of Entity:
New Jersey LLC
Percentage Interest:
82.5%
Capacity in Ownership
Member
   
Mack-Cali Interest Holder:
12 Vreeland Realty LLC
Name of Entity:
M-C Vreeland LLC
Type of Entity:
Delaware LLC
Percentage Interest:
99.9%
Capacity in Ownership:
Member
   
Mack-Cali Interest Holder:
M-C Vreeland LLC
Name of Entity:
12 Vreeland Associates L.L.C.
Type of Entity:
Delaware LLC
Percentage Interest:
50%
Capacity in Ownership:
Member
   
Mack-Cali Interest Holder:
Mack-Cali Sub XI, Inc.
Name of Entity:
Cal-Harbor So. Pier Urban Renewal Associates L.P.
Type of Entity:
Delaware Corporation
Percentage Interest:
1%
Capacity in Ownership:
General Partner
   
Mack-Cali Interest Holder:
Mack-Cali Realty, L.P.
Name of Entity:
Cal-Harbor So. Pier Urban Renewal Associates L.P.
Type of Entity:
Delaware limited partnership
Percentage Interest:
49%
Capacity in Ownership:
Limited Partner





 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Schedule 6.7
 
Litigation
 
None.
 


 
 

--------------------------------------------------------------------------------

 

 

 
Schedule 6.15
 
Certain Transactions
 
None.
 


 
 

--------------------------------------------------------------------------------

 


 
 
Schedule 6.18
 
Environmental Compliance
 
None.
 

 
 

--------------------------------------------------------------------------------

 

Schedule 6.19
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
100 Kimball Drive LLC
Limited
Liability
Company
Delaware
Active
Delaware
7/14/2005
Secretary Of State, Division Of Corporations
Active
4000431
100 Kimball Drive LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/25/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600243129
100 Kimball Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
5/15/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600269722
100 Willowbrook Realty L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
6/7/2005
Secretary Of State, Division Of Corporations
Active
3981387
100 Willowbrook Realty L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
6/10/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600239334
101 Commerce Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274904



 

 

 Page 1 of 62

 
 

--------------------------------------------------------------------------------

 



 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
101 Executive Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274886
102 Executive Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/20/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600275021
10 Independence SPE LLC
For Profit
Corporation
New York
Active
New York
11/28/2006
-
 
CONTRACT AGENT
10 Independence SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3820923
10 Independence SPE LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600207674
10 Sylvan SPE LLC
For Profit
Corporation
New York
Active
New York
11/28/2006
-
 
CONTRACT AGENT
10 Sylvan SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3820937



 
 

 Page 2 of 62

 
 

--------------------------------------------------------------------------------

 



 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
10 Sylvan SPE LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600207677
11 Commerce Drive Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
11/9/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600058393
120 Passaic Street LLC
Limited
Liability
Company
New Jersey
Active
New Jersey
4/17/1995
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600019330
1256 N. Church Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274890
1266 Soundview Realty L.L.C.
Limited
Liability
Company
Connecticut
Active
Connecticut
7/29/2002
Secretary Of State, Commercial Recording Division
Active
0721635
1280 Wall SPE LLC
For Profit
Corporation
New York
Active
New York
11/28/2006
-
 
CONTRACT AGENT
1280 Wall SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3820947



 
 

 Page 3 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
1280 Wall SPE LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600207675
12 Skyline Associates, L.L.C.
Limited
Liability
Company
New York
Active
New York
12/9/1999
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
12 Vreeland Realty LLC
Limited
Liability
Company
Delaware
Active
Delaware
5/26/2006
Secretary Of State, Division Of Corporations
Active
4165604
12 Vreeland Realty LLC
Limited
Liability
Company
Delaware
Active
New Jersey
5/31/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600270978
14/16 Skyline Realty L.L.C.
Limited
Liability
Company
New York
Active
New York
5/30/2002
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
14 Commerce Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
9/15/2003
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600179843
14 Sylvan Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
6/9/2011
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600374650



 
 

 Page 4 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
1507 Lancer Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274889
1717 Realty Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
4/13/2000
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600088199
1 Commerce
Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/20/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600275026
1 Executive Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274906
1 Independence SPE LLC
For Profit
Corporation
New York
Active
New York
11/28/2006
-
 
CONTRACT AGENT
1 Independence SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3820935
1 Independence SPE LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600207668



 
 

 Page 5 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
1 Jefferson Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
6/19/2007
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600302398
201 Commerce Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274893
201 Willowbrook Funding L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
5/5/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600235886
201 Willowbrook Funding L.L.C.
Limited
Liability
Company
New Jersey
Active
New York
6/1/2007
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
20 Commerce Drive Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
11/9/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600058399
20 Waterview SPE LLC
For Profit
Corporation
New York
Active
New York
11/28/2006
-
 
CONTRACT AGENT
20 Waterview SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3820936



 
 

 Page 6 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
20 Waterview SPE LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600207690
210 Clay Spe LLC
For Profit
Corporation
New York
Active
New York
11/28/2006
-
 
CONTRACT AGENT
210 Clay SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3820946
210 Clay SPE LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600207676
225 Corporate Realty L.L.C.
Limited
Liability
Company
New York
Active
New Jersey
12/7/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600286041
225 Corporate Realty L.L.C.
Limited
Liability
Company
New York
Active
New York
5/30/2002
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
225 Executive Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274885



 
 

 Page 7 of 62
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
232 Strawbridge Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
9/27/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600214278
25 Commerce Realty, L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2002
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600145876
2 Commerce
Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/20/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600275022
2 Executive Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274912
2 Independence SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3820934
2 Independence SPE LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600207669
2 Paragon Realty L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
6/7/2005
Secretary Of State, Division Of Corporations
Active
3981390



 
 

 Page 8 of 62
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
2 Paragon Realty L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
6/10/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600239336
2 Twosome Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274895
300 Horizon Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/17/2000
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600094138
300 Tice Realty Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/2/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059354
30 Twosome
Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274900
31 Twosome
Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274902
343 Thornall Holding L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
5/2/2006
Secretary Of State, Division Of Corporations
Active
4151936



 
 

 Page 9 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
343 Thornall Holding L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
5/8/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600269009
343 Thornall SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3820926
343 Thornall SPE LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600207693
35 Waterview Holding L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
5/2/2006
Secretary Of State, Division Of Corporations
Active
4151938
35 Waterview Holding L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
5/8/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600268999
35 Waterview SPE LLC
For Profit
Corporation
New York
Active
New York
11/28/2006
-
 
CONTRACT AGENT
35 Waterview SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3821164



 
 

 Page 10 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
35 Waterview SPE LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600207665
395 W. Passaic L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
5/23/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600270399
3 Becker Farm SPE LLC
For Profit
Corporation
New York
Active
New York
11/28/2006
-
 
CONTRACT AGENT
3 Becker SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3820945
3 Becker SPE LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600207678
3 Campus Realty LLC
Limited
Liability
Company
Delaware
Active
Delaware
5/26/2006
Secretary Of State, Division Of Corporations
Active
4165606
3 Campus Realty LLC
Limited
Liability
Company
Delaware
Active
New Jersey
5/31/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600270980



 
 

 Page 11 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
3 Odell Realty L.L.C.
Limited
Liability
Company
New York
Active
New York
7/29/2003
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
3 Paragon Realty L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
6/7/2005
Secretary Of State, Division Of Corporations
Active
3981388
3 Paragon Realty L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
6/10/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600239335
400 Chestnut Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
6/2/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600204111
400 Rella Realty Associates L.L.C.
Limited
Liability
Company
New York
Active
New York
12/1/1998
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
40 Twosome
Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274898
41 Twosome
Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274915



 
 

 Page 12 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
461 From Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
1/10/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600257552
470 Chestnut Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274914
4 Becker SPE LLC
For Profit
Corporation
New York
Active
New York
11/28/2006
-
 
CONTRACT AGENT
4 Becker SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3820944
4 Becker SPE LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600207679
4 Gatehall Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
6/7/2000
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600091691
4 Paragon Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
5/6/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600236046



 
 

 Page 13 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
4 Sentry Holding L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
9/10/2003
Secretary Of State, Division Of Corporations
Active
3702158
4 Sentry Holding L.L.C.
Limited
Liability
Company
Delaware
Active
Pennsylvania
9/15/2003
Department Of State, Corporation Bureau
Active
3168922
4 Sentry Realty L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
8/22/2003
Secretary Of State, Division Of Corporations
Active
3695656
4 Sentry Realty L.L.C.
Limited
Liability
Company
Delaware
Active
Pennsylvania
8/25/2003
Department Of State, Corporation Bureau
Active
3164510
4 Sylvan SPE LLC
For Profit
Corporation
New York
Active
New York
11/28/2006
-
 
CONTRACT AGENT
4 Sylvan SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3820938
4 Sylvan SPE LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600207670



 
 

 Page 14 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
500 Columbia Turnpike
Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
11/9/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600058404
50 Twosome
Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274897
51 Chubb SPE LLC
For Profit
Corporation
New York
Active
New York
11/28/2006
-
 
CONTRACT AGENT
51 Chubb SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3820962
51 Chubb SPE LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600207694
530 Chestnut Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274913
55 Corporate Partners L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
5/22/2006
Secretary Of State, Division Of Corporations
Active
4162840



 
 

 Page 15 of 62
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
55 Corporate Partners L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
5/25/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600270721
55 Corporate
Realty L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
5/22/2006
Secretary Of State, Division Of Corporations
Active
4162836
55 Corporate
Realty L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
5/25/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600270720
55 Corporate Unit IV LLC
Limited
Liability
Company
Delaware
Active
Delaware
11/14/2007
Secretary Of State, Division Of Corporations
Active
4457202
55 Corporate Unit IV LLC
Limited
Liability
Company
Delaware
Active
New Jersey
11/20/2007
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600313920
5/6 Skyline Realty L.L.C.
Limited
Liability
Company
New York
Active
New York
7/3/2001
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
5 Becker SPE LLC
For Profit
Corporation
New York
Active
New York
11/28/2006
-
 
CONTRACT AGENT



 
 

 Page 16 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
5 Becker SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3820943
5 Becker SPE LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600207680
5 Independence SPE LLC
For Profit
Corporation
New York
Active
New York
11/28/2006
-
 
CONTRACT AGENT
5 Independence SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3820925
5 Independence SPE LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600207672
5 Wood Hollow Realty, L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
3/29/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600197821
600 Horizon Center L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
4/22/2002
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600139056



 
 

 Page 17 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
600 Parsippany Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/2/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059350
6 Becker SPE LLC
For Profit
Corporation
New York
Active
New York
11/28/2006
-
 
CONTRACT AGENT
6 Becker SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3820942
6 Parsippany L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/16/2010
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600362103
75 Livingston SPE LLC
For Profit
Corporation
New York
Active
New York
11/28/2006
-
 
CONTRACT AGENT
75 Livingston SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3820941
75 Livingston SPE LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600207684



 
 

 Page 18 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
78/Pinson Partners L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
2/16/1999
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600063209
85 Livingston SPE LLC
For Profit
Corporation
New York
Active
New York
11/28/2006
-
 
CONTRACT AGENT
85 Livingston SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3821166
85 Livingston SPE LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600207685
97 Forster Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274876
9 Campus Realty, L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
8/7/2001
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600120556
Airport Properties Associates LLC
Limited
Liability
Company
New Jersey
Active
New Jersey
5/1/1996
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600027492



 
 

 Page 19 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
BMP Moorestown Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
6/5/2000
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600091500
BMP South Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/3/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059458
Bridge Plaza
Realty Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/2/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059371
Cal-Harbor II & III Urban Renewal Associates L.P.
Limited
Partnership
New Jersey
Active
New Jersey
9/25/1996
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600030997
Cal-Harbor IV Urban Renewal Associates L.P.
Limited
Partnership
New Jersey
Active
New Jersey
9/25/1996
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600031314
Cal-Harbor So. Pier Urban
Renewal
Associates L. P.
Limited
Partnership
New Jersey
Active
New Jersey
9/25/1996
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600031000
Cal-Harbor VII Leasing Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
8/24/2000
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600096760



 
 

 Page 20 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Cal-Harbor VII Urban Renewal Associates L.P.
Limited
Partnership
New Jersey
Active
New Jersey
9/25/1996
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600030998
Cal-Harbor VI Urban Renewal Associates L.P.
Limited
Partnership
New Jersey
Active
New Jersey
9/25/1996
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600030995
Cal-Harbor V Leasing Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
8/24/2000
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600096761
Cal-Harbor V Urban Renewal Associates L.P.
Limited
Partnership
New Jersey
Active
New Jersey
9/25/1996
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600030996
Cali Harborside (Fee) Associates L. P.
Limited
Partnership
New Jersey
Active
New Jersey
10/7/1996
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600031416
Campus Conservation And Management Association, Inc.
Non Profit
Corporation
New Jersey
Active
New Jersey
7/19/1995
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100633548
CCMA Nominee L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
6/9/2011
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600374657



 
 

 Page 21 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Century Plaza Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
11/9/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600058401
Clearbrook Road Associates, L.L.C.
Limited
Liability
Company
New York
Active
New York
8/30/2001
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
College Road Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/3/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059460
Comc Property Owners
Association, Inc.
Non Profit
Corporation
New Jersey
Active
New Jersey
4/20/2000
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100814633
Commercenter Realty Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/2/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059369
Cross Westchester Realty Associates L.L.C.
Limited
Liability
Company
New York
Active
New York
12/3/1998
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
C.W. Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
11/9/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600058406



 
 

 Page 22 of 62
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
CWLT Roseland
Exchange L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
8/11/1999
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600072853
D.B.C. Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
11/17/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600058766
Eleventh Springhill Lake Associates, LLC
Limited
Liability
Company
Maryland
Active
Maryland
2/22/2006
State Department Of Assessments And Taxation
Active
W1 1128550
Elmsford Realty Associates L.L.C.
Limited
Liability
Company
New York
Active
New York
12/3/1998
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
Em pi re State Vehicle Leasing L.L.C.
Limited
Liability
Company
New York
Active
New York
10/4/2002
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
Five Sentry Realty Associates L.P.
Limited
Partnership
Pennsylvania
Active
Pennsylvania
7/1/1996
Department Of State, Corporation Bureau
Active
2703206
Fourteenth
Springhill Lake Associates, LLC
Limited
Liability
Company
Maryland
Active
Maryland
2/22/2006
State Department Of Assessments And Taxation
Active
W1 1128709



 
 

 Page 23 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Gale Broad Street LLC
Limited
Liability
Company
New Jersey
Active
New Jersey
9/20/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600248060
Gale Jefferson, L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
11/30/2005
Secretary Of State, Division Of Corporations
Active
4068820
Gale Jefferson, L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
7/25/2007
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600305109
Gale Kimball, L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
7/15/2005
Secretary Of State, Division Of Corporations
Active
4000944
Gale Kimball, L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
7/20/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600242875
Gale Onc Associates, LLC
Limited
Liability
Company
Delaware
Active
Delaware
7/13/2005
Secretary Of State, Division Of Corporations
Active
3999354
Gale SLG NJ GP LLC
Limited
Liability
Company
Delaware
Active
Delaware
7/9/2004
Secretary Of State, Division Of Corporations
Active
3827171



 
 

 Page 24 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Gale SLG NJ MEZZ LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3820919
Gale SLG NJ Operating Partnership, L.P.
Limited
Partnership
Delaware
Active
Delaware
11/4/1997
Secretary Of State, Division Of Corporations
Active
2816871
Gale SLG NJ Operating Partnership, L.P.
Limited
Partnership
Delaware
Active
New Jersey
11/6/1997
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600043925
Garden State Cafe Licensing L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
9/23/2011
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600378463
Garden State Vehicle Leasing L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/17/2001
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600129024
GE/Gale Funding LLC
Limited
Liability
Company
Delaware
Active
Delaware
7/24/2003
Secretary Of State, Division Of Corporations
Active
3685129
GMW Village Associates, L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
8/4/2003
Secretary Of State, Division Of Corporations
Active
3689029



 
 

 Page 25 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
GMW Village Associates, L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
8/5/2003
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600176724
Greenbelt/Springhil l Lake Associates, LLC
Limited
Liability
Company
Maryland
Active
Maryland
4/20/2007
State Department Of Assessments And Taxation
Active
W1 1873619
Hanover 3201 Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
6/9/2011
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600374652
Harborside Hospitality Corp.
For Profit
Corporation
New Jersey
Active
New Jersey
8/28/2000
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100827000
Horizon Center Realty Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/2/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059348
Jumping Brook Realty Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/2/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059353
Kemble Plaza II Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
5/7/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600201752



 
 

 Page 26 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Keystone Vehicle Leasing L.L.C.
Limited
Liability
Company
Pennsylvania
Active
Pennsylvania
12/18/2001
Department Of State, Corporation Bureau
Active
3042076
Knightsbridge Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
5/7/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600201751
K US Realty Holding L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
10/6/2006
Secretary Of State, Division Of Corporations
Active
4231522
K US Realty Holding L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
12/31/2007
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600316475
Linwood Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/3/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059470
Littleton Realty Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
9/20/2002
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600150552
Mack-Cali Advantage Services
Corporation
For Profit
Corporation
Delaware
Active
Delaware
12/21/2000
Secretary Of State, Division Of Corporations
Active
3334425



 
 

 Page 27 of 62
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Mack-Cali Airport Realty Associates L. P.
Limited
Partnership
Pennsylvania
Active
Pennsylvania
10/25/1996
Department Of State, Corporation Bureau
Active
2720933
Mack-Cali B Properties, L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
4/1/1999
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600065757
Mack-Cali Bridgewater Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
9/15/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600247715
Mack-Cali Building V Associates
L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
11/9/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600058407
Mack-Cali
Business Campus Association, Inc.
Non Profit
Corporation
New Jersey
Active
New Jersey
1/22/2003
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100896494
Mack-Cali Campus Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/3/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059465
Mack-Cali
Chestnut Ridge, L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
11/17/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600058770



 
 

 Page 28 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Mack-Cali CW Realty Associates L.L.C.
Limited
Liability
Company
New York
Active
New York
12/3/1998
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
Mack-Cali D.C. Management Corp
For Profit
Corporation
Delaware
Active
Delaware
5/6/1998
Secretary Of State, Division Of Corporations
Active
2893068
Mack-Cali East Lakemont L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/3/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059461
Mack-Cali E-Commerce L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
4/5/2000
Secretary Of State, Division Of Corporations
Active
3207038
Mack-Cali Facility, LLC
Limited
Liability
Company
New Jersey
Active
New Jersey
10/2/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600280876
Mack-Cali F Properties L.P.
Limited
Partnership
New Jersey
Active
New Jersey
3/29/1985
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600003463
Mack-Cali Freehold L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
5/6/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600236041



 
 

 Page 29 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Mack-Cali
Glendale Limited Partnership
Limited
Partnership
Arizona
Active
Arizona
12/12/1996
Secretary Of State
Active
2009695
Mack-Cali
Glendale Limited Partnership
Limited
Partnership
Arizona
Active
Pennsylvania
12/18/2002
Department Of State, Corporation Bureau
Active
3112476
Mack-Cali Holmdel L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
6/22/2005
Secretary Of State, Division Of Corporations
Active
3989607
Mack-Cali Holmdel L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
8/8/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600244417
Mack-Cali Johnson Road L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
9/15/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600247710
Mack-Cali Management L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
10/20/2006
Secretary Of State, Division Of Corporations
Active
4238510
Mack-Cali Management L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
10/25/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600282751



 
 

 Page 30 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Mack-Cali
Meadowlands
Entertainment L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
11/25/2003
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600185992
Mack-Cali Meadowlands Special L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
11/25/2003
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600185991
Mack-Cali
Mid-West Realty Associates L.L.C.
Limited
Liability
Company
New York
Active
New York
12/3/1998
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
Mack-Cali Morris Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/3/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059457
Mack-Cali Pennsylvania
Realty Associates, L. P.
Limited
Partnership
Pennsylvania
Active
Pennsylvania
5/2/1997
Department Of State, Corporation Bureau
Active
2753366
Mack-Cali Plaza I L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
6/7/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600238994
Mack-Cali Property Trust
For Profit
Corporation
Maryland
Active
Maryland
4/29/1997
State Department Of Assessments And Taxation
Active
D04679726



 
 

 Page 31 of 62
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Mack-Cali Property Trust
For Profit
Corporation
Maryland
Active
New Jersey
 
-
 
-
Mack-Cali Property Trust
For Profit
Corporation
Maryland
Active
Pennsylvania
11/10/1997
Department Of State, Corporation Bureau
Active
2784209
Mack-Cali-R Company No. 1 L. P.
Limited
Partnership
New Jersey
Active
New Jersey
3/29/1985
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600004217
Mack-Cali-R
Company No. 1 L. P.
Limited
Partnership
New Jersey
Active
Pennsylvania
4/13/1998
Department Of State, Corporation Bureau
Active
2811027
Mack-Cali Realty
Acquisition Corp.
For Profit
Corporation
Delaware
Active
Delaware
10/3/1994
Secretary Of State, Division Of Corporations
Active
2440273
Mack-Cali Realty
Acquisition Corp.
For Profit
Corporation
Delaware
Active
New Jersey
10/14/1994
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100603751
Mack-Cali Realty
Acquisition Corp.
For Profit
Corporation
Delaware
Active
New York
10/15/1998
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-



 
 

 Page 32 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Mack-Cali Realty Construction Corporation
For Profit
Corporation
New Jersey
Active
New Jersey
5/13/1996
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100665617
Mack-Cali Realty Corporation
For Profit
Corporation
Maryland
Active
Connecticut
1/30/1997
Secretary Of State, Commercial Recording Division
Active
0553466
Mack-Cali Realty Corporation
For Profit
Corporation
Maryland
Active
Maryland
5/24/1994
-
 
-
Mack-Cali Realty Corporation
For Profit
Corporation
Maryland
Active
Maryland
5/24/1994
State Department Of Assessments And Taxation
Active
D03895703
Mack-Cali Realty Corporation
For Profit
Corporation
Maryland
Active
Massachusetts
5/31/2006
Secretary Of The Commonwealth
Active
223305147
Mack-Cali Realty Corporation
For Profit
Corporation
Maryland
Active
New Jersey
8/18/1994
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100598275
Mack-Cali Realty Corporation
For Profit
Corporation
Maryland
Active
New York
4/25/1995
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-



 
 

 Page 33 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Mack-Cali Realty L.P.
Limited
Partnership
Delaware
Active
Connecticut
2/2/1998
Secretary Of State, Commercial Recording Division
Active
0582018
Mack-Cali Realty L.P.
Limited
Partnership
Delaware
Active
Delaware
5/31/1994
Secretary Of State, Division Of Corporations
Active
2407010
Mack-Cali Realty L.P.
Limited
Partnership
Delaware
Active
Maryland
5/8/1998
State Department Of Assessments And Taxation
Active
P04989885
Mack-Cali Realty L.P.
Limited
Partnership
Delaware
Active
Massachusetts
5/31/2006
Secretary Of The Commonwealth
Active
000925617
Mack-Cali Realty L.P.
Limited
Partnership
Delaware
Active
New Jersey
8/18/1994
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600015518
Mack-Cali Realty L.P.
Limited
Partnership
Delaware
Active
New York
3/17/1997
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
M ack-Ca l i Services, Inc.
For Profit
Corporation
New Jersey
Active
Connecticut
1/17/2003
Secretary Of State, Commercial Recording Division
Active
0737070



 
 

 Page 34 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Mack-Cali Services, Inc.
For Profit
Corporation
New Jersey
Active
New Jersey
8/9/1994
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100597053
Mack-Cali Services, Inc.
For Profit
Corporation
New Jersey
Active
New York
2/11/1997
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
Mack-Cali Short Hills L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
9/15/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600247712
Mack-Cali So.
West Realty Associates L.L.C.
Limited
Liability
Company
New York
Active
New York
12/3/1998
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
Mack-Cali Springing L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
8/3/2005
Secretary Of State, Division Of Corporations
Active
4009527
Mack-Cali Sub III, Inc.
For Profit
Corporation
Delaware
Active
Delaware
7/21/1994
Secretary Of State, Division Of Corporations
Active
2420407
Mack-Cali Sub III, Inc.
For Profit
Corporation
Delaware
Active
New Jersey
8/11/1994
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100597249



 
 

 Page 35 of 62
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Mack-Cali Sub I, Inc.
For Profit
Corporation
Delaware
Active
Delaware
7/21/1994
Secretary Of State, Division Of Corporations
Active
2420394
Mack-Cali Sub I, Inc.
For Profit
Corporation
Delaware
Active
New Jersey
8/11/1994
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100597252
Mack-Cali Sub VI, Inc.
For Profit
Corporation
Delaware
Active
Delaware
3/16/1995
Secretary Of State, Division Of Corporations
Active
2489768
Mack-Cali Sub XI, Inc.
For Profit
Corporation
Delaware
Active
Delaware
8/22/1996
Secretary Of State, Division Of Corporations
Active
2655904
Mack-Cali Sub XI, Inc.
For Profit
Corporation
Delaware
Active
New Jersey
9/23/1996
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100679883
Mack-Cali Sub X, Inc.
For Profit
Corporation
Delaware
Active
Delaware
8/22/1996
Secretary Of State, Division Of Corporations
Active
2655902
Mack-Cali Sub X, Inc.
For Profit
Corporation
Delaware
Active
New Jersey
9/23/1996
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100679882



 
 

 Page 36 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Mack-Cali Sub XVII, Inc.
For Profit
Corporation
Delaware
Active
Delaware
11/17/1997
Secretary Of State, Division Of Corporations
Active
2822088
Mack-Cali Sub XVII, Inc.
For Profit
Corporation
Delaware
Active
New Jersey
6/6/2000
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100819209
Mack-Cali Sub XVII, Inc.
For Profit
Corporation
Delaware
Active
Texas
12/1/1997
Secretary Of State, Statutory Filings Division, Corporations Section
Active
00118307-06
Mack-Cali Sub XV Trust
For Profit
Corporation
Maryland
Active
Maryland
12/30/2002
State Department Of Assessments And Taxation
Active
D07148976
Mack-Cali Sub XV Trust
For Profit
Corporation
Maryland
Active
Pennsylvania
1/24/2003
Department Of State, Corporation Bureau
Active
3119685
Mack-Cali Sub XXII, Inc.
For Profit
Corporation
Delaware
Active
Delaware
11/18/1997
Secretary Of State, Division Of Corporations
Active
2822605
Mack-Cali Taxter
Associates L.L.C.
Limited
Liability
Company
New York
Active
New York
5/12/2000
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-



 
 

 Page 37 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Mack-Cali Texas Property L.P.
Limited
Partnership
Texas
Active
Connecticut
8/7/2002
Secretary Of State, Commercial Recording Division
Active
0722592
Mack-Cali Texas Property L.P.
Limited
Partnership
Texas
Active
New Jersey
6/5/2000
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600091501
Mack-Cali Texas Property L.P.
Limited
Partnership
Texas
Active
New York
8/12/2002
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
M ack-Ca l i Texas Property L.P.
Limited
Partnership
Texas
Active
Texas
12/1/1997
Secretary Of State, Statutory Filings Division, Corporations Section
Active
10331010
Mack-Cali Transit Village LLC
Limited
Liability
Company
Delaware
Active
Delaware
5/26/2006
Secretary Of State, Division Of Corporations
Active
4165608
Mack-Cali Transit Village LLC
Limited
Liability
Company
Delaware
Active
New Jersey
5/31/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600270983
Mack-Cali TRS Holding
Corporation
For Profit
Corporation
Delaware
Active
Delaware
12/21/2000
Secretary Of State, Division Of Corporations
Active
3334426



 
 

 Page 38 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Mack-Cali
Woodbridge L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
9/15/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600247714
Mack-Cali WP Realty Associates L.L.C.
Limited
Liability
Company
New York
Active
New York
12/3/1998
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
Mack-Green-Gale LLC
Limited
Liability
Company
Delaware
Active
Delaware
3/9/2006
Secretary Of State, Division Of Corporations
Active
4122793
Mack-Green-Gale
LLC
Limited
Liability
Company
Delaware
Active
New Jersey
4/25/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600267719
Main-Martine Maintenance Corp.
For Profit
Corporation
New York
Active
New York
1/30/1997
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
2107929
Maple 4 Campus L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
3/1/2001
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600109649
Maple 6 Campus L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
3/1/2001
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600109650



 
 

 Page 39 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
M-C 125 Broad A L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
3/12/2007
Secretary Of State, Division Of Corporations
Active
4315379
M-C 125 Broad A L.L.C.
Limited
Liability
Company
Delaware
Active
New York
3/15/2007
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
M-C 125 Broad C L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
3/12/2007
Secretary Of State, Division Of Corporations
Active
4315382
M-C 125 Broad C L.L.C.
Limited
Liability
Company
Delaware
Active
New York
3/15/2007
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
M-C 2 South Gold L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
4/4/2007
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600296281
M-C 3 AAA L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
4/4/2007
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600296283
M-C 3 Campus, LLC
Limited
Liability
Company
Delaware
Active
Delaware
5/26/2006
Secretary Of State, Division Of Corporations
Active
4165607



 
 

 Page 40 of 62
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
M-C 3 Campus, LLC
Limited
Liability
Company
Delaware
Active
New Jersey
5/31/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600270982
MC 55 Condo Associates LLC
Limited
Liability
Company
Delaware
Active
Delaware
10/21/2005
Secretary Of State, Division Of Corporations
Active
4048983
MC 55 Condo Associates LLC
Limited
Liability
Company
Delaware
Active
New Jersey
10/26/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600251346
MC 55 Corporate Drive LLC
Limited
Liability
Company
Delaware
Active
Delaware
5/18/2006
Secretary Of State, Division Of Corporations
Active
4161521
MC 55 Corporate Manager L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
3/3/2006
Secretary Of State, Division Of Corporations
Active
4119262
MC 55 Corporate Manager L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
3/10/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600263473
M-C 5 AAA L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
4/4/2007
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600296286



 
 

 Page 41 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
M-C 6 AAA L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
4/4/2007
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600296284
M-C Capitol Associates L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
4/30/1998
Secretary Of State, Division Of Corporations
Active
2891009
M-C Capitol Associates L.L.C.
Limited
Liability
Company
Delaware
Active
District Of Columbia
5/6/1998
Department Of Consumer And Regulatory Affairs, Business and Professional
Licensing Administration, Corporations Division
Active
L02526
M-C Church Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274877
M-C Construction Services, Inc.
For Profit
Corporation
New Jersey
Active
New Jersey
9/26/2008
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100995972
Mc Free Wi-Fi L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
9/7/2011
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600377805
MCG 426 Washington St. II L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
9/24/2008
Secretary Of State, Division Of Corporations
Active
4604152



 
 

 Page 42 of 62
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
M-C Harborside Promenade LLC
Limited
Liability
Company
New Jersey
Active
New Jersey
7/26/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600275583
M-C Harsimus Partners L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/7/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059787
MC Hudson Holding L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
11/22/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600219373
M-C Hudson LLC
Limited
Liability
Company
New Jersey
Active
New Jersey
7/26/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600275582
MC Hudson Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
11/22/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600219375
M-C Hudson Street LLC
Limited
Liability
Company
New Jersey
Active
New Jersey
7/26/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600275581
M-C Jefferson L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
6/19/2007
Secretary Of State, Division Of Corporations
Active
4373839



 
 

 Page 43 of 62
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
M-C Jefferson L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
6/22/2007
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600302750
M-C Kimball, LLC
Limited
Liability
Company
Delaware
Active
Delaware
5/26/2006
Secretary Of State, Division Of Corporations
Active
4165570
M-C Kimball, LLC
Limited
Liability
Company
Delaware
Active
New Jersey
5/31/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600270973
M-C Lenola Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274896
M-C Metropolitan Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
7/19/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600274891
M-C Newark L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
10/5/2006
Secretary Of State, Division Of Corporations
Active
4231108
M-C Newark L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
10/10/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600281412



 
 

 Page 44 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
MC One River
General L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
11/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600218365
MC One River Limited L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
11/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600218363
M-C Penn Management Trust
For Profit
Corporation
Maryland
Active
Maryland
12/30/2002
State Department Of Assessments And Taxation
Active
D07148869
M-C Penn Management Trust
For Profit
Corporation
Maryland
Active
Pennsylvania
1/24/2003
Department Of State, Corporation Bureau
Active
3119686
M-C Plaza II & III LLC
Limited
Liability
Company
New Jersey
Active
New Jersey
7/20/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600275042
M-C Plaza IV LLC
Limited
Liability
Company
New Jersey
Active
New Jersey
7/20/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600275039
M-C Plaza VI & VII LLC
Limited
Liability
Company
New Jersey
Active
New Jersey
7/25/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600275402



 
 

 Page 45 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
M-C Plaza V LLC
Limited
Liability
Company
New Jersey
Active
New Jersey
7/20/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600275040
MCPRC LLC
Limited
Liability
Company
New Jersey
Active
New Jersey
2/16/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600261232
M-C Properties Co. Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/3/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059456
MCPT TRS Holding
Corporation
For Profit
Corporation
Delaware
Active
Delaware
3/24/2004
Secretary Of State, Division Of Corporations
Active
3781252
MCPT Trust
Business
Trust
Delaware
Active
Delaware
4/23/2004
Secretary Of State, Division Of Corporations
Active
3794632
MCRC Trust
Business
Trust
Delaware
Active
Delaware
4/23/2004
Secretary Of State, Division Of Corporations
Active
3794640
M-C Red Bank Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
6/7/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600238915



 
 

 Page 46 of 62
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
M-C Rosetree Realty Associates L. P.
Limited
Partnership
Pennsylvania
Active
Pennsylvania
4/29/1996
Department Of State, Corporation Bureau
Active
2692719
MC-SJP Pinson Development, LLC
Limited
Liability
Company
Delaware
Active
Delaware
2/25/1999
Secretary Of State, Division Of Corporations
Active
3009459
MC-SJP Pinson Development, LLC
Limited
Liability
Company
Delaware
Active
New Jersey
3/12/1999
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600064715
M-C Transit, LLC
Limited
Liability
Company
Delaware
Active
Delaware
5/26/2006
Secretary Of State, Division Of Corporations
Active
4165609
M-C Transit, LLC
Limited
Liability
Company
Delaware
Active
New Jersey
5/31/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600270984
M-C Vreeland, LLC
Limited
Liability
Company
Delaware
Active
Delaware
5/26/2006
Secretary Of State, Division Of Corporations
Active
4165602
M-C Vreeland, LLC
Limited
Liability
Company
Delaware
Active
New Jersey
5/31/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600270977



 
 

 Page 47 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
M-C Washington Street II, Inc.
For Profit
Corporation
Delaware
Active
Delaware
9/10/2008
Secretary Of State, Division Of Corporations
Active
4597977
M-C Washington Street L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
10/6/2006
Secretary Of State, Division Of Corporations
Active
4231675
M-C Washington Street L.L.C.
Limited
Liability
Company
Delaware
Active
Massachusetts
10/18/2006
Secretary Of The Commonwealth
Active
000935700
M-C Washington Street L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
10/10/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600281505
Mid-Westchester Realty Associates L.L.C.
Limited
Liability
Company
New York
Active
New York
12/3/1998
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
Mid-West Maintenance Corp.
For Profit
Corporation
New York
Active
New York
1/30/1997
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
Monmouth/Atlantic Realty Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/2/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059352



 
 

 Page 48 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Monument 150 Realty L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
12/14/2004
Secretary Of State, Division Of Corporations
Active
3895869
Monument 150 Realty L.L.C.
Limited
Liability
Company
Delaware
Active
Pennsylvania
12/15/2004
Department Of State, Corporation Bureau
Active
3269329
Monument Holding L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
12/13/2004
Secretary Of State, Division Of Corporations
Active
3895380
Monument Holding L.L.C.
Limited
Liability
Company
Delaware
Active
Pennsylvania
12/15/2004
Department Of State, Corporation Bureau
Active
3269330
Moorestown Realty Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/3/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059454
Mountainview
Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/3/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059467
Mount Airy Realty Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/2/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059367



 
 

 Page 49 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Newark Center Holding L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
10/12/2006
Secretary Of State, Division Of Corporations
Active
4234671
Newark Center Holding L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
10/16/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600282027
Office Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
11/9/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600058410
One Campus Associates, L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
7/19/2000
Secretary Of State, Division Of Corporations
Active
3261595
One Grande SPE LLC
Limited
Liability
Company
Delaware
Active
Delaware
6/24/2004
Secretary Of State, Division Of Corporations
Active
3820921
One Grande SPE LLC
Limited
Liability
Company
Delaware
Active
New Jersey
7/12/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600207692
One Grand SPC LLC
For Profit
Corporation
New York
Active
New York
11/28/2006
-
 
CONTRACT AGENT



 
 

 Page 50 of 62
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
One Jefferson Road LLC
Limited
Liability
Company
Delaware
Active
Delaware
7/18/2005
Secretary Of State, Division Of Corporations
Active
4001711
One Jefferson Road LLC
Limited
Liability
Company
Delaware
Active
New Jersey
4/26/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600267839
One River Associates
Limited
Partnership
New Jersey
Active
New Jersey
3/29/1985
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600002894
One Sylvan Realty, L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/17/1999
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600080086
Palladium Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
5/26/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600203532
Park Central East Lake Management Corporation
For Profit
Corporation
New Jersey
Active
New Jersey
12/30/1983
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100214359
Park Central Open Space
Management Corporation
For Profit
Corporation
New Jersey
Active
New Jersey
12/30/1983
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100214356



 
 

 Page 51 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Parsippany 202 Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
6/9/2011
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600374651
Parsippany 4/5 Realty L.L.C.
Limited
Liability Company
New Jersey
Active
New Jersey
12/17/2004
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600221742
Parsippany
Campus Realty Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/3/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059463
Parsippany
Hanover Realty II L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
6/9/2011
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600374654
PF Village LLC
Limited
Liability
Company
Delaware
Active
Delaware
7/24/2003
Secretary Of State, Division Of Corporations
Active
3685132
PF Village LLC
Limited
Liability
Company
Delaware
Active
New Jersey
8/4/2003
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600176590
Phelan Realty Associates L.P.
Limited
Partnership
California
Active
California
12/1/1997
Secretary Of State
Active
199733500025



 
 

 Page 52 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Plaza VIII & IX Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
9/9/2002
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600149598
Princeton
Corporate Center Realty Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/3/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059453
Princeton Junction Metro Office
Center Association, Inc.
Non Profit
Corporation
New Jersey
Active
New Jersey
10/8/1 985
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100274647
Princeton Overlook Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
12/3/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600059452
PW/MS Management Co., Inc.
For Profit
Corporation
New Jersey
Active
New Jersey
2/10/1981
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100132235
PW/MS OP Sub III,
LLC
 
Delaware
Active
Colorado
 
-
 
-
PW/M S OP Sub III, LLC
 
Delaware
Active
Delaware
11/4/1997
Secretary Of State, Division Of Corporations
Active
2816899



 
 

 Page 53 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Red Bank Corporate Plaza II, L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
6/12/2006
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600271945
Red Bank Corporate Plaza, LLC
Limited
Liability
Company
New Jersey
Active
New Jersey
9/28/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600248842
Roseland II L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
11/10/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600058491
Roseland Owners Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
8/23/1999
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600073453
Sentry Park West L.L.C.
Limited
Liability
Company
Pennsylvania
Active
Pennsylvania
12/20/2002
Department Of State, Corporation Bureau
Active
3113186
Six Commerce Drive Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
11/9/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600058396
Sixteenth Springhill Lake Associates, LLC
Limited
Liability
Company
Maryland
Active
Maryland
4/20/2007
State Department Of Assessments And Taxation
Active
W1 1873635



 
 

 Page 54 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Skyline Realty L.L.C.
Limited
Liability
Company
New York
Active
New York
12/3/1998
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
South-West Maintenance Corp.
For Profit
Corporation
New York
Active
New York
1/30/1997
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
So . Westchester Realty Associates L.L.C.
Limited
Liability
Company
New York
Active
New York
12/3/1998
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
Stevens Airport Realty Associates L. P.
Limited
Partnership
Pennsylvania
Active
Pennsylvania
1/6/2000
Department Of State, Corporation Bureau
Active
2917376
Sylvan/Campus Realty L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
6/21/2000
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600092664
Talley Maintenance Corp.
For Profit
Corporation
New York
Active
New York
1/30/1997
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
Talleyrand Realty
Associates L.L.C.
Limited
Liability
Company
New York
Active
New York
12/3/1998
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-



 
 

 Page 55 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Tenth Springhill Lake Associates, LLC
Limited
Liability
Company
Maryland
Active
Maryland
2/22/2006
State Department Of Assessments And Taxation
Active
W1 1128535
Terri Realty Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
10/23/2003
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600183302
The Gale Company, L.L.C.
Limited
Liability
Company
New Jersey
Active
Alabama
12/30/2002
Secretary Of State, Corporations Division
Active
604-809
The Gale Company, L.L.C.
Limited
Liability
Company
New Jersey
Active
Arizona
1/13/2003
Corporation Commission, Corporations Division
Active
R-1 060534-7
The Gale Company, L.L.C.
Limited
Liability
Company
New Jersey
Active
Arkansas
 
-
 
-
The Gale Company, L.L.C.
Limited
Liability
Company
New Jersey
Active
Connecticut
2/28/2003
Secretary Of State, Commercial Recording Division
Active
0741455
The Gale Company, L.L.C.
Limited
Liability
Company
New Jersey
Active
Maryland
12/31/2002
State Department Of Assessments And Taxation
Active
Z071 70251



 
 

 Page 56 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
The Gale Company, L.L.C.
Limited
Liability
Company
New Jersey
Active
Missouri
12/23/2002
Secretary Of State, Business Services Department
Active
FL0075460
The Gale Company, L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
11/28/2001
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600127481
The Gale Company, L.L.C.
Limited
Liability
Company
New Jersey
Active
New Mexico
1/6/2003
Public Regulation Commission
Active
2309284
The Gale Company, L.L.C.
Limited
Liability
Company
New Jersey
Active
New York
12/30/2002
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
The Gale Company, L.L.C.
Limited
Liability
Company
New Jersey
Active
Ohio
12/27/2002
Secretary Of State
Active
1359139
The Gale Company, L.L.C.
Limited
Liability
Company
New Jersey
Active
Tennessee
 
-
 
-
The Gale Company, L.L.C.
Limited
Liability
Company
New Jersey
Active
Texas
12/27/2002
Secretary Of State, Statutory Filings Division, Corporations Section
Active
800159936



 
 

 Page 57 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
The Gale Construction Company, L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
11/3/1997
Secretary Of State, Division Of Corporations
Active
2815434
The Gale Construction Company, L.L.C.
Limited
Liability
Company
Delaware
Active
Maryland
11/12/1997
State Department Of Assessments And Taxation
 
Z04835054
The Gale Construction Company, L.L.C.
Limited
Liability
Company
Delaware
Active
Michigan
11/13/1997
Department of Labor and Economic Growth, Bureau Of Commercial Services
Active
B90916
The Gale Construction Company, L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
11/10/1997
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600044060
The Gale Construction Company, L.L.C.
Limited
Liability
Company
Delaware
Active
New York
4/23/2003
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-
The Gale Construction Services Company, L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
9/18/2002
Secretary Of State, Division Of Corporations
Active
3570288
The Gale
Construction
Services Company, L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
11/28/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600253837



 
 

 Page 58 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
The Gale Contracting Company, L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
5/7/2002
Secretary Of State, Division Of Corporations
Active
3522467
The Gale Contracting Company, L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
5/8/2002
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600140428
The Gale Investment
Services Company. L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
11/3/1997
Secretary Of State, Division Of Corporations
Active
2815440
The Gale Investment
Services Company. L.L.C.
Limited
Liability
Company
Delaware
Active
Maryland
11/12/1997
State Department Of Assessments And Taxation
Active
Z04836060
The Gale Management Company, L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
1/31/2005
Secretary Of State, Division Of Corporations
Active
3919080
The Gale PFV Investor Company, L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
8/4/2003
Secretary Of State, Division Of Corporations
Active
3689027
The Gale PFV Investor Company, L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
8/5/2003
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600176722



 
 

 Page 59 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
The Gale Real Estate Advisors Company, L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
11/3/1997
Secretary Of State, Division Of Corporations
Active
2815436
The Gale Real Estate Advisors Company, L.L.C.
Limited
Liability
Company
Delaware
Active
Maryland
11/12/1997
State Department Of Assessments And Taxation
Active
Z04835096
The Gale Real Estate Services Company L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
4/27/2006
Secretary Of State, Division Of Corporations
Active
4149380
The Gale Services Company, L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
12/16/2004
Secretary Of State, Division Of Corporations
Active
3898314
The Gale Services Company, L.L.C.
Limited
Liability
Company
Delaware
Active
New Jersey
5/24/2005
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600237622
The Horizon
Center Property Owners
Association, Inc.
Non Profit
Corporation
New Jersey
Active
New Jersey
10/2/1997
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0100721533
The Mack-Cali Foundation
Non Profit
Corporation
New York
Active
New York
7/6/1999
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-



 
 

 Page 60 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
Triad Realty Associates L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
12/18/2002
Secretary Of State, Division Of Corporations
Active
3604578
Triad Realty Associates L.L.C.
Limited
Liability
Company
Delaware
Active
Pennsylvania
12/26/2002
Department Of State, Corporation Bureau
Active
3113998
Triad Realty Holdings L.L.C.
Limited
Liability
Company
Delaware
Active
Delaware
12/23/2002
Secretary Of State, Division Of Corporations
Active
3607068
Twelfth Springhill Lake Associates, LLC
Limited
Liability
Company
Maryland
Active
Maryland
2/22/2006
State Department Of Assessments And Taxation
Active
W1 1128667
Vaughn Princeton Associates L.L.C.
Limited
Liability
Company
New Jersey
Active
New Jersey
10/9/1998
Department Of The Treasury, Division Of Revenue,
Business Services Bureau
Active
0600057219
West-Ave. Maintenance Corp.
For Profit
Corporation
Connecticut
Active
Connecticut
1/30/1997
Secretary Of State, Commercial Recording Division
Active
0553453
West Avenue
Realty Associates L.L.C.
Limited
Liability
Company
Connecticut
Active
Connecticut
4/29/2003
Secretary Of State, Commercial Recording Division
Active
0747239



 
 

 Page 61 of 62
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Entity Name
Entity
Type
Domestic
Jurisdiction
Entity
Status
Jurisdiction
Authorization
Date
Registered With
Jurisdiction
Status
Jurisdiction ID
White Plains Realty Associates L.L.C.
Limited
Liability
Company
New York
Active
New York
12/3/1998
Department Of State, Division Of Corporations, State Records And Uniform
Commercial Code
Active
-



 
 

 Page 62 of 62

 
 

--------------------------------------------------------------------------------

 






 
 
 
 
 
 
 
 
 
 
 
 